UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31st Date of reporting period: January 31, 2015 Item 1: Schedule of Investments Vanguard Limited-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.5%) Alabama (0.2%) Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,342 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/21 1,000 1,213 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/22 1,500 1,839 Jefferson County AL Sewer Revenue 5.000% 10/1/16 1,000 1,065 Jefferson County AL Sewer Revenue 5.000% 10/1/17 1,620 1,771 Jefferson County AL Sewer Revenue 5.000% 10/1/18 1,500 1,674 Jefferson County AL Sewer Revenue 5.000% 10/1/21 1,300 1,478 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,615 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,671 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,640 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,033 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,652 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,820 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 3,980 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,348 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,285 Alaska (0.1%) North Slope Borough AK 5.000% 6/30/18 13,035 14,896 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,426 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,085 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/19 2,140 2,515 Arizona Board Regents Arizona State University System Revenue 5.000% 8/1/20 1,700 2,039 Arizona COP 5.000% 9/1/15 (4) 4,000 4,112 Arizona COP 5.000% 10/1/17 1,000 1,106 Arizona COP 5.000% 10/1/18 900 1,022 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/18 1,000 1,117 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/19 2,500 2,864 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/20 3,800 4,448 2 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.870% 2/5/20 20,000 20,580 2 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.870% 2/5/20 5,000 5,145 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/19 600 702 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/20 1,000 1,187 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/21 1,000 1,198 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/22 800 969 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,255 Arizona School Facilities Board COP 5.000% 9/1/15 (Prere.) 15,000 15,424 Arizona School Facilities Board COP 5.000% 9/1/18 1,500 1,710 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/21 9,000 11,023 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,103 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,409 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,128 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 7,966 Arizona Transportation Board Highway Revenue 5.000% 7/1/20 3,360 4,037 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 (ETM) 530 628 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 1,470 1,748 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,520 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,755 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,381 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/20 2,770 3,294 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/21 2,900 3,496 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/22 3,100 3,777 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,807 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/18 3,220 3,571 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/19 3,750 4,247 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,121 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,256 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 3,310 3,663 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/20 17,055 20,520 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 12,360 15,138 Phoenix AZ Industrial Development Authority Revenue (Mayo Clinic) VRDO 0.010% 2/2/15 3,900 3,900 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/19 3,155 3,701 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/20 2,840 3,407 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/21 3,000 3,663 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,174 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/20 4,850 5,908 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,096 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,238 3 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.030% 2/6/15 9,745 9,745 Salt Verde AZ Financial Corp. Gas Revenue 5.000% 12/1/18 165 186 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 1,565 1,817 Scottsdale AZ GO 5.000% 7/1/17 2,700 2,990 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,191 Scottsdale AZ GO 4.000% 7/1/20 11,150 12,872 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/21 2,740 3,124 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,607 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,497 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/20 1,000 1,170 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/21 750 885 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/22 1,000 1,190 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/23 1,000 1,194 Arkansas (0.2%) Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/21 920 1,061 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/22 760 883 Arkansas Federal Highway Grant Anticipation & Tax Revenue GO 5.000% 10/1/21 5,000 6,175 Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 15,640 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 10,151 California (12.0%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,130 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 868 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,174 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 569 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,842 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,179 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 5,600 5,042 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,080 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 4.000% 4/1/21 3,350 3,912 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,080 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 17,000 17,195 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 10/1/19 9,825 9,839 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 27,500 28,268 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 28,500 28,575 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 4,000 4,011 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.971% 4/1/45 28,500 28,847 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.030% 2/6/15 9,270 9,270 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.040% 2/6/15 4,910 4,910 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.500% 4/2/18 13,500 13,726 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.875% 4/1/19 15,200 15,570 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/18 1,200 1,377 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/19 2,000 2,357 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/20 2,200 2,656 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/19 1,000 1,144 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/20 1,200 1,399 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 40,496 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 21,513 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 12,786 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 24,259 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 11,740 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,818 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,586 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 4,783 2 California Department of Water Resources Water System Revenue (Central Valley Project) PUT 0.320% 12/1/17 32,250 32,252 California Economic Recovery GO 5.000% 7/1/16 1,500 1,602 California Economic Recovery GO 5.000% 7/1/17 15,090 16,729 California Economic Recovery GO 5.000% 7/1/18 41,600 47,801 California GO 5.000% 4/1/15 21,300 21,477 California GO 5.000% 6/1/15 (14) 5,100 5,184 California GO 5.000% 3/1/16 3,210 3,378 California GO 5.000% 3/1/16 (14) 1,120 1,179 California GO 5.000% 3/1/16 4,460 4,693 California GO 5.000% 4/1/16 6,670 7,044 California GO 5.000% 5/1/16 2,150 2,176 California GO 5.000% 8/1/16 2,825 3,025 California GO 5.000% 10/1/16 1,225 1,320 California GO 5.000% 11/1/16 (2) 5,375 5,811 California GO 5.000% 12/1/16 2,500 2,711 California GO 6.000% 2/1/17 (2) 3,500 3,890 California GO 5.000% 3/1/17 (14) 1,300 1,366 California GO 5.000% 3/1/17 3,755 4,108 2 California GO 0.770% 5/1/17 3,700 3,729 California GO 5.000% 9/1/17 4,250 4,734 California GO 5.000% 9/1/17 2,805 3,125 California GO 5.000% 10/1/17 20,000 22,347 California GO 5.000% 10/1/17 4,005 4,475 California GO 5.000% 9/1/18 32,260 37,122 California GO 5.000% 9/1/18 8,050 9,263 California GO 5.000% 10/1/18 34,000 39,226 California GO 5.000% 2/1/19 11,000 12,804 California GO 5.000% 4/1/19 21,425 25,050 California GO 5.000% 9/1/19 19,000 22,457 California GO 5.000% 9/1/19 17,825 21,068 California GO 5.000% 12/1/19 35,000 41,635 California GO 5.000% 2/1/20 44,500 53,200 California GO 5.000% 11/1/20 21,520 26,158 California GO 5.000% 12/1/20 25,475 31,019 California GO 5.000% 2/1/21 10,000 12,170 California GO 5.000% 10/1/21 28,000 34,587 California GO 5.000% 10/1/21 41,940 51,807 California GO 5.000% 11/1/21 49,440 61,180 2 California GO PUT 0.570% 12/1/16 7,500 7,525 2 California GO PUT 0.819% 12/1/17 14,250 14,393 2 California GO PUT 0.949% 12/3/18 6,500 6,597 3 California GO TOB VRDO 0.110% 2/6/15 LOC 18,740 18,740 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 5,954 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,335 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,439 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.820% 7/1/17 8,825 8,951 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,111 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) PUT 1.450% 3/15/17 5,000 5,093 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/21 750 927 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/22 2,205 2,744 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 21,551 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/19 23,500 27,816 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 10,000 12,061 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/22 6,000 7,415 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,446 2 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.867% 12/1/37 29,000 29,862 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/16 22,200 22,225 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/16 5,800 5,806 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/3/17 8,500 8,503 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/3/17 32,200 32,211 1,2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/18 30,000 30,003 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,555 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/17 1,145 1,229 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/21 1,300 1,611 2 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.120% 11/1/16 5,000 5,011 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.300% 4/1/15 7,000 7,000 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,505 California Public Works Board Lease Revenue (Department of Corrections) 4.000% 9/1/17 4,500 4,884 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,482 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,126 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,846 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/18 5,790 6,645 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,123 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14) 1,180 1,372 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,462 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/20 1,690 2,034 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,558 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,200 6,213 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 5,824 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,625 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,175 1,396 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/20 1,240 1,492 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (ETM) 10,000 10,164 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 (ETM) 2,665 3,083 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 (ETM) 2,960 3,532 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,489 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,611 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,341 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/17 1,000 1,117 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/18 11,710 13,144 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,132 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,027 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,884 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 1,200 1,384 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/19 7,755 8,983 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,367 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,750 3,255 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 3,050 3,631 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/20 2,000 2,411 California State University Revenue Systemwide 5.000% 11/1/17 5,505 6,180 California State University Revenue Systemwide 5.000% 11/1/18 4,000 4,634 3 California State University Revenue Systemwide TOB VRDO 0.030% 2/6/15((2)(4) 9,240 9,240 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 45,200 45,834 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/19 500 582 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/20 325 386 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/21 275 330 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/22 250 303 3 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) TOB VRDO 0.250% 2/6/15 LOC 24,995 24,995 3 California Statewide Communities Development Authority Revenue (Kaiser Permanente) TOB VRDO 0.170% 2/6/15 6,195 6,195 3 California Statewide Communities Development Authority Revenue (St. Joseph Health System) TOB VRDO 0.190% 2/6/15 (4) 39,400 39,400 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 2.500% 8/1/20 1,165 1,199 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 3.000% 8/1/21 2,600 2,688 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/15 750 765 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/16 805 857 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 9,054 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 643 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/18 2,380 2,687 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/19 2,695 3,117 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/18 2,000 2,318 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/19 2,100 2,508 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/20 1,500 1,832 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/21 2,000 2,485 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.484% 12/15/15 23,750 23,769 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.220% 12/1/15 21,935 21,941 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.220% 12/1/15 14,540 14,544 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,712 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,359 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/21 (4) 4,115 3,607 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 19,990 21,744 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 51,040 57,568 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/17 (4) 2,500 2,729 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/18 (4) 1,185 1,318 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 4.000% 12/1/19((4) 2,910 3,296 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 5.000% 12/1/21((4) 1,725 2,105 3 Golden State Tobacco Securitization Corp. California TOB VRDO 0.200% 2/6/15 (12)LOC 14,155 14,155 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,178 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,076 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/18 1,450 1,591 La Quinta CA Redevelopment Agency Tax Allocation Revenue 4.000% 9/1/17 1,130 1,219 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/18 1,745 1,981 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/19 1,150 1,339 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/20 1,045 1,236 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/21 1,250 1,499 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/20 640 736 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/21 310 360 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/22 725 847 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 1,505 1,749 Long Beach CA Harbor Revenue 5.000% 11/15/18 32,500 37,697 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,175 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,533 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,500 8,783 Los Angeles CA GO 5.000% 9/1/17 32,500 36,294 Los Angeles CA GO 5.000% 9/1/19 5,000 5,935 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 10,451 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,286 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 14,809 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 20,412 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 20,904 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 21,158 Los Angeles CA Unified School District GO 5.000% 7/1/19 13,205 15,596 Los Angeles CA Unified School District GO 5.000% 7/1/19 11,100 13,110 Los Angeles CA Unified School District GO 5.000% 7/1/19 7,035 8,309 Los Angeles CA Unified School District GO 5.000% 7/1/19 8,510 10,051 Los Angeles CA Unified School District GO 5.000% 7/1/20 17,195 20,815 Los Angeles CA Unified School District GO 5.000% 7/1/20 22,525 27,267 Los Angeles CA Unified School District GO 5.000% 7/1/20 20,920 25,324 Los Angeles CA Unified School District GO 5.000% 7/1/20 14,755 17,861 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 23,849 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,344 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 23,755 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,695 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,554 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 859 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,177 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 601 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/18 1,000 1,135 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/19 2,000 2,328 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/20 5,495 6,525 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/21 (4) 5,000 6,023 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 2.500% 11/15/20 1,665 1,691 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/20 925 944 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/21 2,125 2,164 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 860 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,536 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 589 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 904 Northern California Gas Authority No. 1 Revenue 0.801% 7/1/19 12,815 12,602 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,049 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,082 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,248 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,876 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,765 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,752 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/20 4,000 4,766 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,663 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/19 1,000 1,185 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,316 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,692 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 1,750 1,747 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,361 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 572 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/19 850 1,002 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/20 1,750 2,114 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 50 55 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 714 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,065 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16((4) 7,800 8,363 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,334 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,400 San Bernardino CA City Unified School District GO 5.000% 8/1/18 850 969 San Bernardino CA City Unified School District GO 5.000% 8/1/19 (4) 600 702 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,069 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 5,797 3 San Diego CA Community College District GO TOB VRDO 0.030% 2/6/15 (4) 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 12,584 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 14,879 3 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.030% 2/6/15 9,900 9,900 3 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.030% 2/6/15 (14) 6,450 6,450 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,062 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 9,675 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 18,249 3 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.030% 2/6/15 2,000 2,000 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 3.000% 8/1/16 3,000 3,117 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 4.000% 8/1/17 2,400 2,599 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/18 3,000 3,427 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/19 2,000 2,342 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/20 1,500 1,792 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 5.000% 8/1/21 2,000 2,420 San Juan CA Unified School District GO 5.000% 8/1/19 1,090 1,287 San Juan CA Unified School District GO 5.000% 8/1/21 1,000 1,233 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/17 1,000 1,108 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/18 1,000 1,145 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/19 1,000 1,177 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/20 1,000 1,204 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/21 500 611 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/20 (4) 1,045 1,245 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/21 (4) 500 603 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/15 500 508 South Orange County CA Public Financing Authority Special Tax Revenue 3.000% 8/15/16 500 520 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/19 1,000 1,171 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/20 600 718 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,293 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,104 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 10,967 University of California Revenue 5.000% 5/15/17 2,250 2,487 University of California Revenue 5.000% 5/15/18 2,000 2,286 University of California Revenue 5.000% 5/15/19 4,435 5,228 3 University of California Revenue TOB VRDO 0.030% 2/6/15 (3)(4) 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 2,939 Colorado (0.7%) Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,524 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,128 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/20 2,500 2,909 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,320 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,407 3 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 (4) 9,995 9,995 3 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 (4) 12,495 12,495 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,465 8,530 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,301 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 6,692 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,029 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 8,589 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,331 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,356 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,313 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,565 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,704 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,548 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 2,937 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 5,000 4,905 E-470 Public Highway Authority Colorado Revenue 5.000% 9/1/17 (14) 500 547 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/20 (14) 2,000 1,790 2 E-470 Public Highway Authority Colorado Revenue PUT 1.200% 8/31/17 7,500 7,507 2 E-470 Public Highway Authority Colorado Revenue PUT 1.770% 9/1/17 (14) 7,000 7,046 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,321 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (2)(Prere.) 22,500 24,288 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,281 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,173 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 2,934 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,387 Connecticut (2.8%) Connecticut GO 0.260% 2/2/15 7,000 7,000 Connecticut GO 0.300% 2/2/15 12,735 12,735 Connecticut GO 0.300% 2/2/15 15,825 15,825 Connecticut GO 0.300% 2/2/15 13,315 13,315 Connecticut GO 5.250% 11/1/15 1,000 1,039 Connecticut GO 5.000% 11/15/15 (Prere.) 7,070 7,339 Connecticut GO 5.000% 1/1/16 30,000 31,336 Connecticut GO 5.000% 3/1/16 4,705 4,950 Connecticut GO 5.000% 5/1/16 10,000 10,596 2 Connecticut GO 0.670% 5/15/16 8,300 8,348 2 Connecticut GO 0.450% 9/15/16 3,000 3,013 Connecticut GO 5.000% 4/1/17 1,165 1,276 2 Connecticut GO 0.790% 5/15/17 23,000 23,235 Connecticut GO 5.000% 7/15/17 5,000 5,528 2 Connecticut GO 0.540% 9/15/17 1,750 1,760 Connecticut GO 5.000% 12/1/17 15,000 16,301 2 Connecticut GO 0.370% 1/1/18 4,905 4,906 2 Connecticut GO 0.440% 3/1/18 2,500 2,497 2 Connecticut GO 0.900% 4/15/18 6,750 6,840 Connecticut GO 5.000% 6/1/18 14,955 16,981 Connecticut GO 5.000% 7/15/18 10,000 11,399 2 Connecticut GO 0.610% 8/15/16 4,500 4,525 Connecticut GO 5.000% 11/1/18 1,000 1,150 2 Connecticut GO 0.510% 3/1/19 2,300 2,303 2 Connecticut GO 0.900% 8/15/18 3,000 3,045 2 Connecticut GO 1.120% 4/15/19 6,000 6,125 2 Connecticut GO 1.120% 5/15/19 5,000 5,108 Connecticut GO 5.000% 6/1/19 44,265 51,694 2 Connecticut GO 0.940% 9/15/19 4,000 4,078 2 Connecticut GO 0.570% 3/1/19 2,000 2,004 2 Connecticut GO 0.670% 3/1/20 7,500 7,518 Connecticut GO 5.000% 6/15/20 17,975 21,469 Connecticut GO 5.000% 12/15/20 5,865 7,083 Connecticut GO 5.000% 11/15/21 7,075 8,659 Connecticut GO 5.000% 11/15/21 10,000 12,238 2 Connecticut GO PUT 0.670% 9/15/17 7,150 7,212 2 Connecticut GO PUT 1.370% 3/1/18 17,500 17,518 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,298 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 3,958 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,952 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,015 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,411 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,607 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 20,843 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 0.800% 7/26/17 40,000 40,173 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 0.900% 2/1/18 20,000 20,016 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.010% 2/2/15 20,230 20,230 2 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital Inc.) PUT 0.664% 7/1/19 15,000 15,054 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 2,995 3,296 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 9,000 9,952 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 6,600 7,228 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.030% 2/2/15 6,730 6,730 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,558 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,292 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/17 5,000 5,430 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/18 1,475 1,702 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 5,837 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/20 4,085 4,920 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/21 11,340 13,873 Greater New Haven CT Water Pollution Control Authority Regional Wastewater System Revenue 5.000% 8/15/20 200 239 Greater New Haven CT Water Pollution Control Authority Regional Wastewater System Revenue 5.000% 8/15/22 400 491 New Haven CT GO 5.000% 8/1/20 (4) 2,015 2,383 Delaware (0.4%) Delaware GO 5.000% 7/1/17 5,250 5,820 Delaware GO 5.000% 10/1/18 3,540 4,087 Delaware GO 5.000% 7/1/21 15,510 19,152 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/18 6,155 6,901 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/19 3,760 4,330 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/20 2,575 3,037 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/20 225 266 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/21 2,295 2,744 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/21 250 300 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/22 3,000 3,648 Delaware River & Bay Authority Delaware Revenue 5.000% 1/1/22 325 396 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 4,789 1 New Castle County DE GO 5.000% 10/1/21 7,575 9,371 1 New Castle County DE GO 5.000% 10/1/22 7,995 10,056 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,788 Dist Of Columbia (0.4%) 2 District of Columbia Income Tax Revenue 0.320% 12/1/17 11,275 11,274 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,379 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,250 6,089 District of Columbia Income Tax Revenue 5.000% 12/1/19 1,500 1,788 3 District of Columbia Income Tax Revenue TOB VRDO 0.030% 2/6/15 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.200% 2/6/15 LOC 39,200 39,200 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.600% 6/1/16 6,000 6,012 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,443 Florida (4.4%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,181 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,531 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/20 500 587 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/21 1,000 1,186 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/22 1,000 1,194 Broward County FL Airport System Revenue 5.000% 10/1/16 700 753 Broward County FL Airport System Revenue 5.000% 10/1/19 750 881 Broward County FL Airport System Revenue 5.000% 10/1/19 500 587 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,271 Broward County FL Airport System Revenue 5.000% 10/1/21 480 584 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,005 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,502 3 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.030% 2/6/15 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14)(ETM) 12,675 12,728 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,533 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,082 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 45,735 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,150 16,072 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 22,000 23,339 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14)(ETM) 1,100 1,201 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 20,969 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,778 2 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 1.270% 6/1/15 4,100 4,115 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 38,914 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 41,538 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,174 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,045 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 2.100% 4/11/19 2,500 2,555 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,762 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,011 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 9,751 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,000 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,765 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 15,124 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 12,833 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,127 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 16,340 19,656 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 17,140 20,984 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 14,480 18,009 3 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.030% 2/6/15 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 6,545 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 9,780 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,540 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 (ETM) 24,050 24,538 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,202 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,529 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,277 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,710 Florida Turnpike Authority Revenue 5.000% 7/1/19 10,000 11,744 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,161 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,525 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,685 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,035 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,616 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,117 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/20 1,600 1,925 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/16 15,000 16,156 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/18 1,200 1,378 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,274 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,032 2 Lakeland FL Energy System Revenue 0.770% 10/1/17 10,000 10,041 Lee County FL School Board COP 5.000% 8/1/20 2,530 3,014 Lee County FL School Board COP 5.000% 8/1/21 2,005 2,423 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/16 200 212 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 200 216 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,209 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 385 423 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,893 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/20 400 469 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,275 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,218 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 2,525 3,014 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 1,500 1,790 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/21 1,000 1,211 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/21 2,250 2,708 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/22 625 762 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/19 1,000 1,145 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 4.000% 8/1/20 2,180 2,432 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/21 1,300 1,534 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,049 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,531 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,383 2,3 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/9/15 (2)LOC 15,760 15,760 2,3 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/9/15 LOC 15,760 15,760 2,3 Miami-Dade County FL School Board COP TOB PUT 0.470% 3/12/15 (3)LOC 27,245 27,221 2,3 Miami-Dade County FL School Board COP TOB PUT 0.470% 5/1/31 LOC 12,690 12,690 3 Miami-Dade County FL School Board COP TOB VRDO 0.120% 2/6/15 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,227 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,464 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,342 3 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.060% 2/6/15 (4) 3,800 3,800 3 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.120% 2/6/15 (4) 13,995 13,995 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,071 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,638 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,048 Orange County FL School Board COP 5.000% 8/1/16 700 748 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,662 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,601 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,071 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 17,482 Orange County FL Tourist Development Revenue 5.000% 10/1/20 2,525 2,986 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,211 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,690 5,184 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,175 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,259 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 3,770 4,411 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,550 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,614 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,475 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 5,655 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,349 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,507 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,068 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 4.000% 12/1/18 750 819 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 4.000% 12/1/19 1,000 1,105 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/20 850 992 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/21 1,165 1,371 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 683 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 2,740 3,101 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,722 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 867 3 Palm Beach County FL School Board COP TOB VRDO 0.030% 2/6/15 11,400 11,400 3 Palm Beach County FL School Board COP TOB VRDO 0.060% 2/6/15 (4) 6,100 6,100 Reedy Creek FL Improvement District GO 5.000% 6/1/20 1,000 1,196 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/18 750 854 Sarasota County FL Infrastructure Sales Surtax Revenue 5.000% 10/1/21 1,500 1,836 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,234 Sunrise FL Utility System Revenue 5.200% 10/1/20 (2)(Prere.) 7,255 8,583 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,281 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,390 2,784 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/19 2,360 2,749 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 2,830 3,365 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/20 1,185 1,409 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 1,500 1,807 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/21 2,090 2,518 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,948 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,246 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,760 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 2,006 Tampa FL Hospital Revenue 4.000% 7/1/20 1,100 1,226 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/15 4,305 4,417 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/16 4,515 4,863 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/17 4,505 5,030 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/19 1,165 1,375 Tohopekaliga FL Water Authority Utility System Revenue 5.000% 10/1/20 1,825 2,196 Georgia (2.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,520 2,833 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 9,546 Atlanta GA Airport Revenue 5.000% 1/1/18 500 562 Atlanta GA Airport Revenue 5.000% 1/1/19 1,675 1,934 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,425 Atlanta GA Airport Revenue 5.000% 1/1/21 750 897 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,137 2 Atlanta GA Water & Wastewater Revenue PUT 1.612% 11/1/18 47,300 48,542 3 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.120% 2/6/15 9,995 9,995 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.700% 8/23/18 9,000 9,469 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,510 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,518 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,159 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,209 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,322 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.800% 4/3/18 5,250 5,334 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 3,500 3,578 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,223 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 7,500 7,667 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.200% 4/2/19 10,000 10,223 Carroll County GA School District GO 5.000% 4/1/18 5,075 5,745 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,365 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,411 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,125 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 290 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 414 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,101 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,164 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,761 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/21 1,890 2,237 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,147 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,530 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,000 1,177 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/20 1,250 1,494 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 2,500 2,507 3 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.030% 2/6/15 11,415 11,415 2 Gainesville & Hall County GA Hospital Authority Revenue (Northeast Georgia Health System Inc. Project) PUT 0.970% 2/18/20 17,575 17,598 Georgia GO 5.000% 7/1/16 5,000 5,334 Georgia GO 5.000% 7/1/16 9,500 10,135 Georgia GO 5.000% 7/1/16 20,000 21,336 Georgia GO 5.000% 10/1/16 1,910 2,058 Georgia GO 5.000% 7/1/17 2,840 3,146 Georgia GO 5.000% 7/1/17 13,695 15,172 Georgia GO 5.000% 7/1/18 2,340 2,680 Georgia GO 5.000% 7/1/18 23,330 26,722 Georgia GO 5.000% 7/1/18 12,050 13,802 Georgia GO 4.000% 11/1/18 11,000 12,320 Georgia GO 5.000% 12/1/18 7,800 9,046 Georgia GO 5.000% 9/1/20 10,100 12,253 Georgia Housing & Finance Authority Single Family Mortgage Revenue 4.000% 6/1/44 4,190 4,602 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,520 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,045 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,156 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 888 Georgia Road & Tollway Authority GAN 5.000% 6/1/20 25,760 29,921 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,465 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 21,037 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,125 8,628 Gwinnett County GA School District GO 5.000% 2/1/19 1,500 1,748 Gwinnett County GA School District GO 5.000% 2/1/20 1,000 1,197 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,866 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 4,996 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 16,070 16,798 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 5,350 5,725 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 7,140 7,673 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 1,885 2,083 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 7,125 7,822 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 1,160 1,298 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 2,330 2,663 2 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue PUT 0.300% 7/1/17 14,000 14,000 2 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue PUT 0.320% 7/1/17 17,500 17,500 Monroe County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Scherer Project) PUT 2.000% 6/13/19 2,000 2,070 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,535 5,781 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,655 14,919 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,678 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,440 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 4,015 4,681 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 8,868 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/18 2,000 2,293 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/19 1,500 1,763 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/20 1,000 1,197 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/21 1,500 1,822 Municipal Gas Authority Georgia Revenue (Gas Portfolio III Project) 5.000% 10/1/22 1,000 1,230 Guam (0.0%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/20 600 698 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/21 1,390 1,629 Guam Power Authority Revenue 5.000% 10/1/18 475 536 Guam Power Authority Revenue 5.000% 10/1/20 520 607 Hawaii (1.0%) Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,311 Hawaii GO 5.000% 6/1/16 13,920 14,808 Hawaii GO 5.000% 12/1/18 17,250 20,020 Hawaii GO 5.000% 6/1/19 6,960 8,184 Hawaii GO 5.000% 6/1/19 2,370 2,787 Hawaii GO 5.000% 8/1/19 3,735 4,412 Hawaii GO 5.000% 8/1/19 3,500 4,134 Hawaii GO 5.000% 11/1/19 11,960 14,213 Hawaii GO 5.000% 11/1/19 40,725 48,398 Hawaii GO 5.000% 12/1/19 5,000 5,954 Hawaii GO 5.000% 8/1/20 10,985 13,238 Hawaii GO 5.000% 8/1/20 13,905 16,756 Hawaii GO 5.000% 8/1/21 12,610 15,441 Hawaii GO 5.000% 8/1/21 7,000 8,571 Hawaii GO 5.000% 8/1/22 6,000 7,462 Hawaii GO 5.000% 8/1/22 2,500 3,109 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,323 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,193 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,584 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,111 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,616 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,112 Illinois (4.9%) Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,670 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,305 8,128 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,572 Chicago IL Board of Education GO 5.000% 12/1/19 (2) 3,090 3,325 Chicago IL Board of Education GO 5.250% 12/1/19 (14)(3) 1,000 1,143 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 2,000 2,163 Chicago IL Board of Education GO 5.250% 12/1/20 (14)(3) 1,250 1,438 2 Chicago IL Board of Education GO PUT 0.697% 6/2/16 25,750 25,487 2,3 Chicago IL Board of Education GO TOB PUT 0.570% 2/19/15 LOC 85,000 85,000 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,337 Chicago IL GO 5.000% 12/1/18 2,000 2,215 Chicago IL GO 5.000% 1/1/19 5,750 6,216 Chicago IL GO 5.000% 1/1/19 (4) 4,645 4,819 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,772 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/21 4,470 5,471 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/21 5,105 6,248 Chicago IL Midway Airport Revenue 5.000% 1/1/20 2,075 2,441 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 750 813 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/17 7,500 8,132 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 4,944 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 1,250 1,397 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 1,950 2,160 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 1,000 1,149 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 1,170 1,325 3 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.110% 2/6/15 LOC 23,865 23,865 3 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.170% 2/6/15 (4) 21,135 21,135 3 Chicago IL Transit Authority Sales Tax Receipts Revenue TOB VRDO 0.130% 2/6/15 24,520 24,520 Chicago IL Water Revenue 5.000% 11/1/18 675 767 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,115 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,145 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,849 Cook County IL GO 5.000% 11/15/18 2,000 2,268 Cook County IL GO 5.000% 11/15/19 1,500 1,731 Cook County IL GO 5.000% 11/15/20 1,500 1,758 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,003 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,526 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/19 1,000 1,168 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/21 2,000 2,419 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/22 1,000 1,222 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 26,795 31,021 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 1/15/20 5,850 6,874 3 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.030% 2/6/15 14,840 14,840 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,042 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 3,275 3,591 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,655 3 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.140% 2/6/15 (12) 15,000 15,000 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/18 235 261 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,252 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,348 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 500 569 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/21 975 1,117 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.250% 8/15/16 4,270 4,542 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,542 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 4,870 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 4,941 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.020% 2/6/15 LOC 10,000 10,000 3 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.030% 2/2/15 2,100 2,100 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 1,925 2,287 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,585 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,736 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.030% 2/6/15 LOC 12,200 12,200 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/19 500 589 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/20 1,000 1,200 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/21 1,000 1,212 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/22 1,000 1,223 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,258 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,539 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,056 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,406 Illinois Finance Authority Solid Waste Disposal Revenue (Prairie Power Inc. Project) PUT 1.300% 5/8/17 2,450 2,460 Illinois GO 1.000% 2/1/15 21,000 21,000 Illinois GO 5.000% 8/1/15 11,240 11,496 Illinois GO 5.500% 8/1/15 (14) 1,020 1,046 Illinois GO 5.500% 8/1/17 (14) 1,425 1,573 Illinois GO 5.000% 4/1/18 2,500 2,765 Illinois GO 5.000% 5/1/18 8,000 8,867 Illinois GO 5.000% 8/1/18 22,000 24,518 Illinois GO 5.250% 1/1/19 8,060 9,088 Illinois GO 5.000% 2/1/19 875 980 Illinois GO 5.000% 3/1/19 6,500 7,290 Illinois GO 5.000% 5/1/19 12,000 13,495 Illinois GO 5.000% 7/1/19 4,700 5,300 Illinois GO 5.000% 8/1/19 48,625 54,913 Illinois GO 5.000% 2/1/20 3,000 3,413 Illinois GO 5.000% 3/1/20 10,115 11,523 Illinois GO 5.000% 4/1/20 2,000 2,282 Illinois GO 5.000% 5/1/20 24,500 27,990 Illinois GO 5.000% 7/1/20 12,500 14,320 Illinois GO 5.000% 8/1/20 10,500 12,045 Illinois GO 5.000% 8/1/20 (4) 6,500 7,517 Illinois GO 5.000% 1/1/21 (4) 8,425 9,532 Illinois GO 5.000% 2/1/21 4,000 4,579 Illinois GO 5.000% 4/1/21 8,500 9,746 Illinois GO 5.000% 5/1/21 17,000 19,506 Illinois Sales Tax Revenue 5.000% 6/15/15 10,810 11,006 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 10,643 Illinois Sales Tax Revenue 5.000% 6/15/19 14,220 16,594 Illinois Sales Tax Revenue 5.000% 6/15/20 15,050 17,906 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,296 Illinois Toll Highway Authority Revenue 5.000% 12/1/18 7,000 8,071 Illinois Toll Highway Authority Revenue 5.000% 1/1/19 1,000 1,154 Illinois Toll Highway Authority Revenue 5.000% 12/1/19 20,100 23,754 Illinois Toll Highway Authority Revenue 5.000% 1/1/20 5,000 5,908 Illinois Toll Highway Authority Revenue 5.000% 12/1/20 20,000 24,077 Illinois Toll Highway Authority Revenue 5.000% 1/1/21 5,000 6,000 Illinois Toll Highway Authority Revenue 5.000% 12/1/21 15,000 18,332 3 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 7,915 7,915 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,384 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,127 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 17,875 19,380 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,456 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,564 Lake County IL Community High School District No. 117 GO 0.000% 12/1/17 (14) 5,155 4,904 McHenry County IL Conservation District GO 5.000% 2/1/19 2,500 2,900 McHenry County IL Conservation District GO 5.000% 2/1/21 3,000 3,621 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 16,775 14,247 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,732 3 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.130% 2/6/15 LOC 5,500 5,500 3 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.130% 2/6/15 (14)LOC 9,715 9,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,079 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,585 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 9,580 10,461 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 1,875 2,108 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 6,600 7,822 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.250% 6/1/24 2,100 2,264 Indiana (1.0%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,149 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/19 50 58 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,606 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,699 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,236 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/21 2,380 2,690 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 1,012 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 11,787 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,789 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/20 1,000 1,201 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,893 Indiana Finance Authority Lease Revenue 5.000% 2/1/18 4,500 5,093 Indiana Finance Authority Lease Revenue 5.000% 2/1/19 3,700 4,319 Indiana Finance Authority Lease Revenue 5.000% 2/1/20 3,500 4,193 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 912 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/19 1,000 1,131 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,499 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/23 750 872 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,317 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,142 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/19 335 394 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/20 375 449 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/21 380 461 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 10,630 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 15,066 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 2,877 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,128 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.000% 8/1/17 8,000 8,646 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,685 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,111 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,142 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,590 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,764 Ivy IN Tech Community College Revenue 5.000% 7/1/19 850 991 Ivy IN Tech Community College Revenue 5.000% 7/1/20 500 595 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,589 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,387 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,108 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 1.750% 6/1/18 5,500 5,556 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,624 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,726 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,836 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 3,946 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,050 3 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.030% 2/6/15 (4) 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,478 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 1.850% 10/1/19 30,000 30,359 Iowa (0.4%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,445 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,400 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,731 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,462 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/19 4,075 4,713 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 45,500 48,740 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,423 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 5,813 Kansas (0.2%) 2 Kansas Department of Transportation Highway Revenue 0.354% 9/1/17 4,000 4,000 2 Kansas Department of Transportation Highway Revenue 0.434% 9/1/18 3,500 3,501 2 Kansas Department of Transportation Highway Revenue 0.514% 9/1/19 3,000 2,991 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,086 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,157 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,320 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 5,855 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,146 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,741 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,050 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 (ETM) 4,000 4,154 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 (ETM) 1,130 1,267 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 (ETM) 2,250 2,598 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/19 500 585 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/20 1,565 1,860 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/22 750 906 Kentucky (0.8%) 2 Ashland KY Medical Center Revenue (King's Daughters Medical Center Project) PUT 1.770% 2/1/17 11,435 11,485 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/18 2,500 2,857 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 41,362 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 6,590 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 5,765 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 15,840 19,093 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/22 4,510 5,507 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/22 15,060 18,391 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.000% 7/1/17 27,800 30,451 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 2,857 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 4,981 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,620 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,043 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,226 Louisiana (0.8%) DeSoto Parish LA Pollution Control Revenue (Southwestern Electric Power Co. Project) 1.600% 1/1/19 13,500 13,590 2 East Baton Rouge Parish LA Sewer Commission Revenue PUT 0.617% 8/1/18 24,515 24,541 Ernest N. Morial - New Orleans LA Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,144 Ernest N. Morial - New Orleans LA Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,384 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.589% 5/1/17 44,500 44,764 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.589% 5/1/18 12,500 12,550 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.669% 5/1/17 5,000 5,030 Louisiana GO 5.000% 8/1/16 5,000 5,356 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,130 Louisiana Highway Improvement Revenue 5.000% 6/15/18 1,325 1,513 Louisiana Highway Improvement Revenue 5.000% 6/15/19 1,000 1,174 Louisiana Highway Improvement Revenue 5.000% 6/15/20 1,325 1,588 Louisiana Highway Improvement Revenue 5.000% 6/15/21 1,100 1,341 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 1,655 1,736 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,053 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,212 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,344 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,291 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,189 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,450 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,304 New Orleans LA GO 5.000% 12/1/18 4,065 4,599 New Orleans LA Sewage Service Revenue 5.000% 6/1/18 500 562 New Orleans LA Sewage Service Revenue 5.000% 6/1/19 500 576 New Orleans LA Sewage Service Revenue 5.000% 6/1/22 1,595 1,909 New Orleans LA Water Revenue 5.000% 12/1/20 400 471 New Orleans LA Water Revenue 5.000% 12/1/22 1,500 1,807 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 9,220 10,134 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,870 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/20 8,085 9,459 Maine (0.0%) Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,534 Maryland (3.1%) Anne Arundel County MD GO 5.000% 4/1/19 6,960 8,142 Anne Arundel County MD GO 5.000% 4/1/19 7,615 8,909 Anne Arundel County MD GO 5.000% 4/1/19 2,640 3,088 Baltimore County MD GO 5.000% 2/1/18 2,900 3,276 Baltimore County MD GO 5.000% 2/1/18 9,000 10,168 Baltimore County MD GO 5.000% 2/1/20 2,100 2,514 Baltimore County MD GO 5.000% 10/15/21 10,400 12,794 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 559 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,632 Howard County MD GO 5.000% 2/15/17 3,450 3,770 Howard County MD GO 5.000% 2/15/18 3,895 4,406 Howard County MD GO 5.000% 2/15/19 3,830 4,467 Howard County MD GO 5.000% 8/15/19 5,000 5,915 Howard County MD GO 5.000% 2/15/20 4,475 5,362 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,321 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,250 3,700 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 16,405 Maryland Department of Transportation Revenue 5.000% 12/1/20 15,495 18,848 Maryland GO 5.000% 3/1/16 10,000 10,523 Maryland GO 5.000% 11/1/16 15,350 16,593 Maryland GO 5.000% 8/1/17 5,000 5,556 Maryland GO 5.000% 8/1/17 5,070 5,634 Maryland GO 5.000% 8/1/17 26,445 29,385 Maryland GO 5.000% 8/1/17 8,495 9,439 Maryland GO 5.000% 8/15/17 (Prere.) 2,795 3,106 Maryland GO 5.000% 3/1/18 1,150 1,303 Maryland GO 5.250% 3/1/18 2,400 2,737 Maryland GO 5.000% 8/1/18 24,160 27,744 Maryland GO 5.000% 8/1/18 28,795 33,066 Maryland GO 5.000% 11/1/18 2,525 2,921 Maryland GO 5.000% 3/15/19 7,625 8,916 Maryland GO 5.000% 11/1/19 4,265 5,074 Maryland GO 5.000% 3/1/20 34,535 41,426 Maryland GO 5.000% 3/1/20 10,000 11,995 Maryland GO 4.500% 8/1/20 4,215 4,979 Maryland GO 5.000% 3/1/21 (Prere.) 3,745 4,577 Maryland GO 5.000% 8/1/21 30,000 37,020 Maryland GO 5.000% 8/1/26 28,995 33,943 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 917 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 948 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,180 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.264% 11/15/16 2,000 2,019 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.944% 11/15/17 5,955 5,985 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.944% 11/15/17 19,750 19,851 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.694% 5/15/18 5,300 5,301 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.714% 5/15/18 9,500 9,508 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,255 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,657 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,590 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,631 1 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/20 2,170 2,601 1 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/21 1,785 2,173 1 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/22 4,600 5,659 1 Maryland Health & Higher Educational Facilities Authority Revenue (Peninsula Regional Medical Center) 5.000% 7/1/21 2,220 2,696 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,019 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/19 2,500 2,896 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/20 3,150 3,699 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/21 7,045 8,371 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/22 5,000 5,963 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,200 Montgomery County MD GO 5.000% 11/1/16 4,730 5,113 Montgomery County MD GO 5.000% 8/1/17 12,100 13,445 Montgomery County MD GO 5.000% 11/1/17 4,800 5,381 Montgomery County MD GO 5.000% 7/1/18 32,050 36,710 Montgomery County MD GO 5.000% 7/1/18 3,400 3,894 Montgomery County MD GO 5.000% 8/1/18 2,000 2,297 Montgomery County MD GO 5.000% 11/1/19 2,840 3,379 Montgomery County MD GO 5.000% 11/1/21 22,680 28,115 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,761 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,418 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,124 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/20 5,000 6,032 Westminster MD Revenue (Lutheran Village at Miller's Grant) 3.875% 7/1/19 1,060 1,073 Westminster MD Revenue (Lutheran Village at Miller's Grant) 4.375% 7/1/21 4,500 4,604 Massachusetts (4.6%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,434 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 11,447 3 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 2/6/15 19,897 19,897 Massachusetts College Building Authority Revenue 5.000% 5/1/20 3,000 3,593 Massachusetts College Building Authority Revenue 5.000% 5/1/21 5,495 6,695 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,397 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,394 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 (ETM) 600 612 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 600 610 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 (ETM) 800 852 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 800 840 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 (ETM) 1,025 1,132 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 1,035 1,115 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/18 (ETM) 435 496 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/18 440 483 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.570% 9/30/16 11,000 11,047 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 42,730 43,927 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 960 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,269 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.570% 1/30/18 8,935 8,936 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.500% 1/29/20 5,500 5,501 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/16 2,475 2,594 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/17 2,265 2,424 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/19 2,000 2,230 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 3,200 3,648 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.300% 7/1/17 14,860 14,862 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 1,000 1,159 Massachusetts Federal Highway GAN (Accelerated Bridge Program) 5.000% 6/15/20 5,000 6,019 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,000 5,021 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 3,856 Massachusetts GO 5.000% 8/1/15 (4) 10,000 10,247 2 Massachusetts GO 0.470% 9/1/15 11,500 11,522 2 Massachusetts GO 0.140% 2/1/16 37,185 37,176 2 Massachusetts GO 0.500% 2/1/16 15,645 15,661 Massachusetts GO 5.000% 10/1/16 6,800 7,326 2 Massachusetts GO 0.360% 1/1/17 11,750 11,769 2 Massachusetts GO 0.140% 2/1/17 69,460 69,289 2 Massachusetts GO 0.380% 2/1/17 7,500 7,517 Massachusetts GO 5.000% 10/1/17 27,000 30,160 Massachusetts GO 5.500% 11/1/17 2,100 2,381 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,702 2 Massachusetts GO 0.450% 1/1/18 10,000 10,027 Massachusetts GO 5.250% 8/1/18 (4) 5,060 5,849 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,329 Massachusetts GO 5.000% 10/1/18 30,000 34,594 Massachusetts GO 5.500% 10/1/18 (4) 10,200 11,946 Massachusetts GO 5.500% 10/1/18 4,955 5,803 Massachusetts GO 5.000% 12/1/18 30,000 34,767 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,125 Massachusetts GO 5.000% 4/1/20 45,000 54,021 Massachusetts GO 5.000% 8/1/20 33,155 40,139 Massachusetts GO 5.000% 8/1/21 40,500 49,844 Massachusetts GO 5.000% 11/1/23 10,000 12,522 Massachusetts GO 5.000% 6/1/24 10,000 11,868 Massachusetts GO 5.000% 10/1/24 7,860 9,529 Massachusetts GO 5.000% 7/1/25 14,955 18,382 2 Massachusetts GO PUT 0.320% 8/1/17 20,000 19,997 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 5,710 5,808 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 0.800% 12/1/17 2,000 2,001 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) VRDO 0.010% 2/2/15 15,725 15,725 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/19 (14) 500 513 Massachusetts Health & Educational Facilities Authority Revenue (Milford Regional Medical Center) 5.000% 7/15/22 500 532 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,558 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,131 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/20 2,350 2,396 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/21 1,150 1,173 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/22 1,855 1,891 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/20 960 1,088 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/21 1,415 1,590 Massachusetts Housing Finance Agency Single Family Housing Revenue 4.000% 6/1/45 5,750 6,358 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,551 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 9,560 10,549 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,435 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 6,600 7,288 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 1,930 1,981 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 5,230 5,368 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 16,725 17,166 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 2,250 2,642 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 17,735 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 13,481 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/18 (14) 10,000 9,730 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 17,000 15,880 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,667 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,445 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 1,810 1,937 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,157 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 2,065 2,389 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 4,500 5,312 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 16,000 19,347 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/21 4,580 5,642 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,486 Massachusetts Water Resources Authority Revenue 5.000% 8/1/21 3,900 4,775 3 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 2/6/15 (4)LOC 27,270 27,270 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,161 University of Massachusetts Building Authority Revenue 5.000% 11/1/20 1,250 1,508 Michigan (2.1%) Detroit MI Water Supply System Revenue 5.000% 7/1/20 1,755 2,009 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 673 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,345 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,133 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,671 1 L'anse Creuse MI Public Schools GO 5.000% 5/1/18 720 810 1 L'anse Creuse MI Public Schools GO 5.000% 5/1/19 1,030 1,187 1 L'anse Creuse MI Public Schools GO 5.000% 5/1/20 1,670 1,966 1 L'anse Creuse MI Public Schools GO 5.000% 5/1/21 250 299 Livonia MI Public Schools School District GO 5.000% 5/1/19 (15) 1,000 1,159 Livonia MI Public Schools School District GO 5.000% 5/1/20 (15) 3,365 3,978 Livonia MI Public Schools School District GO 5.000% 5/1/21 (15) 2,000 2,393 Michigan Building Authority Revenue 5.000% 10/15/16 2,750 2,963 Michigan Building Authority Revenue 5.000% 10/15/17 1,250 1,392 Michigan Finance Authority Revenue 5.000% 10/1/19 850 993 Michigan Finance Authority Revenue 5.000% 10/1/20 1,200 1,385 Michigan Finance Authority Revenue 5.000% 10/1/21 1,275 1,495 Michigan Finance Authority Revenue 5.000% 10/1/22 525 625 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 4.000% 8/1/17 1,000 1,079 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 4.000% 8/1/20 1,250 1,424 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/21 3,500 4,221 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/22 2,500 3,044 Michigan Finance Authority Revenue (Detroit School District) 2.850% 8/20/15 2,550 2,565 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 885 930 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 5,115 5,402 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 4,000 4,224 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 1,100 1,188 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 (14) 5,000 5,459 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 5,000 5,429 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 500 540 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 1,000 1,104 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 (14) 6,000 6,714 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 (14) 5,500 6,155 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 1,150 1,269 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 2,000 2,252 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 2,855 3,253 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 3,500 3,988 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 1,310 1,475 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/20 (14) 8,000 9,233 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/20 (4) 8,500 9,882 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/20 (14) 1,890 2,151 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/20 (14) 3,000 3,415 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/21 (4) 16,260 19,073 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/21 (4) 10,000 11,730 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/21 (14) 3,000 3,486 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 4.000% 6/1/20 600 677 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/21 750 898 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/22 1,000 1,210 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 536 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 541 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 657 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,254 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 576 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,778 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/17 1,225 1,331 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 57,769 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 45,931 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,350 12,101 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 5,865 5,889 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,580 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/23 7,330 8,462 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 13,057 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.400% 6/29/18 11,750 11,892 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,069 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,525 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 6,375 7,211 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,863 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,039 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 5,729 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,391 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 400 461 Michigan State University Revenue 5.000% 2/15/15 3,910 3,918 Michigan State University Revenue 5.000% 8/15/15 1,000 1,026 Michigan State University Revenue 5.000% 2/15/17 6,135 6,695 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 7,882 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,322 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/17 250 268 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/18 500 548 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/19 1,000 1,158 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/20 800 947 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/21 600 721 Royal Oak City MI School District GO 5.000% 5/1/20 1,250 1,483 Royal Oak City MI School District GO 5.000% 5/1/21 600 722 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.250% 8/1/16 (ETM) 5,000 5,367 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/17 1,400 1,550 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/19 1,500 1,755 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/20 1,200 1,433 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,506 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,104 2 Saline MI Area Schools GO PUT 0.570% 11/2/15 9,285 9,280 University of Michigan Revenue 4.000% 4/1/16 10,650 11,128 University of Michigan Revenue 4.000% 4/1/17 11,385 12,255 Minnesota (0.9%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,258 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,764 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,054 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.020% 2/2/15 (4) 24,325 24,325 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/21 350 421 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/22 1,000 1,223 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/19 6,830 7,922 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/21 7,225 8,739 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,641 Minnesota General Fund Revenue 5.000% 3/1/19 6,410 7,467 Minnesota GO 5.000% 10/1/15 13,970 14,427 Minnesota GO 5.000% 12/1/15 8,145 8,477 Minnesota GO 5.000% 10/1/16 (ETM) 50 54 Minnesota GO 5.000% 10/1/16 4,950 5,334 Minnesota GO 5.000% 12/1/16 8,150 8,838 Minnesota GO 5.000% 10/1/17 (ETM) 35 39 Minnesota GO 5.000% 10/1/17 2,240 2,504 Minnesota GO 5.000% 8/1/18 8,375 9,611 Minnesota GO 5.000% 8/1/18 3,825 4,390 Minnesota GO 5.000% 8/1/18 3,000 3,443 Minnesota GO 5.000% 11/1/19 2,000 2,377 Minnesota GO 5.000% 8/1/21 6,000 7,395 Minnesota GO 5.000% 8/1/22 12,900 16,170 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.040% 2/6/15 10,645 10,645 Minnesota Municipal Power Agency Revenue 5.000% 1/1/20 2,000 2,379 Minnesota Municipal Power Agency Revenue 5.000% 1/1/21 1,250 1,514 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 9,624 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/20 1,340 1,587 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/21 1,195 1,431 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/22 1,580 1,909 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,184 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,322 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,097 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/22 2,800 3,393 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,568 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,233 Mississippi (0.2%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 11,761 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,363 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/2/15 7,450 7,450 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.125% 9/1/17 1,250 1,252 Mississippi GO 5.000% 11/1/15 (14) 7,475 7,749 2 Mississippi GO 0.550% 9/1/17 5,345 5,349 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,535 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,771 Missouri (0.8%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,309 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,176 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,668 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,674 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 2,225 2,577 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/19 805 957 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/20 2,000 2,425 Kansas City MO Airport Revenue 5.000% 9/1/18 1,500 1,710 Kansas City MO Airport Revenue 5.000% 9/1/19 2,715 3,170 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 20,429 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.000% 12/1/20 1,300 1,436 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,200 4,263 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/19 750 850 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/20 870 996 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/21 1,420 1,637 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,567 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,618 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,190 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,435 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,520 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.010% 2/6/15 11,000 11,000 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/20 7,295 8,780 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/20 43,310 52,129 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/19 2,200 2,530 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/21 6,275 7,487 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/22 4,365 5,302 St. Louis County MO Industrial Development Authority Senior Living Facilities Revenue (Friendship Village Sunset Hills) 2.850% 9/1/18 5,400 5,447 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/18 1,295 1,470 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,152 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,422 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,121 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 5,751 Nebraska (0.8%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,166 Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 6/1/19 11,175 12,917 Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 50,000 58,107 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 562 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 828 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 667 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,735 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,596 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/43 4,280 4,429 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 9/1/43 4,010 4,202 Nebraska Investment Finance Authority Single Family Housing Revenue 3.000% 3/1/44 5,270 5,500 Nebraska Investment Finance Authority Single Family Housing Revenue 4.000% 9/1/44 6,000 6,623 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,044 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,086 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,685 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,155 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,155 Nebraska Public Power District Revenue 5.000% 1/1/20 2,800 3,313 Nebraska Public Power District Revenue 5.000% 7/1/20 6,065 7,253 Nebraska Public Power District Revenue 5.000% 1/1/21 4,635 5,565 Nebraska Public Power District Revenue 5.000% 7/1/21 3,185 3,864 Omaha NE Public Power District Electric Revenue 5.000% 2/1/20 7,370 8,762 Omaha NE Public Power District Electric Revenue 5.000% 2/1/21 6,400 7,737 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,039 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,718 Nevada (0.4%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,083 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,169 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,344 Clark County NV Airport Improvement Revenue 5.000% 7/1/18 32,000 36,385 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 18,080 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,110 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,572 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,452 Nevada Unemployment Compensation Revenue 5.000% 12/1/17 6,000 6,736 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/22 6,820 7,864 New Hampshire GO 5.000% 8/15/17 3,200 3,558 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,589 New Jersey (4.7%) Atlantic City NJ GO 5.000% 11/1/19 3,315 3,315 Atlantic City NJ GO 5.000% 12/1/19 6,995 6,995 Atlantic City NJ GO 5.000% 11/1/20 4,025 4,005 Atlantic City NJ GO 5.000% 12/1/20 7,185 7,149 Atlantic City NJ GO 5.000% 11/1/21 3,020 2,957 Atlantic City NJ GO 5.000% 12/1/21 1,970 1,928 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/20 2,040 2,363 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/21 2,460 2,875 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/22 2,295 2,708 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,280 3,413 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 7,782 New Jersey COP 5.000% 6/15/16 6,695 7,107 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,049 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 33,683 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 5,500 5,816 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,070 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 8,000 9,046 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 8,044 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,559 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,046 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,779 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.720% 2/1/16 9,500 9,565 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 32,425 34,762 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.920% 2/1/17 14,000 14,018 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,099 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,254 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 14,300 15,723 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 5,735 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 16,955 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 16,780 19,272 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 9,235 10,600 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,745 8,949 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 9,670 11,391 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 18,470 21,498 New Jersey Economic Development Authority Revenue (School Facilities Construction) VRDO 0.750% 2/1/17 4,000 4,005 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 11,383 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,134 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 9/1/17 2,500 2,746 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 5,644 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,122 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,551 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,530 5,630 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 2,863 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 4,550 5,094 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 10,255 11,434 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,672 New Jersey GO 5.000% 8/15/16 12,120 12,975 New Jersey GO 5.000% 8/15/17 11,660 12,872 New Jersey GO 5.000% 6/1/18 5,000 5,646 New Jersey GO 5.000% 8/15/19 8,395 9,752 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 2,500 2,814 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/17 2,000 2,192 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 1,000 1,119 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.500% 7/1/22 3,550 4,042 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,800 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 3,974 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.000% 7/1/17 1,000 1,063 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,271 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,334 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,415 3 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.170% 2/6/15 (12) 9,255 9,255 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 16,404 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,600 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 10,755 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,102 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/19 1,500 1,702 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 2/6/15 11,000 11,000 New Jersey Transportation Corp. GAN 5.000% 9/15/20 22,550 26,204 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/20 11,000 12,707 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/21 12,550 14,478 2 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.020% 12/15/19 41,000 41,016 2 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.220% 12/15/21 24,000 24,015 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 19,477 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,092 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 30,000 33,131 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,319 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,802 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 17,930 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,216 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 36,060 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 14,635 16,906 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 5,926 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 6,875 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 4,875 5,734 3 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.200% 2/6/15 (4)LOC 21,285 21,285 2 New Jersey Turnpike Authority Revenue 0.570% 1/1/18 40,000 40,141 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 883 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,194 2 New Jersey Turnpike Authority Revenue PUT 0.550% 1/1/16 7,000 7,011 2 New Jersey Turnpike Authority Revenue PUT 0.550% 1/1/16 8,500 8,514 2 New Jersey Turnpike Authority Revenue PUT 0.640% 1/1/17 10,000 10,042 2 New Jersey Turnpike Authority Revenue PUT 0.700% 1/1/18 10,115 10,186 2 New Jersey Turnpike Authority Revenue PUT 0.700% 1/1/18 15,000 15,107 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,165 Rutgers State University New Jersey Revenue 5.000% 5/1/19 1,000 1,165 Rutgers State University New Jersey Revenue 5.000% 5/1/20 2,000 2,385 1 Sparta Township NJ Board of Education GO 5.000% 2/15/21 1,030 1,241 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,031 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 2,000 2,120 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 250,900 61,006 New Mexico (0.7%) Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 2,000 2,406 Albuquerque Bernalillo County NM Water Utility Authority Revenue 5.000% 7/1/20 3,225 3,880 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/20 1,800 2,172 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/20 6,580 7,941 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/21 1,130 1,389 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/21 5,450 6,696 Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,552 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 10,567 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,449 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,462 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 9,950 New Mexico GO 5.000% 3/1/16 19,290 20,303 3 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.030% 2/6/15 6,660 6,660 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.685% 2/1/18 5,000 5,024 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.735% 8/1/18 5,200 5,227 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue PUT 0.864% 8/1/19 37,500 37,640 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 6,653 New York (13.5%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.040% 2/6/15 LOC 4,480 4,480 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,272 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 (ETM) 1,690 1,711 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,945 1,969 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,237 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,298 Hempstead NY GO 3.000% 4/15/15 5,260 5,292 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,248 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,728 2 Long Island NY Power Authority Electric System Revenue PUT 0.769% 11/1/18 16,850 16,847 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,268 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 1,000 1,134 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,101 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 2,000 2,330 Nassau County NY GO 5.000% 4/1/20 14,340 16,864 Nassau County NY GO 5.000% 4/1/21 11,075 13,184 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 2/6/15 18,550 18,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 4,640 5,488 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,841 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,928 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,228 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/19 1,565 1,784 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 4.000% 7/1/19 375 413 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/21 1,340 1,590 New York City NY GO 5.000% 8/1/15 26,260 26,903 New York City NY GO 5.000% 8/1/15 10,815 11,080 New York City NY GO 5.000% 8/15/15 17,910 18,382 New York City NY GO 5.000% 9/1/15 21,325 21,933 New York City NY GO 5.000% 2/1/16 1,000 1,048 New York City NY GO 5.000% 3/1/16 2,500 2,629 New York City NY GO 5.000% 3/1/16 10,795 11,352 New York City NY GO 5.000% 4/1/16 3,500 3,693 New York City NY GO 5.000% 8/1/16 27,500 29,408 New York City NY GO 5.000% 8/1/16 16,925 18,099 New York City NY GO 5.000% 8/1/16 1,000 1,069 New York City NY GO 5.000% 8/1/16 1,000 1,069 New York City NY GO 5.000% 8/1/16 7,150 7,646 New York City NY GO 5.000% 8/1/16 5,000 5,347 New York City NY GO 5.000% 8/1/17 3,800 4,207 New York City NY GO 5.000% 8/1/17 6,000 6,642 New York City NY GO 5.000% 8/1/17 13,590 15,044 New York City NY GO 5.000% 8/1/17 9,750 10,793 New York City NY GO 5.000% 8/1/17 8,185 9,061 New York City NY GO 5.000% 10/1/17 2,500 2,783 New York City NY GO 5.000% 10/1/17 5,150 5,734 New York City NY GO 5.000% 8/1/18 6,000 6,848 New York City NY GO 5.000% 8/1/18 4,650 5,307 New York City NY GO 5.000% 8/1/18 3,250 3,709 New York City NY GO 5.000% 8/1/18 7,500 8,560 New York City NY GO 5.000% 8/1/18 6,000 6,848 New York City NY GO 5.000% 8/1/18 5,000 5,707 New York City NY GO 5.000% 8/1/18 13,030 14,872 New York City NY GO 5.000% 8/1/18 25,315 28,894 New York City NY GO 5.000% 10/1/18 7,650 8,775 New York City NY GO 4.000% 8/1/19 12,165 13,722 New York City NY GO 5.000% 8/1/19 8,000 9,375 New York City NY GO 5.000% 8/1/19 15,000 17,577 New York City NY GO 5.000% 8/1/19 5,830 6,832 New York City NY GO 5.000% 8/1/19 15,000 17,577 New York City NY GO 5.000% 8/1/19 7,225 8,466 New York City NY GO 5.000% 8/1/19 20,155 23,618 New York City NY GO 5.000% 8/1/19 5,000 5,859 New York City NY GO 5.000% 8/1/19 5,000 5,859 New York City NY GO 5.000% 8/1/20 4,500 5,381 New York City NY GO 5.000% 8/1/20 20,000 23,914 New York City NY GO 5.000% 10/1/20 4,375 5,249 2 New York City NY GO 0.400% 8/1/21 4,650 4,651 2 New York City NY GO 0.490% 8/1/21 6,350 6,352 New York City NY GO 5.000% 8/1/21 4,000 4,850 New York City NY GO 5.000% 8/1/21 11,985 14,531 New York City NY GO 5.000% 8/1/21 2,000 2,425 New York City NY GO 5.000% 8/1/21 6,100 7,396 2 New York City NY GO 0.570% 8/1/25 5,500 5,495 2 New York City NY GO 0.420% 8/1/27 18,500 18,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 8,876 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,605 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.750% 11/1/16 8,000 8,004 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,868 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.200% 11/1/17 25,640 25,737 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 2,390 2,401 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 10,010 10,047 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/18 3,500 3,961 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/19 4,300 4,991 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/20 4,760 5,630 3 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 2/6/15 10,000 10,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/18 4,180 4,554 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 3,000 3,370 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 19,138 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/2/15 9,250 9,250 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.030% 2/2/15 6,000 6,000 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/21 19,510 24,280 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,173 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,296 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 26,470 28,593 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 17,015 18,477 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 2,105 2,276 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,010 8,698 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 (ETM) 295 321 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,205 2,415 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,475 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 17,112 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 22,475 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 (ETM) 825 922 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 6,175 6,939 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 8,608 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/15/18 11,950 13,814 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,125 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 29,706 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,592 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 10,595 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,733 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 7,300 7,398 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 6,881 3 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.040% 2/6/15 10,520 10,520 2 New York Metropolitan Transportation Authority Revenue 0.804% 11/1/16 3,495 3,522 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,493 2 New York Metropolitan Transportation Authority Revenue 0.944% 11/1/17 2,950 2,987 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,587 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 7,822 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 13,969 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 2,873 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,045 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,724 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,149 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,724 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,000 2,298 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,055 4,660 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,487 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,255 1,442 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 2,978 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,562 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,000 1,177 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 9,535 11,223 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,511 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,100 1,295 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/19 (14) 5,000 6,016 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,879 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 5,000 5,997 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 1,560 1,871 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 5,000 6,080 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,230 1,496 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,750 2,128 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/22 2,250 2,776 3 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.030% 2/6/15 (13) 4,495 4,495 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.970% 11/1/19 9,300 9,448 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/20 4,600 5,553 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.400% 6/1/17 20,400 20,400 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.390% 11/1/18 2,000 2,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.470% 11/1/19 2,750 2,750 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.600% 11/1/19 21,000 20,998 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,794 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,597 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,120 2 New York Metropolitan Transportation Authority Revenue PUT 0.764% 11/1/15 11,925 11,959 2 New York Metropolitan Transportation Authority Revenue PUT 0.814% 11/1/16 12,500 12,600 2 New York Metropolitan Transportation Authority Revenue PUT 0.964% 11/1/16 15,000 15,160 2 New York Metropolitan Transportation Authority Revenue PUT 0.586% 5/15/17 (4) 17,500 17,567 2 New York Metropolitan Transportation Authority Revenue PUT 0.464% 11/1/17 7,280 7,302 2 New York Metropolitan Transportation Authority Revenue PUT 0.954% 11/1/17 8,845 8,967 2 New York Metropolitan Transportation Authority Revenue PUT 0.380% 11/15/17 44,600 44,627 2 New York Metropolitan Transportation Authority Revenue PUT 0.717% 5/15/18 (4) 14,000 14,110 2 New York Metropolitan Transportation Authority Revenue PUT 0.600% 6/1/20 87,500 87,493 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 (ETM) 2,360 2,551 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 (ETM) 2,105 2,406 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 (ETM) 2,180 2,565 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 9,548 3 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.030% 2/6/15 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 61 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 6,875 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,455 2,616 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,339 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,924 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,827 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/21 2,400 2,905 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,115 1,252 New York State Dormitory Authority Revenue (Pace University) 5.000% 5/1/17 1,000 1,069 New York State Dormitory Authority Revenue (Pace University) 4.000% 5/1/20 1,740 1,876 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 3,959 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 5 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 10,506 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 27,490 31,066 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,013 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 20,408 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,755 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 26,272 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 17,500 20,357 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 4,827 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/19 (Prere.) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/19 (Prere.) 15 18 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 13,743 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 4,000 4,770 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/20 9,550 11,529 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 33,395 40,673 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 12,620 15,370 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/21 7,710 9,437 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 4,980 5,822 New York State Dormitory Authority Revenue (Personal Tax) 5.000% 2/15/17 (ETM) 5 5 New York State Dormitory Authority Revenue (Personal Tax) 5.000% 2/15/17 16,840 18,419 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,384 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 7,836 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,626 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,221 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 2,873 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,715 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 1,350 1,551 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,460 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 5,746 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (15) 1,000 1,180 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 3,200 3,774 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 6,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,089 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (15) 1,690 2,030 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (4) 1,125 1,351 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (15) 1,425 1,737 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,057 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 11,598 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,691 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,095 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/17 1,670 1,794 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/21 1,290 1,384 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/22 2,500 3,104 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,006 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,055 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,363 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 11,460 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 4,900 5,615 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 3,700 4,356 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 3,000 3,628 New York State GO 5.000% 3/1/19 12,715 14,808 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 4,150 4,166 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 3,900 3,912 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 1,250 1,254 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 2,500 2,505 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 4,750 4,767 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.020% 2/6/15 20,000 20,000 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,166 New York State Mortgage Agency Homeowner Mortgage Revenue 2.625% 4/1/41 775 800 New York State Thruway Authority Revenue 5.000% 1/1/19 3,700 4,257 New York State Thruway Authority Revenue 5.000% 5/1/19 83,125 96,108 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,774 New York State Thruway Authority Revenue 5.000% 1/1/21 2,450 2,951 New York State Thruway Authority Revenue 5.000% 1/1/22 1,500 1,835 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 7,743 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 42,227 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 19,884 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 3,956 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 6,985 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 9,564 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 625 708 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 583 New York State Urban Development Corp. Revenue 5.250% 1/1/17 10,095 11,004 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 6,971 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 21,793 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 22,663 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,361 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 23,430 28,002 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 12,125 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,188 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 30,326 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 12,941 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 50,035 60,939 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 26,109 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,488 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 20,151 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 5.000% 4/1/17 1,000 1,090 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 4.000% 4/1/18 500 546 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 5.000% 4/1/19 500 576 2,3 Nuveen New York AMT-Free Municipal Income Fund iMTP 0.640% 10/1/17 17,500 17,504 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 500 556 Oyster Bay NY GO 4.000% 1/15/17 (15) 1,500 1,589 Oyster Bay NY GO 3.250% 8/1/17 4,155 4,356 Oyster Bay NY GO 4.000% 8/15/17 (15) 2,500 2,694 Oyster Bay NY GO 4.000% 1/15/18 (15) 3,000 3,264 Oyster Bay NY GO 3.250% 8/1/18 8,560 9,069 Oyster Bay NY GO 4.000% 8/15/18 (15) 2,000 2,185 Oyster Bay NY GO 5.000% 1/15/19 (15) 5,140 5,891 Oyster Bay NY GO 5.000% 8/15/19 (15) 3,125 3,633 Oyster Bay NY GO 5.000% 1/15/20 (15) 3,105 3,637 Oyster Bay NY GO 5.000% 8/15/20 (15) 4,350 5,149 3 Port Authority of New York & New Jersey Revenue TOB VRDO 0.030% 2/6/15 (4) 7,770 7,770 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,150 2,362 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,518 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 9,190 10,646 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/20 835 988 Suffolk County NY GO 5.000% 2/1/18 (4) 7,805 8,763 Suffolk County NY GO 5.000% 2/1/19 (4) 3,915 4,519 Suffolk County NY GO 5.000% 2/1/20 (4) 4,000 4,730 Suffolk County NY GO 5.000% 2/1/21 (4) 4,580 5,488 Suffolk County NY RAN 1.500% 3/26/15 12,250 12,267 Suffolk County NY TAN 2.000% 7/30/15 75,000 75,569 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 1,225 1,350 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,165 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 1,500 1,524 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 29,615 31,482 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 25,500 27,077 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/21 10,100 11,070 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 5,000 5,470 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,271 2 Triborough Bridge & Tunnel Authority New York Revenue 0.370% 1/1/18 (4) 5,000 5,004 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,093 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,072 2 Triborough Bridge & Tunnel Authority New York Revenue 0.460% 1/1/19 (4) 1,700 1,704 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.634% 1/1/17 5,000 5,009 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.515% 2/1/19 11,350 11,303 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/17 875 911 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/18 875 932 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/18 500 544 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 8,755 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,489 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/21 4,700 5,578 Yonkers NY GO 4.000% 10/1/17 505 545 Yonkers NY GO 3.000% 7/1/18 500 529 Yonkers NY GO 3.000% 8/15/18 1,000 1,059 Yonkers NY GO 3.000% 8/15/19 885 943 Yonkers NY GO 3.000% 8/15/20 1,115 1,178 North Carolina (2.2%) Cabarrus NC COP 5.000% 1/1/16 4,555 4,753 Cary NC GO VRDO 0.020% 2/6/15 6,455 6,455 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,346 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,370 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,041 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,469 Guilford County NC GO 5.000% 8/1/15 8,250 8,453 Guilford County NC GO 5.000% 8/1/16 5,000 5,352 Guilford County NC GO 5.000% 8/1/17 5,000 5,556 Guilford County NC GO 5.000% 3/1/18 3,340 3,784 Mecklenburg County NC GO 5.000% 3/1/20 5,000 5,998 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/19 1,000 1,168 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/21 3,200 3,825 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue (Republic Services, Inc. Project) PUT 0.300% 3/2/15 24,750 24,740 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 10,554 North Carolina Capital Improvement Revenue 5.000% 5/1/18 17,975 20,425 3 North Carolina Capital Improvement Revenue TOB VRDO 0.020% 2/6/15 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 2,843 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,304 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,130 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,707 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,175 7,769 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,399 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,177 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,515 4,036 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 2,933 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 13,050 15,310 North Carolina GAN PUT 4.000% 3/1/18 21,000 22,575 North Carolina GO 5.000% 3/1/18 16,770 18,913 North Carolina GO 5.000% 5/1/18 5,000 5,696 North Carolina GO 5.000% 5/1/18 7,050 8,031 North Carolina GO 5.000% 6/1/18 20,720 23,669 North Carolina GO 5.000% 3/1/19 5,200 6,073 North Carolina GO 5.000% 5/1/19 30,000 35,208 North Carolina GO 5.000% 6/1/19 2,000 2,353 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 3,871 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 9,253 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.760% 12/1/17 2,320 2,314 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,224 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,428 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,808 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 6,500 7,139 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,526 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,609 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 559 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 22,419 North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 16,500 18,996 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 10,012 Raleigh NC Downtown Improvement Project COP VRDO 0.010% 2/6/15 14,700 14,700 Raleigh NC GO 5.000% 12/1/16 2,470 2,679 Raleigh NC GO 5.000% 12/1/16 2,605 2,825 Raleigh NC GO 5.000% 4/1/20 4,700 5,649 2 University of North Carolina University System Revenue PUT 0.564% 12/1/15 5,500 5,502 Wake County NC GO 5.000% 2/1/20 4,500 5,387 Wake County NC GO 5.000% 2/1/20 17,845 21,363 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,377 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 3,970 North Dakota (0.1%) Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/21 650 761 Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/22 1,200 1,388 North Dakota Housing Finance Agency Revenue 4.000% 1/1/38 6,000 6,657 Ohio (4.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,141 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/25 3,450 4,072 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 10,448 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 12,644 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.010% 2/2/15 LOC 2,325 2,325 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) 2,570 2,924 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/20 7,000 8,254 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/21 16,265 19,444 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/22 10,000 12,132 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/23 21,220 24,489 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/23 160 181 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 12,385 14,204 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,664 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,733 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,358 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,521 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) PUT 5.000% 8/15/20 16,310 19,153 3 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.170% 2/6/15 (12) 9,315 9,315 Butler County OH Hospital Facilities Revenue (UC Health) 5.500% 11/1/22 3,415 4,027 Butler County OH Waterworks Revenue 5.250% 6/1/15 (2)(Prere.) 4,000 4,109 Cleveland OH Airport System Revenue 5.000% 1/1/20 1,500 1,735 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,307 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 1,999 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,584 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,778 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,124 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,313 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) 5.000% 10/1/19 6,000 7,031 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/18 960 1,086 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/19 1,390 1,611 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/22 1,475 1,765 Columbus OH GO 5.000% 9/1/16 5,000 5,369 Columbus OH GO 5.000% 6/1/17 7,510 8,293 Columbus OH GO 5.000% 7/1/17 7,245 8,024 Columbus OH GO 5.000% 7/1/17 5,740 6,357 Columbus OH GO 5.000% 6/1/18 8,000 9,136 Columbus OH GO 5.000% 7/1/18 7,280 8,336 Columbus OH GO 5.000% 7/1/18 4,500 5,153 Columbus OH GO 5.000% 2/15/19 1,910 2,225 Columbus OH GO 5.000% 6/1/19 3,000 3,528 Columbus OH GO 5.000% 7/1/19 6,690 7,889 Columbus OH GO 5.000% 2/15/20 1,905 2,280 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/19 5,340 6,245 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/20 5,575 6,642 Cuyahoga County OH (Convention Hotel Project) COP 5.000% 12/1/21 4,075 4,916 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/19 7,000 8,233 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/20 2,045 2,491 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/21 1,000 1,233 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,125 Dayton OH City School District GO 5.000% 11/1/20 5,000 5,985 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/21 1,045 1,188 Fairfield County OH Hospital Facilities Revenue (Lancaster-Fairfield Community Hospital) 5.375% 6/15/15 (14) 1,050 1,067 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,500 8,279 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.020% 2/6/15 3,485 3,485 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/19 4,035 4,098 Franklin County OH Revenue (Trinity Health Credit Group) 5.000% 6/1/21 4,465 4,533 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 4.000% 5/15/17 785 844 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/18 750 849 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/19 1,000 1,159 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/20 1,000 1,190 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/21 1,000 1,211 Hamilton County OH Hospital Facilities Revenue (Cincinnati Children's Hospital Medical Center) 5.000% 5/15/22 500 609 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/18 525 568 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/19 750 854 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/20 800 930 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/22 500 594 Hamilton County OH Sewer System Revenue 5.000% 12/1/20 3,605 4,363 Hamilton County OH Sewer System Revenue 5.000% 12/1/21 2,085 2,567 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,710 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/18 540 605 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/20 14,225 16,777 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/21 2,260 2,699 Kent State University OH Revenue 5.000% 5/1/17 500 548 Kent State University OH Revenue 5.000% 5/1/20 1,650 1,953 2 Lancaster OH Port Authority Gas Supply Revenue PUT 0.834% 8/1/19 3,500 3,532 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,243 3 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.040% 2/6/15 (4) 10,500 10,500 3 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.070% 2/6/15 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,052 3 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 (4) 3,990 3,990 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 2/2/15 1,100 1,100 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 2/2/15 3,700 3,700 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,034 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.100% 3/1/19 5,500 5,684 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 12,184 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,012 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,239 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 16,027 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,265 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,499 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,383 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,734 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,776 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 1,040 1,160 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 2,979 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/20 1,265 1,528 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 4/1/19 1,395 1,621 Ohio Common Schools GO 5.000% 9/15/19 3,910 4,632 Ohio GO 5.000% 9/15/15 5,000 5,153 Ohio GO 5.000% 9/15/16 10,000 10,758 Ohio GO 5.000% 9/15/17 19,680 21,954 Ohio GO 5.000% 5/1/18 10,960 12,481 Ohio GO 5.000% 9/15/18 10,000 11,518 Ohio GO 5.000% 9/15/18 5,000 5,759 Ohio GO 5.000% 5/1/19 6,680 7,837 Ohio GO 5.000% 5/1/19 5,000 5,873 Ohio GO 5.000% 9/15/19 5,000 5,924 Ohio GO 5.000% 5/1/20 12,080 14,528 Ohio GO 5.000% 9/15/20 26,315 31,830 Ohio GO 5.000% 5/1/21 2,645 3,239 3 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 2,200 2,200 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 2/2/15 8,700 8,700 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 4,995 4,995 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 2,850 2,850 3 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 6,745 6,745 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,821 Ohio Hospital Revenue (University Hospitals Health System Inc.) VRDO 0.370% 2/2/15 2,750 2,750 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 8,847 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,448 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 3,950 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 9,713 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,687 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,080 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,796 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/19 2,500 2,972 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/19 6,160 7,322 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/20 2,750 3,318 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/21 4,000 4,886 Ohio Public Facilities Commission GO 5.000% 2/1/21 1,390 1,689 Ohio Public Facilities Commission GO 5.000% 4/1/21 2,280 2,780 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 0.300% 3/2/15 1,200 1,200 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 385 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,427 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 314 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,305 Ohio State University General Receipts Revenue 5.000% 12/1/19 1,440 1,661 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,507 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/18 (14) 3,625 4,150 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,500 4,971 3 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.120% 2/6/15 17,760 17,760 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 3.000% 5/15/19 24,000 24,852 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,282 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/19 1,925 2,295 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/20 10,205 12,294 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/20 6,610 7,952 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/20 7,500 9,120 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/20 4,000 4,856 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/21 12,250 14,998 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/21 4,050 5,001 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,126 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/19 1,695 1,996 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,313 Penta Career Center Ohio COP 5.000% 4/1/19 2,470 2,822 Penta Career Center Ohio COP 5.000% 4/1/20 1,095 1,276 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.375% 12/1/19 1,560 1,771 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,504 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,510 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,611 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,806 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,458 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,636 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,033 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/19 2,805 3,230 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/19 1,750 2,004 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/20 2,550 2,965 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/21 2,495 2,922 Oklahoma (0.1%) Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/17 760 838 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/18 1,325 1,503 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/19 2,250 2,616 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/21 1,000 1,214 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,142 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 4,791 Oregon (0.6%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.500% 10/1/18 3,000 3,004 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,212 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,382 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,308 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,151 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/21 7,000 8,562 3 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.030% 2/6/15 5,000 5,000 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,749 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,387 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 3,958 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,508 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,036 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,783 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,156 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/19 1,000 1,179 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,275 1,533 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.900% 10/1/17 8,750 8,784 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 1.020% 9/15/18 10,000 10,046 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.040% 2/6/15 6,335 6,335 Oregon GO 5.000% 8/1/18 3,215 3,692 Oregon Housing & Community Service Department Single Family Mortgage Revenue 4.000% 7/1/44 4,990 5,500 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,571 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,680 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,432 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,469 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,507 Pennsylvania (5.5%) Allegheny County PA GO 4.000% 12/1/16 17,830 18,962 Allegheny County PA GO 5.000% 12/1/18 7,000 8,065 Allegheny County PA GO 5.000% 12/1/19 5,250 6,193 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 18,197 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 23,040 25,348 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,116 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,147 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.876% 2/1/21 8,480 8,484 3 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.130% 2/2/15 LOC 31,200 31,200 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,500 2,718 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,403 Allegheny County PA Sanitary Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,240 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 17,656 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 8,250 8,397 2 Bethlehem PA Area School District Authority Revenue PUT 0.547% 1/1/30 4,000 4,042 Bethlehem PA Water Authority Revenue 5.000% 11/15/17 (15) 650 721 Bethlehem PA Water Authority Revenue 5.000% 11/15/18 (15) 500 569 Bethlehem PA Water Authority Revenue 5.000% 11/15/19 (15) 1,165 1,348 Bethlehem PA Water Authority Revenue 5.000% 11/15/20 (15) 1,000 1,174 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 13,545 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/20 1,015 1,144 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/21 1,070 1,207 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/22 1,120 1,264 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/23 1,180 1,328 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) BAN 1.050% 5/1/16 2,500 2,503 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 758 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 579 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,804 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,185 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,576 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,270 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,794 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 343 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 282 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 600 704 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/20 500 599 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/21 700 852 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/22 400 495 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 2/6/15 8,000 8,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 2/6/15 4,500 4,500 Delaware River Joint Toll Bridge Commission Pennsylvania & New Jersey Revenue 5.500% 7/1/19 (14) 1,300 1,547 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,156 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,379 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 2,001 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 7,320 8,508 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.020% 2/6/15 LOC 4,975 4,975 2 Hempfield PA School District GO PUT 0.662% 8/1/19 5,690 5,688 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.010% 2/2/15 LOC 1,800 1,800 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/18 1,625 1,874 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/20 2,850 3,407 2 Manheim Township PA School District GO PUT 0.516% 5/1/18 6,850 6,855 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 803 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,369 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,156 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,183 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,120 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,126 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 3,300 3,810 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 6,410 7,518 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 4.000% 10/1/19 500 546 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/20 1,265 1,453 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/21 1,320 1,520 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 5.000% 10/1/22 1,380 1,597 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,157 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.030% 2/6/15 LOC 18,000 18,000 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,254 2 North Penn PA Water Authority Revenue 0.524% 11/1/19 1,000 1,008 2 North Penn PA Water Authority Revenue PUT 0.614% 11/1/19 2,500 2,520 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) PUT 1.420% 8/15/20 8,125 8,207 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 7,550 8,020 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,342 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,049 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,297 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 4.000% 2/1/20 1,650 1,867 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/21 2,250 2,697 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/22 2,775 3,361 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,065 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,301 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 30,945 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 22,161 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/23 5,000 5,216 Pennsylvania GO 5.000% 3/1/15 20,000 20,085 Pennsylvania GO 5.250% 7/1/15 28,630 29,246 Pennsylvania GO 5.000% 2/15/16 12,105 12,710 Pennsylvania GO 5.000% 7/1/16 5,355 5,710 Pennsylvania GO 5.000% 11/1/16 4,700 5,077 Pennsylvania GO 5.000% 6/1/17 3,060 3,373 Pennsylvania GO 5.000% 7/1/17 4,155 4,593 Pennsylvania GO 5.000% 7/15/17 15,005 16,612 Pennsylvania GO 5.000% 10/15/17 8,500 9,493 Pennsylvania GO 5.000% 10/15/18 10,000 11,501 Pennsylvania GO 5.000% 4/1/19 30,390 35,389 Pennsylvania GO 5.000% 5/1/19 5,000 5,836 Pennsylvania GO 5.000% 6/1/19 15,000 17,548 Pennsylvania GO 5.000% 7/1/19 10,000 11,725 Pennsylvania GO 5.000% 7/1/19 9,900 11,608 Pennsylvania GO 5.000% 4/1/20 7,450 8,874 Pennsylvania GO 5.000% 6/15/20 21,120 25,255 Pennsylvania GO 5.000% 7/1/20 20,925 25,043 Pennsylvania GO 5.000% 10/15/20 22,345 26,877 Pennsylvania GO 5.000% 6/1/23 3,000 3,677 3 Pennsylvania GO TOB VRDO 0.030% 2/6/15 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,460 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 3,995 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 2,916 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,171 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,136 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 5,480 6,407 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,102 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,081 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/17 1,060 1,174 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/18 700 794 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 5/15/20 8,000 9,426 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 3,954 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 10,691 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,193 Pennsylvania State University Revenue 5.000% 3/1/20 1,500 1,745 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/19 1,020 1,196 3 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.040% 2/6/15 (14) 8,500 8,500 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,072 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,589 2 Pennsylvania Turnpike Commission Revenue 0.420% 12/1/15 22,000 22,001 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,490 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,081 2 Pennsylvania Turnpike Commission Revenue 0.570% 12/1/16 8,000 8,022 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 3,920 2 Pennsylvania Turnpike Commission Revenue 0.620% 12/1/18 8,750 8,768 Pennsylvania Turnpike Commission Revenue 0.700% 12/1/18 10,000 10,053 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,708 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 1,150 1,316 2 Pennsylvania Turnpike Commission Revenue 0.720% 12/1/19 15,000 15,020 2 Pennsylvania Turnpike Commission Revenue 1.170% 12/1/19 20,000 20,451 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,175 1,377 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 1,015 1,189 2 Pennsylvania Turnpike Commission Revenue 0.900% 12/1/20 25,000 25,045 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 1,805 2,151 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 5,000 5,775 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 1,000 1,198 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,690 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 2,941 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 2,780 3,168 Philadelphia PA GO 5.000% 7/15/16 1,120 1,195 Philadelphia PA GO 5.000% 7/15/17 1,000 1,105 Philadelphia PA GO 5.000% 12/15/17 (4) 5,555 6,203 Philadelphia PA GO 5.000% 7/15/18 2,000 2,278 Philadelphia PA GO 5.000% 7/15/19 1,410 1,641 Philadelphia PA GO 5.000% 8/1/19 (14) 7,735 8,266 Philadelphia PA GO 5.000% 8/1/24 (12) 2,000 2,275 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,520 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,080 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,485 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/18 2,500 2,849 Philadelphia PA School District GO 5.000% 9/1/18 2,780 3,151 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (2)(ETM) 1,500 1,536 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 21,292 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/19 (4) 2,500 2,921 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/19 1,000 1,168 Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/20 7,165 8,447 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/20 2,000 2,380 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/21 1,000 1,206 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.120% 2/6/15 (4) 46,750 46,750 Pittsburgh PA GO 5.000% 9/1/18 11,000 12,557 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/19 (4) 2,500 2,938 Pittsburgh PA Water & Sewer Authority Revenue 5.000% 9/1/20 (4) 3,385 4,057 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.070% 2/6/15 (4) 14,800 14,800 Reading PA School District GO 5.000% 4/1/19 6,230 6,959 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 (ETM) 3,430 3,492 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 1,570 1,598 2 University Area Joint Authority Pennsylvania Sewer Revenue PUT 0.420% 11/1/17 2,900 2,902 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/20 1,030 1,222 West Chester University Pennsylvania Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,250 West Chester University Pennsylvania Student Housing Revenue BAN 0.650% 2/1/17 3,350 3,351 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,461 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,117 York County PA GO 4.000% 12/1/16 5,000 5,316 Rhode Island (0.2%) 3 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.020% 2/6/15 LOC 11,750 11,750 Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,167 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/19 700 790 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/20 1,165 1,333 Rhode Island Economic Development Corp. Airport Revenue 5.000% 7/1/21 1,355 1,564 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/18 1,325 1,478 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/19 1,650 1,856 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/20 1,455 1,638 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/21 1,650 1,848 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/19 1,255 1,428 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/20 2,760 3,184 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/21 2,000 2,329 South Carolina (1.0%) Berkeley County SC School District Revenue 5.000% 12/1/17 600 668 Berkeley County SC School District Revenue 5.000% 12/1/18 1,000 1,142 Berkeley County SC School District Revenue 5.000% 12/1/20 1,000 1,179 Charleston County SC GO 5.000% 11/1/17 1,045 1,171 Charleston County SC GO 5.000% 11/1/17 6,485 7,270 Charleston County SC GO 5.000% 11/1/18 7,085 8,197 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,370 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.790% 1/1/18 8,700 8,713 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,467 Greenville County SC School District GO 5.500% 12/1/16 13,450 14,689 3 Greenville County SC School District Installment Revenue TOB VRDO 0.070% 2/6/15 (12) 7,440 7,440 3 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.070% 2/6/15 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 2,964 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,540 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/20 500 587 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/21 1,000 1,190 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,100 15,955 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,446 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 7,819 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,088 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,509 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 324 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 552 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/19 1,000 1,124 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/20 2,000 2,284 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,094 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,705 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,164 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 2,074 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,686 South Carolina Public Service Authority Revenue 5.000% 1/1/16 (ETM) 5,000 5,218 South Carolina Public Service Authority Revenue 5.000% 1/1/17 (ETM) 2,000 2,170 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 6,757 South Carolina Public Service Authority Revenue 5.250% 1/1/19 (14) 8,255 8,636 South Carolina Public Service Authority Revenue 5.000% 12/1/21 2,500 3,047 South Carolina Public Service Authority Revenue 5.000% 12/1/22 1,500 1,848 3 South Carolina Public Service Authority Revenue TOB VRDO 0.140% 2/6/15 (2) 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,430 4,580 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 19,282 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 30,199 South Dakota (0.1%) South Dakota Building Authority Revenue 5.000% 6/1/20 500 595 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 4.000% 11/1/20 635 724 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 4.000% 11/1/21 500 566 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/22 375 456 3 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) TOB VRDO 0.250% 2/6/15 LOC 25,995 25,995 Tennessee (1.8%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,401 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,931 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 47,796 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,030 Memphis TN GO 5.000% 10/1/17 2,500 2,793 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/15 (13) 5,675 5,764 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/17 (13) 6,345 7,063 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,086 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 29,572 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.620% 10/1/17 9,500 9,537 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,709 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,117 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 1,000 1,198 Shelby County TN GO 5.000% 3/1/19 10,275 12,032 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,402 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 50,600 50,600 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 17,700 17,700 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/15 5,390 5,500 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/16 2,500 2,662 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,500 10,085 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 8,590 9,539 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 12,825 14,357 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,735 3,092 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 19,005 21,982 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/21 8,510 9,705 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 13,125 15,331 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 210 242 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,280 1,515 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 2,780 3,330 Tennessee GO 5.000% 5/1/16 3,200 3,391 Tennessee GO 5.000% 8/1/18 5,185 5,954 Tennessee GO 5.000% 8/1/18 16,000 18,373 Tennessee GO 5.000% 10/1/18 3,730 4,305 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 7/1/39 3,435 3,786 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 1/1/45 5,000 5,535 Texas (7.9%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 576 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 589 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,199 Austin TX GO 4.250% 9/1/16 2,480 2,636 Austin TX GO 5.000% 9/1/17 3,250 3,627 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,186 Austin TX Water & Wastewater System Revenue 5.000% 11/15/20 2,420 2,922 Bexar County TX GO 5.000% 6/15/21 5,155 6,316 Bexar County TX GO 5.000% 6/15/21 2,930 3,590 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 624 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 281 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,646 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 612 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 718 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,777 Dallas TX GO 5.000% 2/15/16 (ETM) 10 10 Dallas TX GO 5.000% 2/15/16 3,990 4,192 Dallas TX GO 5.000% 2/15/17 (ETM) 25 27 Dallas TX GO 5.000% 2/15/17 8,855 9,670 Dallas TX GO 5.000% 2/15/21 7,500 9,121 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,470 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,316 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/17 1,200 1,339 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/18 500 575 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,943 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 1,000 1,177 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/19 2,500 2,943 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,500 2,990 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 1,000 1,201 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 4,000 4,845 Denton TX Independent School District GO PUT 2.125% 8/1/15 8,460 8,537 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.000% 8/1/19 9,000 9,278 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,506 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,130 El Paso TX Water & Sewer Revenue 4.000% 3/1/20 1,000 1,141 El Paso TX Water & Sewer Revenue 4.000% 3/1/21 1,750 2,018 El Paso TX Water & Sewer Revenue 5.000% 3/1/21 1,000 1,211 El Paso TX Water & Sewer Revenue 5.000% 3/1/22 1,000 1,229 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,601 Fort Worth TX GO 5.000% 3/1/18 4,375 4,950 Fort Worth TX GO 5.000% 3/1/19 3,500 4,079 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,632 Frisco TX GO 5.000% 2/15/17 3,000 3,274 Frisco TX GO 5.000% 2/15/18 3,325 3,756 Frisco TX GO 5.000% 2/15/20 4,110 4,901 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,612 Grand Parkway TX Transportation Corp. System BAN 3.000% 12/15/16 194,500 203,562 3 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children's Hospital Project) TOB VRDO 0.060% 2/6/15 8,195 8,195 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.520% 6/1/17 3,865 3,871 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.620% 6/1/18 1,750 1,751 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.720% 6/1/19 2,250 2,252 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.770% 6/1/20 2,000 1,998 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) PUT 0.600% 12/1/19 9,000 9,002 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.070% 11/15/15 8,000 8,013 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,630 6,908 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 5,665 5,665 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 756 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 469 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,584 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,081 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,329 Harris County TX GO 5.000% 10/1/15 2,000 2,066 Harris County TX GO 5.000% 10/1/16 4,500 4,850 Harris County TX GO 5.000% 10/1/17 6,775 7,572 Harris County TX GO 5.000% 10/1/18 4,805 5,544 Harris County TX GO 5.000% 10/1/18 2,675 3,090 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/18 1,000 1,151 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/19 400 472 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 3,165 3,165 3 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.050% 2/6/15 (4) 5,060 5,060 Harris County TX Metropolitan Transit Authority Sales & Use Tax Revenue 5.000% 11/1/19 2,000 2,367 Harris County TX Sports Authority Revenue 5.000% 11/15/20 3,300 3,939 Harris County TX Sports Authority Revenue 5.000% 11/15/20 575 675 Harris County TX Sports Authority Revenue 5.000% 11/15/21 5,000 6,028 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,356 2 Harris County TX Toll Road Revenue 0.800% 8/15/18 4,000 4,044 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,064 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,064 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,651 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 1,947 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 6,661 Houston TX Airport System Revenue 5.000% 7/1/19 (14) 3,960 4,326 3 Houston TX Airport System Revenue TOB VRDO 0.030% 2/6/15 1,360 1,360 Houston TX Community College System GO 5.000% 2/15/18 2,500 2,824 Houston TX Community College System GO 5.000% 2/15/19 2,860 3,326 Houston TX Community College System GO 5.000% 2/15/19 870 1,012 3 Houston TX Community College System GO TOB VRDO 0.150% 2/6/15 (4) 3,990 3,990 Houston TX GO 5.500% 3/1/16 6,905 7,301 Houston TX GO 5.000% 3/1/17 1,000 1,093 Houston TX GO 5.000% 3/1/18 1,000 1,131 Houston TX GO 5.000% 3/1/19 10,000 11,653 Houston TX GO 5.000% 3/1/19 12,195 14,211 Houston TX GO 5.000% 3/1/19 1,135 1,323 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.550% 11/16/17 10,000 10,054 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,592 Houston TX Independent School District GO 5.000% 2/15/18 1,755 1,985 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,366 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,249 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,193 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,007 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 15,141 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 15,347 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 2,890 Houston TX Utility System Revenue 5.000% 11/15/19 3,000 3,558 Houston TX Utility System Revenue 5.000% 5/15/20 6,000 7,191 Houston TX Utility System Revenue 5.000% 11/15/20 3,500 4,224 Houston TX Utility System Revenue 5.000% 5/15/21 5,000 6,096 Houston TX Utility System Revenue 5.000% 11/15/21 5,000 6,141 2 Houston TX Utility System Revenue PUT 0.620% 8/1/16 41,000 41,132 2 Houston TX Utility System Revenue PUT 0.770% 6/1/17 18,000 18,069 Klein TX Independent School District GO 5.000% 8/1/15 (Prere.) 2,800 2,869 3 Lone Star College System Texas GO TOB VRDO 0.030% 2/6/15 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,373 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,879 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,941 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,112 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 2,910 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 4,210 4,630 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 1,994 Lubbock TX Independent School District GO VRDO 0.030% 2/6/15 14,800 14,800 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.300% 4/1/15 6,250 6,245 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 6/1/15 8,500 8,607 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/17 1,000 1,107 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 856 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/19 1,900 2,222 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,057 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,875 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,646 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,589 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,874 North Texas Tollway Authority System Revenue 5.000% 1/1/20 4,000 4,699 North Texas Tollway Authority System Revenue 5.000% 1/1/21 7,250 8,632 North Texas Tollway Authority System Revenue 5.000% 1/1/22 5,250 6,354 2 North Texas Tollway Authority System Revenue PUT 0.820% 1/1/19 15,000 15,097 2 North Texas Tollway Authority System Revenue PUT 0.690% 1/1/20 29,690 29,759 3 North Texas Tollway Authority System Revenue TOB VRDO 0.030% 2/6/15 (13) 5,800 5,800 Northside TX Independent School District GO PUT 2.125% 8/1/20 6,775 6,799 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 2,023 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,795 8,279 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 5,100 6,023 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,557 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,163 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,211 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,592 2 San Antonio TX Electric & Gas Systems Revenue PUT 0.300% 2/1/17 25,000 25,009 2 San Antonio TX Electric & Gas Systems Revenue PUT 0.400% 2/1/18 27,250 27,268 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/18 10,165 10,478 3 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.030% 2/6/15 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 1,300 1,418 San Antonio TX GO 5.000% 2/1/17 4,135 4,511 San Antonio TX GO 5.000% 8/1/17 1,070 1,190 San Antonio TX GO 5.000% 2/1/18 3,500 3,959 San Antonio TX GO 5.000% 8/1/18 1,000 1,149 San Antonio TX Independent School District GO PUT 2.000% 8/1/18 7,500 7,736 San Antonio TX Water Revenue 5.000% 5/15/17 2,160 2,380 San Antonio TX Water Revenue 5.000% 5/15/19 2,250 2,632 San Antonio TX Water Revenue 5.000% 5/15/20 1,500 1,793 2 San Antonio TX Water Revenue PUT 0.700% 11/1/16 15,000 15,086 2 San Antonio TX Water Revenue PUT 0.420% 11/1/17 11,875 11,939 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,150 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Hendrick Medical Center) 5.000% 9/1/21 1,200 1,433 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/19 2,225 2,602 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/20 1,845 2,199 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/21 2,400 2,904 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 2,979 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,397 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,204 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,805 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 (ETM) 835 852 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 6,895 7,018 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,590 Texas GO 5.000% 10/1/17 7,500 8,388 Texas GO 5.000% 10/1/18 4,650 5,378 Texas GO 5.000% 10/1/18 7,500 8,665 Texas GO 5.000% 10/1/19 8,000 9,517 Texas GO 5.000% 10/1/20 10,000 12,142 Texas GO 5.000% 10/1/21 19,000 23,439 3 Texas GO TOB VRDO 0.020% 2/6/15 24,550 24,550 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 170 183 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.490% 9/15/17 4,645 4,651 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 2,425 2,677 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 42,615 46,230 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/18 1,130 1,275 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,769 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 6,495 7,461 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 7,011 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 3,750 4,359 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 2,000 2,362 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,110 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/19 (15) 2,300 2,599 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/20 (15) 1,500 1,712 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 (Prere.) 1,865 1,903 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 15,000 15,774 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/18 6,350 6,563 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/19 8,750 8,884 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,048 Texas State Veterans Housing VRDO 0.020% 2/6/15 9,950 9,950 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,008 Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,350 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,513 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,582 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 6,009 Texas TRAN 1.500% 8/31/15 55,000 55,450 Texas Transportation Commission GO 5.000% 10/1/20 15,000 18,213 Texas Transportation Commission GO 5.000% 10/1/21 15,000 18,505 2 Texas Transportation Commission Mobility Fund GO PUT 0.400% 10/1/18 50,000 50,024 3 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.020% 2/6/15 14,005 14,005 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,026 Texas Transportation Commission Revenue 5.000% 4/1/20 27,500 33,017 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,004 2 Texas Transportation Commission Revenue PUT 0.370% 4/1/17 57,000 57,130 1 Texas Transportation Commission Turnpike System Revenue PUT 5.000% 4/1/20 19,000 22,327 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/22 (2) 10,285 8,707 3 Texas University System Revenue Financing System Revenue TOB VRDO 0.030% 2/6/15 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 6,767 University of North Texas Revenue 5.000% 4/15/18 1,000 1,134 University of North Texas Revenue 5.000% 4/15/20 2,505 2,981 University of Texas System Revenue Financing System Revenue 5.250% 8/15/16 10,090 10,864 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 27,968 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,474 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,199 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 10,940 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 5,910 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 4,734 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 17,773 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 (2) 1,300 1,437 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,219 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,119 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 2,425 2,764 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/19 2,360 2,762 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 3,983 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 3,861 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 10,628 Utah GO 5.000% 7/1/17 6,125 6,787 Utah GO 5.000% 7/1/17 10,000 11,081 Utah GO 5.000% 7/1/18 3,000 3,437 Utah GO 5.000% 7/1/18 19,000 21,770 Utah Transit Authority Sales Tax Revenue 1.600% 6/15/18 14,000 14,299 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/21 550 666 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/22 710 871 Utah Water Finance Agency Revenue VRDO 0.030% 2/6/15 9,875 9,875 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,134 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,490 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 5,510 6,128 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 5,790 6,562 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/20 6,065 6,956 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/21 6,385 7,400 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/22 5,950 6,563 Virginia (2.2%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 3,985 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/20 2,500 3,011 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/21 6,185 7,577 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,713 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 4,810 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 12,366 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 12,744 2 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 1.920% 2/1/17 6,500 6,646 Henrico County VA School District GO 5.000% 8/1/20 1,055 1,278 Loudoun County VA GO 5.000% 12/1/18 3,435 3,981 Norfolk VA GO 5.000% 3/1/15 5,910 5,935 Norfolk VA GO 5.000% 3/1/16 4,000 4,210 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,786 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,719 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,090 University of Virginia Revenue 5.000% 9/1/17 1,275 1,420 University of Virginia Revenue 5.000% 6/1/20 500 603 University of Virginia Revenue 5.000% 6/1/21 2,660 3,268 Virginia Beach VA GO 5.000% 7/15/15 2,825 2,888 Virginia Beach VA GO 5.000% 7/15/16 6,905 7,378 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,692 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,435 Virginia Beach VA GO 5.000% 5/1/20 4,300 5,178 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,241 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 10,812 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 (ETM) 20 21 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,380 3,477 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 7,540 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (ETM) 5 5 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 695 747 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 7,685 9,275 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 18,585 22,789 Virginia Commonwealth Transportation Board GAN 5.000% 9/15/20 3,130 3,775 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,300 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 5,070 5,550 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,311 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,714 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,252 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,041 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,000 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,897 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,216 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 13,919 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/18 4,725 5,408 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,038 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 4,965 5,843 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 17,870 21,029 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/20 5,220 6,269 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/20 18,830 22,613 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,537 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 15,369 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,680 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 34,252 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,219 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 19,093 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,111 Virginia Public School Authority Revenue 5.000% 8/1/20 20,425 24,577 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/18 5,360 6,182 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/19 3,500 4,151 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,218 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 1.875% 5/16/19 5,000 5,128 Washington (2.9%) Central Washington University System Revenue 5.000% 5/1/17 1,860 2,035 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,210 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,368 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,533 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 22,000 25,110 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 1,160 1,390 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 15,488 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,123 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 8,624 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 25,611 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 22,126 2 Everett WA GO PUT 0.420% 12/1/19 4,000 4,001 2 Grant County WA Public Utility District No. 2 Electric System Revenue PUT 0.340% 12/1/17 7,500 7,501 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 2,922 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 2,973 King County WA Sewer Revenue 5.000% 1/1/19 12,835 14,841 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/18 1,400 1,606 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/20 1,000 1,200 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,219 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,445 Seattle WA GO 5.000% 5/1/18 7,935 9,042 Seattle WA GO 5.000% 5/1/19 8,385 9,841 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,670 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 4,726 Snohomish County WA School District No. 15 (Edmonds) GO 5.000% 12/1/20 1,000 1,213 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/25 16,485 16,708 University of Washington Revenue 5.000% 4/1/17 6,880 7,546 University of Washington Revenue 5.000% 4/1/18 7,225 8,201 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 11,763 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/20 41,360 49,643 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 41,175 50,203 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/18 1,150 1,305 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/19 850 990 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.250% 11/1/17 2,525 2,559 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 14,273 16,279 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/20 9,210 10,969 Washington GO 5.000% 7/1/15 (2) 2,400 2,449 Washington GO 5.700% 10/1/15 1,410 1,463 Washington GO 5.000% 1/1/16 5,285 5,524 Washington GO 5.000% 1/1/16 20,000 20,902 Washington GO 5.000% 2/1/16 3,995 4,191 Washington GO 5.000% 2/1/16 13,040 13,678 Washington GO 5.000% 7/1/17 5,000 5,535 Washington GO 5.000% 8/1/17 11,175 12,409 Washington GO 5.000% 8/1/17 6,605 7,334 Washington GO 5.000% 7/1/18 24,315 27,788 Washington GO 5.000% 7/1/18 15,000 17,143 Washington GO 5.000% 7/1/18 21,220 24,251 Washington GO 5.000% 7/1/19 19,770 23,255 Washington GO 5.000% 7/1/19 14,580 17,150 Washington GO 5.000% 7/1/20 9,070 10,887 Washington GO 5.000% 8/1/20 10,000 12,021 Washington GO 5.000% 7/1/21 11,000 13,158 3 Washington GO TOB VRDO 0.030% 2/6/15 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,563 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,666 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/20 1,000 1,198 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/21 1,000 1,210 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,397 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,511 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 799 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,168 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/22 1,800 2,199 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/19 600 682 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/20 605 701 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 4.000% 3/1/21 800 890 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/22 735 868 West Virginia (0.2%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 1.625% 10/1/18 6,000 6,044 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,353 West Virginia Economic Development Authority Pollution Control Revenue (American Electric Power Co. Inc.) 3.250% 5/1/19 10,000 10,570 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,062 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,146 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,836 West Virginia University Revenue 5.000% 10/1/18 1,300 1,494 2 West Virginia University Revenue PUT 0.550% 10/1/19 3,500 3,502 West Virginia Water Development Authority (Chesapeake Bay & Greenbrier River Projects) 5.000% 7/1/21 750 915 Wisconsin (1.3%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,358 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,750 Milwaukee WI GO 5.000% 5/1/16 6,000 6,357 Milwaukee WI GO 5.000% 5/1/18 11,655 13,252 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 849 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 787 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 6,966 Wisconsin GO 5.000% 5/1/16 13,870 14,704 Wisconsin GO 5.000% 5/1/16 10,530 11,163 Wisconsin GO 5.000% 5/1/17 7,000 7,709 Wisconsin GO 5.000% 5/1/17 8,100 8,920 Wisconsin GO 5.000% 11/1/17 4,500 5,047 Wisconsin GO 5.000% 11/1/18 11,000 12,718 Wisconsin GO 5.000% 5/1/19 5,000 5,852 Wisconsin GO 5.000% 5/1/19 12,955 15,162 Wisconsin GO 5.000% 11/1/19 3,100 3,675 Wisconsin GO 5.000% 5/1/20 5,250 6,287 Wisconsin GO 5.000% 11/1/20 7,400 8,944 Wisconsin GO 5.000% 5/1/24 9,045 11,069 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (Iowa Health System Obligated Group) 5.000% 12/1/18 850 974 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (Iowa Health System Obligated Group) 5.000% 12/1/20 820 974 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/20 33,465 39,764 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,510 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,156 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 7,950 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,473 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,089 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,311 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,115 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 1.250% 8/15/17 3,500 3,537 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,083 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,137 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/18 750 861 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,675 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/19 1,500 1,761 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,303 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/20 2,275 2,719 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/21 2,485 3,010 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,048 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 825 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,231 Wisconsin Health & Educational Facilities Authority Revenue (Thedacare Inc. Obligated Group) 4.000% 12/15/16 525 558 Wisconsin Health & Educational Facilities Authority Revenue (Thedacare Inc. Obligated Group) 5.000% 12/15/18 500 575 Wisconsin Health & Educational Facilities Authority Revenue (Thedacare Inc. Obligated Group) 5.000% 12/15/21 800 967 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 10,664 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 11,620 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,143 Total Tax-Exempt Municipal Bonds (Cost $19,711,795) Shares Temporary Cash Investment (3.0%) Money Market Fund (3.0%) 4 Vanguard Municipal Cash Management Fund (Cost $621,792) 0.021% 621,791,606 621,792 Total Investments (100.5%) (Cost $20,333,587) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2015. 2 Adjustable-rate security. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $992,582,000, representing 4.8% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. Limited-Term Tax-Exempt Fund TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used Limited-Term Tax-Exempt Fund to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 20,151,902 — Temporary Cash Investments 621,792 — — Total 621,792 20,151,902 — C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at January 31, 2015. D. At January 31, 2015, the cost of investment securities for tax purposes was $20,335,486,000. Net unrealized appreciation of investment securities for tax purposes was $438,208,000, consisting of unrealized gains of $444,023,000 on securities that had risen in value since their purchase and $5,815,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.5%) Alabama (0.8%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.060% 2/9/15 (4) 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,560 4,618 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/6/15 12,750 12,750 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.450% 5/15/15 27,260 27,260 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.450% 8/3/15 9,200 9,200 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.450% 8/3/15 22,000 21,999 Jefferson County AL Sewer Revenue 5.000% 10/1/15 600 617 Jefferson County AL Sewer Revenue 5.000% 10/1/16 1,000 1,065 Jefferson County AL Sewer Revenue 5.000% 10/1/17 1,625 1,776 Jefferson County AL Sewer Revenue 5.000% 10/1/18 1,500 1,674 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,715 1,715 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,025 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,003 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,266 North Slope Borough AK 4.000% 6/30/17 9,000 9,742 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 10,427 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,085 Arizona (1.1%) Arizona COP 2.000% 10/1/15 400 405 Arizona COP 4.000% 10/1/15 1,700 1,742 Arizona COP 3.000% 10/1/16 315 327 Arizona COP 5.000% 10/1/16 750 804 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 3.000% 2/1/16 1,600 1,639 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 4.000% 2/1/17 2,000 2,126 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/18 1,000 1,117 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,216 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.020% 2/6/15 LOC 3,765 3,765 2 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.870% 2/5/20 12,500 12,863 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 3.000% 12/1/15 4,175 4,270 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/16 375 405 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/17 750 836 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/18 500 571 Arizona School Facilities Board COP 4.000% 9/1/15 3,750 3,834 Arizona School Facilities Board COP 4.000% 9/1/16 3,125 3,301 Arizona School Facilities Board COP 5.000% 9/1/17 1,800 1,997 Arizona School Facilities Board COP 5.000% 9/1/18 1,500 1,711 Maricopa County AZ Unified School District GO 2.000% 7/1/15 6,250 6,300 Maricopa County AZ Unified School District No. 4 (Mesa) GO 4.000% 7/1/19 3,750 4,247 Mesa AZ Highway Project Advancement Revenue 5.000% 7/1/17 12,585 12,840 1 Mesa AZ Utility System Revenue TOB VRDO 0.030% 2/6/15 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.030% 2/6/15 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.070% 2/6/15 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.120% 2/6/15 4,000 4,000 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/15 4,250 4,337 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/16 2,325 2,480 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/17 4,250 4,703 Phoenix AZ GO 4.000% 7/1/16 5,360 5,644 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,276 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,133 Pima County AZ Sewer Revenue 4.000% 7/1/17 2,000 2,165 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.030% 2/6/15 13,940 13,940 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,806 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 3,800 4,083 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/19 1,000 1,147 Arkansas (0.2%) Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 3.000% 2/1/16 755 770 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 3.000% 2/1/18 1,000 1,043 Arkansas Federal Highway Grant Anticipation & Tax Revenue GO 5.000% 4/1/16 6,640 7,010 Arkansas Federal Highway Grant Anticipation & Tax Revenue GO 5.000% 4/1/17 6,980 7,660 Arkansas Federal Highway Grant Anticipation & Tax Revenue GO 5.000% 10/1/17 7,155 7,993 California (9.7%) Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/16 875 924 Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/17 625 684 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.971% 8/1/17 29,500 29,860 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,080 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,040 10,155 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 7,500 7,709 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.500% 4/2/18 13,500 13,726 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.875% 4/1/19 7,550 7,734 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 4.000% 8/1/15 2,825 2,880 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 4.000% 8/1/16 1,200 1,265 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/17 1,150 1,275 California County CA Tobacco Securitization Agency Revenue 4.000% 6/1/15 500 506 California County CA Tobacco Securitization Agency Revenue 4.000% 6/1/16 500 522 California County CA Tobacco Securitization Agency Revenue 4.000% 6/1/17 575 613 California County CA Tobacco Securitization Agency Revenue 4.000% 6/1/18 1,000 1,088 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 13,920 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,560 15,443 2 California Department of Water Resources Water System Revenue (Central Valley Project) PUT 0.320% 12/1/17 32,250 32,252 California GO 5.000% 11/1/15 1,600 1,659 California GO 5.000% 9/1/16 8,000 8,594 California GO 5.000% 9/1/16 1,465 1,574 California GO 5.000% 10/1/16 12,070 13,007 California GO 5.000% 9/1/17 4,250 4,734 California GO 5.000% 10/1/17 35,000 39,107 California GO 5.000% 4/1/18 20,385 23,138 2 California GO PUT 0.700% 5/1/15 25,855 25,880 2 California GO PUT 0.570% 12/1/16 40,650 40,787 California GO PUT 4.000% 12/1/16 31,065 32,509 2 California GO PUT 0.819% 12/1/17 14,250 14,393 2 California GO PUT 0.949% 12/3/18 6,500 6,597 1 California GO TOB VRDO 0.110% 2/6/15 LOC 31,610 31,610 1 California GO TOB VRDO 0.160% 2/6/15 (4) 10,000 10,000 1 California GO TOB VRDO 0.220% 2/6/15 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,053 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,215 2 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.820% 7/1/17 8,825 8,951 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/16 1,005 1,088 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 971 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,618 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,119 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/17/17 9,000 10,067 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,027 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 2/6/15 10,095 10,095 California Housing Finance Agency Multifamily Housing Revenue 0.850% 8/1/16 750 751 2 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.867% 8/1/18 20,415 21,022 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.320% 2/2/15 6,400 6,400 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/3/17 2,900 2,901 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/3/17 22,500 22,508 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 1,000 1,043 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/17 1,100 1,181 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/15 1,450 1,491 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) 5.000% 11/1/16 1,610 1,701 2 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.120% 11/1/16 5,000 5,011 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,148 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.300% 4/1/15 7,000 7,000 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,270 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 7,614 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,505 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,034 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,126 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,846 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,573 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/17 5,000 5,391 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/18 5,000 5,530 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,626 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,078 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,607 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,257 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/17 6,220 6,748 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,710 2,967 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,132 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.550% 2/6/15 (4) 8,250 8,250 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.600% 2/6/15 (4) 19,825 19,825 1 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) TOB VRDO 0.250% 2/6/15 LOC 25,000 25,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,504 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 5,818 1 California Statewide Communities Development Authority Revenue (Kaiser Permanente) TOB VRDO 0.170% 2/6/15 6,050 6,050 1 California Statewide Communities Development Authority Revenue (St. Joseph Health System) TOB VRDO 0.190% 2/6/15 (4) 17,832 17,832 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 2.500% 8/1/20 1,165 1,199 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,728 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/16 1,220 1,301 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/17 585 643 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.484% 12/15/15 28,250 28,272 1 Desert CA Community College District GO TOB VRDO 0.040% 2/6/15 (4) 14,340 14,340 2 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.340% 7/8/15 1,415 1,415 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,608 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/18 17,765 19,324 Glendale CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Central Glendale Redevelopment Project) 3.000% 12/1/15 (4) 2,350 2,405 1 Golden State Tobacco Securitization Corp. California TOB VRDO 0.200% 2/6/15 (12)LOC 14,500 14,500 Irvine CA Reassessment District No. 13-1 Improvement Revenue 2.000% 9/2/15 1,560 1,574 Irvine CA Reassessment District No. 13-1 Improvement Revenue 4.000% 9/2/16 1,065 1,121 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/16 425 447 Jurupa CA Public Financing Authority Special Tax Revenue 3.500% 9/1/17 425 452 Jurupa CA Public Financing Authority Special Tax Revenue 4.000% 9/1/18 380 417 Jurupa CA Public Financing Authority Special Tax Revenue 5.000% 9/1/19 610 705 La Quinta CA Redevelopment Agency Tax Allocation Revenue 3.000% 9/1/15 1,705 1,733 La Quinta CA Redevelopment Agency Tax Allocation Revenue 4.000% 9/1/16 1,600 1,687 La Verne CA (Brethren Hillcrest Homes) COP 2.000% 5/15/15 465 467 La Verne CA (Brethren Hillcrest Homes) COP 3.000% 5/15/17 575 595 La Verne CA (Brethren Hillcrest Homes) COP 4.000% 5/15/18 235 252 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/18 1,185 1,334 Long Beach CA Harbor Revenue 5.000% 11/15/18 32,500 37,697 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,100 9,342 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 19,800 20,460 Los Angeles CA GO 5.000% 9/1/18 12,900 14,895 Los Angeles CA Unified School District GO 5.000% 7/1/18 23,335 26,745 Los Angeles CA Unified School District GO 5.000% 7/1/18 73,395 84,120 Los Angeles CA Unified School District GO 5.000% 7/1/18 9,830 11,266 1 Los Angeles CA Unified School District GO TOB VRDO 0.030% 2/6/15 (2) 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 14,679 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,114 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,695 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 4.000% 9/1/15 1,000 1,022 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/17 3,815 4,213 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 5.000% 9/1/18 1,000 1,135 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 2.500% 11/15/20 1,665 1,691 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/20 925 944 2 Metropolitan Water District of Southern California Revenue PUT 0.040% 1/4/16 19,135 19,105 2 Metropolitan Water District of Southern California Revenue PUT 0.040% 1/4/16 9,940 9,925 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.030% 2/6/15 24,125 24,125 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,020 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,313 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,171 Monterey Peninsula CA Unified School District BAN 2.500% 11/1/15 4,250 4,322 Northern California Gas Authority No. 1 Revenue 0.801% 7/1/19 12,800 12,587 1 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.490% 7/1/18 14,000 14,000 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/16 2,100 2,248 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/17 3,500 3,876 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/18 1,550 1,765 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/19 1,500 1,752 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 4.000% 8/1/16 1,325 1,394 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,619 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,607 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,153 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,074 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/18 500 572 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/15 1,500 1,503 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,635 2,705 San Bernardino CA City Unified School District GO 4.000% 8/1/16 1,250 1,318 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,033 San Diego CA Unified School District GO 0.500% 7/1/15 13,100 13,118 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,505 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,062 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,535 4,591 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 22,384 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/16 6,000 6,261 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/17 1,500 1,632 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.070% 2/6/15 1,400 1,400 Colorado (1.1%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,016 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 4.000% 4/1/15 1,100 1,107 Colorado Educational & Cultural Facilities Authority Revenue (Johnson & Wales University) 5.000% 4/1/16 1,000 1,051 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 4.000% 11/12/15 3,400 3,500 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 1.875% 11/6/19 6,000 6,080 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 (4) 10,000 10,000 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/15 1,050 1,081 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,040 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,709 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 3.150% 12/1/18 8,460 8,525 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.030% 2/6/15 7,595 7,595 Denver CO City & County Airport Revenue 0.100% 2/5/15 (12) 15,525 15,525 Denver CO City & County Airport Revenue 0.100% 2/6/15 (12) 15,525 15,525 Denver CO City & County School District GO 3.000% 12/1/16 13,515 14,150 2 E-470 Public Highway Authority Colorado Revenue PUT 1.200% 8/31/17 7,500 7,507 2 E-470 Public Highway Authority Colorado Revenue PUT 1.770% 9/1/17 (14) 7,000 7,046 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,368 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (2)(Prere.) 14,230 15,361 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (2)(Prere.) 11,280 12,176 1 University of Colorado Enterprise System Revenue TOB VRDO 0.100% 2/6/15 (14)LOC 7,800 7,800 Connecticut (4.2%) 2 Connecticut GO 0.420% 4/15/15 6,395 6,399 2 Connecticut GO 0.520% 5/15/15 36,400 36,439 Connecticut GO 4.000% 8/15/15 2,000 2,042 Connecticut GO 3.000% 12/15/15 8,375 8,585 Connecticut GO 5.000% 12/15/15 39,310 40,981 2 Connecticut GO 0.550% 4/15/16 5,000 5,020 2 Connecticut GO 0.670% 5/15/16 22,350 22,477 2 Connecticut GO 0.670% 5/15/16 8,300 8,347 Connecticut GO 4.000% 6/15/16 46,570 48,953 Connecticut GO 0.260% 7/1/16 7,000 7,000 Connecticut GO 5.000% 7/15/16 10,000 10,685 2 Connecticut GO 0.450% 9/15/16 3,000 3,013 Connecticut GO 5.000% 11/1/16 7,000 7,567 Connecticut GO 5.000% 12/1/16 5,000 5,422 Connecticut GO 5.000% 12/15/16 37,470 40,694 2 Connecticut GO 0.270% 1/1/17 10,210 10,210 Connecticut GO 0.300% 1/1/17 12,740 12,740 2 Connecticut GO 0.330% 3/1/17 3,000 2,999 2 Connecticut GO 0.360% 3/1/17 7,415 7,421 2 Connecticut GO 0.700% 4/15/17 4,000 4,029 2 Connecticut GO 0.790% 5/15/17 3,120 3,152 Connecticut GO 0.300% 7/1/17 15,825 15,825 Connecticut GO 5.000% 7/15/17 5,000 5,528 2 Connecticut GO 0.540% 9/15/17 1,750 1,760 3 Connecticut GO 4.000% 11/15/17 40,795 44,454 Connecticut GO 0.300% 1/1/18 13,310 13,310 2 Connecticut GO 0.370% 1/1/18 4,905 4,905 2 Connecticut GO 0.900% 4/15/18 2,250 2,280 2 Connecticut GO 0.790% 9/15/18 4,000 4,050 2 Connecticut GO 1.120% 5/15/19 5,000 5,108 2 Connecticut GO 0.940% 9/15/19 1,000 1,019 2 Connecticut GO PUT 0.670% 9/15/17 10,215 10,304 2 Connecticut GO PUT 1.370% 3/1/18 17,500 17,518 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 20,843 3 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 0.600% 2/1/17 25,000 25,006 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 0.800% 7/26/17 40,000 40,173 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/15 1,000 1,037 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 2,000 2,097 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/16 4,150 4,472 New Britain CT BAN 2.000% 3/26/15 11,000 11,021 University of Connecticut GO 5.000% 2/15/16 1,855 1,949 University of Connecticut GO 5.000% 2/15/16 7,865 8,264 Delaware (0.1%) Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 2,300 2,456 University of Delaware Revenue PUT 0.700% 5/1/16 9,750 9,792 Dist Of Columbia (0.2%) 2 District of Columbia Income Tax Revenue 0.220% 12/1/16 6,135 6,136 2 District of Columbia Income Tax Revenue 0.320% 12/1/17 11,250 11,249 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.600% 6/1/16 6,000 6,012 Florida (6.1%) Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/16 (Prere.) 2,220 2,343 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/18 425 477 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/19 750 863 Broward County FL Airport System Revenue 5.000% 10/1/17 1,050 1,168 Broward County FL Airport System Revenue 5.000% 10/1/18 700 802 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,016 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,131 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,517 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,022 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 30,490 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 15,245 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 17,552 2 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 1.270% 6/1/15 4,100 4,115 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 41,459 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 7,758 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,045 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 5,835 5,853 Florida Board of Education GO 5.000% 1/1/16 57,340 59,916 Florida Board of Education GO 5.000% 1/1/17 38,245 41,559 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 12,292 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 17,824 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 12,432 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,631 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,036 1 Florida Education System University System Improvement Revenue TOB VRDO 0.040% 2/6/15 (14)(3) 9,985 9,985 Florida GO 4.000% 7/1/15 1,000 1,016 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 (ETM) 21,695 22,135 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,448 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,788 1 Greater Orlando Aviation Authority Florida Airport Facilities Revenue TOB VRDO 0.050% 2/6/15 5,000 5,000 Halifax Hospital Medical Center Florida Hospital Revenue 5.250% 6/1/19 2,375 2,500 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.125% 11/15/17 2,075 2,253 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.030% 2/6/15 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,071 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 4.000% 10/1/15 375 385 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,193 Jacksonville FL Capital Project Revenue VRDO 0.030% 2/6/15 LOC 28,900 28,900 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.030% 2/6/15 8,100 8,100 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.030% 2/6/15 7,115 7,115 Jacksonville FL Electric Authority Water & Sewer Revenue 4.000% 10/1/17 1,500 1,633 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.030% 2/6/15 41,390 41,390 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.030% 2/6/15 12,300 12,300 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,048 2 Lakeland FL Energy System Revenue 0.770% 10/1/17 10,000 10,041 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 871 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,054 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,350 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,434 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,034 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 1,965 2,092 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,209 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.030% 2/6/15 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.120% 2/6/15 (12) 10,140 10,140 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 5.000% 8/1/17 400 437 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 4.000% 8/1/18 505 548 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 4.000% 4/1/15 4,000 4,027 1,2 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/5/15 (2)LOC 15,760 15,760 1,2 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/5/15 LOC 15,760 15,760 1,2 Miami-Dade County FL School Board COP TOB PUT 0.470% 2/5/15 LOC 12,690 12,690 1,2 Miami-Dade County FL School Board COP TOB PUT 0.470% 3/12/15 (3)LOC 27,245 27,221 1 Miami-Dade County FL School Board COP TOB VRDO 0.120% 2/6/15 (12) 26,000 26,000 Miami-Dade County FL Seaport Revenue VRDO 0.020% 2/6/15 LOC 3,900 3,900 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.040% 2/6/15 (12) 7,450 7,450 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.040% 2/6/15 (4) 32,570 32,570 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.060% 2/6/15 (4) 7,935 7,935 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.120% 2/6/15 (4) 14,000 14,000 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.210% 2/6/15 17,990 17,990 Okeechobee County FL Solid Waste Disposal Revenue (Waste Management Inc./Okeechobee Landfill Project) PUT 2.250% 7/1/16 2,520 2,598 Orange County FL School Board COP 5.000% 8/1/15 2,700 2,765 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 3.000% 12/1/15 2,180 2,225 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 3.000% 12/1/16 1,000 1,038 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 3.000% 12/1/17 1,000 1,049 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 4.000% 12/1/18 750 819 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/17 2,095 2,223 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 8,000 8,529 1 Palm Beach County FL School Board COP TOB VRDO 0.060% 2/6/15 (4) 2,200 2,200 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.030% 2/6/15 2,215 2,215 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/17 785 870 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.030% 2/6/15 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.070% 2/6/15 6,350 6,350 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,412 1 Tallahassee FL Energy System Revenue TOB VRDO 0.060% 2/6/15 (1)(14) 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 5,922 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 863 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,037 Tampa FL Hospital Revenue 4.000% 7/1/15 400 406 Tampa FL Hospital Revenue 5.000% 7/1/16 700 740 Tampa FL Hospital Revenue 4.000% 7/1/17 1,525 1,625 Georgia (2.5%) Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,044 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 6,786 Atlanta GA Airport Revenue 5.000% 1/1/18 500 562 1 Atlanta GA Airport Revenue TOB VRDO 0.220% 2/6/15 (4) 10,000 10,000 2 Atlanta GA Water & Wastewater Revenue PUT 1.612% 11/1/18 56,750 58,240 1 Atlanta GA Water & Wastewater Revenue TOB VRDO 0.120% 2/6/15 10,000 10,000 Bartow County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Bowen Project) PUT 2.375% 8/10/17 8,000 8,278 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,510 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,517 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,080 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.375% 4/4/17 2,275 2,285 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,161 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.800% 4/3/18 5,250 5,334 Carroll County GA School District GO 4.000% 4/1/15 3,000 3,020 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 352 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,094 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/15 750 765 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/16 1,370 1,444 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/17 1,500 1,660 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,026 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 500 557 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,114 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 800 918 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/19/15 5,000 5,015 2 Gainesville & Hall County GA Hospital Authority Revenue (Northeast Georgia Health System Inc. Project) PUT 0.970% 2/18/20 17,575 17,598 Georgia GO 4.750% 11/1/15 8,035 8,315 Georgia GO 5.000% 2/1/16 21,995 23,062 Georgia GO 5.000% 4/1/16 8,155 8,611 Georgia GO 5.000% 7/1/16 1,195 1,220 Georgia GO 5.000% 11/1/16 2,400 2,594 Georgia GO 5.000% 7/1/17 5,280 5,849 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,305 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 1,982 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,051 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,573 Georgia Road & Tollway Authority Revenue 5.000% 3/1/16 6,700 7,050 Henry County GA School District GO 4.000% 12/1/15 4,000 4,130 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,745 6,779 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 14,550 14,624 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 5,220 5,449 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 250 268 2 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 0.190% 7/1/16 1,800 1,799 2 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue PUT 0.300% 7/1/17 14,000 14,000 2 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue PUT 0.320% 7/1/17 17,500 17,500 Monroe County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Scherer Project) PUT 2.000% 6/13/19 2,000 2,070 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,039 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,432 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 1,902 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,133 Hawaii (0.5%) Hawaii GO 5.000% 2/1/15 3,600 3,601 Hawaii GO 5.000% 7/1/15 (2)(Prere.) 23,095 23,566 Hawaii GO 5.000% 8/1/15 10,000 10,246 Hawaii GO 5.000% 2/1/16 4,000 4,196 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Halekauwila Place) 0.700% 12/1/15 6,000 6,002 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,082 Honolulu HI City & County GO 5.000% 11/1/16 7,265 7,854 Honolulu HI City & County GO 5.000% 7/1/19 (4) 1,000 1,104 Idaho (0.3%) Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 32,190 Illinois (5.3%) Chicago IL Board of Education GO 5.000% 12/1/15 (14) 6,375 6,400 Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,074 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,049 Chicago IL Board of Education GO 5.000% 12/1/17 (4) 3,000 3,289 2 Chicago IL Board of Education GO PUT 0.970% 3/1/16 9,600 9,552 2 Chicago IL Board of Education GO PUT 0.697% 6/2/16 25,750 25,487 1,2 Chicago IL Board of Education GO TOB PUT 0.570% 2/19/15 LOC 76,500 76,500 1 Chicago IL Board of Education GO TOB VRDO 0.280% 2/6/15 (4) 6,520 6,520 1 Chicago IL GO TOB VRDO 0.280% 2/6/15 (12) 15,180 15,180 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/17 5,000 5,604 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/17 4,000 4,484 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 5,768 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/16 3,000 3,131 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/17 (14) 4,540 4,944 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.110% 2/6/15 LOC 16,315 16,315 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.140% 2/6/15 (4) 2,500 2,500 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.170% 2/6/15 (4) 21,645 21,645 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.170% 2/6/15 (12) 27,185 27,185 1 Chicago IL Transit Authority Sales Tax Receipts Revenue TOB VRDO 0.130% 2/6/15 25,500 25,500 Chicago IL Water Revenue 5.000% 11/1/18 675 767 1 Chicago IL Water Revenue TOB VRDO 0.190% 2/6/15 (4) 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.190% 2/6/15 (4) 5,245 5,245 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.030% 2/6/15 LOC 8,100 8,100 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 3,925 3,927 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,675 2,703 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 5,000 5,788 1 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.030% 2/6/15 9,000 9,000 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 3,000 3,013 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 904 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,136 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 4,500 4,934 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,370 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.140% 2/6/15 (12) 12,680 12,680 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/18 235 261 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,026 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,229 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,211 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,581 3 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/16 1,395 1,508 3 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/17 1,000 1,116 3 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/18 750 861 3 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/19 500 589 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 1,947 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,539 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 516 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 742 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.030% 2/6/15 2,960 2,960 Illinois Finance Authority Solid Waste Disposal Revenue (Prairie Power Inc. Project) PUT 1.300% 5/8/17 2,445 2,455 Illinois GO 5.000% 9/1/15 2,860 2,872 Illinois GO 5.000% 1/1/16 25,945 26,978 Illinois GO 5.000% 5/1/16 6,500 6,844 Illinois GO 4.000% 2/1/18 4,000 4,289 Illinois GO 5.000% 4/1/18 2,500 2,765 Illinois GO 5.000% 5/1/18 8,000 8,867 Illinois GO 5.000% 8/1/18 22,160 24,696 Illinois GO 4.000% 2/1/19 7,500 8,111 Illinois GO 5.000% 2/1/19 875 980 Illinois GO 5.000% 5/1/19 12,000 13,495 Illinois GO 5.000% 7/1/19 4,725 5,328 Illinois GO 5.000% 8/1/19 15,000 16,940 Illinois Regional Transportation Authority Revenue PUT 0.400% 2/2/15 25,000 25,000 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,530 Illinois Sales Tax Revenue 4.000% 6/15/16 2,750 2,889 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 10,643 Illinois Sales Tax Revenue 5.500% 6/15/16 (3) 1,140 1,220 Illinois Toll Highway Authority Revenue 5.000% 12/1/17 6,500 7,296 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 15,995 15,995 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 14,305 14,305 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 7,750 7,750 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 7,265 7,398 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 2,842 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,127 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 8,190 8,719 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 19,650 21,343 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,153 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 12,475 13,525 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.030% 2/6/15 (4) 10,355 10,355 McHenry County IL Conservation District GO 4.000% 2/1/17 3,000 3,210 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.130% 2/6/15 LOC 5,515 5,515 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.130% 2/6/15 (14)LOC 9,715 9,715 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 7,000 7,110 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 2,500 2,730 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 1,875 2,108 Indiana (0.7%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 1,000 1,071 Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.300% 3/2/15 1,000 1,000 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 568 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,505 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 4,792 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 12/1/16 1,400 1,465 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,750 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 12/1/18 1,500 1,673 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 534 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 4.000% 3/1/15 250 251 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/16 500 522 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/17 1,000 1,077 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/16 7,630 8,003 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 4.000% 10/1/16 375 397 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/17 350 389 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 410 469 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 2,080 2,211 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 15,554 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 4,560 4,621 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 2,882 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,184 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 835 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,357 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 1.750% 6/1/18 5,500 5,556 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,298 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,410 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,518 Iowa (0.0%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 3,923 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,457 Kansas (0.2%) 2 Kansas Department of Transportation Highway Revenue 0.303% 9/1/16 15,000 15,008 2 Kansas Department of Transportation Highway Revenue 0.354% 9/1/17 4,100 4,100 2 Kansas Department of Transportation Highway Revenue 0.434% 9/1/18 3,500 3,501 2 Kansas Department of Transportation Highway Revenue 0.514% 9/1/19 3,000 2,991 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 (ETM) 355 367 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 750 812 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 4.000% 9/1/17 1,000 1,082 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/19 500 585 Kentucky (1.1%) 2 Ashland KY Medical Center Revenue (King's Daughters Medical Center Project) PUT 1.770% 2/1/17 11,435 11,485 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/17 1,500 1,665 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/16 950 990 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/17 510 548 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 3,764 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,145 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 2,600 2,778 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,117 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 4,250 4,574 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/17 2,800 3,096 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/18 2,715 3,088 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/18 10,175 11,574 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/19 2,550 2,972 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/19 13,270 15,466 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 2,600 3,089 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 20,985 24,933 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 3.000% 7/1/17 250 262 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.000% 7/1/17 33,795 37,018 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,796 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,014 Russell KY Revenue (Bon Secours Health System) 4.000% 11/1/15 300 308 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,006 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,100 1,143 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/17 200 213 Louisiana (1.1%) 2 East Baton Rouge Parish LA Sewer Commission Revenue PUT 0.617% 8/1/18 24,510 24,536 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/16 (4)(3)(Prere.) 12,120 12,837 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.589% 5/1/17 44,500 44,764 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.589% 5/1/18 12,500 12,550 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.669% 5/1/18 5,535 5,569 Louisiana GO 5.000% 8/1/16 5,000 5,356 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,518 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,053 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.200% 10/1/17 4,125 4,212 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.140% 2/6/15 (4) 5,000 5,000 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,291 New Orleans LA Sewage Service Revenue 4.000% 6/1/16 880 919 New Orleans LA Sewage Service Revenue 5.000% 6/1/17 1,000 1,094 New Orleans LA Water Revenue 5.000% 12/1/17 290 321 New Orleans LA Water Revenue 5.000% 12/1/18 500 567 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/17 1,730 1,886 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/18 9,000 10,105 Tobacco Settlement Financing Corp. Louisiana Revenue 5.000% 5/15/19 2,500 2,870 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.020% 2/6/15 LOC 2,630 2,630 Maryland (1.6%) Anne Arundel County MD GO 5.000% 4/1/17 6,960 7,638 Anne Arundel County MD GO 5.000% 4/1/18 6,960 7,902 Baltimore County MD GO 4.000% 2/1/15 2,900 2,900 Maryland Department of Transportation Revenue 5.000% 6/1/16 2,010 2,137 Maryland GO 5.000% 3/15/15 1,430 1,439 Maryland GO 5.000% 8/1/15 1,455 1,491 Maryland GO 5.250% 8/15/15 4,250 4,368 Maryland GO 5.000% 8/1/16 5,000 5,352 Maryland GO 5.000% 8/1/16 4,500 4,817 Maryland GO 5.000% 8/1/16 27,680 29,629 Maryland GO 4.000% 8/15/16 9,570 10,113 Maryland GO 5.000% 3/1/17 1,450 1,587 Maryland GO 5.000% 8/1/18 15,285 17,552 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 1,045 1,058 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 440 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 539 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,145 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 2,000 2,029 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 1.264% 11/15/16 2,000 2,019 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.944% 11/15/17 12,020 12,081 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.694% 5/15/18 5,300 5,301 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.714% 5/15/18 9,625 9,634 3 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/17 2,020 2,242 3 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/18 2,000 2,288 3 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/19 2,600 3,048 3 Maryland Health & Higher Educational Facilities Authority Revenue (Peninsula Regional Medical Center) 5.000% 7/1/17 1,790 1,978 3 Maryland Health & Higher Educational Facilities Authority Revenue (Peninsula Regional Medical Center) 5.000% 7/1/18 1,695 1,931 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 4.000% 7/1/15 1,000 1,015 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/16 5,000 5,305 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/17 5,000 5,484 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.020% 2/6/15 LOC 7,000 7,000 Maryland Transportation Authority GAN 5.250% 3/1/16 1,100 1,160 Montgomery County MD GO 5.000% 11/1/15 2,725 2,825 Montgomery County MD GO 5.000% 11/1/16 5,800 6,270 Montgomery County MD GO 5.000% 11/1/17 4,800 5,381 Prince Georges County MD 5.000% 9/1/17 8,015 8,932 Prince Georges County MD GO 5.000% 9/15/15 1,100 1,134 Prince Georges County MD GO 5.000% 3/1/18 5,280 5,982 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/16 4,405 4,653 Westminster MD Revenue (Lutheran Village at Miller's Grant) 3.875% 7/1/19 1,065 1,078 Massachusetts (4.0%) Boston MA GO 5.000% 2/1/18 7,965 8,998 Boston MA GO 5.000% 8/1/18 4,045 4,645 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.100% 2/2/15 25,480 25,480 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 2/6/15 30,022 30,022 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 511 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,205 1,286 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.570% 9/30/16 12,045 12,096 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 (Prere.) 23,980 24,652 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 11,600 12,121 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.570% 1/30/18 8,935 8,936 2 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 0.500% 1/29/20 5,500 5,501 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/15 400 407 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/17 2,260 2,419 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.300% 7/1/17 14,860 14,862 2 Massachusetts GO 0.470% 9/1/15 32,350 32,413 Massachusetts GO 5.000% 10/1/15 2,980 3,078 2 Massachusetts GO 0.140% 2/1/16 42,150 42,140 Massachusetts GO 5.000% 8/1/16 3,375 3,613 Massachusetts GO 5.500% 12/1/16 (4) 2,500 2,734 2 Massachusetts GO 0.360% 1/1/17 12,100 12,119 2 Massachusetts GO 0.140% 2/1/17 75,000 74,815 2 Massachusetts GO 0.380% 2/1/17 15,485 15,519 2 Massachusetts GO 0.450% 1/1/18 9,100 9,124 2 Massachusetts GO PUT 0.320% 8/1/17 20,000 19,997 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 9,115 9,271 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 0.800% 12/1/17 2,000 2,001 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/19 (14) 500 513 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.200% 2/4/15 (4) 13,300 13,300 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.100% 2/6/15 (4) 14,750 14,750 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/19 1,760 1,795 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.030% 2/6/15 13,100 13,100 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.000% 7/1/15 1,425 1,448 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4)(ETM) 1,000 1,026 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (14)(Prere.) 3,665 3,762 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4)(Prere.) 2,000 2,053 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,370 7,564 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,155 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 2/6/15 LOC 20,000 20,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.030% 2/6/15 (4) 3,605 3,605 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 2/6/15 (4)LOC 14,725 14,725 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 2/6/15 (4)LOC 19,495 19,495 Michigan (3.3%) 1 Detroit MI City School District GO TOB VRDO 0.540% 2/6/15 (4) 10,245 10,245 1 Detroit MI City School District GO TOB VRDO 0.540% 2/6/15 (4) 8,000 8,000 1 Detroit MI City School District GO TOB VRDO 0.860% 2/6/15 (4) 14,115 14,115 1 Detroit MI City School District GO TOB VRDO 0.860% 2/6/15 (4) 17,845 17,845 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,286 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,357 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 668 3 L'anse Creuse MI Public Schools GO 2.000% 5/1/16 500 509 Livonia MI Public Schools School District GO 2.000% 5/1/15 (15) 285 286 Livonia MI Public Schools School District GO 4.000% 5/1/16 (15) 500 521 Livonia MI Public Schools School District GO 4.000% 5/1/17 (15) 1,000 1,067 Livonia MI Public Schools School District GO 5.000% 5/1/18 (15) 850 961 Michigan Building Authority Revenue 5.000% 10/15/15 10,000 10,340 Michigan Building Authority Revenue 5.000% 10/15/16 12,250 13,200 Michigan Finance Authority Revenue 4.000% 10/1/17 1,155 1,252 Michigan Finance Authority Revenue 5.000% 10/1/18 1,135 1,296 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 4.000% 8/1/18 1,500 1,654 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 4.000% 8/1/19 3,000 3,370 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 4.000% 8/1/20 1,250 1,424 Michigan Finance Authority Revenue (Detroit School District) 2.850% 8/20/15 2,550 2,565 Michigan Finance Authority Revenue (Detroit Water & Sewer) 2.000% 7/1/15 6,310 6,339 Michigan Finance Authority Revenue (Detroit Water & Sewer) 2.000% 7/1/15 31,960 32,140 Michigan Finance Authority Revenue (Detroit Water & Sewer) 2.000% 7/1/15 3,160 3,175 Michigan Finance Authority Revenue (Detroit Water & Sewer) 2.000% 7/1/15 22,140 22,265 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 890 935 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 5,115 5,402 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/16 4,000 4,224 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 1,105 1,193 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 (14) 5,000 5,459 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 5,000 5,429 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/17 500 540 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 1,000 1,104 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 (14) 6,000 6,714 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 (14) 5,500 6,155 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/18 1,150 1,270 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 2,855 3,253 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/19 (14) 3,500 3,988 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/15 13,050 13,319 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,234 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 10,275 11,754 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 25,540 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,113 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,013 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 8,006 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,450 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.400% 6/29/18 11,750 11,892 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,418 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,591 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,308 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.020% 2/6/15 LOC 6,620 6,620 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 1,895 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,289 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,161 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/16 500 520 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/17 250 268 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 4.000% 3/1/18 500 548 Michigan Trunk Line Revenue 5.250% 11/1/15 (14) 5,000 5,194 Michigan Trunk Line Revenue 5.000% 11/15/16 5,000 5,411 Michigan Trunk Line Revenue 5.000% 11/15/17 13,500 15,129 Royal Oak City MI School District GO 5.000% 5/1/17 1,300 1,425 Royal Oak City MI School District GO 5.000% 5/1/18 1,000 1,130 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 8/1/15 (ETM) 2,500 2,561 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,251 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.170% 2/6/15 (4) 5,000 5,000 2 Saline MI Area Schools GO PUT 0.570% 11/2/15 9,285 9,280 St. Johns MI Public Schools School District GO 5.000% 5/1/19 7,250 8,355 University of Michigan Revenue 4.000% 4/1/15 9,600 9,664 2 University of Michigan Revenue PUT 0.220% 4/1/15 1,060 1,060 University of Michigan Revenue VRDO 0.030% 2/6/15 12,795 12,795 Minnesota (0.8%) Hennepin County MN GO 5.000% 12/1/16 1,180 1,280 Hennepin County MN GO 5.000% 12/1/16 4,035 4,376 Hennepin County MN GO 5.000% 12/15/17 4,355 4,903 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,573 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.020% 2/2/15 (4) 17,725 17,725 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/16 4,310 4,519 Minnesota General Fund Revenue 5.000% 3/1/17 2,000 2,186 Minnesota GO 5.000% 10/1/15 (ETM) 95 98 Minnesota GO 5.000% 10/1/15 8,155 8,421 Minnesota GO 5.000% 11/1/15 2,150 2,229 Minnesota GO 5.000% 8/1/16 6,045 6,471 Minnesota GO 5.000% 8/1/16 (ETM) 70 75 Minnesota GO 5.000% 8/1/16 4,480 4,795 Minnesota GO 5.000% 10/1/17 3,545 3,960 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.040% 2/6/15 7,555 7,555 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 11,227 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 12,136 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 4.000% 9/1/16 295 310 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/17 465 515 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/18 885 1,003 Shakopee MN Healthcare Facilities Revenue (St. Francis Regional Medical Center) 5.000% 9/1/19 555 645 Mississippi (0.1%) Mississippi GO 5.250% 11/1/16 (14) 2,550 2,767 2 Mississippi GO 0.550% 9/1/17 6,215 6,219 1 Mississippi GO TOB VRDO 0.020% 2/6/15 3,680 3,680 Missouri (0.4%) Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/17 2,000 2,239 Kansas City MO Airport Revenue 4.000% 9/1/15 1,500 1,533 Kansas City MO Airport Revenue 5.000% 9/1/16 900 965 Kansas City MO Airport Revenue 5.000% 9/1/17 1,250 1,385 Missouri Board of Public Buildings Special Obligation Revenue 3.000% 10/1/16 2,795 2,919 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 4,060 Missouri GO 5.000% 10/1/15 2,500 2,582 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 3.000% 5/1/15 1,905 1,917 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.030% 2/6/15 11,300 11,300 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/17 (Prere.) 11,000 12,159 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/17 2,420 2,621 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/18 2,400 2,686 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 4.000% 7/1/15 900 914 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 5.000% 7/1/16 1,000 1,063 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 1,874 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,349 Montana (0.0%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/18 1,875 2,098 Nebraska (0.4%) Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 30,000 34,864 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.050% 2/6/15 (13) 10,060 10,060 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/16 500 527 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/17 500 537 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 553 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,043 Nebraska Public Power District Revenue 5.000% 1/1/17 (14) 2,310 2,412 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,473 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,224 Nevada (0.5%) 1 Clark County NV GO TOB VRDO 0.030% 2/6/15 (2) 12,785 12,785 1 Clark County NV Water Reclamation District GO TOB VRDO 0.030% 2/6/15 14,800 14,800 1 Clark County NV Water Reclamation District GO TOB VRDO 0.030% 2/6/15 6,000 6,000 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 508 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.050% 2/6/15 4,690 4,690 Nevada Unemployment Compensation Revenue 4.000% 6/1/15 5,500 5,572 Nevada Unemployment Compensation Revenue 4.000% 12/1/15 6,250 6,452 Nevada Unemployment Compensation Revenue 5.000% 6/1/17 10,000 11,029 New Hampshire (0.2%) New Hampshire GO 5.000% 2/15/15 1,285 1,287 New Hampshire GO 5.000% 8/15/15 5,000 5,133 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.080% 2/6/15 15,645 15,645 New Jersey (4.4%) Bergen County NJ GO 3.000% 9/1/15 2,165 2,201 Bergen County NJ GO 4.000% 9/1/16 1,875 1,983 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/18 2,775 3,083 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.000% 2/15/19 3,050 3,465 Essex County NJ Improvement Authority Revenue 2.000% 10/1/16 7,910 8,121 Essex County NJ Utilities Authority Revenue 3.000% 11/4/16 5,625 5,853 Middlesex County NJ COP 5.500% 10/15/15 1,305 1,352 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,168 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,271 New Brunswick NJ BAN 1.500% 6/18/15 25,132 25,240 New Jersey Building Authority BAN 3.000% 6/15/16 12,000 12,114 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 16,049 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/15 2,865 2,915 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 20,000 21,149 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,447 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,608 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 8,820 8,859 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 (ETM) 12,000 12,341 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 (ETM) 5,000 5,142 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.720% 2/1/16 13,380 13,471 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,334 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,415 5,805 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.920% 2/1/17 14,580 14,599 New Jersey Economic Development Authority Revenue (School Facilities Construction) VRDO 0.750% 2/1/17 29,000 29,038 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 2/2/15 1,600 1,600 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 6/1/15 5,100 5,179 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/15 (4) 1,030 1,058 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,551 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 4,550 5,094 New Jersey GO 5.250% 7/15/16 (2) 1,010 1,081 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 7,880 8,103 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 2,500 2,814 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/16 250 265 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Medical Center) 4.000% 7/1/17 1,000 1,063 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 2/6/15 LOC 1,700 1,700 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,200 2,245 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,128 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,204 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/17 1,305 1,397 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 4.000% 7/1/18 750 821 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 4.000% 7/1/19 2,000 2,222 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.000% 7/1/19 1,000 1,164 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,600 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Broadway Townhouses Project) 0.600% 12/1/16 8,000 7,995 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue (Sycamore Ridge Apartments) 0.500% 11/1/15 4,000 4,000 New Jersey Transportation Corp. GAN 5.000% 9/15/17 14,500 16,009 New Jersey Transportation Corp. GAN 5.000% 9/15/18 16,345 18,527 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/17 5,000 5,469 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/18 6,000 6,726 2 New Jersey Transportation Trust Fund Authority Transportation Program Revenue PUT 1.020% 12/15/19 35,000 35,013 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,118 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,281 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 13,425 14,826 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 9,070 10,129 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.110% 2/6/15 (4)(2)LOC 7,630 7,630 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.170% 2/6/15 (4)LOC 31,830 31,830 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.270% 2/6/15 (4)(2) 10,700 10,700 2 New Jersey Turnpike Authority Revenue 0.500% 1/1/17 30,000 30,045 2 New Jersey Turnpike Authority Revenue PUT 0.385% 1/1/16 10,000 10,004 2 New Jersey Turnpike Authority Revenue PUT 0.550% 1/1/16 28,500 28,546 2 New Jersey Turnpike Authority Revenue PUT 0.550% 1/1/16 2,000 2,003 2 New Jersey Turnpike Authority Revenue PUT 0.640% 1/1/17 30,000 30,125 2 New Jersey Turnpike Authority Revenue PUT 0.700% 1/1/18 5,000 5,036 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.220% 2/6/15 (4) 6,500 6,500 1 Rutgers State University New Jersey Revenue TOB VRDO 0.030% 2/6/15 8,800 8,800 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 2,000 2,120 New Mexico (1.1%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,552 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,498 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 3,920 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.030% 2/6/15 37,100 37,100 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.685% 2/1/18 5,010 5,034 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue 0.735% 8/1/18 5,200 5,227 2 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue PUT 0.864% 8/1/19 37,500 37,640 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,915 6,037 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 9,337 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,645 8,152 New Mexico Severance Tax Revenue 4.000% 7/1/19 16,245 17,949 New York (17.2%) Binghamton NY City School District BAN 2.000% 11/20/15 40,000 40,518 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,012 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,059 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 3,777 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.030% 2/6/15 (4) 2,900 2,900 Long Beach NY City School District RAN 1.500% 8/14/15 18,000 18,082 Long Beach NY RAN 1.500% 9/18/15 2,075 2,078 Long Beach NY RAN 1.500% 9/18/15 1,735 1,741 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14)(ETM) 140 142 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 860 870 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (ETM) 9,320 9,434 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,554 Long Island NY Power Authority Electric System Revenue 5.000% 6/1/16 (14)(Prere.) 7,525 7,998 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/17 1,000 1,091 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 3.000% 5/1/15 1,180 1,188 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,098 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 1,450 1,593 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,268 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/15 875 894 Nassau County NY GO 5.000% 4/1/16 9,415 9,914 Nassau County NY Health Care Corp. RAN 2.250% 1/15/16 7,500 7,575 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 2/6/15 21,150 21,150 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 765 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 1,305 1,512 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 973 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,436 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,596 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 3.000% 7/1/17 900 943 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 4.000% 7/1/18 800 873 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 4.000% 7/1/19 375 413 New York City NY GO 0.200% 2/2/15 (12) 24,550 24,550 New York City NY GO 0.200% 2/2/15 (4) 28,050 28,050 New York City NY GO 0.500% 2/4/15 (4) 33,000 33,000 New York City NY GO 0.670% 2/5/15 (4) 5,725 5,725 New York City NY GO 0.100% 2/6/15 (4) 15,925 15,925 New York City NY GO 3.000% 3/1/15 5,135 5,148 New York City NY GO 2.000% 8/1/15 63,430 64,028 New York City NY GO 2.000% 8/1/15 2,690 2,715 New York City NY GO 2.000% 8/1/15 8,285 8,363 New York City NY GO 4.000% 8/1/15 5,985 6,102 New York City NY GO 5.000% 8/1/15 5,200 5,327 New York City NY GO 5.000% 8/1/15 7,075 7,248 New York City NY GO 5.000% 8/1/15 18,500 18,953 New York City NY GO 5.000% 8/1/15 8,000 8,196 New York City NY GO 5.000% 8/1/15 1,500 1,537 New York City NY GO 5.250% 8/1/15 35 35 New York City NY GO 5.250% 8/1/15 5 5 New York City NY GO 2.000% 3/1/16 14,975 15,261 New York City NY GO 5.000% 8/1/16 5,000 5,347 New York City NY GO 5.000% 8/1/16 2,325 2,486 New York City NY GO 5.000% 8/1/16 6,000 6,416 New York City NY GO 5.000% 8/1/16 23,810 25,462 New York City NY GO 5.000% 8/1/16 5,000 5,347 New York City NY GO 5.000% 4/1/17 3,000 3,169 New York City NY GO 4.000% 8/1/17 5,705 6,174 New York City NY GO 5.000% 8/1/17 34,730 38,445 New York City NY GO 5.000% 8/1/17 7,280 8,059 New York City NY GO 5.000% 8/1/17 4,305 4,766 New York City NY GO 5.000% 8/1/17 10,000 11,070 New York City NY GO 5.000% 8/1/17 33,680 37,283 New York City NY GO 5.000% 8/1/17 44,560 49,327 New York City NY GO 5.000% 8/1/17 (2) 1,215 1,274 New York City NY GO 5.000% 8/1/17 30,990 34,305 New York City NY GO 5.000% 8/1/17 3,715 4,112 New York City NY GO 5.000% 8/1/18 3,250 3,709 New York City NY GO 5.000% 8/1/18 8,790 10,033 New York City NY GO 5.000% 8/1/19 15,000 17,577 2 New York City NY GO 0.400% 8/1/21 4,700 4,701 2 New York City NY GO 0.490% 8/1/21 6,325 6,327 New York City NY GO VRDO 0.030% 2/2/15 12,000 12,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 4,000 4,008 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 8,280 8,317 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 5/1/16 30,000 30,014 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.400% 11/1/16 9,500 9,489 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.100% 11/1/16 8,865 8,868 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.850% 11/1/17 6,215 6,208 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.850% 11/1/17 2,000 2,002 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 11/1/17 2,210 2,210 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 2,390 2,401 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 5/1/18 12,010 12,054 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.250% 11/1/18 23,000 23,062 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 1.000% 10/26/17 4,705 4,706 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.170% 2/6/15 9,485 9,485 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/16 (ETM) 2,500 2,662 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/18 4,180 4,554 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 3,100 3,482 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.020% 2/6/15 5,840 5,840 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.040% 2/6/15 (4)(3) 25,650 25,650 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.030% 2/9/15 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.140% 2/5/15 (4) 21,000 21,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.300% 2/6/15 (4) 56,100 56,100 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,109 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 9,125 9,462 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/16 (ETM) 1,000 1,048 New York City NY Transitional Finance Authority Future Tax Revenue 3.000% 11/1/16 2,560 2,690 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 5,495 5,967 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 465 503 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 3,535 3,839 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 3,500 3,543 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 160 173 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 9,840 10,685 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 2/6/15 2,200 2,200 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 6,767 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 2.100% 7/1/15 14,000 14,106 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.040% 2/6/15 26,835 26,835 2 New York Metropolitan Transportation Authority Revenue 0.614% 11/1/15 1,700 1,703 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,244 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,122 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,895 4,014 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,445 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,327 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 5,644 2 New York Metropolitan Transportation Authority Revenue 0.804% 11/1/16 3,500 3,528 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 2,650 2,868 2 New York Metropolitan Transportation Authority Revenue 0.944% 11/1/17 2,950 2,987 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 1,190 1,330 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 13,969 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,055 4,660 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,022 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.400% 6/1/17 20,455 20,455 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.390% 11/1/18 2,000 2,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.470% 11/1/19 2,750 2,750 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.600% 11/1/19 21,000 20,998 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,077 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,625 1,687 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,064 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,435 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,200 1,341 2 New York Metropolitan Transportation Authority Revenue PUT 0.644% 11/1/15 36,300 36,360 2 New York Metropolitan Transportation Authority Revenue PUT 0.764% 11/1/15 11,700 11,734 2 New York Metropolitan Transportation Authority Revenue PUT 0.290% 5/15/16 15,000 15,001 2 New York Metropolitan Transportation Authority Revenue PUT 0.964% 11/1/16 15,510 15,675 2 New York Metropolitan Transportation Authority Revenue PUT 0.586% 5/15/17 (4) 17,500 17,567 2 New York Metropolitan Transportation Authority Revenue PUT 0.464% 11/1/17 7,280 7,302 2 New York Metropolitan Transportation Authority Revenue PUT 0.380% 11/15/17 44,600 44,627 2 New York Metropolitan Transportation Authority Revenue PUT 0.717% 5/15/18 (4) 3,500 3,528 2 New York Metropolitan Transportation Authority Revenue PUT 0.600% 6/1/20 87,500 87,493 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.030% 2/6/15 (13) 19,780 19,780 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.120% 2/6/15 6,250 6,250 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.030% 2/6/15 8,995 8,995 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 (ETM) 1,760 1,789 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 (ETM) 1,750 1,866 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 11,642 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,101 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.030% 2/6/15 8,535 8,535 New York State Dormitory Authority Revenue (Income Tax) 5.000% 2/15/16 (ETM) 5 5 New York State Dormitory Authority Revenue (Income Tax) 5.000% 2/15/16 10,235 10,759 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 10 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,440 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 15 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 5,110 5,245 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 2,195 2,239 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/17 1,000 1,100 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/18 1,000 1,132 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,479 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,822 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,183 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,806 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 10 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 14,144 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 9,880 9,900 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 2,625 2,641 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 1,000 1,006 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/15 1,000 1,043 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 1,000 1,055 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/16 3,380 3,566 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 2/6/15 9,210 9,210 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 2/6/15 3,060 3,060 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 2/6/15 8,330 8,330 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/15 (15) 400 410 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 4,748 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,094 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/16 (4) 4,000 4,236 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,692 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (15) 375 404 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,384 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 10,983 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,300 3,682 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 3,822 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (15) 500 558 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,465 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (15) 1,000 1,149 New York State Dormitory Authority Revenue (Yeshiva University) 5.000% 9/1/16 1,100 1,154 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,013 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,089 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/15 535 541 New York State Housing Finance Agency Affordable Housing Revenue 0.800% 11/1/16 2,750 2,760 New York State Housing Finance Agency Affordable Housing Revenue 0.800% 11/1/16 2,500 2,511 New York State Housing Finance Agency Affordable Housing Revenue 0.750% 5/1/17 3,000 3,001 New York State Housing Finance Agency Affordable Housing Revenue 0.750% 5/1/17 4,850 4,845 New York State Housing Finance Agency Affordable Housing Revenue 0.750% 5/1/17 2,505 2,503 New York State Housing Finance Agency Affordable Housing Revenue 0.750% 5/1/17 6,705 6,699 New York State Housing Finance Agency Affordable Housing Revenue 0.850% 11/1/17 6,890 6,893 New York State Housing Finance Agency Affordable Housing Revenue 0.850% 11/1/17 10,000 10,007 New York State Housing Finance Agency Affordable Housing Revenue 0.900% 11/1/17 3,000 3,001 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 4,190 4,207 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 3,900 3,912 New York State Housing Finance Agency Affordable Housing Revenue 1.150% 5/1/18 1,250 1,254 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 2,500 2,505 New York State Housing Finance Agency Affordable Housing Revenue 1.250% 5/1/18 6,250 6,273 New York State Housing Finance Agency Housing Revenue 1.150% 11/1/16 7,000 7,079 New York State Housing Finance Agency Housing Revenue 0.900% 11/1/17 5,000 4,995 New York State Housing Finance Agency Housing Revenue 0.900% 11/1/17 6,000 5,999 New York State Thruway Authority Revenue 5.000% 1/1/17 (2) 125 126 New York State Thruway Authority Revenue 5.000% 1/1/17 (ETM) 460 500 New York State Thruway Authority Revenue 5.000% 1/1/17 1,540 1,673 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,679 New York State Thruway Authority Revenue 5.000% 5/1/19 41,875 48,415 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 8,556 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 2,859 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 15,123 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 (4) 1,115 1,124 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 1,450 1,462 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 3,875 4,001 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 2,835 2,926 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,058 New York State Urban Development Corp. Revenue 5.000% 1/1/16 10,000 10,440 New York State Urban Development Corp. Revenue (Personal Income Tax) 4.000% 3/15/16 15,845 16,528 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/16 23,880 25,195 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 10,090 11,068 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 26,109 1,2 Nuveen New York AMT-Free Municipal Income Fund iMTP 0.640% 10/1/17 17,500 17,504 Onondaga County NY Civic Development Corp. Revenue (St. Joseph's Hospital & Health Center) 5.000% 7/1/19 500 556 Oyster Bay NY BAN 1.500% 2/6/15 51,120 51,127 Oyster Bay NY GO 3.250% 8/1/15 7,835 7,943 Oyster Bay NY GO 3.250% 8/1/16 8,070 8,352 Oyster Bay NY GO 3.250% 8/1/17 4,155 4,356 Port Authority of New York & New Jersey Revenue 5.000% 8/15/18 (4) 2,855 3,185 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,329 Suffolk County NY GO 3.000% 2/1/15 2,460 2,460 Suffolk County NY GO 5.000% 2/1/16 (4) 4,250 4,451 Suffolk County NY GO 5.000% 2/1/17 (4) 3,415 3,713 Suffolk County NY RAN 1.500% 3/26/15 12,250 12,267 Suffolk County NY TAN 2.000% 7/30/15 50,000 50,379 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 15,245 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/19 12,500 12,701 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 10,000 10,632 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 1,500 1,524 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/20 6,250 6,644 Triborough Bridge & Tunnel Authority New York BAN 5.000% 5/15/15 37,500 38,036 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 6,763 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 8,570 9,296 2 Triborough Bridge & Tunnel Authority New York Revenue 0.270% 1/1/17 (4) 10,700 10,691 2 Triborough Bridge & Tunnel Authority New York Revenue 0.370% 1/1/18 (4) 5,000 5,004 2 Triborough Bridge & Tunnel Authority New York Revenue 0.460% 1/1/19 (4) 1,800 1,805 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.495% 1/4/16 7,750 7,753 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.634% 1/1/17 5,000 5,009 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.515% 2/1/19 11,350 11,303 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/17 875 911 Utility Debt Securitization Authority New York Revenue 5.000% 6/15/18 875 932 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/18 635 691 Yonkers NY GO 3.000% 7/1/16 1,300 1,344 Yonkers NY GO 3.000% 8/15/16 675 699 Yonkers NY GO 3.000% 7/1/17 1,005 1,053 Yonkers NY GO 3.000% 8/15/17 510 535 North Carolina (1.4%) Charlotte NC COP VRDO 0.010% 2/6/15 10,000 10,000 Charlotte NC GO 5.000% 7/1/15 850 867 Charlotte NC GO 5.000% 7/1/17 2,000 2,216 Charlotte NC GO 5.000% 7/1/18 5,000 5,727 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,209 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,507 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 553 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.040% 2/6/15 3,350 3,350 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.030% 2/6/15 20,100 20,100 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.070% 2/6/15 (4) 4,920 4,920 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.070% 2/6/15 (4) 6,427 6,427 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/17 2,585 2,798 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 4.000% 10/1/18 1,480 1,634 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.020% 2/6/15 2,650 2,650 North Carolina Capital Facilities Finance Agency Solid Waste Disposal Revenue (Republic Services, Inc. Project) PUT 0.300% 3/2/15 24,750 24,740 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,200 1,252 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,414 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 10,555 11,429 North Carolina GO 5.000% 3/1/15 (Prere.) 4,710 4,730 North Carolina GO 5.000% 3/1/15 (Prere.) 290 291 North Carolina GO 5.000% 4/1/16 2,200 2,323 North Carolina GO 5.000% 3/1/18 4,770 5,380 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 4.000% 10/1/17 3,725 4,040 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/18 3,780 4,287 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.760% 12/1/17 8,245 8,225 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,524 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 664 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 545 North Carolina Municipal Power Agency Revenue 5.000% 1/1/16 5,000 5,219 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,735 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,346 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 1,951 2 University of North Carolina University System Revenue PUT 0.564% 12/1/15 5,500 5,502 Wake County NC GO 5.000% 2/1/16 1,310 1,374 Wake County NC GO 4.000% 2/1/17 6,440 6,898 Wake County NC GO 5.000% 9/1/17 9,000 10,030 Ohio (2.6%) 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.050% 2/6/15 7,460 7,460 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,088 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,663 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) PUT 5.000% 8/15/19 10,000 11,502 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/15 2,500 2,534 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 (ETM) 150 160 Central Ohio Solid Waste Authority GO 4.000% 12/1/16 1,550 1,648 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 (ETM) 150 164 Central Ohio Solid Waste Authority GO 4.000% 12/1/17 1,525 1,665 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.030% 2/6/15 LOC 26,255 26,255 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 2/6/15 14,100 14,100 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 2/6/15 2,600 2,600 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.030% 2/6/15 LOC 28,240 28,240 Columbus OH GO 5.000% 7/1/15 6,735 6,873 Columbus OH GO 5.000% 7/1/15 3,000 3,061 Columbus OH GO 5.000% 7/1/15 2,310 2,357 Columbus OH GO 5.000% 12/15/15 3,210 3,269 Columbus OH GO 5.000% 2/15/16 1,715 1,801 Columbus OH GO 5.000% 7/1/16 6,760 7,211 Dayton OH City School District GO 4.000% 11/1/16 3,000 3,184 Euclid OH BAN 1.125% 6/11/15 1,755 1,758 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 4.000% 6/15/16 1,000 1,037 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.000% 6/15/18 1,000 1,098 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.020% 2/6/15 LOC 3,720 3,720 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 5.000% 7/12/17 7,615 8,406 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.020% 2/6/15 12,460 12,460 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/15 400 400 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/16 400 414 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/17 375 399 Hamilton County OH Hospital Facilities Revenue (UC Health) 4.000% 2/1/18 525 568 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB PUT 0.310% 7/9/15 (4) 20,000 20,000 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.030% 2/6/15 3,365 3,365 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 (4) 6,970 6,970 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.100% 3/1/19 5,500 5,684 Ohio Common Schools GO 5.000% 9/15/15 5,000 5,152 Ohio Common Schools GO 5.000% 3/15/18 10,860 12,317 Ohio GO 5.000% 9/15/15 10,000 10,306 Ohio GO 5.500% 9/15/15 3,000 3,101 Ohio GO 3.000% 5/1/16 10,480 10,843 Ohio GO 5.000% 9/15/16 10,000 10,758 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 10,300 10,300 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,039 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 663 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/6/15 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) VRDO 0.370% 1/31/18 2,750 2,750 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.120% 2/6/15 10,700 10,700 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 3.000% 5/15/19 10,540 10,914 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 4.000% 6/1/15 1,315 1,332 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/16 1,070 1,139 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/18 6,660 7,604 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 3,880 4,497 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.250% 7/1/16 2,000 2,062 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,463 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,671 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,447 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,510 1,706 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,024 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,535 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,405 Warren County OH Health Care Facilities Improvement Revenue (Otterbein Homes Project) 5.000% 7/1/18 1,555 1,742 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,151 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,304 Oklahoma (0.2%) Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/16 1,000 1,064 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/17 760 838 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/18 1,325 1,504 Cleveland County OK Educational Facilities Authority Lease Revenue (Norman Public Schools Project) 5.000% 7/1/19 2,250 2,616 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.030% 2/6/15 (13) 2,800 2,800 Oklahoma City OK GO 2.000% 3/1/16 4,855 4,951 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.040% 2/6/15 7,041 7,041 Oregon (0.6%) Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,379 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,508 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.250% 9/30/16 7,575 7,575 2 Oregon Facilities Authority Revenue (Providence Health & Services) PUT 0.900% 10/1/17 8,750 8,784 Oregon GO 5.000% 5/1/16 2,000 2,119 Oregon GO 5.000% 5/1/16 3,500 3,709 Oregon GO 5.000% 11/1/16 3,000 3,243 Oregon GO 5.000% 5/1/18 1,125 1,282 Oregon GO 5.000% 5/1/18 1,500 1,709 Oregon GO 5.000% 11/1/18 3,750 4,339 Oregon Health & Science University Revenue 5.000% 7/1/16 500 532 Oregon Health & Science University Revenue 5.000% 7/1/18 1,000 1,134 Portland OR Water System Revenue 5.000% 10/1/15 6,000 6,197 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 10,571 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 8,679 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,490 4,721 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,507 Pennsylvania (5.7%) Allegheny County PA GO VRDO 0.020% 2/6/15 LOC 3,455 3,455 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 5,804 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 8,469 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 770 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,104 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.876% 2/1/21 8,480 8,484 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.130% 2/2/15 LOC 31,300 31,300 Beaver County PA Hospital Authority Revenue (Heritage Valley Health System Inc.) 5.000% 5/15/16 2,120 2,240 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 10,236 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.020% 2/6/15 LOC 5,100 5,100 2 Bethlehem PA Area School District Authority Revenue PUT 0.547% 1/1/18 4,000 4,042 Bethlehem PA Water Authority Revenue 3.000% 11/15/15 (15) 750 765 Bethlehem PA Water Authority Revenue 4.000% 11/15/16 (15) 1,525 1,613 Bethlehem PA Water Authority Revenue 5.000% 11/15/17 (15) 650 721 Bethlehem PA Water Authority Revenue 5.000% 11/15/18 (15) 500 569 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/18 920 1,015 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) 5.000% 7/1/19 970 1,086 Clarion County PA Industrial Development Authority Revenue (Clarion University Foundation Inc. Student Housing Project) BAN 1.050% 5/1/16 2,500 2,503 Commonwealth Financing Authority Pennsylvania Revenue 4.000% 6/1/16 650 681 Delaware County PA GO 5.000% 10/1/17 1,370 1,414 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/16 3,615 3,770 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,070 1,162 2 Hempfield PA School District GO PUT 0.662% 8/1/19 5,800 5,798 Hempfield PA School District GO VRDO 0.632% 8/1/19 1,905 1,904 1 Lancaster County PA Hospital Authority Health System Revenue (Lancaster General Hospital Project) TOB VRDO 0.030% 2/6/15 6,765 6,765 2 Manheim Township PA School District GO PUT 0.395% 5/1/17 1,400 1,401 2 Manheim Township PA School District GO PUT 0.516% 5/1/18 6,850 6,855 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 1,000 1,154 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 4.000% 10/1/18 1,000 1,083 Montgomery County PA Higher Education & Health Authority Revenue (Holy Redeemer Health System) 4.000% 10/1/19 500 546 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.000% 2/1/16 (7) 1,180 1,234 Montgomery County PA Industrial Development Authority Revenue (New Regional Medical Center Project) 5.000% 2/1/17 (7) 995 1,081 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.030% 2/6/15 LOC 4,000 4,000 1 Mount Lebanon PA School District GO TOB VRDO 0.110% 2/6/15 15,500 15,500 2 North Penn PA Water Authority Revenue 0.384% 11/1/17 1,100 1,103 2 North Penn PA Water Authority Revenue 0.464% 11/1/18 700 703 2 North Penn PA Water Authority Revenue PUT 0.614% 11/1/19 2,500 2,520 2 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) PUT 1.420% 8/15/20 8,125 8,207 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.030% 2/6/15 10,700 10,700 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.030% 2/6/15 9,070 9,070 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 15,750 15,926 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 10,570 10,673 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 11,250 11,376 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 8,080 8,177 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 7/1/16 2,000 2,106 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/16 14,730 15,723 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 8,843 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 15,988 Pennsylvania GO 5.000% 4/1/15 32,880 33,153 Pennsylvania GO 5.250% 7/1/15 15,000 15,322 Pennsylvania GO 5.000% 9/1/15 (4) 45,450 45,638 Pennsylvania GO 5.000% 6/15/16 17,375 18,495 Pennsylvania GO 5.000% 7/1/16 9,075 9,677 Pennsylvania GO 5.000% 7/1/16 40,470 43,156 Pennsylvania GO 5.000% 9/1/16 10,000 10,041 Pennsylvania GO 5.000% 3/1/17 16,540 18,063 Pennsylvania GO 5.000% 4/1/17 11,150 12,215 Pennsylvania GO 5.000% 4/1/18 35,410 40,085 Pennsylvania GO 5.000% 7/1/18 2,675 3,051 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/16 (2) 2,000 2,052 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,310 1 Pennsylvania State University Revenue TOB VRDO 0.020% 2/6/15 LOC 4,645 4,645 1 Pennsylvania State University Revenue TOB VRDO 0.100% 2/6/15 12,520 12,520 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 1,600 1,626 2 Pennsylvania Turnpike Commission Revenue 0.570% 12/1/16 23,000 23,064 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,402 2 Pennsylvania Turnpike Commission Revenue 0.470% 12/1/17 15,000 15,005 2 Pennsylvania Turnpike Commission Revenue 0.620% 12/1/17 10,405 10,451 2 Pennsylvania Turnpike Commission Revenue 0.620% 12/1/18 8,750 8,768 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.140% 2/6/15 (12) 3,245 3,245 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,155 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 2,941 Philadelphia PA Gas Works Revenue 5.375% 7/1/18 (4) 2,775 3,162 Philadelphia PA GO 5.000% 8/1/18 (14) 6,170 6,597 Philadelphia PA Municipal Authority Revenue 5.000% 11/15/15 3,000 3,111 Philadelphia PA School District GO 5.000% 4/1/17 (2) 5,000 5,040 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,323 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.120% 2/6/15 (4) 50,465 50,465 Pittsburgh PA Water & Sewer Authority Revenue 4.000% 9/1/16 (4) 2,600 2,749 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 6,270 6,302 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.070% 2/6/15 (4) 13,825 13,825 2 University Area Joint Authority Pennsylvania Sewer Revenue 0.220% 11/1/15 1,550 1,550 2 University Area Joint Authority Pennsylvania Sewer Revenue PUT 0.420% 11/1/17 2,900 2,902 1 University of Pittsburgh PA Revenue TOB VRDO 0.030% 2/6/15 6,660 6,660 Washington County PA Hospital Authority Revenue (Washington Hospital Project) 5.500% 7/1/16 (2) 2,375 2,520 West Chester University Pennsylvania Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,250 West Chester University Pennsylvania Student Housing Revenue BAN 0.650% 2/1/17 3,350 3,351 Puerto Rico (0.0%) Puerto Rico Government Development Bank Revenue 4.750% 12/1/15 (14) 1,100 1,103 Rhode Island (0.1%) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 4.000% 9/1/15 1,000 1,020 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/16 4,825 5,137 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/17 2,640 2,889 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.000% 9/1/18 1,325 1,478 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 3.000% 5/15/15 2,000 2,014 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/16 1,000 1,041 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 4.000% 5/15/17 2,000 2,132 Rhode Island Health & Educational Building Corp. Providence Public Schools Revenue (Providence Public Buildings Authority) 5.000% 5/15/18 1,500 1,680 South Carolina (0.6%) Charleston County SC GO 5.250% 11/1/15 3,270 3,396 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.790% 1/1/18 8,770 8,783 Florence County SC GO 3.000% 6/1/16 16,075 16,661 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,202 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,139 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,886 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 1,882 South Carolina GO 5.000% 4/1/16 1,450 1,531 South Carolina GO 5.000% 4/1/16 7,260 7,666 South Carolina GO 5.000% 4/1/16 30 32 South Carolina GO 5.000% 4/1/16 6,475 6,838 South Carolina GO 5.000% 4/1/16 2,275 2,402 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,000 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 3.000% 8/1/15 1,935 1,954 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/16 1,000 1,054 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/17 300 324 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/18 500 552 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.000% 11/1/15 250 257 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) 2.875% 2/1/15 2,000 2,000 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,392 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,156 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,441 South Dakota (0.2%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 3.000% 11/1/16 500 521 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 3.000% 11/1/17 500 529 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 3.000% 11/1/18 500 537 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 4.000% 11/1/19 395 447 1 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) TOB VRDO 0.250% 2/6/15 LOC 26,000 26,000 Tennessee (1.4%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/19 2,925 3,353 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 26,019 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.420% 10/1/15 36,500 36,488 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,085 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/15 1,855 1,906 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 34,600 34,600 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 16,000 16,000 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/15 1,240 1,240 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 2,295 2,349 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/16 1,290 1,340 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 2,715 2,882 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 5,000 5,382 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 3,155 3,485 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 4,900 5,441 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 8,815 9,868 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 15,000 17,205 Texas (11.4%) 3 Board of Regents of the Texas A&M University System Revenue Financing System Revenue 3.000% 5/15/16 12,065 12,491 3 Board of Regents of the Texas A&M University System Revenue Financing System Revenue 3.000% 5/15/16 4,675 4,840 3 Board of Regents of the Texas A&M University System Revenue Financing System Revenue 4.000% 5/15/17 4,500 4,855 3 Board of Regents of the Texas A&M University System Revenue Financing System Revenue 4.000% 5/15/17 2,000 2,158 1 Brownsville TX Utility System Revenue TOB VRDO 0.170% 2/6/15 (4) 6,060 6,060 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 1,250 1,305 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 500 544 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 500 562 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,777 College Station TX Independent School District GO 4.000% 8/15/16 3,280 3,468 Cypress-Fairbanks TX Independent School District GO PUT 2.000% 8/15/15 3,000 3,028 Dallas TX GO 5.000% 2/15/15 (Prere.) 1,250 1,252 Dallas TX GO 5.000% 2/15/15 (ETM) 15 15 Dallas TX GO 5.000% 2/15/15 6,280 6,293 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,000 Dallas TX Independent School District GO 4.000% 8/15/16 3,365 3,558 Denton TX Independent School District GO PUT 2.125% 8/1/15 8,620 8,698 Denton TX Independent School District GO PUT 2.000% 8/1/16 7,000 7,156 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.000% 8/1/19 9,000 9,278 El Paso TX Water & Sewer Revenue 3.000% 3/1/16 1,500 1,545 El Paso TX Water & Sewer Revenue 3.000% 3/1/17 2,045 2,149 El Paso TX Water & Sewer Revenue 4.000% 3/1/18 1,500 1,649 El Paso TX Water & Sewer Revenue 4.000% 3/1/19 1,475 1,657 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,365 Frisco TX GO 4.000% 2/15/15 1,580 1,583 Grand Parkway TX Transportation Corp. System BAN 3.000% 12/15/16 195,465 204,572 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.320% 6/1/15 1,700 1,700 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.420% 6/1/16 2,000 2,002 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.070% 11/15/15 8,530 8,543 Harris County TX GO 4.750% 10/1/16 (Prere.) 20,100 21,544 Harris County TX GO 5.000% 10/1/18 2,675 3,090 Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.200% 2/5/15 (4) 1,750 1,750 Harris County TX Health Facilities Development Corp. Hospital Revenue (CHRISTUS Health) 0.650% 2/5/15 (4) 5,125 5,125 2 Harris County TX Toll Road Revenue 0.650% 8/15/17 5,260 5,299 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,040 1 Houston TX Airport System Revenue TOB VRDO 0.030% 2/6/15 12,000 12,000 1 Houston TX Airport System Revenue TOB VRDO 0.170% 2/6/15 (4)(3) 49,500 49,500 Houston TX GO 3.000% 3/1/15 8,835 8,857 Houston TX GO 4.000% 3/1/16 2,900 3,020 Houston TX GO 4.000% 3/1/17 9,000 9,652 Houston TX GO 4.000% 3/1/17 2,075 2,225 Houston TX GO 5.000% 3/1/18 11,835 13,390 2 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.550% 11/16/17 11,000 11,059 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,609 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 8,903 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,249 Houston TX Independent School District GO PUT 0.950% 6/1/17 16,000 16,034 Houston TX Independent School District Public Facilities Corp. Lease Revenue 4.000% 9/15/16 3,100 3,277 Houston TX Independent School District Public Facilities Corp. Lease Revenue 5.000% 9/15/17 8,040 8,936 Houston TX Utility System Revenue 3.000% 11/15/16 1,865 1,952 Houston TX Utility System Revenue 5.000% 11/15/16 2,000 2,163 Houston TX Utility System Revenue 5.000% 11/15/17 2,000 2,241 Houston TX Utility System Revenue 5.000% 11/15/18 1,750 2,021 2 Houston TX Utility System Revenue PUT 0.570% 6/1/15 47,510 47,519 2 Houston TX Utility System Revenue PUT 0.620% 8/1/16 34,500 34,611 1 Houston TX Utility System Revenue TOB VRDO 0.040% 2/6/15 (4) 17,540 17,540 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,304 2 Katy TX Independent School District GO PUT 0.764% 8/15/15 28,010 28,024 Katy TX Independent School District GO PUT 1.600% 8/15/17 865 865 1 Lone Star College System Texas GO TOB VRDO 0.030% 2/6/15 12,560 12,560 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 10 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,170 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,134 Lubbock TX GO 5.000% 2/15/16 (14) 1,000 1,004 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,079 Mesquite TX Independent School District GO 5.000% 8/15/16 1,500 1,608 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.300% 4/1/15 6,250 6,245 North Central TX Health Facilities Development Corp. Hospital Revenue (Children's Medical Center of Dallas Project) 5.000% 8/15/18 750 856 North East TX Independent School District GO PUT 2.000% 8/1/15 4,900 4,938 North East TX Independent School District GO PUT 2.000% 8/1/18 5,000 5,157 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,861 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,288 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,000 1,112 2 North Texas Tollway Authority System Revenue PUT 0.690% 1/1/20 29,690 29,759 Northside TX Independent School District GO PUT 2.125% 8/1/20 6,750 6,774 Pflugerville TX Independent School District GO 5.000% 2/15/17 (Prere.) 3,760 4,100 1 Port Arthur TX Independent School District GO TOB VRDO 0.030% 2/6/15 (12) 9,125 9,125 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/15 3,180 3,248 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,144 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 14,137 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 16,360 19,004 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 11,300 11,450 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,592 2 San Antonio TX Electric & Gas Systems Revenue PUT 0.300% 2/1/17 45,000 45,015 2 San Antonio TX Electric & Gas Systems Revenue PUT 0.400% 2/1/18 27,250 27,268 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/18 10,150 10,462 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.030% 2/6/15 4,965 4,965 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.040% 2/6/15 11,985 11,985 San Antonio TX Independent School District GO 5.000% 8/15/16 1,800 1,931 San Antonio TX Independent School District GO PUT 2.000% 8/1/18 7,500 7,736 2 San Antonio TX Water Revenue PUT 0.700% 11/1/16 15,100 15,187 2 San Antonio TX Water Revenue PUT 0.420% 11/1/17 11,875 11,939 Spring Branch TX Independent School District GO PUT 3.000% 6/15/15 16,100 16,261 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.000% 10/1/17 1,100 1,223 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 4.000% 10/1/18 1,350 1,498 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children's Medical Center Project) 5.000% 12/1/15 1,580 1,643 Texas GO 5.000% 10/1/15 10,905 11,263 Texas GO 4.000% 10/1/16 2,965 3,147 Texas GO 5.000% 10/1/18 4,650 5,378 3 Texas GO PUT 2.000% 2/1/18 3,575 3,610 1 Texas GO TOB VRDO 0.030% 2/6/15 17,875 17,875 1 Texas GO TOB VRDO 0.040% 2/6/15 12,190 12,190 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/16 5,135 5,525 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/17 4,000 4,402 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 10,900 12,034 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 14,400 15,622 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/18 4,500 5,082 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/16 (15) 1,000 1,069 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/17 (15) 2,615 2,859 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/18 (15) 1,000 1,110 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 35,212 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 (Prere.) 4,205 4,390 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 13,550 14,164 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/16 30,325 32,369 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/17 19,500 20,874 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 7/1/18 6,350 6,563 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/19 8,750 8,884 Texas State Veterans Housing VRDO 0.020% 2/6/15 9,950 9,950 Texas TRAN 1.500% 8/31/15 55,000 55,450 Texas Transportation Commission GO 5.000% 10/1/17 5,660 6,335 Texas Transportation Commission GO 5.000% 10/1/18 17,930 20,735 2 Texas Transportation Commission Mobility Fund GO PUT 0.400% 10/1/18 50,000 50,023 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.020% 2/6/15 11,700 11,700 Texas Transportation Commission Revenue 4.500% 4/1/15 1,000 1,007 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 31,025 31,038 2 Texas Transportation Commission Revenue PUT 0.370% 4/1/17 43,000 43,098 3 Texas Transportation Commission Turnpike System Revenue PUT 5.000% 4/1/20 19,000 22,327 Texas Water Development Board Revenue 5.000% 7/15/15 5,750 5,879 Texas Water Development Board Revenue 5.000% 7/15/16 4,000 4,274 University of Houston Texas Revenue 5.000% 2/15/15 2,000 2,004 University of North Texas Revenue 5.000% 4/15/15 880 889 University of North Texas Revenue 5.000% 4/15/16 1,000 1,057 University of North Texas Revenue 5.000% 4/15/17 725 795 University of Texas Permanent University Fund Revenue 5.000% 7/1/16 7,500 7,652 Utah (0.5%) Salt Lake County UT Sales Tax Revenue 4.000% 2/1/16 3,630 3,769 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,148 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,140 Utah GO 5.000% 7/1/16 1,500 1,601 Utah GO 5.000% 7/1/16 23,735 25,324 Utah GO 5.000% 7/1/17 2,715 3,009 Utah GO 5.000% 7/1/18 2,925 3,351 Utah Transit Authority Sales Tax Revenue 1.350% 6/15/17 21,000 21,217 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 1,780 1,828 Virgin Islands Public Finance Authority Revenue 4.000% 10/1/16 3,250 3,395 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 1,495 1,587 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 3,480 3,794 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 1,500 1,635 Virginia (1.1%) Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 4.000% 10/1/17 3,730 4,063 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 4.000% 10/1/18 2,150 2,395 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/19 2,000 2,363 Fairfax County VA Public Improvement GO 5.000% 10/1/15 (Prere.) 2,945 3,041 Fairfax County VA Public Improvement GO 5.000% 10/1/16 5,630 5,815 2 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) PUT 1.920% 2/1/17 6,500 6,646 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 4.000% 11/1/16 1,000 1,056 Louisa VA Industrial Development Authority Poll Control Revenue (Virginia Electric & Power Co.) PUT 0.700% 12/1/16 6,250 6,250 Norfolk VA GO 4.000% 10/1/16 4,960 5,263 Norfolk VA Water Revenue 5.000% 11/1/18 725 837 Richmond VA GO 3.000% 3/1/16 2,250 2,319 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 1,877 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 3,840 Upper Occoquan VA Sewage Authority Regional Sewerage System Revenue 5.000% 7/1/15 (4)(Prere.) 4,895 4,995 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 8,190 8,589 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 8,660 9,080 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 (ETM) 10 10 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/15 1,590 1,626 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 13,450 14,443 Virginia GO 5.000% 6/1/17 1,000 1,104 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 5,000 5,123 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 2,845 3,045 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 4,880 5,223 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,049 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 11,722 Virginia Public School Authority Revenue 5.000% 4/15/16 2,940 3,110 Virginia Public School Authority Revenue 4.000% 8/1/16 3,565 3,762 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,132 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 16,000 16,233 Washington (2.2%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.030% 2/6/15 (4) 8,280 8,280 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/15 (2)(Prere.) 5,505 5,618 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/15 (2)(Prere.) 6,480 6,613 2 Everett WA GO PUT 0.420% 12/1/19 4,000 4,001 2 Grant County WA Public Utility District No. 2 Electric System Revenue PUT 0.340% 12/1/17 7,500 7,501 King County WA (Bellevue School District) GO 5.000% 12/1/16 3,125 3,385 King County WA GO 5.000% 6/1/15 2,500 2,541 King County WA GO 5.000% 1/1/18 2,000 2,252 King County WA GO 5.000% 7/1/18 7,515 8,597 1 King County WA Sewer Revenue TOB VRDO 0.030% 2/6/15 6,950 6,950 Seattle WA Municipal Light & Power Revenue 5.000% 9/1/17 3,320 3,695 Seattle WA Water System Revenue 5.000% 9/1/15 (14) 2,035 2,043 Seattle WA Water System Revenue 5.000% 9/1/17 (14) 2,290 2,299 1 TES Properties Washington Lease Revenue TOB VRDO 0.030% 2/6/15 10,125 10,125 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/17 4,130 4,528 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/18 3,215 3,626 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/24 4,240 4,247 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/16 14,675 15,664 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/16 10,000 10,674 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,250 1 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.250% 11/1/17 2,525 2,559 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 5,000 5,703 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 15,918 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 24,645 28,835 Washington GO 5.000% 7/1/15 (2) 1,000 1,020 Washington GO 5.000% 1/1/16 5,000 5,226 Washington GO 4.000% 7/1/16 14,160 14,914 Washington GO 5.000% 7/1/16 10,000 10,674 1 Washington GO TOB VRDO 0.030% 2/6/15 5,030 5,030 1 Washington GO TOB VRDO 0.030% 2/6/15 6,325 6,325 1 Washington GO TOB VRDO 0.030% 2/6/15 6,145 6,145 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/6/15 5,645 5,645 1 Washington Health Care Facilities Authority Revenue (Children's Hospital & Regional Medical Center) TOB VRDO 0.040% 2/6/15 21,280 21,280 Washington Health Care Facilities Authority Revenue (PeaceHealth) 4.000% 11/15/15 1,000 1,029 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 825 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,492 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 752 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,528 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 4.000% 3/1/15 425 426 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/16 465 487 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/17 300 325 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/18 250 278 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.030% 2/6/15 28,670 28,670 West Virginia (0.1%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 1.625% 10/1/18 6,000 6,044 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,021 West Virginia University Revenue 5.000% 10/1/16 725 780 2 West Virginia University Revenue PUT 0.550% 10/1/19 3,500 3,502 Wisconsin (0.9%) Milwaukee WI GO 5.000% 5/1/16 6,010 6,368 Wisconsin GO 4.000% 5/1/15 5,000 5,050 Wisconsin GO 5.000% 5/1/15 10,000 10,124 Wisconsin GO 4.000% 11/1/15 2,860 2,944 Wisconsin GO 4.000% 5/1/16 4,470 4,683 Wisconsin GO 4.000% 11/1/16 6,205 6,602 Wisconsin GO 5.000% 5/1/17 1,000 1,101 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,028 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 3/1/18 7,200 7,900 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 4.000% 5/30/19 13,000 14,554 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/6/15 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,515 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 711 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,129 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,345 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 3,100 3,316 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 1.250% 8/15/17 3,500 3,537 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.030% 2/6/15 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,745 1,866 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/16 1,660 1,793 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/17 1,000 1,116 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/18 750 861 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services, Inc.) 4.000% 8/15/15 1,100 1,123 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,836 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,538 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 711 Wisconsin Transportation Revenue 5.000% 7/1/16 9,830 10,493 Total Tax-Exempt Municipal Bonds (Cost $12,399,727) Shares Temporary Cash Investment (2.9%) Money Market Fund (2.9%) 4 Vanguard Municipal Cash Management Fund (Cost $372,854) 0.021% 372,854,158 372,854 Total Investments (101.4%) (Cost $12,772,581) Other Assets and Liabilities-Net (-1.4%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $1,792,036,000, representing 14% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2015. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. Short-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. Short-Term Tax-Exempt Fund LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Taxable Municipal Bonds — 12,479,638 — Temporary Cash Investments 372,854 — — Total 372,854 12,479,638 — C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Short-Term Tax-Exempt Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at January 31, 2015. D. At January 31, 2015, the cost of investment securities for tax purposes was $12,773,755,000. Net unrealized appreciation of investment securities for tax purposes was $78,737,000, consisting of unrealized gains of $79,236,000 on securities that had risen in value since their purchase and $499,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (96.7%) Alabama (0.9%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,173 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,778 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,246 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,888 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/30 6,905 8,034 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/31 7,245 8,403 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 7,000 8,092 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/17 (Prere.) 58,350 65,403 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/17 (Prere.) 60,660 67,993 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/17 (Prere.) 62,600 70,167 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/17 (Prere.) 13,595 15,238 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,533 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 3,921 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,485 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,708 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,502 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/26 1,500 1,855 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/27 1,750 2,142 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/28 2,750 3,342 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/29 3,000 3,633 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/30 6,335 7,647 1 Baldwin County AL Board of Education Revenue 5.000% 6/1/32 2,005 2,401 Birmingham AL GO 0.000% 3/1/32 5,000 5,200 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,045 Huntsville AL GO 5.000% 3/1/26 2,540 3,044 Huntsville AL GO 5.000% 5/1/33 5,000 5,810 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,092 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,715 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,261 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 4,115 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 5,450 6,034 Jefferson County AL Sewer Revenue 5.000% 10/1/22 1,730 1,964 Jefferson County AL Sewer Revenue 5.000% 10/1/23 7,000 7,990 Jefferson County AL Sewer Revenue 0.000% 10/1/26 (4) 1,000 609 Jefferson County AL Sewer Revenue 0.000% 10/1/27 (4) 1,410 804 Jefferson County AL Sewer Revenue 0.000% 10/1/28 (4) 1,500 795 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,852 2 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.010% 2/2/15 LOC 4,580 4,580 University of Alabama General Revenue 5.000% 7/1/21 10,530 12,875 Alaska (0.2%) Alaska GO 5.000% 8/1/24 5,000 6,233 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/25 3,075 3,738 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/26 5,330 6,450 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 2,000 2,384 Alaska Municipal Bond Bank Authority Revenue 5.000% 2/1/32 4,845 5,723 Anchorage AK Electric Utility Revenue 5.000% 12/1/26 2,350 2,881 Anchorage AK Electric Utility Revenue 5.000% 12/1/34 4,500 5,299 Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 3,927 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 12,640 12,643 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,043 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 13,299 Arizona (2.4%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,577 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,628 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,570 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/27 1,115 1,335 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,318 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,915 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/28 1,000 1,191 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,164 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,496 Arizona COP 5.000% 9/1/25 (4) 10,000 11,113 Arizona COP 5.000% 9/1/27 (4) 5,000 5,539 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/21 3,480 4,130 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/22 3,100 3,693 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/23 5,000 5,898 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/27 6,500 7,408 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 11,114 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,322 3 Arizona Health Facilities Authority Revenue (Phoenix Children's Hospital) PUT 1.870% 2/5/20 12,500 12,863 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/23 1,000 1,224 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/24 1,500 1,845 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/25 3,750 4,572 Arizona Health Facilities Authority Revenue (Scottsdale Lincoln Hospitals Project) 5.000% 12/1/26 3,000 3,635 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 21,154 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 17,543 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 17,504 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 16,264 Arizona School Facilities Board COP 5.000% 9/1/15 (Prere.) 34,300 35,270 Arizona School Facilities Board COP 5.000% 9/1/15 (Prere.) 26,755 27,512 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 25,731 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 23,300 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 14,824 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,732 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/22 10,000 12,441 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/23 12,000 15,100 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/24 27,590 35,098 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 10,000 11,058 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 10,000 11,058 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 11,500 12,716 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 16,300 18,024 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 10,000 11,058 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 7,540 8,338 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 11,841 Arizona Transportation Board Highway Revenue 5.000% 7/1/15 (Prere.) 9,460 9,653 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 (Prere.) 10,035 10,703 Arizona Transportation Board Highway Revenue 5.000% 7/1/18 (Prere.) 5,000 5,720 Arizona Transportation Board Highway Revenue 5.000% 7/1/18 (Prere.) 5,000 5,720 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 8,500 10,575 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 6,390 8,161 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 6,000 7,594 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 14,580 17,229 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,250 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,518 Chandler AZ GO 4.000% 7/1/22 3,390 3,990 Chandler AZ GO 5.000% 7/1/23 3,400 4,310 Chandler AZ GO 5.000% 7/1/24 4,250 5,464 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,706 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,281 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,742 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,724 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 4,031 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,382 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,301 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,315 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,700 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 15,899 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/19 4,185 4,877 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/20 2,770 3,293 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/21 2,990 3,605 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/22 3,140 3,825 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,652 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/30 8,745 10,508 1 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/31 6,415 7,676 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 6,907 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 10,994 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,578 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,268 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/20 1,355 1,476 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/28 690 813 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/29 480 574 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 1.000% 7/1/30 375 448 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,550 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 4,000 4,386 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 11,725 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,468 2 Mesa AZ Utility System Revenue TOB VRDO 0.030% 2/6/15 6,500 6,500 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,639 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,521 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,677 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 11,130 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 15,371 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 5,718 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 5,760 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,545 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 2,878 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/15 (Prere.) 4,200 4,286 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/22 11,000 13,685 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/23 7,000 8,827 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/24 7,770 9,908 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/25 9,000 11,303 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/27 2,500 3,096 Phoenix AZ GO 5.000% 7/1/20 5,150 5,706 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 12,000 12,566 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/22 3,000 3,719 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/23 3,500 4,377 Pima County AZ Regional Transportation Authority Excise Tax Revenue 5.000% 6/1/26 3,590 4,392 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/22 2,000 2,518 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/23 1,000 1,277 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/25 1,000 1,278 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 5,032 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,185 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,053 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,500 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/35 7,250 7,552 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/19 25 29 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/21 3,770 4,480 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/22 3,965 4,733 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/23 8,370 10,031 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 4,510 5,459 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/25 19,125 23,218 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/26 2,725 3,329 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 270 331 Scottsdale AZ GO 5.000% 7/1/22 3,000 3,753 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,308 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 7,766 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,092 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,465 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,131 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,129 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,759 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/24 1,200 1,441 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/25 1,250 1,491 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.000% 8/1/32 1,000 1,162 Yuma AZ Industrial Development Authority Hospital Revenue (Yuma Regional Medical Center) 5.250% 8/1/32 1,500 1,779 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,470 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,596 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,484 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,149 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,703 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,267 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 1,984 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,898 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 4,065 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 3,087 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/27 1,000 1,224 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/28 3,000 3,638 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/29 1,970 2,381 University of Arkansas Revenue (UAMS Campus) 5.000% 11/1/30 2,000 2,406 California (12.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/27 1,375 1,589 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/29 2,795 3,176 Alameda CA Corridor Transportation Authority Revenue 5.000% 3/1/21 3,250 3,993 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/27 3,000 3,705 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/28 6,165 7,558 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/30 12,395 14,870 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,991 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 6,309 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 20,195 21,319 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 26,400 27,870 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 7,000 7,666 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.620% 4/1/20 12,500 12,505 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 38,860 39,945 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 4/1/21 14,500 14,509 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 15,375 15,849 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 13,500 13,536 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 3,476 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 5,368 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,303 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,263 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 24,110 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 22,794 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 24,194 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 21,924 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 12,097 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 2,927 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,430 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/23 15,000 19,298 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 10,000 13,048 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 15,000 18,882 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 2,500 3,141 California Economic Recovery GO 5.000% 7/1/19 (Prere.) 20,000 23,688 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 31,780 37,985 California Economic Recovery GO 5.250% 7/1/21 18,220 21,616 California GO 5.000% 3/1/15 (2)(Prere.) 4,785 4,805 California GO 5.000% 3/1/15 6,000 6,025 California GO 5.000% 6/1/15 (Prere.) 3,000 3,049 California GO 6.000% 2/1/16 1,500 1,588 California GO 5.000% 4/1/16 10,000 10,561 California GO 5.000% 9/1/16 8,000 8,594 California GO 5.000% 3/1/17 3,000 3,282 California GO 5.000% 4/1/17 13,050 14,320 3 California GO 0.770% 5/1/17 3,500 3,528 California GO 5.500% 4/1/18 30,000 34,521 California GO 6.000% 4/1/18 11,480 13,406 California GO 5.000% 9/1/18 33,800 36,362 California GO 5.000% 12/1/18 85 85 California GO 5.000% 4/1/20 18,000 20,997 California GO 5.000% 8/1/20 18,970 20,722 California GO 5.000% 11/1/20 (14) 5,000 5,611 California GO 5.000% 12/1/21 16,365 18,416 California GO 5.000% 3/1/22 (2) 4,440 4,458 California GO 5.000% 3/1/22 6,375 6,698 California GO 5.250% 10/1/22 15,000 17,939 California GO 5.000% 12/1/22 11,000 13,788 California GO 5.000% 3/1/23 36,120 36,267 California GO 5.000% 3/1/23 29,000 30,459 California GO 5.000% 9/1/23 9,770 12,318 California GO 5.000% 10/1/23 3,000 3,787 California GO 5.000% 12/1/23 34,000 43,009 California GO 5.000% 3/1/24 30,115 31,622 California GO 5.000% 5/1/24 35,000 44,325 California GO 5.000% 10/1/24 10,500 13,368 California GO 5.000% 10/1/24 19,500 22,216 California GO 5.000% 12/1/24 5,640 7,050 California GO 5.000% 10/1/25 20,000 24,556 California GO 5.000% 11/1/25 33,000 41,826 California GO 5.000% 12/1/25 5,490 6,830 California GO 5.500% 8/1/26 23,665 27,443 California GO 5.000% 10/1/26 31,140 37,997 California GO 5.000% 10/1/27 11,250 13,600 California GO 5.250% 10/1/27 26,440 32,241 California GO 5.000% 11/1/27 17,380 21,237 California GO 5.000% 2/1/28 12,500 15,020 California GO 5.000% 11/1/28 9,175 11,145 California GO 5.000% 12/1/28 3,575 4,347 California GO 5.750% 4/1/29 2,395 2,843 California GO 5.250% 9/1/29 10,460 12,897 California GO 5.000% 10/1/29 15,000 18,434 California GO 5.000% 10/1/29 4,445 5,015 California GO 5.000% 10/1/29 27,000 31,405 California GO 5.250% 3/1/30 29,500 34,707 California GO 5.000% 5/1/30 30,000 36,353 California GO 5.250% 9/1/30 25,480 31,217 California GO 5.750% 4/1/31 79,190 93,410 California GO 5.000% 10/1/31 29,000 35,248 California GO 5.000% 2/1/32 50,640 59,650 California GO 5.000% 10/1/32 16,000 19,371 California GO 5.000% 2/1/33 79,605 93,454 California GO 6.500% 4/1/33 54,500 67,213 California GO 5.000% 10/1/33 6,000 7,235 California GO 5.000% 10/1/34 10,000 12,031 California GO PUT 3.000% 12/1/19 6,000 6,473 2 California GO TOB VRDO 0.160% 2/6/15 (4) 11,000 11,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/15 (Prere.) 5,790 5,911 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 22,024 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,540 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.070% 2/6/15 LOC 14,200 14,200 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,300 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,252 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,335 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,391 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,652 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,623 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/27 3,845 4,311 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/26 2,430 2,867 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) PUT 1.450% 3/15/17 4,000 4,075 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) PUT 1.450% 3/15/17 5,000 5,093 2 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) TOB VRDO 0.050% 2/6/15 650 650 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/27 6,380 7,828 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,333 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,678 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,187 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,739 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 30,736 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,518 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 4,250 5,031 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 15,076 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 7,754 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,401 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 5,748 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,424 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 12,065 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/16 18,000 18,020 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,615 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,159 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,763 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,740 1,939 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,050 5,662 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 9,853 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,580 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 2/2/15 LOC 10,850 10,850 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,513 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,112 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 7,420 8,851 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/27 1,325 1,668 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 6,037 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,427 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/27 5,000 6,019 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/23 750 944 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/24 900 1,139 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 10,000 12,311 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 8,726 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 6,203 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/27 3,120 3,743 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 15,708 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 9,591 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 4,250 5,044 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 12,792 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/30 3,930 4,636 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/31 5,000 5,874 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 3,350 3,901 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (ETM) 9,980 10,103 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,750 8,856 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 4,985 5,045 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 5,700 5,769 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 11,820 11,963 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 10,000 10,121 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,230 15,415 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 15,235 15,420 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 8,765 8,871 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 9,650 9,767 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 7,500 7,591 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/21 (Prere.) 8,145 10,142 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,214 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,452 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 16,927 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/27 3,075 3,658 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 2,495 3,107 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,985 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 11,307 California State University Revenue Systemwide 5.000% 11/1/26 14,775 17,091 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,960 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,891 California State University Revenue Systemwide 5.250% 11/1/29 7,790 9,344 California State University Revenue Systemwide 5.000% 11/1/30 24,850 30,535 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,532 California State University Revenue Systemwide 5.000% 11/1/31 21,630 26,494 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,781 California State University Revenue Systemwide 5.000% 11/1/32 10,000 12,200 California State University Revenue Systemwide 5.000% 11/1/33 20,000 24,303 California State University Revenue Systemwide 5.000% 11/1/34 24,190 29,278 California State University Revenue Systemwide 5.000% 11/1/35 4,355 5,254 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/24 4,465 4,429 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 38,983 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 2/6/15 10,925 10,925 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 2/6/15 12,400 12,400 Cerritos CA Community College District GO 5.250% 8/1/19 (Prere.) 3,540 4,241 Cerritos CA Community College District GO 5.250% 8/1/19 (Prere.) 3,160 3,786 Cerritos CA Community College District GO 5.250% 8/1/19 (Prere.) 4,235 5,074 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 654 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 1,085 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 554 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 7,000 8,497 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 15,000 17,984 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 5,000 5,973 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 17,000 20,237 Chaffey CA Community College District GO 5.000% 6/1/24 1,120 1,429 Chaffey CA Community College District GO 5.000% 6/1/29 1,250 1,529 Chaffey CA Community College District GO 5.000% 6/1/30 2,000 2,438 Contra Costa CA Community College District GO 5.000% 8/1/29 2,000 2,413 Contra Costa CA Community College District GO 5.000% 8/1/30 3,000 3,609 Contra Costa CA Community College District GO 5.000% 8/1/34 4,000 4,752 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/25 2,000 2,397 Cupertino CA Union School District GO 5.000% 8/1/30 2,000 2,488 Cupertino CA Union School District GO 5.000% 8/1/34 2,000 2,451 Cupertino CA Union School District GO 5.000% 8/1/35 1,000 1,182 Cupertino CA Union School District GO 5.000% 8/1/35 5,000 6,118 3 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.340% 7/8/15 3,475 3,474 1 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/25 3,650 4,766 1 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/28 4,200 5,323 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 2,410 2,963 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/32 4,000 4,899 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/33 5,000 6,100 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/26 2,500 3,030 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/27 2,000 2,400 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 2,655 3,122 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/28 3,000 3,581 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,264 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,750 2,111 El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,200 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,188 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,926 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,450 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,325 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 3,060 3,591 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 3,074 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,744 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,727 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 5,300 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 5,205 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 2,162 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 1,261 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,487 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,972 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,723 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/28 20,090 15,448 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/29 2,000 1,562 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.250% 1/15/33 2,000 2,415 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.500% 1/15/23 40,500 48,144 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,589 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,403 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,788 Gilroy CA Unified School District GO 0.000% 8/1/30 (ETM) 255 173 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,245 3,119 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/15 6,505 6,599 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/16 12,545 13,260 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 4,595 3,979 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,797 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 6,017 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,658 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,645 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 968 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,927 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 50 58 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 230 275 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 90 107 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.500% 11/15/28 125 155 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,345 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,716 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,943 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 9,437 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,428 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,612 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 2,079 Los Angeles CA Community College District GO 5.000% 8/1/19 (Prere.) 7,210 8,565 Los Angeles CA Community College District GO 5.250% 8/1/19 (Prere.) 4,145 4,970 Los Angeles CA Community College District GO 5.000% 8/1/22 6,000 7,542 Los Angeles CA Community College District GO 5.000% 8/1/28 3,000 3,727 Los Angeles CA Community College District GO 5.000% 8/1/30 30,500 37,581 Los Angeles CA Community College District GO 5.000% 8/1/31 24,100 29,557 Los Angeles CA Community College District GO 4.000% 8/1/32 21,000 23,127 Los Angeles CA Community College District GO 4.000% 8/1/33 4,805 5,262 Los Angeles CA Community College District GO 4.000% 8/1/33 20,000 21,903 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,538 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,658 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,799 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,647 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,439 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 15,272 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,914 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 7,985 9,974 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 22,715 27,269 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 11,185 13,315 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 8,080 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,689 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/31 (14) 9,000 9,553 Los Angeles CA Unified School District GO 5.000% 7/1/16 (3)(Prere.) 24,035 25,644 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 7,777 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,361 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 4,000 4,429 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 6,425 7,114 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 7,330 8,109 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 10,000 11,073 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 22,410 24,815 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 13,278 Los Angeles CA Unified School District GO 5.000% 7/1/22 20,000 25,058 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 32,324 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,436 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 5,906 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 10,200 Los Angeles CA Unified School District GO 5.000% 7/1/26 20,000 25,060 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,746 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,609 Los Angeles CA Unified School District GO 5.000% 7/1/29 1,400 1,714 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,371 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 4,000 4,294 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,544 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 10,886 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 5,889 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,695 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,555 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/27 1,475 1,737 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/28 2,000 2,344 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/29 2,365 2,767 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/32 3,000 3,483 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 8,800 Metropolitan Water District of Southern California Revenue PUT 2.000% 10/1/16 6,000 6,123 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 7,665 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 6,584 Mount Diablo CA Unified School District GO 5.000% 8/1/32 12,910 15,335 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,517 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/15 (2)(Prere.) 14,775 15,192 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 4,500 5,430 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 1,500 1,831 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,156 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,369 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,539 Orange County CA Sanitation District COP 5.000% 2/1/17 (Prere.) 2,500 2,727 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,296 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,157 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 9,290 9,306 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 11,635 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 14,034 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 13,011 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 7,431 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 9,300 4,738 Paramount CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 5,000 3,319 Peralta CA Community College District Revenue 5.000% 8/1/28 3,000 3,665 Poway CA Unified School District GO 0.000% 8/1/29 5,000 3,062 Rancho Santiago CA Community College District GO 5.000% 9/1/25 6,690 8,352 Rancho Santiago CA Community College District GO 5.000% 9/1/26 16,145 19,929 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,803 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,899 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,261 Riverside County CA Transportation Commission Sales Tax Revenue 5.000% 6/1/23 3,000 3,800 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/27 4,980 6,248 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 7,805 9,683 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/25 8,790 5,859 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/26 3,375 2,156 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/27 5,480 3,303 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/28 9,395 5,313 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/29 11,075 5,976 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 4,691 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,735 5,353 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 105 122 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 125 148 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/26 125 148 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 110 130 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,133 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 2/6/15 LOC 3,500 3,500 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/24 720 837 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/26 1,200 1,394 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,960 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,696 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,262 Sacramento County CA GO 5.000% 2/1/15 9,190 9,191 Sacramento County CA GO 5.000% 2/1/17 4,650 4,973 Sacramento County CA GO 5.250% 2/1/18 6,140 6,851 Sacramento County CA GO 5.250% 2/1/19 4,940 5,585 Sacramento County CA GO 5.500% 2/1/20 4,700 5,475 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/30 2,000 2,449 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/31 3,000 3,657 San Bernardino CA City Unified School District GO 5.000% 8/1/29 (4) 1,960 2,297 San Bernardino CA City Unified School District GO 5.000% 8/1/30 (4) 1,180 1,376 San Bernardino CA City Unified School District GO 5.000% 8/1/31 (4) 1,320 1,535 San Bernardino CA City Unified School District GO 5.000% 8/1/32 (4) 1,400 1,620 San Bernardino CA Community College District GO 5.000% 8/1/24 12,065 15,031 San Bernardino CA Community College District GO 5.000% 8/1/25 13,965 17,216 San Bernardino CA Community College District GO 5.000% 8/1/26 14,080 17,147 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,747 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,161 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,843 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,732 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,680 San Diego CA Community College District GO 5.000% 8/1/27 8,350 10,111 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,943 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,660 San Diego CA Community College District GO 5.000% 8/1/29 4,315 5,204 San Diego CA Community College District GO 5.000% 8/1/30 5,000 6,033 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 20,936 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,886 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 11,944 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,311 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,020 22,853 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 10,324 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,919 1 San Francisco CA City & County GO 5.000% 6/15/27 20,000 24,619 1 San Francisco CA City & County GO 4.000% 6/15/28 25,000 28,073 1 San Francisco CA City & County GO 4.000% 6/15/29 15,000 16,690 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,918 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,786 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,479 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,988 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/32 10,000 11,773 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 14,000 16,278 San Francisco CA City & County Unified School District GO 4.000% 6/15/31 13,670 14,680 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 3,950 4,226 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 10,353 San Jose CA Airport Revenue 5.000% 3/1/27 2,255 2,724 San Jose CA Airport Revenue 5.000% 3/1/27 3,500 4,228 San Jose CA Airport Revenue 5.000% 3/1/28 2,185 2,623 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 21,944 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 27,088 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 32,168 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,682 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,319 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 28,341 San Jose-Evergreen CA Community College District GO 5.000% 9/1/29 1,510 1,855 San Jose-Evergreen CA Community College District GO 5.000% 9/1/30 2,745 3,361 San Jose-Evergreen CA Community College District GO 5.000% 9/1/30 3,445 4,218 San Jose-Evergreen CA Community College District GO 5.000% 9/1/31 3,010 3,668 San Jose-Evergreen CA Community College District GO 5.000% 9/1/31 3,840 4,679 San Jose-Evergreen CA Community College District GO 5.000% 9/1/32 3,095 3,760 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/27 2,000 2,457 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/28 2,500 3,043 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/29 1,675 2,032 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,114 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,262 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 3,385 4,200 San Ramon Valley CA Unified School District GO 5.000% 8/1/27 1,080 1,330 Santa Ana CA Unified School District GO 0.000% 8/1/29 (14) 3,315 2,030 Santa Ana CA Unified School District GO 0.000% 8/1/30 (14) 2,150 1,246 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 15,883 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.020% 2/6/15 10,000 10,000 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/25 750 972 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/26 700 897 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/28 1,000 1,261 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/29 1,000 1,250 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/30 1,000 1,242 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/31 1,000 1,237 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/32 1,500 1,849 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/33 1,500 1,841 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/34 3,905 4,773 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/35 2,650 3,228 1 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/36 1,750 2,128 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 7,571 Santa Monica CA Community College District GO 5.000% 8/1/24 4,210 5,294 Santa Monica CA Community College District GO 5.000% 8/1/25 5,000 6,221 Santa Monica CA Community College District GO 5.000% 8/1/26 8,650 10,640 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 4,652 Santa Monica CA Community College District GO 5.000% 8/1/27 5,145 6,281 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 4,765 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 8,161 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 7,501 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 12,084 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,950 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,913 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,962 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/26 9,000 10,657 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/27 375 459 Sweetwater CA Unified School District GO 5.000% 8/1/29 (15) 3,300 3,966 2 Sweetwater CA Unified School District GO TOB VRDO 0.040% 2/6/15 (13) 2,845 2,845 Tulare County CA Transportation Authority Sales Tax Revenue 4.000% 2/1/34 3,000 3,194 Tulare County CA Transportation Authority Sales Tax Revenue 4.000% 2/1/35 2,000 2,108 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,459 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,083 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,335 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,539 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,553 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,814 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,987 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,589 University of California Revenue 5.000% 5/15/21 10,625 10,880 University of California Revenue 5.000% 5/15/23 1,500 1,821 University of California Revenue 5.500% 5/15/24 14,675 17,558 University of California Revenue 5.000% 5/15/26 12,915 15,493 University of California Revenue 5.000% 5/15/27 5,000 5,959 University of California Revenue 5.000% 5/15/28 25,995 31,773 University of California Revenue 5.000% 5/15/30 2,830 3,354 University of California Revenue 5.000% 5/15/32 21,800 26,147 University of California Revenue 5.000% 5/15/33 31,200 37,291 University of California Revenue 5.000% 5/15/34 38,420 45,762 University of California Revenue PUT 5.000% 5/15/23 127,165 159,961 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 5,036 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 6,340 Ventura County CA Community College District GO 5.000% 8/1/24 1,070 1,364 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 6,063 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 6,181 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 5,812 Ventura County CA Community College District GO 5.000% 8/1/27 1,000 1,235 Ventura County CA Community College District GO 5.000% 8/1/28 1,000 1,226 Ventura County CA Community College District GO 5.000% 8/1/29 1,000 1,219 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,197 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,104 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 2,074 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,964 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,888 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,343 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 6,117 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,686 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,523 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,851 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,878 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 5,396 West Contra Costa CA Unified School District GO 5.000% 8/1/27 2,405 2,912 West Contra Costa CA Unified School District GO 0.000% 8/1/28 (14) 5,230 3,304 West Contra Costa CA Unified School District GO 5.000% 8/1/29 3,500 4,190 West Contra Costa CA Unified School District GO 0.000% 8/1/32 (12) 5,000 2,623 West Contra Costa CA Unified School District GO 5.000% 8/1/32 (4) 6,270 7,248 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 1,400 Westlands CA Water District Revenue 5.000% 9/1/26 (4) 1,000 1,202 Colorado (1.4%) Aurora CO COP 5.000% 12/1/19 1,050 1,230 Aurora CO COP 5.000% 12/1/20 2,000 2,320 Aurora CO COP 5.000% 12/1/21 3,505 4,097 Aurora CO COP 5.000% 12/1/22 4,730 5,509 Aurora CO COP 5.000% 12/1/23 4,465 5,189 Aurora CO COP 5.000% 12/1/24 4,215 4,898 Aurora CO COP 5.000% 12/1/25 5,475 6,346 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/24 1,000 1,250 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,148 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,296 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,466 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,643 Castle Rock CO COP VRDO 0.040% 2/6/15 LOC 28,195 28,195 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 6,256 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 39,439 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,613 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 57,814 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 16,025 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 1/1/33 8,385 9,515 2 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 2/2/15 (4) 5,300 5,300 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 2,025 2,240 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 6,750 7,366 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 4,914 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 7,147 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 15,436 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 24,279 Commerce City CO Sales & Use Tax Revenue 5.000% 8/1/31 (4) 2,415 2,878 Commerce City CO Sales & Use Tax Revenue 5.000% 8/1/33 (4) 2,410 2,852 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,299 Denver CO City & County Airport Revenue 5.000% 11/15/25 15,000 18,290 Denver CO City & County Airport Revenue 5.000% 11/15/26 5,750 6,971 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,000 3,618 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,702 Denver CO City & County Airport Revenue 5.250% 11/15/29 5,000 6,005 Denver CO City & County Airport Revenue 5.250% 11/15/30 14,400 17,244 Denver CO City & County COP VRDO 0.030% 2/2/15 9,300 9,300 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 23,487 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,869 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,180 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 13,802 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 (14) 27,500 23,955 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 11,315 9,606 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 15,435 12,438 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 15,296 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,725 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,500 2,878 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/24 5,000 6,126 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/25 5,875 7,178 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 6,621 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (14) 90 91 University of Colorado Enterprise System Revenue 5.000% 6/1/17 (14) 5,785 6,393 University of Colorado Enterprise System Revenue 5.500% 6/1/19 (Prere.) 2,000 2,393 University of Colorado Enterprise System Revenue 5.500% 6/1/19 (Prere.) 2,750 3,291 University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,500 1,867 University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,250 1,510 University of Colorado Enterprise System Revenue 5.000% 6/1/27 2,085 2,505 University of Colorado Enterprise System Revenue 4.000% 6/1/28 5,600 6,320 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,000 2,461 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,480 2,966 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,250 2,749 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,445 2,910 University of Colorado Enterprise System Revenue 5.000% 6/1/30 2,720 3,223 University of Colorado Enterprise System Revenue 5.000% 6/1/31 1,850 2,187 University of Colorado Enterprise System Revenue 5.000% 6/1/32 1,950 2,296 University of Colorado Enterprise System Revenue 5.000% 6/1/33 3,155 3,704 University of Colorado Hospital Authority Revenue 5.000% 11/15/27 6,000 7,089 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,776 Connecticut (1.7%) Connecticut GO 5.000% 4/15/15 2,325 2,349 Connecticut GO 5.000% 4/15/15 16,155 16,319 Connecticut GO 5.000% 5/1/15 1,865 1,888 3 Connecticut GO 0.520% 5/15/15 5,000 5,005 Connecticut GO 5.000% 11/1/15 5,000 5,183 Connecticut GO 5.000% 12/15/15 14,345 14,955 Connecticut GO 5.000% 4/15/16 13,725 14,515 3 Connecticut GO 0.670% 5/15/16 5,000 5,028 3 Connecticut GO 0.670% 5/15/16 8,400 8,448 3 Connecticut GO 0.790% 5/15/17 5,000 5,051 Connecticut GO 5.000% 11/1/17 7,750 8,649 3 Connecticut GO 0.940% 5/15/18 14,000 14,221 Connecticut GO 5.000% 12/15/18 11,000 11,959 3 Connecticut GO 1.270% 4/15/20 17,000 17,419 Connecticut GO 5.000% 11/1/20 4,970 5,986 3 Connecticut GO 0.770% 3/1/21 4,305 4,317 Connecticut GO 5.000% 11/1/21 5,000 6,114 Connecticut GO 5.000% 4/15/22 6,005 7,363 Connecticut GO 5.000% 5/15/22 11,310 13,686 Connecticut GO 5.000% 6/1/22 8,010 9,843 Connecticut GO 5.000% 6/15/22 9,355 11,504 Connecticut GO 5.000% 9/1/22 15,000 18,513 Connecticut GO 5.000% 9/15/22 6,830 8,435 Connecticut GO 5.000% 11/15/22 5,000 6,192 Connecticut GO 5.000% 11/15/22 17,120 21,202 Connecticut GO 5.000% 6/15/23 5,890 7,350 Connecticut GO 5.000% 11/1/23 10,000 12,194 Connecticut GO 5.000% 11/15/23 7,715 9,703 Connecticut GO 5.000% 11/15/23 14,275 17,954 Connecticut GO 5.000% 6/1/24 14,410 17,568 Connecticut GO 5.000% 9/1/24 20,000 25,403 Connecticut GO 5.000% 10/15/24 10,805 13,256 Connecticut GO 5.000% 11/15/24 6,985 8,901 Connecticut GO 5.000% 11/15/24 10,025 12,775 Connecticut GO 5.000% 3/1/25 19,440 23,815 Connecticut GO 5.000% 9/1/25 19,395 24,409 Connecticut GO 5.000% 11/15/25 3,250 4,178 Connecticut GO 5.000% 9/1/26 13,170 16,401 Connecticut GO 5.000% 11/1/26 9,250 11,190 Connecticut GO 5.000% 3/1/30 8,900 10,747 Connecticut GO 5.000% 3/1/31 10,500 12,622 Connecticut GO 4.000% 9/1/31 14,100 15,514 Connecticut GO 5.000% 4/15/32 4,000 4,737 Connecticut GO 5.000% 8/15/32 20,000 23,739 Connecticut GO 4.000% 9/1/32 18,455 20,208 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,449 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 16,961 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 10,003 2 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.030% 2/2/15 9,875 9,875 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.030% 2/2/15 1,800 1,800 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 7,939 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/22 5,000 6,211 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 13,779 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,388 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/25 19,445 23,745 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,230 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/26 8,225 9,970 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/27 15,000 18,098 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/31 10,000 12,167 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/32 6,000 7,272 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/34 3,745 4,503 Hartford CT GO 5.000% 4/1/28 2,055 2,431 Hartford CT GO 5.000% 4/1/30 2,000 2,354 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,431 Delaware GO 5.000% 10/1/16 19,895 21,447 Delaware GO 5.000% 8/1/24 6,040 7,632 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,521 University of Delaware Revenue 5.000% 11/1/22 1,000 1,173 District of Columbia (0.4%) District of Columbia GO 5.000% 6/1/19 (4) 5,325 5,970 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,260 District of Columbia GO 5.000% 6/1/21 (4) 10,380 11,625 District of Columbia GO 5.000% 6/1/32 6,000 7,264 District of Columbia Income Tax Revenue 5.000% 12/1/22 3,500 4,387 District of Columbia Income Tax Revenue 5.000% 12/1/32 5,210 6,193 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,074 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,264 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,128 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,686 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 25,985 District of Columbia Revenue (Georgetown University) VRDO 0.020% 2/6/15 LOC 20,280 20,280 District of Columbia Revenue (Washington Drama Society) VRDO 0.020% 2/6/15 LOC 11,940 11,940 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.020% 2/6/15 LOC 18,600 18,600 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 11,340 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 6,045 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,890 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 9,065 Florida (6.2%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/25 1,000 1,209 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/26 1,250 1,501 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/27 1,300 1,556 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/34 22,000 25,743 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/22 5,050 5,986 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/23 5,065 6,052 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/23 1,100 1,322 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/24 5,595 6,618 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/24 2,370 2,864 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/25 5,890 6,911 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/25 2,440 2,909 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/26 6,200 7,235 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/27 6,280 7,286 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/27 2,620 3,085 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/28 5,795 6,794 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/29 4,355 5,094 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/30 3,290 3,834 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/31 7,000 8,018 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/31 4,500 5,224 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/32 9,000 10,418 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/33 6,750 7,784 Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,045 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,302 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,564 Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,212 Broward County FL Airport System Revenue 5.000% 10/1/25 2,000 2,371 Broward County FL Airport System Revenue 5.000% 10/1/26 2,730 3,214 Broward County FL Airport System Revenue 5.000% 10/1/27 5,785 6,753 Broward County FL Airport System Revenue 5.000% 10/1/28 5,000 5,809 Broward County FL Airport System Revenue 5.500% 10/1/31 7,210 8,662 Broward County FL Airport System Revenue 5.500% 10/1/32 7,610 9,117 Broward County FL Airport System Revenue 5.500% 10/1/33 8,025 9,587 Broward County FL GO 5.000% 1/1/20 9,185 10,954 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 6,367 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,104 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,279 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 71,144 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 16,974 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 10,609 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 25,383 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/16 50,000 53,044 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,174 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 21,100 24,915 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 8,688 Florida Board of Education Capital Outlay GO 5.000% 6/1/22 7,050 8,768 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 5,410 5,573 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 12,545 12,924 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 11,590 11,940 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (Prere.) 11,235 11,574 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 5,305 5,468 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,566 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,210 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,366 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,236 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,000 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 15,975 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 15,070 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,823 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 17,571 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 5,631 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,173 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,274 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,416 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 27,011 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 3,903 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,614 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,040 3,781 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,498 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 8,000 10,090 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,353 1 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 19,840 25,306 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 17,883 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,925 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (Prere.) 10,000 10,303 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (Prere.) 10,045 10,349 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,036 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,695 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 9,984 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,403 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,401 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,481 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,930 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,097 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 10,974 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,531 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 5,978 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 13,112 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 11,997 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,306 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,129 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,109 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 (ETM) 50,000 53,304 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 11,811 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 14,185 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,576 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,476 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,683 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,372 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,570 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,275 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,523 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 2,827 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,346 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,273 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,314 Fort Myers FL Improvement Revenue 5.000% 12/1/16 (Prere.) 6,330 6,863 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 1,010 1,093 Greater Orlando Aviation Authority Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,971 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 851 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 130 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 150 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 270 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 197 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 1,000 1,037 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 1,000 1,037 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 1,000 1,037 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 500 519 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 875 908 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 135 140 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 740 768 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 1,310 1,359 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/16/15 (Prere.) 1,700 1,764 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,353 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,444 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,287 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,223 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,537 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,515 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,366 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,446 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,578 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,044 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 3,859 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 3,921 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 12,300 14,442 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/31 12,500 14,572 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 3,000 3,465 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 3,998 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 14,055 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 16,326 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 15,070 17,529 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 18,992 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,969 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 2,916 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 600 737 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/23 750 918 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/24 7,025 8,537 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/25 2,000 2,410 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/27 4,490 5,322 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,481 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,388 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.010% 2/2/15 2,350 2,350 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.030% 2/6/15 11,445 11,445 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/20 (14) 5,000 5,041 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 2,000 2,433 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 7,201 Jacksonville FL Electric Authority Water & Sewer Revenue 4.000% 10/1/30 3,000 3,279 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 20,386 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,122 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,427 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,736 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,698 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,510 Jacksonville FL Special Revenue 5.000% 10/1/25 4,500 5,476 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,543 Jacksonville FL Special Revenue 5.000% 10/1/26 7,710 9,451 Jacksonville FL Special Revenue 5.000% 10/1/28 6,385 7,724 Jacksonville FL Special Revenue 5.000% 10/1/29 7,750 9,353 Jacksonville FL Special Revenue 5.000% 10/1/30 3,145 3,781 Jacksonville FL Special Revenue 5.000% 10/1/32 1,750 2,047 Jacksonville FL Special Revenue 5.000% 10/1/33 3,105 3,683 Jacksonville FL Special Revenue 5.000% 10/1/34 1,765 2,085 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,144 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,085 Lake County FL School Board COP 5.000% 6/1/28 (4) 1,500 1,785 Lake County FL School Board COP 5.000% 6/1/29 (4) 1,750 2,071 Lake County FL School Board COP 5.000% 6/1/30 (4) 3,000 3,539 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 500 548 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/22 1,750 2,117 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/23 2,750 3,353 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/24 3,000 3,692 Lee County FL School Board COP 5.000% 8/1/22 1,600 1,954 Lee County FL School Board COP 5.000% 8/1/23 1,130 1,387 Lee County FL School Board COP 5.000% 8/1/24 2,310 2,853 Lee County FL School Board COP 5.000% 8/1/27 5,000 6,049 Lee County FL School Board COP 5.000% 8/1/28 4,000 4,821 Lee County FL Transportation Facilities Revenue 5.000% 10/1/26 (4) 1,000 1,219 Lee County FL Transportation Facilities Revenue 5.000% 10/1/28 (4) 3,055 3,669 Lee County FL Transportation Facilities Revenue 5.000% 10/1/30 (4) 3,300 3,945 Lee County FL Transportation Facilities Revenue 5.000% 10/1/32 (4) 1,820 2,160 Lee County FL Transportation Facilities Revenue 5.000% 10/1/33 (4) 1,000 1,184 Lee County FL Transportation Facilities Revenue 5.000% 10/1/34 (4) 1,000 1,180 Lee County FL Transportation Facilities Revenue 5.000% 10/1/35 (4) 1,000 1,179 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 7,197 Manatee County FL Revenue 5.000% 10/1/22 1,255 1,557 Manatee County FL Revenue 5.000% 10/1/23 1,300 1,628 Manatee County FL Revenue 5.000% 10/1/25 1,325 1,630 Manatee County FL Revenue 5.000% 10/1/26 1,520 1,850 Manatee County FL Revenue 5.000% 10/1/27 1,580 1,909 Marco Island FL Utility System Revenue 5.250% 10/1/32 3,300 3,975 Marco Island FL Utility System Revenue 5.250% 10/1/33 2,000 2,404 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/20 1,250 1,458 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/21 3,415 4,017 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/22 3,000 3,539 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/23 2,525 2,960 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 1,325 1,510 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/30 1,000 1,150 2 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.060% 2/6/15 7,600 7,600 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,043 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,706 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 3,055 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 2,750 3,375 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,959 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,556 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,578 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 8,368 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 6,241 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/31 2,055 2,447 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,213 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,684 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/23 4,000 4,907 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/24 4,250 5,243 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/25 3,750 4,584 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 3,250 3,948 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/27 2,250 2,715 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/31 2,000 2,358 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/32 2,550 2,993 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/33 5,000 5,855 Miami-Dade County FL School Board COP 5.000% 5/1/16 (ETM) 9,335 9,886 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,575 Miami-Dade County FL School Board COP 5.000% 11/1/16 (2)(Prere.) 3,280 3,541 Miami-Dade County FL School Board COP 5.000% 11/1/16 (2)(Prere.) 2,655 2,866 Miami-Dade County FL School Board COP 5.000% 11/1/16 (2)(Prere.) 2,500 2,699 Miami-Dade County FL School Board COP 5.000% 11/1/16 (2)(Prere.) 5,025 5,424 Miami-Dade County FL School Board COP 5.000% 11/1/16 (2)(Prere.) 3,500 3,778 Miami-Dade County FL School Board COP 5.000% 5/1/17 (Prere.) 5,685 6,224 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 5,964 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 28,355 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,074 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 15,933 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,486 Miami-Dade County FL School Board COP 5.000% 11/1/26 7,935 9,590 Miami-Dade County FL School Board COP 5.000% 11/1/27 10,000 11,954 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 17,388 Miami-Dade County FL School Board COP 5.000% 11/1/28 10,000 11,847 Miami-Dade County FL School Board COP 5.000% 11/1/29 10,000 11,800 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 10,547 2,3 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/9/15 (2)LOC 15,760 15,760 2,3 Miami-Dade County FL School Board COP TOB PUT 0.400% 2/9/15 LOC 15,765 15,765 2,3 Miami-Dade County FL School Board COP TOB PUT 0.470% 3/12/15 (3)LOC 27,245 27,220 2,3 Miami-Dade County FL School Board COP TOB PUT 0.470% 5/1/31 LOC 12,690 12,690 Miami-Dade County FL Seaport Revenue 5.750% 10/1/30 2,300 2,791 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 2,600 3,162 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 2,000 2,409 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/25 2,750 3,280 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/26 11,340 13,420 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/27 2,500 2,938 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/28 8,840 10,346 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/29 5,000 2,821 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/29 10,000 11,681 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 12,000 13,981 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 4,000 4,660 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 2,155 1,110 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 13,500 15,678 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/32 2,890 1,421 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 11,550 13,370 2 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.010% 2/2/15 LOC 5,729 5,729 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,718 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,431 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 9,406 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 6,250 7,330 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,929 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 24,223 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,193 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/18 (Prere.) 3,560 4,160 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 1,440 1,608 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,337 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,543 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,236 Orange County FL School Board COP 4.500% 8/1/26 8,400 9,274 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,703 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,626 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,121 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 16,989 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,287 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,020 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 9,088 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 4,044 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/31 23,030 27,128 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 9,875 11,591 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 5,000 5,721 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 4,106 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 5,050 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/29 1,000 728 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/30 1,400 1,027 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/31 1,600 1,181 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/32 2,060 1,518 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/33 3,000 2,192 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/22 850 1,008 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/23 1,250 1,491 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/24 1,000 1,199 Palm Beach County FL School Board COP 5.000% 8/1/28 6,115 7,181 Palm Beach County FL School Board COP 5.000% 8/1/29 5,970 6,994 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,396 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 6,691 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 6,892 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/18 (Prere.) 15,000 17,544 Pasco County FL School Board COP 5.000% 8/1/24 2,315 2,838 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,684 Port St. Lucie FL Utility Revenue 5.000% 9/1/30 2,000 2,306 Port St. Lucie FL Utility Revenue 5.000% 9/1/31 2,100 2,412 Reedy Creek FL Improvement District GO 5.250% 6/1/32 9,600 11,471 Reedy Creek FL Improvement District GO 5.250% 6/1/33 10,000 11,925 Reedy Creek FL Improvement District Utilities Revenue 5.000% 10/1/23 2,505 3,024 Sarasota County FL Infrastructure Sales Surtax Revenue 5.000% 10/1/23 1,000 1,256 Sarasota County FL Infrastructure Sales Surtax Revenue 5.000% 10/1/24 1,550 1,971 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,476 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,359 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,267 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,865 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,135 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,379 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,396 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 5,977 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,216 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,303 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 8,600 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,727 St. Lucie County FL School Board COP 5.000% 7/1/24 1,595 1,953 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/24 500 589 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/28 500 573 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.000% 7/1/29 500 571 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.125% 7/1/34 1,135 1,291 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 7,092 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,459 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/27 4,250 5,077 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/28 4,450 5,291 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 9,710 9,753 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 14,064 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/32 2,305 2,760 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/21 1,220 1,456 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/23 1,400 1,666 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,222 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 21,684 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 15,831 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 17,023 Tampa FL Hospital Revenue 5.000% 7/1/21 1,000 1,179 Tampa FL Hospital Revenue 5.000% 7/1/22 1,075 1,278 Tampa FL Hospital Revenue 5.000% 7/1/24 1,000 1,166 Tampa FL Hospital Revenue 5.000% 7/1/25 1,935 2,240 Tampa FL Hospital Revenue 5.000% 7/1/26 1,500 1,728 Tampa FL Hospital Revenue 5.000% 7/1/27 1,000 1,147 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 2,020 2,081 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 9,450 9,738 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 11,355 11,701 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 13,470 13,880 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 5,000 5,152 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 15,100 15,560 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 5,000 5,152 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (2)(Prere.) 2,675 2,756 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,868 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,577 Volusia County FL School Board COP 5.000% 8/1/23 1,000 1,220 Volusia County FL School Board COP 5.000% 8/1/24 500 613 Volusia County FL School Board COP 5.000% 8/1/25 1,675 2,058 Volusia County FL School Board COP 5.000% 8/1/27 1,800 2,173 Volusia County FL School Board COP 5.000% 8/1/28 1,650 1,976 Volusia County FL School Board COP 5.000% 8/1/29 2,350 2,807 Volusia County FL School Board COP 5.000% 8/1/30 3,880 4,613 Volusia County FL School Board COP 5.000% 8/1/31 2,350 2,783 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,288 Georgia (2.2%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,713 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,758 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/24 1,600 2,004 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/28 3,000 3,596 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/29 3,000 3,580 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/30 5,000 5,959 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/31 5,000 5,937 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/32 5,500 6,506 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 2,000 2,361 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/34 2,000 2,347 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,340 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,664 Atlanta GA Airport Revenue 5.000% 1/1/24 1,000 1,240 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,903 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,892 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,635 Atlanta GA Airport Revenue 5.000% 1/1/31 2,525 2,994 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 5,861 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 3,896 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 7,618 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,110 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,051 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,229 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,685 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,483 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 19,990 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 7,392 3 Atlanta GA Water & Wastewater Revenue PUT 1.612% 11/1/18 21,685 22,254 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,750 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 0.294% 1/1/24 (4) 2,350 2,244 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,308 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,165 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,192 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,687 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/22 1,675 1,994 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/23 1,975 2,340 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/24 1,000 1,179 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/27 6,880 7,970 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,391 DeKalb County GA Private Hospital Authority (Children's Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,640 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,724 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,829 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,643 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,752 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 13,159 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 7,056 Fulton County GA Water & Sewer Revenue 5.000% 1/1/33 10,000 11,715 Georgia GO 5.000% 7/1/15 15,000 15,308 Georgia GO 5.000% 7/1/15 28,875 29,467 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 7,282 Georgia GO 5.000% 10/1/15 16,495 17,034 Georgia GO 5.000% 12/1/15 10,000 10,408 Georgia GO 5.000% 7/1/16 5,300 5,410 Georgia GO 5.000% 7/1/16 8,625 9,201 Georgia GO 5.000% 7/1/16 2,705 2,886 Georgia GO 5.000% 7/1/16 18,290 19,512 Georgia GO 5.000% 11/1/17 5,590 6,266 Georgia GO 5.000% 7/1/20 14,920 18,034 Georgia GO 5.000% 11/1/20 9,240 11,249 Georgia GO 5.000% 10/1/21 8,000 9,902 Georgia GO 5.000% 1/1/22 9,415 11,692 Georgia GO 4.000% 10/1/22 2,150 2,550 Georgia GO 5.000% 2/1/23 28,720 36,253 Georgia GO 5.000% 7/1/23 20,160 25,113 Georgia GO 5.000% 2/1/25 3,000 3,816 Georgia GO 5.000% 2/1/27 10,000 12,548 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 2,445 2,608 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 12,000 14,583 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/24 4,000 4,894 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/25 1,300 1,579 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 21,603 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 27,720 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 18,089 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 2,990 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,111 Henry County GA Hospital Authority Revenue (Piedmont Fayette Hospital Project) 5.000% 7/1/30 5,375 6,295 Henry County GA Hospital Authority Revenue (Piedmont Fayette Hospital Project) 5.000% 7/1/34 10,000 11,550 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,650 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,431 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,412 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,340 2,515 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/19 30 34 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 27,519 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 6,765 7,733 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 43,136 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 10,720 12,354 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/28 70 87 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 6,168 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,363 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,669 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 15,000 17,683 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 17,223 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,739 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,642 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 59,973 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 6,887 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 9,082 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,901 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,826 Savannah GA Hospital Authority Revenue (St. Joseph's/Candler Health System, Inc.) 5.500% 7/1/30 4,000 4,842 Savannah GA Hospital Authority Revenue (St. Joseph's/Candler Health System, Inc.) 5.500% 7/1/31 4,000 4,775 Guam (0.0%) Guam International Airport Authority Revenue 5.000% 10/1/23 2,310 2,794 Hawaii (0.6%) Hawaii Airports System Revenue 5.250% 7/1/30 13,975 16,316 Hawaii GO 5.000% 7/1/15 (2)(Prere.) 45,035 45,954 Hawaii GO 5.000% 3/1/16 (Prere.) 4,515 4,748 Hawaii GO 5.000% 3/1/16 (Prere.) 1,485 1,562 Hawaii GO 5.000% 6/1/16 4,295 4,569 Hawaii GO 5.000% 11/1/16 8,275 8,949 Hawaii GO 5.000% 12/1/18 9,250 10,736 Hawaii GO 5.000% 12/1/20 4,480 5,431 Hawaii GO 5.000% 11/1/22 11,155 13,934 Hawaii GO 5.000% 12/1/22 10,000 12,414 Hawaii GO 5.000% 8/1/24 14,970 19,067 Hawaii GO 5.000% 8/1/24 8,970 11,425 Hawaii GO 5.000% 11/1/24 22,305 27,417 Hawaii GO 5.000% 8/1/25 2,500 3,161 Hawaii GO 5.000% 11/1/25 7,500 9,163 Hawaii GO 5.000% 8/1/29 8,500 10,473 Hawaii GO 5.000% 8/1/33 2,865 3,473 Hawaii GO 5.000% 8/1/34 3,500 4,226 Hawaii Highway Revenue 5.000% 1/1/32 2,180 2,649 Hawaii Highway Revenue 5.000% 1/1/33 2,065 2,500 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,764 2 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.020% 2/6/15 LOC 7,000 7,000 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,313 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 2,985 Honolulu HI City & County GO 5.000% 11/1/22 3,000 3,747 Honolulu HI City & County GO 5.000% 11/1/23 3,500 4,339 Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,463 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,914 Honolulu HI City & County GO 5.000% 11/1/33 1,150 1,364 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,320 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,156 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,037 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,769 Illinois (6.9%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,549 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 2,435 2,605 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 4,160 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,764 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,742 Chicago IL Board of Education GO 0.000% 12/1/19 (14) 5,610 5,021 Chicago IL Board of Education GO 5.000% 12/1/19 2,600 2,909 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 6,704 Chicago IL Board of Education GO 5.000% 12/1/19 (12) 1,015 1,121 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 6,300 7,080 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,100 21,742 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,529 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,631 Chicago IL Board of Education GO 5.000% 12/1/21 (2) 14,500 15,664 Chicago IL Board of Education GO 5.500% 12/1/21 (4)(2) 4,090 4,787 Chicago IL Board of Education GO 5.500% 12/1/22 (4) 9,625 11,430 Chicago IL Board of Education GO 5.000% 12/1/23 (4) 1,105 1,204 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 1,840 2,061 Chicago IL Board of Education GO 5.250% 12/1/25 10,500 11,239 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 13,495 Chicago IL Board of Education GO 0.000% 12/1/27 (14) 4,990 2,891 Chicago IL Board of Education GO 0.000% 12/1/28 (14) 22,500 12,405 Chicago IL Board of Education GO 0.000% 12/1/30 (14) 10,000 4,920 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 27,180 12,639 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 4,500 2,093 Chicago IL Board of Education GO 5.000% 12/1/33 20,000 21,278 Chicago IL Board of Education GO 5.000% 12/1/34 9,245 9,810 2,3 Chicago IL Board of Education GO TOB PUT 0.570% 2/19/15 LOC 75,000 75,000 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,470 Chicago IL GO 5.500% 1/1/17 (4) 18,430 19,882 Chicago IL GO 5.000% 1/1/18 (4) 17,530 17,599 Chicago IL GO 5.000% 1/1/21 (14) 5,490 5,922 Chicago IL GO 5.000% 1/1/21 (4) 18,155 18,823 Chicago IL GO 0.000% 1/1/22 4,750 3,691 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,354 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,766 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,338 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 41,013 Chicago IL Midway Airport Revenue 5.000% 1/1/23 2,500 3,026 Chicago IL Midway Airport Revenue 5.000% 1/1/24 3,400 4,143 Chicago IL Midway Airport Revenue 5.000% 1/1/26 6,040 7,138 Chicago IL Midway Airport Revenue 5.000% 1/1/32 10,000 11,597 Chicago IL Midway Airport Revenue 5.000% 1/1/33 10,000 11,563 Chicago IL Midway Airport Revenue 5.000% 1/1/34 6,700 7,730 Chicago IL Midway Airport Revenue 5.000% 1/1/35 2,200 2,531 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/23 1,200 1,419 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/28 1,000 1,172 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/29 1,000 1,163 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/30 (4) 1,000 1,161 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/31 (4) 1,095 1,266 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 4,000 4,471 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,614 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 9,971 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 24,842 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,418 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 17,029 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,345 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/24 3,000 3,545 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/24 1,250 1,489 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/25 7,410 8,724 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/25 1,500 1,806 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/26 4,000 4,682 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/26 1,000 1,193 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/27 3,560 4,137 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/27 2,435 2,903 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/28 3,000 3,468 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/29 (4) 2,300 2,687 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/29 3,000 3,447 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/29 (14) 19,315 20,109 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/30 3,220 3,691 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/31 2,900 3,326 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 13,495 15,839 Chicago IL O'Hare International Airport Revenue 5.500% 1/1/31 10,000 11,737 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/33 (4) 1,000 1,176 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,442 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,789 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 3,089 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,154 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,663 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,139 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,405 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,515 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,585 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,588 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 12,248 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 9,163 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 34,606 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,527 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 33,380 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 11,508 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 11,711 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/23 2,435 2,932 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/28 1,550 1,821 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/30 1,450 1,687 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/31 2,000 2,319 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/32 1,875 2,167 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/33 2,100 2,418 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,528 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 19,958 Chicago IL Water Revenue 5.000% 11/1/23 1,670 2,011 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,785 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,368 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,352 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,803 Chicago IL Water Revenue 5.000% 11/1/30 3,590 4,107 Chicago IL Water Revenue 5.000% 11/1/31 3,000 3,423 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,412 Chicago IL Waterworks Revenue 5.000% 11/1/22 1,000 1,215 Chicago IL Waterworks Revenue 5.000% 11/1/29 1,000 1,188 Chicago IL Waterworks Revenue 5.000% 11/1/31 2,000 2,345 Chicago IL Waterworks Revenue 5.000% 11/1/33 2,000 2,319 Chicago IL Waterworks Revenue 5.000% 11/1/36 (2) 7,580 8,015 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,237 Cook County IL Community College District GO 5.000% 12/1/24 2,000 2,411 Cook County IL Community College District GO 5.250% 12/1/26 2,000 2,422 Cook County IL Community College District GO 5.250% 12/1/27 2,000 2,403 Cook County IL Community College District GO 5.250% 12/1/28 2,000 2,385 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,214 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,179 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,907 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,603 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 3,030 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,704 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,596 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,845 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,746 Cook County IL GO 5.000% 11/15/18 8,000 9,084 Cook County IL GO 5.000% 11/15/20 7,500 8,700 Cook County IL GO 5.000% 11/15/21 5,410 6,238 Cook County IL GO 5.250% 11/15/28 35,500 40,720 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,097 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,254 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,250 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/24 1,750 2,161 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/25 1,820 2,233 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/26 2,290 2,790 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/27 2,000 2,423 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,684 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,142 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,535 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,502 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.050% 2/6/15 LOC 8,800 8,800 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.050% 2/6/15 LOC 15,000 15,000 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.030% 2/6/15 LOC 9,100 9,100 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/18 (Prere.) 3,000 3,580 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,728 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,309 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,517 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,494 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/23 1,000 1,236 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/24 1,200 1,491 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/28 3,885 4,695 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/29 5,000 6,014 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 2/12/20 6,595 7,761 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/30 3,000 3,453 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 11,594 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/27 15,000 16,564 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/28 1,290 1,445 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/32 7,575 8,231 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/34 5,000 5,520 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 21,517 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 17,321 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.500% 8/15/28 21,760 24,186 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.000% 5/15/23 1,000 1,030 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.750% 5/15/33 8,225 8,492 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.020% 2/6/15 LOC 17,000 17,000 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 10,139 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 4,141 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,711 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,783 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,866 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,951 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 2,042 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 2,135 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 14,369 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 9,335 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,678 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.030% 2/2/15 1,605 1,605 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 2,000 2,376 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/23 3,750 4,376 Illinois Finance Authority Revenue (OSF Healthcare System) 4.500% 5/15/24 5,000 5,487 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,092 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 24,070 27,659 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/18 (Prere.) 5,000 5,759 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/18 (Prere.) 3,000 3,538 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 5/1/19 (Prere.) 7,000 8,572 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/25 2,870 3,529 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/26 4,000 4,861 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/27 4,000 4,814 1 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/28 4,000 4,790 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,880 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 8,000 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,572 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,797 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,721 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,478 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,419 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 5,265 6,579 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,807 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 6,196 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,547 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 4,131 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 15,000 18,278 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 5,146 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 12,250 14,842 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 4,950 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 6,093 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 15,000 18,046 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 6,141 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 15,000 17,975 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,214 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/35 28,975 34,503 Illinois GO 2.000% 5/1/15 6,000 6,024 Illinois GO 5.000% 1/1/16 2,010 2,090 Illinois GO 5.000% 1/1/16 7,500 7,799 Illinois GO 5.000% 8/1/16 40,000 42,480 Illinois GO 5.000% 1/1/17 22,985 24,674 Illinois GO 5.000% 3/1/17 1,550 1,672 Illinois GO 5.000% 8/1/17 8,760 9,562 Illinois GO 5.000% 1/1/20 (4) 8,635 9,860 Illinois GO 5.000% 8/1/20 12,000 13,766 Illinois GO 5.000% 1/1/21 (4) 21,470 24,290 Illinois GO 5.250% 1/1/21 7,525 8,711 Illinois GO 5.000% 7/1/21 7,000 8,043 Illinois GO 5.000% 8/1/21 25,000 28,745 Illinois GO 5.000% 1/1/22 2,740 3,032 Illinois GO 5.000% 2/1/22 5,000 5,736 Illinois GO 5.000% 7/1/22 7,000 8,056 Illinois GO 5.000% 8/1/22 (4) 11,720 13,758 Illinois GO 5.000% 2/1/23 7,000 8,071 Illinois GO 5.000% 5/1/23 11,695 13,508 Illinois GO 5.000% 7/1/23 6,000 6,938 Illinois GO 5.000% 8/1/23 17,000 19,667 Illinois GO 5.000% 2/1/24 5,700 6,595 Illinois GO 5.500% 7/1/24 19,000 22,464 Illinois GO 5.000% 8/1/24 11,335 12,818 Illinois GO 5.000% 11/1/24 (2) 5,000 5,019 Illinois GO 5.000% 2/1/26 10,150 11,573 Illinois GO 5.000% 4/1/26 (4) 16,175 18,331 Illinois GO 5.000% 4/1/26 (2) 12,600 12,680 Illinois GO 5.000% 6/1/26 5,100 5,357 Illinois GO 5.000% 6/1/26 120 120 Illinois GO 5.500% 7/1/26 7,000 8,166 Illinois GO 5.000% 2/1/27 15,500 17,543 Illinois GO 5.500% 7/1/27 8,000 9,269 Illinois GO 5.000% 4/1/28 (4) 4,515 5,054 Illinois GO 5.250% 2/1/29 8,750 9,888 Illinois GO 5.250% 2/1/30 13,000 14,648 Illinois GO 5.250% 2/1/31 9,000 10,111 Illinois GO 5.250% 7/1/31 6,000 6,700 Illinois GO 5.000% 9/1/31 6,500 6,873 Illinois GO 5.000% 5/1/32 7,000 7,713 Illinois GO 5.000% 5/1/33 8,200 9,001 Illinois GO 5.500% 7/1/33 (4) 3,300 3,856 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,513 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,511 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 15,158 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,840 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 13,657 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,295 Illinois Sales Tax Revenue 5.000% 6/15/19 (Prere.) 1,345 1,576 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,002 Illinois Sales Tax Revenue 5.000% 6/15/20 3,880 4,520 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 11,658 Illinois Sales Tax Revenue 5.000% 6/15/21 15,000 18,109 Illinois Sales Tax Revenue 5.000% 6/15/22 22,720 27,766 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,341 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (Prere.) 23,000 23,466 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 5,700 6,077 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 5,000 5,330 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 20,000 21,322 Illinois Toll Highway Authority Revenue 5.000% 1/1/22 4,100 5,004 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 12,700 15,711 Illinois Toll Highway Authority Revenue 5.000% 1/1/27 1,250 1,494 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 1,250 1,482 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,870 Illinois Toll Highway Authority Revenue 5.000% 1/1/29 3,500 4,128 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 3,745 4,417 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 8,000 9,410 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,100 7,267 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 1,410 1,656 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 9,000 10,551 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 1,650 1,932 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 9,000 10,523 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 11,100 13,097 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 2,500 2,921 Illinois Toll Highway Authority Revenue 5.000% 1/1/34 11,700 13,749 Illinois Toll Highway Authority Revenue 5.000% 1/1/34 3,850 4,481 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 15,000 15,969 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 2,827 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,490 5,959 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,131 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 14,350 14,612 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 (14) 5,000 4,692 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 (14) 5,000 4,615 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 (14) 5,690 4,978 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/31 3,500 4,228 McHenry & Kane Counties IL Community Consolidated School District No. 158 GO 5.625% 1/15/32 4,000 4,819 McHenry County IL Conservation District GO 5.000% 2/1/22 3,000 3,679 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,949 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 11,139 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 38,440 35,289 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 5,024 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 25,248 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 16,307 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 17,550 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 20,960 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 7,262 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 4,117 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 17,013 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 12,470 14,652 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 40,685 47,293 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,785 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,835 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 10,585 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,552 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,622 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 37,000 44,266 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 11,976 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 11,376 Springfield IL Water Revenue 5.000% 3/1/29 2,525 2,915 Springfield IL Water Revenue 5.000% 3/1/30 2,000 2,299 Springfield IL Water Revenue 5.000% 3/1/31 2,785 3,192 Springfield IL Water Revenue 5.000% 3/1/32 3,035 3,468 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 15,115 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 4,022 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 6,989 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/29 2,075 2,455 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/30 2,000 2,357 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,790 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/31 2,420 2,841 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/33 2,000 2,329 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/34 2,000 2,320 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 2,068 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 9,516 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 4,054 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/28 8,800 10,316 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 4,500 5,251 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/33 1,250 604 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/24 7,980 6,123 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/25 4,065 2,964 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/26 3,645 2,515 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/27 2,000 1,303 Indiana (1.0%) 2 Crown Point IN Multi-School Building Corp. Mortgage Revenue TOB VRDO 0.010% 2/2/15 LOC 1,000 1,000 Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,171 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 3,004 Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/21 145 173 Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.300% 3/2/15 13,500 13,494 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 (ETM) 3,865 3,944 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 (ETM) 3,315 3,660 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 (ETM) 4,085 4,657 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,711 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 4,950 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 4,035 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,304 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,810 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,413 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,803 Indiana Finance Authority Highway Revenue 4.500% 12/1/23 (14) 29,010 31,134 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/22 1,295 1,558 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/24 2,500 3,001 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/25 2,500 2,967 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/26 2,500 2,930 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/27 2,500 2,914 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/24 1,400 1,751 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/26 1,030 1,270 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/27 1,000 1,225 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/28 2,600 3,164 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/30 1,000 1,209 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,467 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,350 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/21 1,225 1,428 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/22 1,000 1,176 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/24 2,000 2,306 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 1,000 1,146 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/30 3,250 3,669 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.020% 2/6/15 1,500 1,500 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 9,150 10,880 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 7,338 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/29 5,000 5,860 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/30 5,490 6,413 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/31 3,325 3,861 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,880 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,094 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 14,643 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 19,304 2 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/2/15 1,140 1,140 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,165 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,368 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,324 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 2,960 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,025 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,677 Indiana University Student Fee Revenue 5.000% 8/1/21 4,500 5,526 Indiana University Student Fee Revenue 5.000% 8/1/22 6,370 7,947 Indiana University Student Fee Revenue 5.000% 8/1/23 3,510 4,321 Indiana University Student Fee Revenue 5.000% 8/1/24 2,175 2,653 Indiana University Student Fee Revenue 5.000% 8/1/25 2,040 2,474 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,206 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,190 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,355 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,844 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,762 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,169 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 18,434 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,454 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,818 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,732 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 10,002 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 8,110 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,617 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,147 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,366 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,252 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,406 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 5,011 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,125 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,856 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 5,164 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/25 4,330 5,201 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/26 4,835 5,759 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,478 Iowa (0.3%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,286 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,289 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 15,266 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,291 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 6,900 7,391 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 51,500 54,784 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 7,035 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,372 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,366 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,513 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,705 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,152 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,273 Kansas (0.4%) Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 380 427 Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 3,500 3,936 Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,300 3,711 3 Kansas Department of Transportation Highway Revenue 0.320% 9/1/15 6,750 6,758 Kansas Department of Transportation Highway Revenue 5.000% 9/1/25 10,000 12,802 Kansas Department of Transportation Highway Revenue 5.000% 9/1/26 13,300 16,902 Kansas Department of Transportation Highway Revenue 5.000% 9/1/27 14,000 17,670 Kansas Department of Transportation Highway Revenue 5.000% 9/1/28 11,400 14,317 Kansas Department of Transportation Highway Revenue 5.000% 9/1/29 15,525 19,446 Kansas Department of Transportation Highway Revenue VRDO 0.010% 2/6/15 9,700 9,700 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,140 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,099 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,182 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,667 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,105 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,570 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 12,363 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 7,867 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,448 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,748 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,144 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,138 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 690 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,276 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,338 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,453 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,235 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,585 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,072 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,607 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,606 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,605 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,396 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,575 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 (ETM) 1,000 1,083 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/22 750 906 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 1,500 1,825 Kentucky (0.7%) 3 Ashland KY Medical Center Revenue (King's Daughters Medical Center Project) PUT 1.770% 2/1/17 11,415 11,465 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 5,759 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 16,547 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,208 Kentucky Economic Development Finance Authority Health System Revenue (Norton Healthcare Inc. & Affiliates) 0.000% 10/1/25 (14) 12,000 8,405 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,007 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,634 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/20 2,985 3,339 Kentucky Economic Development Finance Authority Medical Center Revenue (King's Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,236 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,551 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/17 1,600 1,769 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,301 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 9,572 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,179 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 5,866 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,255 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,154 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 35,000 41,591 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,223 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/23 10,000 12,328 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 5,821 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/24 10,000 12,451 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,685 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,782 1 Kentucky Property & Building Commission Revenue 5.000% 8/1/25 18,790 23,503 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/20 1,700 1,440 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/23 1,720 1,268 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/22 1,000 1,237 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,197 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 1,450 1,835 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 7,989 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 7,905 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/29 3,905 4,695 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/31 5,210 6,220 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,705 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/25 8,900 10,367 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 16,906 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 10,253 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,362 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/28 4,000 4,651 Louisiana (1.2%) Bossier City LA Utilities Revenue 5.000% 10/1/29 1,000 1,207 Bossier City LA Utilities Revenue 5.000% 10/1/31 1,000 1,198 Bossier City LA Utilities Revenue 5.000% 10/1/32 1,000 1,194 Bossier City LA Utilities Revenue 5.000% 10/1/33 3,000 3,572 East Baton Rouge Parish LA Industrial Development Board Revenue (ExxonMobil Project) VRDO 0.010% 2/2/15 5,900 5,900 East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 6,003 Ernest N. Morial - New Orleans LA Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/27 2,800 3,281 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,090 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,124 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,188 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,144 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,138 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 15,344 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 21,154 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,428 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,550 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 6,280 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 20,665 25,118 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/32 10,000 12,108 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/33 5,905 7,123 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/34 4,000 4,807 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/35 7,095 8,506 3 Louisiana Gasoline & Fuel Tax Revenue PUT 0.669% 5/1/18 31,500 31,692 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,562 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 26,709 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 10,346 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 28,250 Louisiana GO 5.000% 11/15/17 10,000 11,227 Louisiana GO 5.000% 11/15/17 17,040 19,131 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/29 1,525 1,808 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/31 3,140 3,692 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/33 3,500 4,136 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/34 2,550 3,000 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,269 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,852 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,330 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/26 (4) 1,700 2,010 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/28 (4) 1,875 2,192 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/31 (4) 1,420 1,647 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.625% 10/1/30 15,905 18,840 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 5,801 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,193 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,664 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,741 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,889 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,102 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,633 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 16,038 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/24 2,125 2,588 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/25 5,445 6,583 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/26 5,000 6,003 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/27 3,770 4,488 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/28 3,650 4,324 Louisiana State University Revenue 5.000% 7/1/29 3,180 3,796 Louisiana State University Revenue 5.000% 7/1/30 1,000 1,192 Louisiana State University Revenue 5.000% 7/1/32 2,765 3,268 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,700 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 1,928 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,646 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,090 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,445 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,712 New Orleans LA GO 5.000% 12/1/23 2,250 2,597 New Orleans LA GO 5.000% 12/1/24 2,500 2,894 New Orleans LA GO 5.000% 12/1/25 2,500 2,876 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,386 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,607 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,647 New Orleans LA GO 5.125% 12/1/33 (17) 10,000 10,659 New Orleans LA Water Revenue 5.000% 12/1/23 1,000 1,216 New Orleans LA Water Revenue 5.000% 12/1/24 550 671 New Orleans LA Water Revenue 5.000% 12/1/28 1,200 1,414 New Orleans LA Water Revenue 5.000% 12/1/29 1,000 1,174 New Orleans LA Water Revenue 5.000% 12/1/34 2,600 3,002 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 18,135 19,932 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/31 10,000 11,199 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/32 12,365 14,014 Tobacco Settlement Financing Corp. Louisiana Revenue 5.250% 5/15/33 5,000 5,643 Maine (0.1%) Maine GO 5.000% 6/1/16 3,770 4,011 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.020% 2/6/15 LOC 7,210 7,210 Maine Municipal Bond Bank Revenue 5.000% 11/1/25 2,000 2,523 Maine Municipal Bond Bank Revenue 5.000% 11/1/26 2,000 2,506 Maine Municipal Bond Bank Revenue 5.000% 11/1/27 2,215 2,755 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,152 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,145 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,135 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,832 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,131 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,934 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,338 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,406 Maryland (1.7%) Baltimore County MD GO 5.000% 8/1/21 2,600 3,208 Baltimore MD Consolidated Public Improvement GO 5.000% 8/1/21 5,800 7,157 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,908 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,505 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 2,092 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,275 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,875 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,466 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,843 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,249 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,356 Howard County MD GO 5.000% 8/15/20 14,125 17,119 Howard County MD GO 5.000% 8/15/21 14,440 17,811 Howard County MD GO 5.000% 8/15/24 4,500 5,519 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 1,855 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,184 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 15,633 Maryland GO 5.000% 8/1/15 19,620 20,102 Maryland GO 5.000% 8/1/15 3,225 3,304 Maryland GO 5.000% 3/1/16 2,900 3,052 Maryland GO 5.000% 8/1/16 1,010 1,081 Maryland GO 5.000% 8/1/16 1,100 1,177 Maryland GO 5.000% 8/1/16 10,000 10,704 Maryland GO 4.000% 8/15/16 3,025 3,197 Maryland GO 5.000% 3/1/17 3,440 3,765 Maryland GO 5.000% 8/1/17 20,000 22,223 Maryland GO 5.000% 3/15/18 20,000 22,688 Maryland GO 4.500% 8/1/18 35,465 40,113 Maryland GO 5.000% 8/1/19 5,015 5,927 Maryland GO 5.000% 3/1/22 32,550 40,500 Maryland GO 5.000% 8/1/22 4,500 5,648 Maryland GO 5.000% 8/1/22 71,720 90,015 Maryland GO 5.000% 3/1/23 37,360 46,356 Maryland GO 5.000% 8/1/23 71,995 91,656 Maryland GO 5.000% 8/1/24 3,000 3,874 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/21 800 952 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/23 900 1,071 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,551 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/29 1,000 1,137 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/31 7,080 8,268 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/32 6,630 7,726 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/33 5,000 5,806 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,145 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,306 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,816 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,928 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,648 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,257 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 977 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,275 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 10,043 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.020% 2/6/15 LOC 2,195 2,195 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,630 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,219 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,458 Montgomery County MD GO 5.000% 7/1/15 15,000 15,308 Montgomery County MD GO 5.000% 7/1/16 1,500 1,600 Montgomery County MD GO 5.000% 7/1/17 3,460 3,833 Montgomery County MD GO 5.000% 7/1/21 2,275 2,803 Montgomery County MD GO 5.000% 11/1/22 25,765 32,473 Montgomery County MD GO 5.000% 11/1/23 25,000 31,955 Prince Georges County MD GO 5.000% 8/1/21 13,745 16,961 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,153 Prince Georges County MD GO 4.000% 9/1/26 2,000 2,327 Washington MD Suburban Sanitary Commission GO 4.000% 6/1/31 8,185 9,209 Washington MD Suburban Sanitary Commission GO 4.000% 6/1/32 8,515 9,542 Westminster MD Revenue (Lutheran Village at Miller's Grant) 4.875% 7/1/23 4,720 4,905 Massachusetts (3.9%) Boston MA GO 5.000% 4/1/16 3,410 3,601 Boston MA GO 5.000% 8/1/17 5,035 5,595 Boston MA GO 5.000% 2/1/23 4,760 5,861 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 17,723 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 2/6/15 40,896 40,895 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.020% 2/6/15 7,100 7,100 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,522 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,628 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,480 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,594 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,741 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 7,172 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,096 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 16,992 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,655 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,589 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,380 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,392 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 2,067 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,468 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,571 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,718 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,823 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,248 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,317 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 11,018 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.030% 2/2/15 LOC 2,230 2,230 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/18 (Prere.) 6,765 7,953 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 17,220 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 2,690 2,971 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 4,057 Massachusetts Federal Highway Revenue 5.000% 6/15/22 10,000 12,446 Massachusetts Federal Highway Revenue 5.000% 6/15/23 10,000 12,620 Massachusetts Federal Highway Revenue 5.000% 6/15/24 20,000 25,525 Massachusetts GO 5.000% 8/1/15 11,745 12,035 Massachusetts GO 5.250% 8/1/15 5,000 5,130 3 Massachusetts GO 0.470% 9/1/15 6,500 6,513 Massachusetts GO 5.000% 9/1/15 14,360 14,772 3 Massachusetts GO 0.310% 2/1/16 41,060 41,120 Massachusetts GO 5.250% 8/1/16 5,615 6,031 3 Massachusetts GO 0.540% 9/1/16 2,000 2,006 Massachusetts GO 5.000% 9/1/16 7,710 8,280 Massachusetts GO 5.500% 11/1/16 (2)(ETM) 50,000 54,464 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 26,687 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 79,517 Massachusetts GO 5.000% 8/1/17 24,060 26,721 Massachusetts GO 5.500% 11/1/17 (14) 20,100 22,790 Massachusetts GO 5.500% 11/1/17 (4) 7,000 7,937 Massachusetts GO 5.500% 11/1/17 10,000 11,338 Massachusetts GO 5.500% 8/1/18 (14) 5,000 5,823 Massachusetts GO 5.500% 10/1/18 9,500 11,126 Massachusetts GO 5.500% 10/1/20 (14) 11,065 13,754 Massachusetts GO 5.250% 8/1/21 20,870 26,009 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,540 Massachusetts GO 5.000% 8/1/22 14,000 17,523 Massachusetts GO 5.000% 8/1/24 65,150 82,969 Massachusetts GO 5.000% 8/1/25 20,000 24,094 Massachusetts GO 0.706% 11/1/25 22,000 21,693 Massachusetts GO 5.000% 4/1/27 18,000 21,436 Massachusetts GO 5.000% 4/1/29 26,675 31,608 Massachusetts GO 4.000% 11/1/29 21,235 23,294 Massachusetts GO 5.000% 9/1/30 4,000 4,829 Massachusetts GO 4.000% 11/1/30 45,000 49,066 Massachusetts GO 5.000% 9/1/31 5,770 6,933 3 Massachusetts GO PUT 0.320% 8/1/17 49,000 48,993 Massachusetts GO VRDO 0.010% 2/2/15 10,000 10,000 Massachusetts GO VRDO 0.020% 2/2/15 5,000 5,000 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,696 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 19,113 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,816 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,185 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,921 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,140 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,456 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,651 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,256 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,291 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 2/6/15 6,000 6,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.020% 2/6/15 12,000 12,000 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,935 Massachusetts Health & Educational Facilities Authority Revenue (UMass Memorial Medical Center) 5.250% 7/1/25 6,815 6,898 Massachusetts Port Authority Revenue 5.000% 7/1/29 8,345 9,917 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,000 3,623 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 4,343 Massachusetts Port Authority Revenue 5.000% 7/1/32 3,500 4,211 Massachusetts Port Authority Revenue 5.000% 7/1/33 4,005 4,800 Massachusetts Port Authority Revenue 5.000% 7/1/34 1,470 1,756 Massachusetts Port Authority Revenue 5.000% 7/1/35 2,500 2,980 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 42,179 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 6,979 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4)(ETM) 10,000 10,263 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,015 3,095 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,880 3,982 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,815 4,942 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 23,255 23,869 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 1,105 1,134 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 20,000 24,795 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 5,000 6,093 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 32,750 39,670 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/32 6,400 7,671 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 8,010 9,538 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/33 7,610 9,089 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 5,913 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 37,980 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 14,396 Massachusetts Special Obligation Revenue 5.000% 6/15/15 (ETM) 10,000 10,183 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,350 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/23 16,430 20,872 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/24 7,665 9,874 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 27,280 30,547 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 25,521 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,803 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,175 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,910 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,386 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,897 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.140% 2/6/15 LOC 37,985 37,985 Massachusetts Water Resources Authority Revenue VRDO 0.030% 2/6/15 24,630 24,630 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,555 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 4,062 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 6,016 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 13,620 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,939 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 13,434 University of Massachusetts Building Authority Revenue 5.000% 11/1/15 (2)(Prere.) 25,625 26,563 Michigan (2.7%) Birmingham MI City School District GO 4.000% 5/1/24 1,000 1,169 Birmingham MI City School District GO 4.000% 5/1/25 1,465 1,695 Dearborn MI School District GO 5.000% 5/1/26 3,755 4,573 Dearborn MI School District GO 5.000% 5/1/27 3,650 4,423 Dearborn MI School District GO 5.000% 5/1/28 3,635 4,379 Dearborn MI School District GO 5.000% 5/1/30 4,000 4,782 Dearborn MI School District GO 5.000% 5/1/32 3,150 3,738 Detroit MI GO 5.000% 4/1/15 (12) 6,735 6,772 Detroit MI GO 5.000% 4/1/15 (12) 1,235 1,242 Detroit MI GO 5.000% 4/1/16 (12) 2,907 3,007 Detroit MI GO 5.000% 4/1/16 (12) 533 552 Detroit MI GO 5.000% 4/1/17 (12) 3,025 3,203 Detroit MI GO 5.000% 4/1/17 (12) 555 588 Detroit MI Sewage Disposal System Revenue 5.125% 7/1/15 (Prere.) 12,000 12,249 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/19 (4) 1,300 1,463 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/20 (4) 1,500 1,705 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/21 (4) 1,100 1,259 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/22 (4) 1,000 1,157 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,607 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 20,739 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/22 1,000 1,204 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/23 1,000 1,211 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/25 3,250 3,866 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/29 5,325 6,259 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/30 1,750 2,048 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/31 4,750 5,555 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/32 5,000 5,827 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/34 1,500 1,744 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/35 8,730 10,144 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,417 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,765 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,949 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,539 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 6,959 Michigan Building Authority Revenue 5.000% 10/15/29 9,625 11,439 Michigan Finance Authority Revenue 5.000% 10/1/23 2,000 2,412 Michigan Finance Authority Revenue 5.000% 10/1/24 2,010 2,440 Michigan Finance Authority Revenue 5.000% 10/1/26 3,300 3,989 Michigan Finance Authority Revenue 5.000% 10/1/27 3,375 4,032 Michigan Finance Authority Revenue 5.000% 10/1/29 4,350 5,135 Michigan Finance Authority Revenue 5.000% 10/1/30 5,240 6,172 Michigan Finance Authority Revenue 5.000% 10/1/32 2,500 2,917 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/24 7,000 8,614 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/25 3,000 3,648 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/28 6,500 7,704 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/30 11,000 12,967 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/32 13,570 15,873 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/22 (4) 20,000 23,694 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/22 (14) 1,210 1,420 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/23 (4) 19,000 22,626 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/24 (4) 15,000 17,990 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/24 (14) 1,840 2,188 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/26 (4) 8,500 10,043 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/27 (4) 10,000 11,724 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/28 (4) 7,000 8,160 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/29 16,500 18,712 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/30 15,000 16,959 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/31 10,000 11,272 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/32 7,500 8,415 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/33 10,000 11,178 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/28 1,310 1,549 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/29 2,000 2,364 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/30 3,000 3,528 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/31 5,000 5,849 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/32 5,000 5,835 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/23 830 974 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/24 425 489 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/25 1,190 1,362 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 400 456 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,783 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 65,000 71,942 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 57,769 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 45,931 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/22 7,735 8,663 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,062 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 2,930 2,942 Michigan GO 5.000% 5/1/17 33,880 37,229 Michigan GO 5.250% 9/15/25 (4) 10,810 12,014 Michigan GO 5.250% 9/15/26 (4) 12,805 14,231 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.020% 2/6/15 LOC 9,730 9,730 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,748 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,760 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 18,281 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.030% 2/6/15 LOC 5,910 5,910 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,322 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 3,010 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 (ETM) 2,500 2,774 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/19 (Prere.) 5,000 5,993 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/19 (Prere.) 4,000 4,858 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,170 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 9,378 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,526 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,808 Michigan State University Board of Trustees General Revenue VRDO 0.020% 2/6/15 7,225 7,225 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,501 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/23 1,250 1,544 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/24 1,500 1,863 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/25 1,250 1,535 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/26 2,000 2,432 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/27 1,700 2,042 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/28 1,250 1,494 Michigan Strategic Fund Limited Obligation Revenue (Facility for Rare Isotope Beams Project at Michigan State University) 5.000% 3/1/29 2,500 2,976 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 36,363 Oakland University of Michigan Revenue VRDO 0.020% 2/6/15 LOC 9,945 9,945 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 8.000% 9/1/18 (Prere.) 13,900 17,431 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.500% 8/1/19 (ETM) 20,000 23,987 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 6.375% 8/1/19 (Prere.) 25,000 30,945 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/22 2,500 3,048 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/23 2,000 2,450 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/26 2,225 2,659 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,418 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,583 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 11,276 University of Michigan Revenue 5.000% 4/1/17 30,000 32,940 3 University of Michigan Revenue PUT 0.220% 4/1/15 25,100 25,101 University of Michigan Revenue VRDO 0.030% 2/6/15 18,300 18,300 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,391 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 4.500% 12/1/25 (14) 8,050 8,709 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/27 5,655 6,545 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 5,935 6,823 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/29 3,895 4,467 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/30 6,540 7,481 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 6,370 7,273 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 4,300 4,896 Minnesota (0.9%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 1,995 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,481 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,824 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,100 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,531 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,530 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,774 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 8,088 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/28 4,000 4,795 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/29 2,280 2,713 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/30 2,500 2,964 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/31 2,500 2,947 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 16,783 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,404 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/22 6,805 8,363 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/23 7,550 9,400 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/24 8,215 10,113 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/25 5,050 6,175 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/26 7,000 8,498 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/27 10,085 12,158 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/28 10,590 12,691 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,034 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 4,943 Minnesota COP 5.000% 6/1/16 (Prere.) 1,945 2,067 Minnesota COP 5.000% 6/1/16 (Prere.) 1,790 1,903 Minnesota COP 5.000% 6/1/16 (Prere.) 2,140 2,275 Minnesota COP 5.000% 6/1/17 7,745 8,204 Minnesota COP 5.000% 6/1/18 7,135 7,580 Minnesota COP 5.000% 6/1/19 8,540 9,073 Minnesota COP 5.000% 6/1/28 3,225 3,983 Minnesota COP 5.000% 6/1/29 3,385 4,152 Minnesota COP 5.000% 6/1/30 3,405 4,154 Minnesota COP 5.000% 6/1/32 3,670 4,443 Minnesota COP 5.000% 6/1/33 3,615 4,360 Minnesota COP 5.000% 6/1/34 3,820 4,590 Minnesota General Fund Revenue 5.000% 3/1/24 7,500 9,127 Minnesota General Fund Revenue 5.000% 3/1/25 6,000 7,276 Minnesota GO 5.000% 11/1/15 19,775 20,501 Minnesota GO 5.000% 12/1/15 8,150 8,482 Minnesota GO 5.000% 12/1/16 5,145 5,579 Minnesota GO 5.000% 8/1/17 1,000 1,111 Minnesota GO 5.000% 10/1/21 (Prere.) 155 192 Minnesota GO 5.000% 10/1/24 9,845 11,986 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/16 1,120 1,202 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/18 4,305 4,868 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,031 Rochester MN Health Care Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 12,799 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,255 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/23 2,000 2,458 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/24 1,500 1,855 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 5,786 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 12,504 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 24,370 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,709 University of Minnesota Revenue 5.000% 12/1/15 16,235 16,897 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,355 University of Minnesota Revenue 5.000% 4/1/22 500 577 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,908 University of Minnesota Revenue 5.000% 8/1/23 2,500 3,002 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,410 Mississippi (0.3%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/2/15 7,000 7,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/2/15 3,600 3,600 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/2/15 1,100 1,100 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/6/15 5,000 5,000 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/23 1,000 1,236 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/24 1,625 2,026 Mississippi Development Bank Special Obligation Revenue (Harrison County Highway Project) 5.000% 1/1/24 2,500 3,110 Mississippi Development Bank Special Obligation Revenue (Madison County Highway Project) 5.000% 1/1/24 2,500 3,105 Mississippi GO 5.500% 12/1/16 3,435 3,755 Mississippi GO 5.000% 12/1/17 (Prere.) 16,890 18,947 Mississippi GO 5.000% 12/1/20 10,000 11,220 Mississippi GO 5.000% 10/1/30 12,035 14,279 Mississippi GO 5.000% 10/1/31 11,735 13,993 Mississippi GO 5.000% 12/1/31 11,250 13,676 Mississippi GO 5.000% 12/1/32 7,000 8,472 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,771 University of Southern Mississippi S.M. Educational Building Corp. Revenue (Athletics Facilities Improvements Project) 5.000% 3/1/34 (4) 10,000 10,748 Missouri (1.0%) Bi-State Development Agency of the Missouri- Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/33 7,500 8,778 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/26 1,000 1,169 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/27 1,850 2,152 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,218 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,207 Curators of the University of Missouri System Facilities Revenue 4.000% 11/1/30 3,000 3,379 Curators of the University of Missouri System Facilities Revenue 4.000% 11/1/31 6,415 7,184 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/25 6,000 7,417 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/26 5,000 6,126 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/27 17,000 20,660 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/28 10,000 12,084 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/29 13,625 16,433 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/30 13,675 16,428 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/31 5,535 6,623 Kansas City MO Special Obligation Revenue (Performing Arts Center Garage Project) 0.000% 2/1/18 3,000 2,833 Kansas City MO Special Obligation Revenue (Performing Arts Center Garage Project) 0.000% 2/1/19 7,615 6,966 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,271 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.020% 2/6/15 18,100 18,100 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/26 2,045 2,437 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/28 1,000 1,176 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/21 2,845 3,273 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/22 3,490 4,007 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/23 3,690 4,208 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/24 3,320 3,772 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,786 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 6,155 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/26 3,000 3,649 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/27 4,000 4,838 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/28 3,500 4,212 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/29 4,000 4,802 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/30 4,000 4,766 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/31 3,000 3,544 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University) VRDO 0.010% 2/2/15 LOC 7,290 7,290 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/20 3,975 4,725 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.250% 11/15/25 8,000 9,411 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke's Health System) 5.000% 11/15/30 5,000 5,737 Missouri Health & Educational Facilities Authority Revenue (Children's Mercy Hospital) 5.250% 5/15/29 19,230 21,569 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) 5.000% 11/15/34 30,000 35,308 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) VRDO 0.407% 6/1/31 (2) 1,000 911 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) VRDO 0.410% 6/1/31 (2) 7,800 7,108 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 17,792 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.030% 2/2/15 1,930 1,930 2 Missouri Health and Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.040% 2/6/15 8,910 8,910 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/24 15,000 19,251 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/24 2,800 3,460 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/26 4,570 5,577 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/27 3,250 3,938 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/28 2,250 2,698 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/29 5,000 5,942 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/30 6,455 7,647 Missouri Joint Municipal Electric Utility Commission Power Project Revenue 5.000% 1/1/31 10,000 11,808 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,155 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 16,901 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,111 Montana (0.0%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/31 2,925 3,076 Nebraska (0.6%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 3) 5.000% 9/1/27 9,330 10,608 Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 150,000 174,322 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/21 1,000 1,117 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/22 860 950 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/24 1,320 1,524 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/25 1,000 1,147 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/32 5,000 5,686 Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,663 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,605 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,463 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,883 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,800 3,219 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,044 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 8,990 1 Nebraska Public Power District Revenue 5.000% 1/1/24 1,900 2,286 Nebraska Public Power District Revenue 5.000% 1/1/30 2,000 2,332 Nebraska Public Power District Revenue 5.000% 1/1/30 1,000 1,166 Nebraska Public Power District Revenue 5.000% 1/1/31 2,000 2,320 1 Nebraska Public Power District Revenue 5.000% 1/1/31 1,920 2,227 Nebraska Public Power District Revenue 5.000% 1/1/31 1,250 1,450 1 Nebraska Public Power District Revenue 5.000% 1/1/32 2,095 2,423 Nebraska Public Power District Revenue 5.000% 1/1/32 1,470 1,700 Nebraska Public Power District Revenue 5.000% 1/1/33 5,000 5,769 1 Nebraska Public Power District Revenue 5.000% 1/1/33 2,325 2,683 Nebraska Public Power District Revenue 5.000% 1/1/33 1,250 1,442 1 Nebraska Public Power District Revenue 5.000% 1/1/34 1,500 1,727 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 4,970 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 2,015 Nevada (0.7%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/21 2,330 2,711 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/27 3,500 3,965 Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,352 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 16,726 Clark County NV GO 5.000% 7/1/33 7,915 9,248 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.020% 2/6/15 LOC 19,000 19,000 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 6,656 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 5,937 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 17,128 Clark County NV School District GO 5.000% 6/15/20 14,335 16,029 Clark County NV School District GO 5.000% 6/15/21 8,980 10,027 Clark County NV School District GO 5.000% 6/15/22 14,655 16,342 Clark County NV School District GO 5.000% 6/15/23 16,360 18,218 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,631 Clark County NV School District GO 5.000% 6/15/25 12,445 13,976 Clark County NV School District GO 5.000% 6/15/26 29,900 33,474 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,405 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,511 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,379 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (14) 16,075 16,333 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 15,523 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 12,457 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 5,312 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 6,345 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,352 Reno NV Health Facility Revenue (Dignity Health Obligated Group) 5.250% 7/1/31 4,000 4,277 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,935 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/24 6,000 6,809 New Hampshire GO 5.000% 2/15/18 1,010 1,141 New Hampshire GO 5.000% 2/15/19 1,010 1,176 New Hampshire GO 5.000% 8/15/19 1,500 1,770 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/25 2,140 2,485 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/26 1,070 1,236 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/27 1,185 1,364 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire Medical Center) 5.000% 10/1/32 6,000 6,464 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 2,500 2,748 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 11,770 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 11,475 New Jersey (4.0%) Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,807 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,623 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,788 Jersey City NJ GO 5.000% 3/1/16 1,390 1,456 Jersey City NJ GO 5.000% 3/1/20 1,610 1,868 Jersey City NJ GO 5.000% 3/1/21 1,200 1,406 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 3,989 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,579 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/24 (4) 1,000 1,179 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/26 (4) 2,205 2,566 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.000% 11/1/27 (4) 2,500 2,882 New Jersey COP 5.000% 6/15/17 4,840 5,305 New Jersey COP 5.250% 6/15/28 4,675 5,298 New Jersey COP 5.250% 6/15/29 1,000 1,133 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 12,000 13,961 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 7,500 8,643 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,185 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,293 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,278 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,578 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (ETM) 1,695 1,770 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 2,405 2,508 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 41,152 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 22,500 25,353 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 17,410 19,995 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,635 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (12) 5,000 6,066 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 9,920 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 51,630 64,404 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,146 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,985 3,415 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 23,116 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,205 4,746 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 9,928 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 5,515 6,191 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,734 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,618 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.140% 2/6/15 (12) 3,065 3,065 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 2/2/15 7,100 7,100 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 2/2/15 6,400 6,400 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 28,769 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,014 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,579 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 6/1/19 (Prere.) 6,000 7,576 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,168 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,729 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 12,508 New Jersey GO 5.250% 7/1/15 (4) 3,500 3,574 New Jersey GO 5.250% 7/15/15 (2) 8,500 8,697 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,604 New Jersey GO 5.000% 8/15/20 30,000 35,464 2 New Jersey GO TOB VRDO 0.040% 2/2/15 LOC 38,800 38,800 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/21 8,140 9,689 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 3,415 4,104 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/25 12,965 15,388 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/26 12,505 14,716 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/28 13,835 16,095 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 2,735 3,175 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/33 5,000 5,690 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 8,937 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 9,726 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 4.625% 7/1/23 3,700 4,202 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,935 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,421 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,694 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,938 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 2/6/15 LOC 6,500 6,500 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 2/6/15 LOC 15,700 15,700 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,579 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,415 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,411 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,163 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) VRDO 0.010% 2/6/15 LOC 9,140 9,140 New Jersey Health Care Facilities Financing Authority Revenue (Palisades Medical Center Obligated Group) 5.000% 7/1/26 5,000 5,693 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/18 1,925 2,037 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,365 3,543 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 23,194 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 2/2/15 LOC 1,900 1,900 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 5,225 5,549 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 10,906 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 111 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 23 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,260 New Jersey Transportation Corp. COP 5.000% 9/15/15 (Prere.) 6,500 6,699 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2)(ETM) 10,000 10,321 New Jersey Transportation Corp. COP 5.250% 9/15/15 (ETM) 3,800 3,922 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2)(ETM) 5,335 5,515 New Jersey Transportation Corp. COP 5.500% 9/15/15 (ETM) 7,270 7,515 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 17,680 18,021 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 1,829 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,383 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 16,638 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 5,829 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 29,182 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,212 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,197 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 32,834 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 10,668 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 30,000 35,807 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 12,920 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 11,451 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,560 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 30,264 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 30,900 36,441 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 2,948 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 26,332 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 31,568 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 23,368 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 654 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 72,680 47,516 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 19,000 11,778 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 57,931 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 19,620 22,119 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 3,941 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,000 1,681 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 12,500 14,028 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 6,000 7,062 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 13,000 14,779 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/32 4,250 4,963 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 3,000 1,364 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.120% 2/6/15 LOC 32,510 32,510 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.130% 2/6/15 (4) 9,970 9,970 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 22,523 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,142 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,000 16,631 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 20,460 23,754 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 3,000 3,479 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 23,540 27,260 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 (ETM) 2,400 2,593 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 5,190 5,559 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 1,320 1,558 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 2,430 2,837 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/24 2,800 3,238 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 2,000 2,257 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/28 1,205 1,384 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/29 1,500 1,716 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/30 1,000 1,141 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/31 1,170 1,327 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/32 1,000 1,131 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/34 1,000 1,126 Sussex County NJ GO 5.000% 2/15/23 5,485 6,848 Sussex County NJ GO 5.000% 2/15/24 4,356 5,510 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 11,600 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 15,463 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 17,495 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 18,629 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,805 33,542 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 33,522 33,673 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 28,410 27,233 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 243,000 59,085 West Deptford Township NJ GO 5.000% 7/1/24 (4) 1,210 1,329 West Deptford Township NJ GO 5.000% 7/1/25 (4) 1,260 1,381 West Deptford Township NJ GO 5.000% 7/1/26 (4) 1,000 1,095 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,230 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,763 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,771 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,718 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 7,878 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.020% 2/6/15 23,930 23,930 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.030% 2/6/15 13,695 13,695 New York (15.5%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 (4) 1,185 1,295 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 (4) 2,575 2,866 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 (4) 2,680 2,956 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 8,060 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,012 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,518 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 8,101 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 10,202 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,494 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,957 Freeport NY GO 5.000% 1/15/20 2,070 2,430 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,132 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,442 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,479 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 22,845 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 11,538 3 Long Island NY Power Authority Electric System Revenue PUT 0.769% 11/1/18 18,650 18,647 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 4,903 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,169 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 (7) 2,475 2,544 Nassau County NY GO 5.000% 4/1/22 14,850 17,905 Nassau County NY GO 4.000% 10/1/22 8,755 9,741 Nassau County NY GO 5.000% 4/1/23 15,665 19,013 Nassau County NY GO 4.000% 10/1/23 5,245 5,786 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 2/6/15 22,850 22,850 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.020% 2/6/15 11,315 11,315 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/21 2,605 3,057 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/25 1,350 1,619 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/27 3,090 3,651 New York City NY GO 5.000% 4/1/15 (4)(ETM) 1,850 1,865 New York City NY GO 5.000% 4/1/15 (4) 2,910 2,934 New York City NY GO 5.000% 6/1/15 (Prere.) 3,960 4,025 New York City NY GO 5.750% 8/1/15 (2) 1,135 1,140 New York City NY GO 5.000% 2/1/16 (Prere.) 35 37 New York City NY GO 5.000% 8/1/16 5,000 5,347 New York City NY GO 5.000% 8/1/16 (Prere.) 225 241 New York City NY GO 5.000% 2/1/17 (Prere.) 8,425 9,179 New York City NY GO 5.000% 8/1/17 7,610 8,424 New York City NY GO 5.000% 8/1/17 (Prere.) 115 128 New York City NY GO 5.000% 8/1/17 (Prere.) 1,555 1,724 New York City NY GO 5.250% 8/15/18 (Prere.) 2,130 2,464 New York City NY GO 5.000% 6/1/19 8,675 10,125 New York City NY GO 5.000% 8/1/19 12,130 13,510 New York City NY GO 5.000% 8/1/19 5,000 5,859 New York City NY GO 5.000% 8/1/19 3,100 3,633 New York City NY GO 5.000% 8/1/19 4,500 5,273 New York City NY GO 5.000% 8/1/20 32,355 37,954 New York City NY GO 5.000% 8/1/20 3,895 4,336 New York City NY GO 5.000% 8/1/20 8,445 9,401 New York City NY GO 5.250% 9/1/20 4,565 5,271 New York City NY GO 5.000% 10/1/20 1,445 1,618 New York City NY GO 5.000% 2/1/21 3,875 4,233 New York City NY GO 5.250% 3/1/21 4,255 4,963 New York City NY GO 5.000% 8/1/21 13,965 14,632 New York City NY GO 5.000% 8/1/21 15,750 18,832 New York City NY GO 5.000% 8/1/21 59,135 69,209 New York City NY GO 5.000% 8/1/21 22,840 24,454 New York City NY GO 5.000% 8/1/21 9,600 10,679 New York City NY GO 5.250% 9/1/21 14,250 16,453 New York City NY GO 5.000% 10/1/21 7,545 9,172 New York City NY GO 5.000% 8/1/22 6,020 7,131 New York City NY GO 5.000% 8/1/22 32,000 37,355 New York City NY GO 5.000% 8/1/22 6,740 8,251 New York City NY GO 5.000% 8/1/22 18,475 21,885 New York City NY GO 5.000% 8/1/22 7,050 7,840 New York City NY GO 5.000% 8/1/22 7,415 9,078 New York City NY GO 5.000% 8/1/22 6,400 7,835 New York City NY GO 5.250% 8/15/22 25,250 29,049 New York City NY GO 5.000% 8/1/23 3,905 4,846 New York City NY GO 5.000% 8/1/23 5,650 7,011 New York City NY GO 5.000% 8/1/23 11,000 13,576 New York City NY GO 5.000% 8/1/23 2,000 2,330 New York City NY GO 5.000% 8/1/23 3,690 4,564 New York City NY GO 5.000% 8/1/23 7,740 9,574 New York City NY GO 5.250% 8/15/23 21,820 25,029 New York City NY GO 5.000% 10/1/23 4,430 5,484 New York City NY GO 5.000% 4/1/24 17,335 21,057 New York City NY GO 5.000% 8/1/24 20,000 24,873 New York City NY GO 5.000% 8/1/24 4,000 4,890 New York City NY GO 5.000% 8/1/24 8,085 9,523 New York City NY GO 5.000% 8/1/24 5,310 6,367 New York City NY GO 5.250% 8/15/24 23,815 27,246 New York City NY GO 5.000% 10/1/24 4,500 5,518 New York City NY GO 5.000% 10/1/24 5,000 6,013 New York City NY GO 5.000% 6/1/25 1,185 1,204 New York City NY GO 5.000% 8/1/25 5,000 6,056 New York City NY GO 5.000% 8/1/25 3,300 3,954 New York City NY GO 5.000% 10/1/25 10,985 13,345 New York City NY GO 5.000% 4/1/26 3,590 4,138 New York City NY GO 5.000% 4/1/26 10,000 11,944 New York City NY GO 5.000% 8/1/26 9,735 11,883 New York City NY GO 5.000% 8/1/26 14,215 17,351 New York City NY GO 5.000% 8/1/26 5,000 6,010 New York City NY GO 5.000% 8/1/26 1,455 1,691 New York City NY GO 5.000% 10/1/26 23,890 28,806 New York City NY GO 5.000% 4/1/27 14,780 17,556 3 New York City NY GO 0.420% 8/1/27 16,500 16,500 New York City NY GO 5.000% 8/1/27 6,585 7,986 New York City NY GO 5.000% 8/1/27 4,705 5,567 New York City NY GO 5.000% 10/1/27 15,000 17,981 New York City NY GO 5.000% 8/1/28 18,000 21,152 New York City NY GO 5.000% 8/1/28 9,300 11,335 New York City NY GO 5.000% 3/1/29 27,590 33,289 New York City NY GO 5.000% 5/15/29 7,900 9,080 New York City NY GO 5.000% 8/1/29 9,715 11,656 New York City NY GO 5.000% 3/1/30 16,230 19,495 New York City NY GO 5.000% 8/1/30 10,655 12,729 New York City NY GO 5.000% 8/1/30 6,845 8,177 New York City NY GO 5.000% 8/1/30 5,380 6,506 New York City NY GO 5.000% 8/1/30 23,000 27,341 New York City NY GO 5.000% 3/1/31 33,315 39,867 New York City NY GO 5.450% 4/1/31 6,560 7,645 New York City NY GO 5.000% 10/1/31 34,050 40,458 New York City NY GO 5.000% 8/1/32 1,475 1,741 New York City NY GO VRDO 0.010% 2/2/15 LOC 10,000 10,000 New York City NY GO VRDO 0.010% 2/2/15 22,400 22,400 New York City NY GO VRDO 0.010% 2/2/15 16,215 16,215 New York City NY GO VRDO 0.010% 2/2/15 LOC 32,230 32,230 New York City NY GO VRDO 0.020% 2/2/15 LOC 35,445 35,445 New York City NY GO VRDO 0.020% 2/2/15 (4) 4,975 4,975 New York City NY GO VRDO 0.020% 2/2/15 (4) 4,600 4,600 New York City NY GO VRDO 0.030% 2/2/15 LOC 20,800 20,800 New York City NY GO VRDO 0.030% 2/2/15 LOC 7,400 7,400 New York City NY GO VRDO 0.030% 2/2/15 29,100 29,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 3,500 4,063 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 21,890 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 7/1/26 12,940 15,639 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/28 17,300 20,965 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 22,000 26,327 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/30 12,500 14,907 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 3.000% 2/15/48 9,000 9,262 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.020% 2/6/15 1,500 1,500 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.030% 2/2/15 LOC 11,080 11,080 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 31,063 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 42,009 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 49,102 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,263 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 4,039 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 5,000 6,109 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,662 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,435 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 7,500 7,642 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 35,420 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 28,715 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 17,500 20,495 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,494 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 50,000 59,142 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,415 12,435 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.030% 2/2/15 2,015 2,015 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/2/15 12,900 12,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/2/15 6,800 6,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/2/15 9,080 9,080 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.020% 2/6/15 15,675 15,675 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/28 6,000 7,556 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,061 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 5,612 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,019 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,485 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,104 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,076 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 10,976 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,136 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,224 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,155 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,457 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,317 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 3,964 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 3,929 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,815 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 7,122 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 21,102 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,671 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.020% 2/6/15 LOC 9,950 9,950 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/15 6,000 6,148 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 80 83 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 920 954 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,296 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 51,100 54,699 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 3,250 3,479 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 2,500 2,676 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 4,580 5,054 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,074 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 13,485 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 5,773 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 15,000 17,320 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 2,998 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 11,633 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 35,616 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 19,716 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 12,938 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/23 16,740 20,610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,152 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 18,788 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,208 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 14,245 17,708 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 13,770 17,420 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 10,030 12,689 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 6,000 7,249 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,089 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,625 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,022 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,022 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,792 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 12,194 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,162 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,343 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 10,066 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,716 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,782 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 30,232 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 10,000 11,943 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/28 5,000 6,146 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 12,000 14,442 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 9,353 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 22,646 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 28,926 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 12,700 15,000 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/32 13,750 16,564 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 19,367 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 4,270 5,078 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 17,500 20,628 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/33 12,150 14,603 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 15,910 19,077 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/34 27,325 32,546 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/35 22,020 26,301 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 2/2/15 10,000 10,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.020% 2/2/15 5,200 5,200 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 8,768 New York City NY Trust for Cultural Resources Revenue (Wildlife Conservation Society) 5.000% 8/1/33 5,270 6,243 New York Liberty Development Corp. Revenue 5.000% 11/15/31 13,200 15,169 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 14,000 16,562 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,298 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,005 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 20,031 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 5,000 6,218 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,119 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,550 8,048 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,579 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 9,316 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,250 2,540 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 10,000 12,554 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,505 7,967 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,814 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 9,760 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 31,000 37,675 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,330 1,618 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,785 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,900 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 3,000 3,379 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 5,355 6,469 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,300 2,781 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 17,851 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,885 4,370 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,500 1,708 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,695 2,034 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,566 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 26,792 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 17,832 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,658 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 16,183 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 24,389 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 10,260 12,153 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 15,085 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 14,098 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 28,824 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 9,118 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 10,015 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 5,500 6,483 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,480 6,419 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 12,705 14,883 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 5,000 5,965 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 13,055 15,240 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 19,605 22,807 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 23,812 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.030% 2/6/15 (13) 6,550 6,550 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.770% 11/1/17 18,000 18,072 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.970% 11/1/19 8,000 8,127 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,432 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,571 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,775 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 13,214 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,922 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,783 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,400 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,603 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 17,704 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,776 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 25,240 27,541 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,602 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,418 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 3,020 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,378 3 New York Metropolitan Transportation Authority Revenue PUT 0.814% 11/1/16 12,500 12,600 3 New York Metropolitan Transportation Authority Revenue PUT 0.954% 11/1/17 8,845 8,967 3 New York Metropolitan Transportation Authority Revenue PUT 0.380% 11/15/17 26,200 26,216 New York Metropolitan Transportation Authority Revenue VRDO 0.010% 2/2/15 LOC 7,550 7,550 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 11,879 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,346 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,391 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,621 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,491 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,763 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 5,075 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,413 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 5,933 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,287 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 7,047 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/21 19,375 24,010 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,254 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,914 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,418 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 19,097 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,800 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,173 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,172 New York State Dormitory Authority Revenue (Mental Health Facilities) 5.000% 2/15/17 (Prere.) 5 5 New York State Dormitory Authority Revenue (Mental Health Facilities) 5.000% 2/15/19 (4) 3,195 3,455 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 6,415 6,428 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (Prere.) 6,740 6,754 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,429 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 5,749 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 15,927 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,096 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 4,056 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,748 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,411 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,634 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,776 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 3,770 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,042 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,021 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,246 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,745 4,774 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 255 257 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/16 (Prere.) 5,000 5,432 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 42,024 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 24 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 37,262 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,291 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 39,091 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 8,885 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 8,500 10,560 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 5,615 6,848 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 35,885 45,223 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/25 8,500 10,619 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 20,000 25,411 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 18,014 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 23,375 28,218 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 10,000 12,387 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 20,894 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,064 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 10,710 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 7,500 9,409 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 10,300 12,619 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 10,035 12,303 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 36,223 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 29,451 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,294 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,784 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,475 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 22,917 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 10,000 12,048 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 29,359 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,164 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 20,245 24,026 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 10,000 12,003 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 37,580 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 30,740 36,947 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/31 17,240 20,432 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/32 7,500 8,799 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 1,070 1,250 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 20,000 24,169 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,135 11,858 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 36,795 43,729 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.030% 2/6/15 18,650 18,650 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 3,475 4,099 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 11,775 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 2,949 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 12,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 1,250 1,524 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 750 909 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 19,943 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 500 614 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,000 8,178 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 (4) 1,000 1,238 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 23,486 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 1,250 1,519 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (4) 1,500 1,841 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,719 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 1,000 1,205 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 1,000 1,208 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 9,201 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 1,000 1,194 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 (4) 1,500 1,859 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,309 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 750 888 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 400 476 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 500 588 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 200 235 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 425 497 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 500 584 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,151 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 7,954 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 20,666 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,544 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 680 690 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,358 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 10,865 12,960 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,577 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,192 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/23 2,650 3,327 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/31 18,155 22,169 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/32 5,000 6,078 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.137% 5/1/32 (10) 6,000 5,445 New York State Energy Research & Development Authority Pollution Control Revenue (Consolidated Edison Co. of New York Inc. Project) 0.137% 5/1/32 (10) 3,000 2,693 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,620 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,360 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 18,396 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 5,000 6,159 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 17,865 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,690 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 21,214 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 31,208 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,352 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,825 4,068 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 10 12 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/21 (Prere.) 5 6 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,785 4,598 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,470 4,202 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,030 7,253 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,345 3,976 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,150 7,337 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,315 6,313 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,835 2,180 New York State GO 4.500% 2/1/17 14,125 15,276 New York State GO 4.500% 2/1/18 24,735 27,495 New York State GO 4.500% 2/1/19 10,670 12,131 New York State GO 5.000% 2/1/30 3,000 3,491 New York State GO 5.000% 2/15/30 20,000 23,700 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.010% 2/6/15 LOC 9,400 9,400 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.020% 2/6/15 52,800 52,800 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.050% 2/6/15 LOC 5,115 5,115 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.150% 11/15/34 16,980 19,016 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,340 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,338 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 7,731 New York State Local Government Assistance Corp. Revenue VRDO 0.020% 2/6/15 51,590 51,590 New York State Local Government Assistance Corp. Revenue VRDO 0.020% 2/6/15 10,085 10,085 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,013 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 8,953 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,173 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 24,880 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 8,130 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 670 692 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/15 (Prere.) 800 826 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 8,450 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 4,330 4,469 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 14,988 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,195 5,362 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,302 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,202 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 11,894 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 11,659 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 12,716 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 9,810 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,154 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 25,299 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 7,982 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,839 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 31,940 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 28,472 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 7,901 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 8,021 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 26,789 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,171 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 23,343 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 13,080 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 40,895 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,560 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 10,065 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,297 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 2,999 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 8,879 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 27,000 30,595 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 23,173 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 30,760 36,589 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 43,207 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,486 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 21,754 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/22 18,695 23,072 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 26,656 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/23 11,150 13,853 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 7,999 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 21,836 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 7,988 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 Port Authority of New York & New Jersey Revenue 5.000% 9/1/27 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 Port Authority of New York & New Jersey Revenue 5.000% 9/1/31 Port Authority of New York & New Jersey Revenue 5.000% 9/1/33 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) 0.119% 12/1/29 (2) Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 5/15/18 (Prere.) Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 United Nations Development Corp. New York Revenue 5.000% 7/1/21 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/29 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/30 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/31 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/32 Westchester County NY GO 5.000% 7/1/21 (ETM) Westchester County NY GO 5.000% 7/1/21 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 North Carolina (1.2%) Board of Governors of the University of North Carolina Revenue (University of North Carolina Hospitals at Chapel Hill) VRDO 0.020% 2/6/15 Charlotte NC COP 5.000% 6/1/16 Charlotte NC COP VRDO 0.010% 2/6/15 Charlotte NC GO 5.000% 7/1/16 Charlotte NC GO 5.000% 7/1/22 Charlotte NC GO 5.000% 7/1/23 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.030% 2/6/15 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 5.000% 6/1/33 Guilford County NC GO 5.000% 3/1/22 Mecklenburg County NC COP 5.000% 2/1/22 Mecklenburg County NC COP 5.000% 2/1/23 Mecklenburg County NC COP 5.000% 2/1/25 Mecklenburg County NC COP 4.750% 2/1/26 Mecklenburg County NC GO 5.000% 2/1/17 Mecklenburg County NC GO 5.000% 3/1/17 Mecklenburg County NC GO 5.000% 3/1/20 Mecklenburg County NC GO 5.000% 2/1/21 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.020% 2/6/15 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 North Carolina Capital Improvement Revenue 5.000% 5/1/17 North Carolina Capital Improvement Revenue 5.000% 5/1/19 North Carolina Capital Improvement Revenue 5.000% 5/1/20 North Carolina Capital Improvement Revenue 5.000% 5/1/21 North Carolina Capital Improvement Revenue 5.000% 5/1/27 North Carolina Capital Improvement Revenue 5.000% 5/1/29 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 North Carolina GAN PUT 4.000% 3/1/18 North Carolina GO 5.000% 6/1/16 North Carolina GO 5.000% 9/1/16 North Carolina GO 5.000% 3/1/17 North Carolina GO 5.000% 3/1/17 (Prere.) North Carolina GO 5.000% 3/1/17 (Prere.) North Carolina GO 5.000% 6/1/19 North Carolina GO 4.000% 5/1/23 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/17 (Prere.) North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/21 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/22 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/23 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/25 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 North Carolina State University at Raleigh General Revenue 5.000% 10/1/25 Raleigh NC Downtown Improvement Project COP VRDO 0.010% 2/6/15 University of North Carolina University System Revenue 5.250% 10/1/27 University of North Carolina University System Revenue 5.250% 10/1/28 Wake County NC GO 5.000% 3/1/21 Wake County NC Limited Obligation Revenue 5.000% 6/1/28 Winston-Salem NC Revenue 4.000% 3/1/15 North Dakota (0.0%) Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/28 Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/29 Burleigh County ND Health Care Revenue (St. Alexis Medical Center Project) 5.000% 7/1/31 Ohio (2.9%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children's Hospital Medical Center of Akron) 5.000% 11/15/32 Akron OH GO 5.000% 12/1/15 (Prere.) Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/16 (ETM) American Municipal Power Ohio Inc. Revenue 5.000% 2/15/16 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/17 (ETM) American Municipal Power Ohio Inc. Revenue 5.000% 2/15/17 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/18 (Prere.) American Municipal Power Ohio Inc. Revenue 5.000% 2/15/24 American Municipal Power Ohio Inc. Revenue 5.000% 2/15/25 American Municipal Power Ohio Inc. Revenue 5.250% 2/15/28 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/19 (Prere.) Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 Cincinnati OH City School District GO 5.250% 12/1/20 (14) Cincinnati OH City School District GO 5.250% 6/1/21 Cincinnati OH City School District GO 5.250% 12/1/21 (14) Cincinnati OH City School District GO 5.250% 6/1/22 Cincinnati OH City School District GO 5.250% 12/1/22 (14) Cleveland OH Municipal School District GO 5.000% 12/1/26 Cleveland OH Municipal School District GO 5.000% 12/1/27 Cleveland OH Public Power System Revenue 5.000% 11/15/16 (Prere.) Cleveland OH Public Power System Revenue 5.000% 11/15/16 (Prere.) Cleveland OH Public Power System Revenue 5.000% 11/15/16 (Prere.) Cleveland OH Public Power System Revenue 5.000% 11/15/16 (Prere.) Cleveland OH Public Power System Revenue 5.000% 11/15/16 (Prere.) Cleveland OH Public Power System Revenue 5.000% 11/15/20 (14) Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) Cleveland OH Water Revenue 5.000% 1/1/23 Cleveland OH Water Revenue 5.000% 1/1/25 Cleveland OH Water Revenue 5.000% 1/1/26 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/29 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/31 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/32 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.030% 2/6/15 LOC Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 2/6/15 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 2/6/15 Columbus OH City School District GO 4.000% 12/1/17 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 Columbus OH GO 5.000% 7/1/16 Columbus OH GO 5.000% 2/15/22 Columbus OH GO 5.000% 8/15/24 Columbus OH GO VRDO 0.010% 2/6/15 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 Cuyahoga County OH GO 5.000% 12/1/19 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/26 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/28 Cuyahoga County OH Sales Tax Revenue 5.000% 12/1/29 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 Dayton OH City School District GO 5.000% 11/1/21 Dayton OH City School District GO 5.000% 11/1/22 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/20 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/28 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/29 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/30 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/31 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/32 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/33 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 2/6/15 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 2/6/15 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.020% 2/6/15 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.020% 2/6/15 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.020% 2/6/15 Hamilton County OH Economic Development Revenue (King Highland Community Urban Redevelopment Corp. - University of Cincinnati Lessee Project) 5.000% 6/1/33 (14) Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) Huber Heights OH City School District GO 4.750% 12/1/24 Huber Heights OH City School District GO 4.875% 12/1/27 Huber Heights OH City School District GO 5.000% 12/1/28 Huber Heights OH City School District GO 5.000% 12/1/30 Kent State University OH Revenue 5.000% 5/1/29 Kent State University OH Revenue 5.000% 5/1/30 Kent State University OH Revenue 5.000% 5/1/31 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.020% 2/6/15 LOC Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 2/2/15 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.010% 2/2/15 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 2/2/15 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 2/2/15 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 Ohio Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.000% 2/1/23 Ohio Common Schools GO 5.000% 9/15/19 Ohio Common Schools GO VRDO 0.020% 2/6/15 Ohio GO 5.000% 3/15/16 (Prere.) Ohio GO 5.000% 3/15/16 (Prere.) Ohio GO 5.000% 5/1/16 (Prere.) Ohio GO 5.000% 8/1/16 Ohio GO 5.000% 9/1/16 Ohio GO 5.000% 9/15/16 Ohio GO 5.000% 9/15/16 Ohio GO 5.000% 9/15/19 Ohio GO 5.000% 4/1/21 Ohio GO VRDO 0.020% 2/6/15 Ohio GO VRDO 0.020% 2/9/15 Ohio Higher Education GO 5.000% 5/1/16 (Prere.) Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 2/2/15 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 2/2/15 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/33 (3) Ohio Highway Capital Improvements GO 5.000% 5/1/16 Ohio Highway Capital Improvements GO 5.000% 5/1/27 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/2/15 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 Ohio Infrastructure Improvement GO VRDO 0.020% 2/6/15 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/18 (Prere.) Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/22 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/23 Ohio Solid Waste Revenue (Republic Services Inc. Project) PUT 0.300% 3/2/15 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) Ohio State University General Receipts Revenue 5.000% 12/1/19 (Prere.) Ohio State University General Receipts Revenue 5.000% 12/1/20 Ohio State University General Receipts Revenue 5.000% 12/1/26 Ohio State University General Receipts Revenue VRDO 0.010% 2/6/15 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 Ohio Turnpike Commission Turnpike Revenue 5.250% 2/15/29 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/18 (Prere.) Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.120% 2/6/15 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 2.200% 6/1/16 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 6/1/24 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 Penta Career Center Ohio COP 5.250% 4/1/23 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) University of Akron Ohio General Receipts Revenue 5.000% 1/1/31 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 Oklahoma (0.3%) Norman OK Regional Hospital Authority Revenue 0.264% 9/1/22 (14) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (2)(Prere.) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (2)(Prere.) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/22 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/23 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/24 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/27 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/28 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/29 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/30 Oklahoma City OK GO 5.000% 3/1/17 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/23 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/31 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/32 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/18 (Prere.) Oklahoma Municipal Power Authority Power Supply System Revenue 5.000% 1/1/31 Oklahoma Municipal Power Authority Power Supply System Revenue 5.000% 1/1/32 Oklahoma Municipal Power Authority Power Supply System Revenue 5.000% 1/1/33 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 University of Oklahoma Revenue 5.000% 7/1/29 University of Oklahoma Revenue 5.000% 7/1/30 University of Oklahoma Revenue 5.000% 7/1/31 University of Oklahoma Revenue 5.000% 7/1/32 Oregon (0.7%) Oregon Department of Administrative Services COP 5.000% 11/1/19 Oregon Department of Administrative Services COP 5.000% 11/1/20 Oregon Department of Administrative Services COP 5.000% 5/1/23 Oregon Department of Administrative Services COP 5.000% 5/1/24 Oregon Department of Administrative Services COP 5.000% 5/1/25 Oregon Department of Administrative Services COP 5.000% 5/1/26 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/17 (Prere.) Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/23 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/23 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/23 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/23 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/24 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/29 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/31 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/32 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/33 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/24 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/27 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/28 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/29 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/30 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/22 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/23 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/26 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/27 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/28 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/29 Oregon GO 5.000% 5/1/15 Oregon GO 5.000% 5/1/15 Oregon GO 5.000% 5/1/15 Oregon GO 5.000% 11/1/15 Oregon GO 5.000% 5/1/16 Oregon GO 5.000% 5/1/18 Oregon GO 5.000% 11/1/18 Oregon GO 5.000% 5/1/19 Oregon GO 5.000% 5/1/26 Oregon GO 5.000% 5/1/26 Oregon GO 5.000% 5/1/27 Oregon GO 5.000% 5/1/27 Oregon GO 5.000% 5/1/28 Oregon GO 5.000% 5/1/28 Oregon GO 5.000% 5/1/29 Oregon GO 5.000% 5/1/30 Oregon GO 5.000% 5/1/31 Oregon GO 5.000% 5/1/31 Oregon GO 5.000% 5/1/31 Oregon GO 5.000% 5/1/32 Oregon GO 5.000% 11/1/32 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 Oregon GO (Veterans Welfare) VRDO 0.030% 2/2/15 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) Pennsylvania (3.8%) Allegheny County PA GO 3.000% 12/1/15 Allegheny County PA GO 5.000% 11/1/29 Allegheny County PA GO VRDO 0.020% 2/6/15 LOC Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.876% 2/1/21 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.020% 2/6/15 LOC Allegheny County PA Port Authority Revenue 5.750% 3/1/29 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/28 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/31 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/32 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.200% 7/1/16 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 Central Bucks PA School District GO 5.000% 5/15/20 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/23 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 2/2/15 Lancaster County PA Solid Waste Management Authority Solid Waste Disposal System Revenue 5.000% 12/15/33 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 Middletown PA School District GO 5.000% 3/1/31 Middletown PA School District GO 5.000% 3/1/32 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.030% 2/6/15 LOC Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.000% 8/15/20 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.125% 8/15/21 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/22 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/23 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.250% 8/15/24 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (3)(ETM) Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/23 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/23 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/24 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/25 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/26 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/27 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/29 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/31 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/32 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/33 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/33 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 Pennsylvania GO 5.000% 5/1/15 Pennsylvania GO 5.000% 8/1/15 Pennsylvania GO 5.000% 5/1/19 Pennsylvania GO 5.000% 7/1/19 Pennsylvania GO 5.000% 6/1/21 Pennsylvania GO 5.000% 7/1/21 Pennsylvania GO 5.375% 7/1/21 Pennsylvania GO 5.000% 6/1/22 Pennsylvania GO 5.000% 11/15/23 Pennsylvania GO 5.000% 4/1/25 Pennsylvania GO 4.000% 10/15/28 Pennsylvania GO 4.000% 6/15/30 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/20 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/21 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.010% 2/2/15 LOC Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/24 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/25 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/26 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/25 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/26 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/27 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/28 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/30 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/32 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/23 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/24 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.040% 2/6/15 (14) 3 Pennsylvania Turnpike Commission Revenue 1.290% 12/1/20 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 3 Pennsylvania Turnpike Commission Revenue 1.000% 12/1/21 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) Pennsylvania Turnpike Commission Revenue 5.250% 6/1/24 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/28 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/28 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/29 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/31 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/31 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/32 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/32 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/34 2 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.140% 2/6/15 (12) Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 Philadelphia PA Airport Revenue 5.000% 6/15/23 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 Philadelphia PA GO 5.000% 8/1/15 (4) Philadelphia PA GO 5.250% 8/1/16 (4) Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/20 (Prere.) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.030% 2/2/15 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 6.250% 7/1/23 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/26 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 Philadelphia PA School District GO 5.000% 8/1/19 (2) Philadelphia PA School District GO 5.000% 8/1/20 (2) Philadelphia PA School District GO 5.000% 8/1/21 (2) Philadelphia PA School District GO 5.000% 6/1/24 (4)(3) Philadelphia PA School District GO VRDO 0.020% 2/6/15 LOC Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) Philadelphia PA Water & Waste Water Revenue 5.000% 1/1/23 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/23 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/24 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/26 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.120% 2/6/15 (4) Plum Borough PA School District GO 5.000% 9/15/23 (15) Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/18 (Prere.) Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/25 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/27 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/32 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 Puerto Rico (0.2%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) Rhode Island & Providence Plantations GO 5.500% 8/1/28 Rhode Island & Providence Plantations GO 5.500% 8/1/30 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 5.500% 9/1/28 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Care New England Health System Obligated Group) 6.000% 9/1/33 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) South Carolina (1.3%) Berkeley County SC Utility Revenue 5.000% 6/1/30 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/16 (Prere.) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/25 Dorchester County SC School District No. 2 Installment Purchase Revenue 4.000% 12/1/26 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 Greenville County SC School District Installment Revenue 5.500% 12/1/19 Greenville County SC School District Installment Revenue 5.000% 12/1/26 2 Greenville County SC School District Installment Revenue TOB VRDO 0.070% 2/6/15 (12) Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/26 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/27 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/30 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/31 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/33 Newberry County SC School District Installment Purchase Revenue 5.000% 12/1/26 Newberry County SC School District Installment Purchase Revenue 5.000% 12/1/29 Newberry County SC School District Installment Purchase Revenue 5.000% 12/1/30 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (14) Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (12) Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (12) South Carolina Educational Facilities Authority Revenue (Furman University) VRDO 0.020% 2/2/15 South Carolina GO 5.000% 3/1/16 South Carolina GO 5.000% 4/1/16 South Carolina GO 5.000% 4/1/18 South Carolina GO 5.000% 4/1/19 South Carolina GO 5.000% 4/1/19 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.010% 2/6/15 LOC South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/27 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.000% 8/1/28 South Carolina Public Service Authority Revenue 5.000% 12/1/16 South Carolina Public Service Authority Revenue 5.000% 12/1/23 South Carolina Public Service Authority Revenue 5.000% 12/1/24 South Carolina Public Service Authority Revenue 5.000% 12/1/25 South Carolina Public Service Authority Revenue 5.000% 12/1/27 South Carolina Public Service Authority Revenue 5.000% 12/1/28 South Carolina Public Service Authority Revenue 5.000% 12/1/29 South Carolina Public Service Authority Revenue 5.000% 12/1/30 South Carolina Public Service Authority Revenue 5.000% 12/1/31 South Carolina Public Service Authority Revenue 5.000% 12/1/32 South Carolina Public Service Authority Revenue 5.000% 12/1/33 South Dakota (0.1%) Educational Enhancement Funding Corp. South Dakota Tobacco Settlement Revenue 5.000% 6/1/23 South Dakota Building Authority Revenue 5.000% 6/1/33 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/23 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/24 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/25 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/26 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/27 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/28 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/29 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/34 Tennessee (1.0%) Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/23 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/24 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/26 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/28 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/29 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/30 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/32 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/33 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/34 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/21 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/22 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/23 Memphis TN GO 5.000% 11/1/15 (Prere.) Memphis TN GO 5.000% 11/1/15 (Prere.) Memphis TN GO 5.000% 11/1/15 (Prere.) Memphis TN GO 5.000% 11/1/20 (10) Memphis TN GO 5.000% 5/1/28 Memphis TN GO 5.000% 5/1/30 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.620% 10/1/17 Shelby County TN GO 5.000% 4/1/19 (ETM) Shelby County TN GO 5.000% 4/1/19 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/21 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) 5.000% 7/1/22 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 50 58 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 Tennessee GO 5.000% 5/1/17 (Prere.) Tennessee GO 5.000% 8/1/17 Tennessee GO 5.000% 10/1/17 Tennessee GO 5.000% 9/1/26 Tennessee GO 5.000% 9/1/26 Tennessee GO 5.000% 9/1/27 Tennessee GO 5.000% 9/1/27 Tennessee GO 5.000% 9/1/28 Tennessee GO 5.000% 9/1/29 Tennessee GO 5.000% 9/1/30 Tennessee GO 5.000% 9/1/31 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/22 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/23 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/24 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/25 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/26 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/27 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/28 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/29 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/31 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/32 Tennessee School Bond Authority Higher Educational Facilities Revenue (2nd Program) 5.000% 11/1/34 Texas (8.9%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (14) Austin TX Electric Utility System Revenue 5.000% 11/15/25 Austin TX GO 5.000% 9/1/29 Austin TX GO 5.000% 9/1/30 Austin TX GO 5.000% 9/1/31 Austin TX GO 5.000% 9/1/33 Austin TX GO 5.000% 9/1/34 Austin TX Independent School District GO 5.000% 8/1/30 Austin TX Independent School District GO 5.000% 8/1/31 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 Austin TX Water & Wastewater System Revenue 5.000% 11/15/32 Austin TX Water & Wastewater System Revenue 5.000% 11/15/33 Austin TX Water & Wastewater System Revenue 5.000% 11/15/34 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/21 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/22 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/23 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 Conroe TX Independent School District GO 5.000% 2/15/26 Corpus Christi TX GO 5.000% 3/1/29 Corpus Christi TX GO 5.000% 3/1/30 Corpus Christi TX GO 5.000% 3/1/31 Dallas County TX GO 5.000% 2/15/15 Dallas County TX Utility & Reclamation District GO 5.000% 2/15/24 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/29 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/30 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/30 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/31 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) Dallas TX GO 5.000% 2/15/15 (Prere.) Dallas TX GO 5.000% 2/15/22 (ETM) 45 56 Dallas TX GO 5.000% 2/15/22 Dallas TX GO 5.000% 2/15/23 Dallas TX GO 5.000% 2/15/24 Dallas TX Independent School District GO 5.000% 2/15/24 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/28 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/30 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/31 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/32 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/33 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 Frisco TX Independent School District GO 5.000% 8/15/15 Frisco TX Independent School District GO 5.000% 8/15/16 Frisco TX Independent School District GO 5.000% 8/15/32 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/31 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/32 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/33 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/19 (ETM) Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.000% 2/15/19 (Prere.) Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke's Episcopal Health System) 5.625% 2/15/19 (Prere.) Harris County TX Flood Control District GO 5.000% 10/1/26 Harris County TX Flood Control District GO 5.000% 10/1/27 Harris County TX Flood Control District GO 5.000% 10/1/28 Harris County TX Flood Control District GO 5.000% 10/1/29 Harris County TX GO 5.000% 10/1/16 Harris County TX GO 5.000% 10/1/17 Harris County TX GO 5.000% 10/1/21 Harris County TX GO 5.000% 8/15/31 Harris County TX GO 5.000% 8/15/32 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/18 (Prere.) Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) 5.000% 10/1/24 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) Harris County TX Sports Authority Revenue 5.000% 11/15/24 Harris County TX Sports Authority Revenue 5.000% 11/15/25 Harris County TX Sports Authority Revenue 5.000% 11/15/26 Harris County TX Sports Authority Revenue 5.000% 11/15/27 Harris County TX Sports Authority Revenue 5.000% 11/15/28 Harris County TX Sports Authority Revenue 5.000% 11/15/29 Harris County TX Sports Authority Revenue 5.000% 11/15/30 Harris County TX Toll Road Revenue 5.000% 8/15/15 Harris County TX Toll Road Revenue 5.000% 8/15/20 Harris County TX Toll Road Revenue 5.000% 8/15/25 Harris County TX Toll Road Revenue 5.000% 8/15/27 Houston TX Airport System Revenue 5.000% 7/1/16 Houston TX Airport System Revenue 5.000% 7/1/18 Houston TX Airport System Revenue 5.000% 7/1/19 Houston TX Airport System Revenue 5.000% 7/1/20 Houston TX Airport System Revenue 5.000% 7/1/25 Houston TX Airport System Revenue 5.000% 7/1/26 Houston TX Community College System GO 5.000% 2/15/17 Houston TX Community College System Revenue 5.000% 4/15/21 (10) Houston TX GO 5.000% 3/1/22 Houston TX GO 5.000% 3/1/23 Houston TX GO 5.000% 3/1/23 Houston TX GO 5.000% 3/1/26 Houston TX GO 5.000% 3/1/30 3 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) PUT 0.420% 11/16/16 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) Houston TX Independent School District GO PUT 1.000% 6/1/15 Houston TX Utility System Revenue 5.000% 11/15/16 Houston TX Utility System Revenue 5.250% 11/15/17 (4) Houston TX Utility System Revenue 5.000% 5/15/23 Houston TX Utility System Revenue 5.000% 11/15/23 Houston TX Utility System Revenue 5.000% 5/15/24 Houston TX Utility System Revenue 5.000% 5/15/25 Houston TX Utility System Revenue 5.000% 11/15/27 Houston TX Utility System Revenue 5.250% 11/15/29 Houston TX Utility System Revenue 5.000% 11/15/30 Houston TX Utility System Revenue 5.000% 11/15/30 Houston TX Utility System Revenue 5.000% 11/15/31 Houston TX Utility System Revenue 5.000% 11/15/31 Houston TX Utility System Revenue 5.000% 11/15/31 Houston TX Utility System Revenue 5.000% 11/15/32 Houston TX Utility System Revenue 5.000% 11/15/32 3 Houston TX Utility System Revenue PUT 0.620% 8/1/16 2 Judson TX Independent School District GO TOB VRDO 0.040% 2/6/15 (12) Lake Travis TX Independent School District GO 5.000% 2/15/33 Laredo TX Community College District GO 5.000% 8/1/22 Laredo TX Community College District GO 5.000% 8/1/30 Laredo TX Community College District GO 5.000% 8/1/32 Laredo TX Community College District GO 5.000% 8/1/34 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 45 45 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 65 65 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 30 30 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 Lower Colorado River Authority Texas Revenue 5.000% 5/15/32 Lower Colorado River Authority Texas Revenue 5.000% 5/15/33 Lubbock TX GO 5.000% 2/15/23 Lubbock TX GO 5.000% 2/15/27 Lubbock TX GO 5.000% 2/15/29 Lubbock TX GO 5.000% 2/15/30 Lubbock TX GO 5.000% 2/15/31 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care . Project) 5.125% 2/15/30 New Hope TX Cultural Education Facilities . Retirement Facilities Revenue (Wesleyan Homes Inc. Project) 5.000% 1/1/24 New Hope TX Cultural Education Facilities . Retirement Facilities Revenue (Wesleyan Homes Inc. Project) 5.250% 1/1/29 New Hope TX Cultural Education Facilities . Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/29 New Hope TX Cultural Education Facilities . Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/34 New Hope TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Wesleyan Homes Inc. Project) 5.500% 1/1/35 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 North Texas Tollway Authority System Revenue 5.500% 1/1/17 North Texas Tollway Authority System Revenue 5.500% 1/1/18 North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) North Texas Tollway Authority System Revenue 6.000% 1/1/19 North Texas Tollway Authority System Revenue 6.000% 1/1/20 North Texas Tollway Authority System Revenue 6.000% 1/1/21 North Texas Tollway Authority System Revenue 6.000% 1/1/22 North Texas Tollway Authority System Revenue 5.000% 1/1/23 North Texas Tollway Authority System Revenue 6.250% 2/1/23 North Texas Tollway Authority System Revenue 5.000% 1/1/24 North Texas Tollway Authority System Revenue 6.000% 1/1/24 North Texas Tollway Authority System Revenue 5.000% 1/1/25 North Texas Tollway Authority System Revenue 6.000% 1/1/25 North Texas Tollway Authority System Revenue 6.000% 1/1/25 North Texas Tollway Authority System Revenue 6.000% 1/1/26 North Texas Tollway Authority System Revenue 6.000% 1/1/27 North Texas Tollway Authority System Revenue 6.000% 1/1/28 North Texas Tollway Authority System Revenue 5.500% 9/1/28 North Texas Tollway Authority System Revenue 5.250% 9/1/29 North Texas Tollway Authority System Revenue 5.000% 1/1/30 North Texas Tollway Authority System Revenue 5.000% 9/1/30 North Texas Tollway Authority System Revenue 5.000% 9/1/30 North Texas Tollway Authority System Revenue 5.000% 1/1/31 North Texas Tollway Authority System Revenue 5.000% 1/1/31 North Texas Tollway Authority System Revenue 5.000% 9/1/31 North Texas Tollway Authority System Revenue 5.000% 9/1/31 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 (Prere.) 2 North Texas Tollway Authority System Revenue TOB VRDO 0.030% 2/6/15 (13) Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.055% 10/1/20 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/25 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/27 60 75 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/20 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/30 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/31 San Antonio TX GO 5.000% 8/1/17 (Prere.) San Antonio TX GO 5.000% 8/1/17 (Prere.) San Antonio TX GO 5.000% 2/1/23 San Antonio TX GO 5.000% 2/1/26 San Antonio TX GO 5.000% 2/1/27 San Antonio TX GO 5.000% 2/1/28 San Antonio TX GO 5.000% 2/1/29 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 Sugar Land TX GO 5.000% 2/15/30 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) Temple TX GO 5.250% 8/1/17 (Prere.) Temple TX GO 5.250% 8/1/17 (Prere.) Texas (Veterans Housing Assistance Program) GO VRDO 0.020% 2/6/15 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 Texas GO 5.000% 4/1/15 Texas GO 5.000% 8/1/17 Texas GO 5.000% 10/1/22 Texas GO 5.000% 10/1/27 Texas GO 5.000% 10/1/28 Texas GO 5.000% 10/1/30 Texas GO VRDO 0.020% 2/6/15 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/27 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/31 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 (Prere.) Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 Texas State University System Financing System Revenue 5.000% 3/15/25 Texas State University System Financing System Revenue 5.000% 3/15/27 Texas State University System Financing System Revenue 5.000% 3/15/28 Texas State University System Financing System Revenue 5.000% 3/15/30 Texas State University System Financing System Revenue 5.000% 3/15/31 Texas Tech University System Financing System Revenue 5.000% 2/15/23 (2) Texas Tech University System Financing System Revenue 5.000% 2/15/24 (2) Texas TRAN 1.500% 8/31/15 Texas Transportation Commission GO 5.000% 4/1/22 Texas Transportation Commission GO 5.000% 10/1/22 Texas Transportation Commission GO 5.000% 10/1/23 Texas Transportation Commission GO 5.000% 4/1/24 Texas Transportation Commission GO 5.000% 10/1/24 3 Texas Transportation Commission Mobility Fund GO PUT 0.400% 10/1/18 Texas Transportation Commission Revenue 4.750% 4/1/16 (Prere.) Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) Texas Transportation Commission Revenue 5.000% 4/1/16 (Prere.) Texas Transportation Commission Revenue 5.000% 4/1/16 Texas Transportation Commission Revenue 5.000% 4/1/20 Texas Transportation Commission Revenue 5.000% 4/1/21 Texas Transportation Commission Revenue 5.000% 4/1/22 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/29 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/30 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/31 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/32 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/32 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/33 1 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/34 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) Texas Water Development Board Revenue 5.000% 7/15/20 Texas Water Development Board Revenue 5.000% 7/15/21 Texas Water Financial Assistance GO 5.000% 8/1/20 University of Houston Texas Revenue 4.000% 2/15/16 University of Houston Texas Revenue 4.750% 2/15/28 (4) University of Houston Texas Revenue 5.000% 2/15/29 University of Texas System Revenue Financing System Revenue 4.750% 2/15/17 (Prere.) University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 University of Texas System Revenue Financing System Revenue 4.750% 8/15/30 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 Williamson County TX GO 5.000% 2/15/23 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/26 Central Utah Water Conservancy District GO 5.000% 4/1/27 Central Utah Water Conservancy District GO 5.000% 4/1/28 Central Utah Water Conservancy District GO 5.000% 4/1/28 Central Utah Water Conservancy District GO 5.000% 4/1/29 Central Utah Water Conservancy District GO 5.000% 10/1/32 Emery County UT Pollution Control Revenue (PacifiCorp Projects) VRDO 0.010% 2/6/15 LOC Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/22 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/23 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 Salt Lake County UT GO 5.000% 12/15/15 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/27 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/28 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 Utah GO 5.000% 7/1/16 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/26 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/27 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/28 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/29 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/30 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/31 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/32 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/33 1 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/34 Utah Water Finance Agency Revenue VRDO 0.030% 2/6/15 Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/27 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/30 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 Virginia (1.5%) Chesapeake VA Toll Road Revenue 5.000% 7/15/23 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/22 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/24 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/33 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 Fairfax County VA Public Improvement GO 5.000% 10/1/16 Fairfax County VA Public Improvement GO 5.000% 4/1/18 (Prere.) Fairfax County VA Public Improvement GO 5.000% 4/1/20 Fairfax County VA Public Improvement GO 5.000% 10/1/21 Fairfax County VA Public Improvement GO 5.000% 10/1/21 (Prere.) Fairfax County VA Public Improvement GO 5.000% 10/1/21 (Prere.) Fairfax County VA Water Authority Revenue 5.000% 4/1/25 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/23 Hampton VA GO 5.000% 1/15/20 Norfolk VA Water Revenue 5.000% 11/1/15 Norfolk VA Water Revenue 5.000% 11/1/19 Richmond VA GO 5.000% 7/15/16 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 2 University of Virginia Revenue TOB VRDO 0.040% 2/2/15 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 Virginia Beach VA GO 5.000% 5/1/22 Virginia Beach VA GO 5.000% 5/1/23 Virginia Beach VA GO 5.000% 5/1/24 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 (ETM) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 (Prere.) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 Virginia Public School Authority Revenue 5.000% 8/1/20 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/22 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/23 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) 5.000% 10/1/23 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 Washington (2.5%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/22 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/23 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/24 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/30 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/31 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/32 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/27 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/28 King County WA (Bellevue School District) GO 5.000% 12/1/27 King County WA (Bellevue School District) GO 5.000% 12/1/28 King County WA (Bellevue School District) GO 5.000% 12/1/29 King County WA GO 4.750% 1/1/34 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 Port of Seattle WA Revenue 5.000% 3/1/21 (14) Port of Seattle WA Revenue 5.000% 6/1/22 Port of Seattle WA Revenue 5.000% 8/1/27 Port of Seattle WA Revenue 5.000% 8/1/28 Port of Seattle WA Revenue 5.000% 6/1/30 Port of Seattle WA Revenue 5.000% 8/1/30 Port of Seattle WA Revenue 5.000% 8/1/31 Snohomish County WA School District No. 15 (Edmonds) GO 5.000% 12/1/29 Snohomish County WA School District No. 15 (Edmonds) GO 5.000% 12/1/30 Snohomish County WA School District No. 15 (Edmonds) GO 5.000% 12/1/31 Snohomish County WA School District No. 201 GO 5.250% 12/1/26 Tobacco Settlement Authority Washington Revenue 5.000% 6/1/27 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/28 University of Washington Revenue 5.000% 4/1/15 University of Washington Revenue 5.000% 7/1/27 University of Washington Revenue 5.000% 4/1/28 University of Washington Revenue 5.000% 7/1/28 University of Washington Revenue 5.000% 7/1/29 University of Washington Revenue 5.000% 4/1/30 University of Washington Revenue 5.000% 7/1/30 University of Washington Revenue 5.000% 4/1/31 University of Washington Revenue 5.000% 4/1/32 University of Washington Revenue 5.000% 7/1/32 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/33 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/34 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/27 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/29 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/31 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/32 Washington GO 5.700% 10/1/15 (4) Washington GO 5.000% 7/1/17 Washington GO 5.000% 7/1/18 (Prere.) Washington GO 5.000% 7/1/19 Washington GO 0.000% 6/1/20 (14) Washington GO 5.000% 7/1/20 Washington GO 5.000% 8/1/20 Washington GO 5.000% 7/1/22 Washington GO 5.000% 7/1/23 Washington GO 5.000% 7/1/23 Washington GO 5.000% 7/1/24 Washington GO 5.000% 7/1/24 Washington GO 5.000% 1/1/25 Washington GO 5.000% 7/1/25 Washington GO 5.000% 2/1/28 Washington GO 5.000% 2/1/29 Washington GO 5.000% 2/1/29 Washington GO 5.000% 2/1/30 Washington GO 5.000% 8/1/30 Washington GO 5.000% 6/1/31 Washington GO 5.000% 8/1/31 Washington GO 5.000% 2/1/32 Washington GO 5.000% 6/1/32 Washington GO 5.000% 8/1/32 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/23 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/25 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/27 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/31 (14) Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/32 Washington Health Care Facilities Authority Revenue (Providence Health & Services) PUT 4.000% 10/1/21 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/32 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 Washington Housing Finance Commission Multi- Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/28 Washington Housing Finance Commission Multi- Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/33 Washington State University General Revenue 5.000% 10/1/28 Washington State University General Revenue 5.000% 10/1/29 Washington State University General Revenue 5.000% 10/1/30 Washington State University General Revenue 5.000% 10/1/31 Washington State University General Revenue 5.000% 10/1/32 Washington State University Student Fee Revenue 5.000% 10/1/31 (2) West Virginia (0.3%) West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/19 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/21 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/22 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/23 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/25 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/27 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/24 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/25 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/26 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/27 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/28 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 West Virginia University Revenue 5.000% 10/1/17 West Virginia University Revenue 5.000% 10/1/30 West Virginia Water Development Authority (Chesapeake Bay & Greenbrier River Projects) 5.000% 7/1/27 West Virginia Water Development Authority (Chesapeake Bay & Greenbrier River Projects) 5.000% 7/1/31 West Virginia Water Development Authority (Chesapeake Bay & Greenbrier River Projects) 5.000% 7/1/33 Wisconsin (0.7%) Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/30 Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/31 Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/32 Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/33 Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/34 Central Brown County WI Water Authority Water System Revenue 5.000% 11/1/35 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 Wisconsin Clean Water Revenue 4.000% 6/1/16 Wisconsin Clean Water Revenue 4.000% 6/1/17 Wisconsin GO 5.000% 5/1/15 Wisconsin GO 5.000% 5/1/15 (Prere.) Wisconsin GO 5.500% 5/1/15 (14) Wisconsin GO 5.000% 5/1/16 Wisconsin GO 5.000% 11/1/17 Wisconsin GO 5.000% 5/1/18 Wisconsin GO 5.000% 5/1/18 (Prere.) Wisconsin GO 5.000% 5/1/22 Wisconsin GO 5.000% 5/1/22 Wisconsin GO 5.000% 5/1/25 Wisconsin GO 5.000% 5/1/26 Wisconsin GO 5.000% 5/1/27 Wisconsin GO 5.000% 5/1/27 Wisconsin GO 6.000% 5/1/27 Wisconsin GO 5.000% 5/1/28 Wisconsin GO 5.000% 5/1/29 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) PUT 5.000% 6/1/21 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/24 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/28 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/29 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/24 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/28 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 Wisconsin Health & Educational Facilities Authority Revenue (Medical College Wisconsin) VRDO 0.020% 2/6/15 LOC Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 Wisconsin Health & Educational Facilities Authority Revenue (Prohealth Care Obligated Group) 5.000% 8/15/30 Wisconsin Health & Educational Facilities Authority Revenue (Prohealth Care Obligated Group) 5.000% 8/15/31 Wisconsin Health & Educational Facilities Authority Revenue (Prohealth Care Obligated Group) 5.000% 8/15/33 Wisconsin Health & Educational Facilities Authority Revenue (Prohealth Care Obligated Group) 5.000% 8/15/34 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.020% 2/6/15 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/33 3,500 4,091 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,320 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,717 Wisconsin Transportation Revenue 5.000% 7/1/30 7,000 8,319 Total Tax-Exempt Municipal Bonds (Cost $37,864,568) Shares Temporary Cash Investment (4.0%) Money Market Fund (4.0%) 4 Vanguard Municipal Cash Management Fund (Cost $1,687,417) 0.021% 1,687,417,000 1,687,417 Total Investments (100.7%) (Cost $39,551,985) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2015. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $461,540,000, representing 1.1% of net assets. 3 Adjustable-rate security. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: Intermediate-Term Tax-Exempt Fund (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2015, based on the inputs used to value them: Intermediate-Term Tax-Exempt Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 40,711,884 — Temporary Cash Investments 1,687,417 — — Total 1,687,417 40,711,884 — C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at January 31, 2015. D. At January 31, 2015, the cost of investment securities for tax purposes was $39,592,460,000. Net unrealized appreciation of investment securities for tax purposes was $2,806,841,000, consisting of unrealized gains of $2,812,145,000 on securities that had risen in value since their purchase and $5,304,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Tax-Exempt Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.8%) Alabama (1.1%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 10,945 12,556 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/42 3,325 3,802 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,937 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,657 Birmingham AL GO 0.000% 3/1/27 2,500 2,657 Birmingham AL GO 0.000% 3/1/37 2,500 2,572 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,163 Huntsville AL GO 5.000% 5/1/26 2,860 3,398 Jefferson County AL Sewer Revenue 0.000% 10/1/42 (4) 12,500 8,834 Jefferson County AL Sewer Revenue 6.000% 10/1/42 8,670 9,803 Jefferson County AL Sewer Revenue 7.000% 10/1/51 10,000 12,109 Jefferson County AL Sewer Revenue 6.500% 10/1/53 10,525 12,287 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,260 Alaska (0.1%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,963 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/31 2,000 2,353 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/32 2,365 2,774 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,315 Arizona COP 5.000% 9/1/23 (4) 12,140 13,554 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/42 2,500 2,741 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,686 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/25 8,925 11,270 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 5,012 Arizona Transportation Board Highway Revenue 5.000% 7/1/34 11,175 13,097 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 5,050 5,364 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,285 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,754 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,556 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,458 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,418 Pima County AZ Sewer Revenue 5.000% 7/1/26 2,000 2,407 Pima County AZ Sewer Revenue 5.000% 7/1/27 1,000 1,197 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/20 515 606 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 2,220 2,687 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 785 960 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 1,015 1,042 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,610 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,403 California (14.4%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 2,611 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 4,541 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 5,932 Alameda County CA Joint Powers Authority Lease Revenue 5.250% 12/1/29 8,300 10,166 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,000 11,612 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 8,000 8,761 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/32 2,060 2,427 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/54 10,000 11,483 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.120% 4/1/24 10,000 10,206 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 8,719 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,121 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 6,048 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 7,275 8,323 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 (Prere.) 7,995 9,579 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 10,000 12,653 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 285 324 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 2,005 2,365 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,142 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,693 California GO 5.000% 9/1/20 5,130 5,516 California GO 5.000% 11/1/22 15,000 18,772 California GO 5.000% 9/1/23 4,285 5,402 California GO 5.000% 9/1/23 2,000 2,465 California GO 5.250% 9/1/24 12,500 15,350 California GO 5.250% 10/1/24 3,000 3,692 California GO 5.000% 11/1/24 10,000 12,744 California GO 5.625% 4/1/26 21,900 25,937 California GO 5.000% 10/1/27 4,500 5,440 California GO 5.000% 10/1/29 5,000 6,145 California GO 5.000% 10/1/30 12,600 15,375 California GO 5.000% 11/1/31 5,000 5,986 California GO 6.000% 3/1/33 4,000 4,956 California GO 6.500% 4/1/33 41,500 51,181 California GO 6.000% 11/1/35 10,000 12,284 California GO 5.000% 9/1/36 3,250 3,801 California GO 6.000% 4/1/38 10,340 12,498 California GO 6.000% 11/1/39 6,500 8,029 California GO 5.000% 9/1/41 5,000 5,735 California GO 5.000% 9/1/42 11,360 13,192 California GO 5.000% 2/1/43 5,500 6,388 California GO 5.000% 4/1/43 1,000 1,164 California GO 5.000% 11/1/43 5,000 5,874 California GO 5.000% 12/1/43 8,250 9,704 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,443 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,614 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 5,316 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 1,820 1,829 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 2,000 2,367 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,400 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,239 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 18,169 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,800 15,995 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,917 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 4,290 4,309 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 12,141 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 1,125 1,301 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,779 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/30 4,205 5,010 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 1,320 1,644 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/32 7,280 8,819 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 14,705 16,989 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,834 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/38 2,615 3,054 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 10,905 California State University Revenue Systemwide 5.250% 11/1/34 8,600 10,017 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/49 (4) 6,200 7,206 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 24,250 27,461 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.500% 12/1/54 10,000 11,322 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 13,975 15,792 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,643 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,455 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 4,175 5,068 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 12,005 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/34 3,000 3,398 Clovis CA Unified School District GO 5.000% 8/1/38 3,850 4,528 Contra Costa CA Community College District GO 4.000% 8/1/29 5,725 6,260 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/29 1,705 1,977 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/32 1,500 1,715 2 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/35 3,400 4,180 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 1,480 1,737 Foothill-De Anza CA Community College District GO 5.000% 8/1/36 1,645 1,989 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 10,000 11,818 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,617 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 17,179 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,231 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,748 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,943 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 6,600 7,593 Los Angeles CA Community College District GO 6.000% 8/1/19 (Prere.) 10,000 12,322 Los Angeles CA Community College District GO 4.000% 8/1/32 10,000 11,013 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,544 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,317 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 12,770 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 1,555 1,879 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 2,500 3,001 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 11,770 14,127 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,619 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,842 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 3,500 4,089 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 9,000 10,436 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 6,980 7,729 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 7,435 8,233 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 27,240 30,163 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,199 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 8,104 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,502 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,232 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 2,790 3,250 M-S-R California Energy Authority Revenue 6.125% 11/1/29 4,700 6,157 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 6,185 7,245 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 3,000 3,615 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,801 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,229 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 16,020 19,290 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 3,177 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,500 4,560 Palomar Pomerado Health California GO 0.000% 8/1/37 5,000 1,930 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 10,929 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/44 3,000 3,532 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 1,000 1,175 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 5,750 6,965 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,666 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 3,250 3,674 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 12,132 San Bernardino CA Community College District GO 4.000% 8/1/27 10,000 11,130 San Bernardino CA Community College District GO 0.000% 8/1/44 5,000 1,497 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 17,655 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,778 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,869 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,687 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 6,073 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 5,450 6,339 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/31 3,000 3,656 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/37 1,125 1,352 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,375 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,984 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 9,000 10,435 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 5,255 6,095 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 6,315 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,116 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/43 (15) 5,140 5,791 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,617 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,369 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,369 San Ramon Valley CA Unified School District GO 4.000% 8/1/29 3,495 3,883 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 4,239 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 960 991 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,207 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,975 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,163 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,529 Stockton CA Unified School District GO 5.000% 8/1/42 (4) 4,650 5,368 Twin Rivers CA Unified School District GO 5.000% 8/1/40 (15) 5,000 5,775 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 3,030 3,288 Union CA Elementary School District GO 5.000% 9/1/49 3,990 4,732 University of California Revenue 5.250% 5/15/37 3,000 3,661 University of California Revenue 5.000% 5/15/38 20,000 23,510 University of California Revenue 5.250% 5/15/38 10,000 12,184 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 13,897 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 14,450 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 10,224 Washington Township CA Health Care District GO 5.500% 8/1/38 5,125 6,355 Whittier CA Health Facilities Revenue (Presbyterian Intercommunity Hospital Obligated Group) 5.000% 6/1/44 8,200 9,483 Colorado (1.7%) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,578 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,796 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 5,000 5,456 Commerce City CO Sales & Use Tax Revenue 5.000% 8/1/44 (4) 4,000 4,672 Denver CO City & County Airport Revenue 5.000% 11/15/43 8,000 9,215 Denver CO City & County COP VRDO 0.030% 2/2/15 6,245 6,245 Denver CO City & County COP VRDO 0.030% 2/2/15 12,730 12,730 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,768 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,991 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 11,882 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 16,741 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 7,085 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 9,696 Northwest Parkway Public Highway Authority Colorado Revenue 5.800% 6/15/16 (Prere.) 16,000 17,193 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 5,000 5,783 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 16,916 University of Colorado Enterprise System Revenue 5.750% 6/1/19 (Prere.) 1,000 1,207 Connecticut (1.5%) Connecticut GO 5.000% 11/1/16 2,000 2,162 Connecticut GO 5.000% 12/1/19 8,225 9,721 Connecticut GO 5.000% 6/1/23 5,000 6,141 Connecticut GO 5.000% 10/15/23 2,500 3,090 Connecticut GO 5.000% 10/15/24 5,925 7,269 Connecticut GO 5.000% 4/15/25 10,000 12,159 Connecticut GO 5.000% 4/15/26 5,000 6,062 Connecticut GO 5.000% 10/15/26 4,140 5,064 Connecticut GO 5.000% 11/1/26 3,000 3,629 Connecticut GO 5.000% 3/1/27 3,000 3,613 Connecticut GO 4.000% 11/15/30 12,605 13,802 Connecticut GO 5.000% 10/15/31 1,850 2,220 Connecticut GO 5.000% 6/15/32 8,905 10,714 Connecticut GO 5.000% 6/15/33 6,255 7,497 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/25 1,860 2,265 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/26 1,955 2,367 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/27 1,850 2,226 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/32 (7) 4,805 5,250 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program 4.000% 11/15/44 2,990 3,291 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 10/1/31 7,500 8,992 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/33 7,000 8,450 Hartford CT GO 5.000% 4/1/24 1,215 1,483 Hartford CT GO 5.000% 4/1/27 1,650 1,962 Hartford CT GO 5.000% 4/1/28 3,565 4,217 Delaware (0.0%) University of Delaware Revenue 5.000% 11/1/32 1,990 2,377 University of Delaware Revenue 5.000% 11/1/33 1,000 1,190 Dist Of Columbia (0.7%) District of Columbia GO 5.000% 6/1/31 10,000 12,153 District of Columbia Income Tax Revenue 5.000% 12/1/23 4,110 5,211 District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,612 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 10,000 11,651 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 14,808 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue (Dulles Metrorail & Capital Improvement Projects) 5.000% 10/1/53 7,500 8,262 Florida (8.4%) Alachua County FL Health Facilities Authority Revenue (East Ridge Retirement Village) 6.250% 11/15/44 4,250 4,762 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 3,800 4,006 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/44 15,000 17,290 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,752 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/19 (Prere.) 7,000 8,724 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,738 Broward County FL Airport System Revenue 5.250% 10/1/38 14,000 16,295 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,390 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 17,500 20,449 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,622 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,749 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,411 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,499 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,477 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 4,008 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,054 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,933 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,282 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 9,806 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,489 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,784 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,401 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,314 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,444 Gainesville FL Utilities System Revenue VRDO 0.020% 2/2/15 8,200 8,200 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,347 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 254 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 192 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 266 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,870 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 7,085 7,672 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 12,750 14,725 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 8,500 9,709 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,904 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.030% 2/6/15 11,300 11,300 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 4,500 4,889 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 4,058 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,714 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 4,081 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,592 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,371 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,480 13,378 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/17 (Prere.) 14,290 15,926 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/44 5,000 5,635 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,234 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,295 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,409 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,506 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,165 2,608 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,485 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,626 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,317 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 16,090 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,845 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 6,096 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 10,443 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 2,060 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,649 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/16 (Prere.) 17,240 18,379 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,114 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,646 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,514 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 11,102 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,066 Miami-Dade County FL Seaport Revenue 5.750% 10/1/32 5,150 6,263 Miami-Dade County FL Seaport Revenue 5.500% 10/1/42 5,000 5,918 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 10,000 11,613 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,872 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,276 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 8,096 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,891 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,750 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/18 (Prere.) 1,425 1,678 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 575 642 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 6,940 7,632 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 2,000 2,199 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,010 1,064 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 7,224 Orange County FL School Board COP 5.000% 8/1/23 (Prere.) 5,000 5,544 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,978 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,330 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (4) 5,000 5,824 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,155 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,784 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,198 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 4,068 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,860 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/15 (Prere.) 2,100 2,168 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/39 6,000 4,337 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/42 7,540 5,414 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 5.375% 10/1/47 2,000 2,207 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,090 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,887 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 8,000 8,889 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,858 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,188 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/18 (Prere.) 25,000 29,240 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/16 (Prere.) 2,000 2,155 Polk County FL Public Facilities Revenue 5.000% 12/1/15 (Prere.) 17,835 18,557 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 10,000 11,392 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,242 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 10,000 11,304 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,493 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,228 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,124 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 510 525 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,683 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,637 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,545 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,534 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,767 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 485 498 St. Johns County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,754 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,411 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,174 Sumter County FL Industrial Development Authority Hospital Revenue (Central Florida Health Alliance Project) 5.250% 7/1/44 3,000 3,387 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 11,010 12,269 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,701 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,731 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,887 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 1,000 1,182 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 1,700 1,987 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 1,950 2,275 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,586 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,890 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,973 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 1,750 2,157 Georgia (2.1%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 3,959 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 3,026 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,786 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,175 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,772 Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,914 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 8,839 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 11,650 11,695 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,281 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,783 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 3,000 3,564 Gainesville & Hall County GA Hospital Authority Revenue (Northeast Georgia Health System Inc. Project) 5.500% 8/15/54 10,000 11,962 Georgia GO 5.000% 2/1/22 9,000 11,194 Georgia GO 5.000% 7/1/29 2,000 2,366 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/30 4,315 5,099 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 7,000 8,055 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,440 Gwinnett County GA School District GO 5.000% 2/1/36 5,000 5,962 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 5,116 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,851 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 310 332 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,680 1,903 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 12,014 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 18,528 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 6,840 7,544 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,060 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,585 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,737 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 1,370 1,432 Hawaii (0.7%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.500% 7/1/38 4,360 5,166 Hawaii GO 5.000% 12/1/18 2,000 2,321 Hawaii GO 5.000% 12/1/21 5,150 6,341 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,823 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,861 Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,293 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,279 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,385 Honolulu HI City & County GO 5.250% 8/1/34 3,025 3,607 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,869 University of Hawaii Revenue 6.000% 10/1/38 2,500 3,000 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 7,053 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,430 Illinois (8.4%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 8,420 Chicago IL Board of Education GO 5.500% 12/1/26 (14) 5,225 6,158 Chicago IL Board of Education GO 5.500% 12/1/39 10,000 10,964 Chicago IL Board of Education GO 5.000% 12/1/42 19,925 21,006 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 7,427 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 3,915 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 8,464 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,262 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,012 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,252 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,606 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,371 Chicago IL GO 5.650% 1/1/28 (14) 2,820 2,964 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,754 Chicago IL Midway Airport Revenue 5.000% 1/1/34 3,300 3,807 Chicago IL Midway Airport Revenue 5.000% 1/1/35 7,800 8,973 Chicago IL Midway Airport Revenue 5.000% 1/1/36 2,000 2,301 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,952 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 19,620 Chicago IL O'Hare International Airport Revenue 6.500% 1/1/41 3,000 3,671 Chicago IL O'Hare International Airport Revenue 5.750% 1/1/43 9,000 10,363 3 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.170% 2/6/15 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,454 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 33,885 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,665 Chicago IL Sales Tax Revenue 5.250% 1/1/38 2,055 2,315 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 6,400 7,425 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/39 9,000 10,256 Cook County IL Community College District GO 5.125% 12/1/38 4,250 4,911 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,149 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,852 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/23 4,695 5,860 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 6/1/42 16,580 18,667 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 7,750 8,823 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 5,000 5,712 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/42 17,895 20,290 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,908 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,778 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/39 5,000 5,478 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,590 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 17,396 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 10,000 10,919 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 2,500 2,595 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.250% 5/15/47 9,670 10,085 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,218 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.020% 2/6/15 LOC 11,800 11,800 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,306 3 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.030% 2/2/15 6,400 6,400 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 18,138 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,360 7,550 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,619 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,433 2 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/33 4,000 4,700 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 18,990 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,120 5,832 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,444 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/18 (Prere.) 10,000 11,608 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/18 (Prere.) 7,750 9,061 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 913 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/33 10,000 11,945 Illinois GO 5.000% 8/1/20 10,000 11,472 Illinois GO 5.000% 3/1/21 4,000 4,583 Illinois GO 5.000% 8/1/21 7,000 8,048 Illinois GO 5.000% 8/1/23 1,500 1,735 Illinois GO 5.000% 8/1/24 9,000 10,178 Illinois GO 5.000% 2/1/25 2,270 2,607 Illinois GO 5.000% 8/1/25 2,000 2,247 Illinois GO 5.250% 2/1/32 8,075 9,032 Illinois GO 5.250% 2/1/33 (4) 5,200 5,893 Illinois GO 5.500% 7/1/33 (4) 3,350 3,915 Illinois GO 5.250% 2/1/34 (4) 3,125 3,536 Illinois GO 5.000% 5/1/34 2,000 2,191 Illinois GO 5.000% 5/1/36 3,000 3,271 Illinois GO 5.500% 7/1/38 7,500 8,533 Illinois GO 5.000% 5/1/39 5,000 5,423 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 15,320 18,088 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,310 Illinois Sports Facility Authority Revenue 5.500% 6/15/15 (Prere.) 2,915 3,002 Illinois Sports Facility Authority Revenue 5.500% 6/15/30 (2) 7,085 7,282 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (Prere.) 7,095 7,239 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 3,465 3,694 Illinois Toll Highway Authority Revenue 5.000% 7/1/16 (Prere.) 2,600 2,772 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 2,400 2,969 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 22,246 Illinois Toll Highway Authority Revenue 5.000% 1/1/36 10,000 11,714 Illinois Toll Highway Authority Revenue 5.000% 1/1/36 10,000 11,623 Illinois Toll Highway Authority Revenue 5.000% 1/1/38 10,000 11,514 Illinois Toll Highway Authority Revenue 5.000% 1/1/39 2,000 2,318 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/25 (14) 10,000 7,174 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/34 (14) 4,870 2,124 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,729 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 9,210 10,078 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 6,135 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 0.000% 12/15/24 (14) 2,715 2,002 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,350 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 3,965 4,414 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,964 Springfield IL Water Revenue 5.000% 3/1/37 8,000 9,113 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,523 Indiana (1.1%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 2,945 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,398 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 9,000 10,104 Indiana Finance Authority Lease Revenue 5.000% 2/1/21 2,500 3,046 Indiana Finance Authority Revenue (BHI Senior Living) 6.000% 11/15/41 10,000 11,647 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 6,500 7,189 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 7,000 8,040 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/39 7,000 8,186 3 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/2/15 10,400 10,400 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 11,509 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 5,245 6,075 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 10,452 St. Joseph County IN Educational Facilities Revenue (University of Notre Dame Du Lac Project) VRDO 0.010% 2/6/15 5,900 5,900 Iowa (0.3%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 3,000 3,214 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 3,000 3,191 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 16,571 Kansas (0.1%) Kansas Department of Transportation Highway Revenue VRDO 0.010% 2/6/15 4,300 4,300 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/44 2,750 3,183 Kentucky (1.0%) Kentucky Asset/Liability Commission General Fund Revenue 0.556% 11/1/17 (14) 4,625 4,629 Kentucky Asset/Liability Commission General Fund Revenue 0.676% 11/1/21 (14) 23,165 23,588 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,596 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,882 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/34 2,000 1,504 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/43 10,000 7,416 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 5.750% 7/1/49 10,100 11,891 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 6.000% 7/1/53 5,000 5,936 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 13,000 15,394 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 4,500 5,066 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/35 1,600 1,807 Louisiana (1.0%) East Baton Rouge Parish LA Sewer Commission Revenue 5.000% 2/1/33 5,405 6,515 East Baton Rouge Parish LA Sewer Commission Revenue 5.000% 2/1/34 5,290 6,355 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 8,164 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 6,965 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,062 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/16 (Prere.) 2,500 2,649 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/39 4,250 4,927 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/35 5,000 5,931 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/37 2,500 2,961 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 14,000 16,621 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/28 4,000 4,738 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/29 3,000 3,534 Louisiana State University Revenue 5.000% 7/1/24 1,000 1,233 Louisiana State University Revenue 5.000% 7/1/25 505 617 New Orleans LA GO 0.000% 9/1/16 (2) 5,885 5,704 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 4,396 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Bates College) 5.000% 7/1/38 4,000 4,643 Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 1,500 1,680 Maine Health & Higher Educational Facilities Authority Revenue (Stephens Memorial Hospital Association) 5.000% 7/1/39 5,100 5,824 Maryland (0.6%) Anne Arundel County MD GO 5.000% 4/1/20 2,640 3,170 Baltimore County MD GO 5.000% 2/1/26 2,800 3,382 Baltimore MD Project Revenue 5.000% 7/1/38 5,000 5,932 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,789 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 523 Maryland GO 5.000% 8/1/15 2,425 2,485 Maryland GO 5.000% 3/1/16 3,720 3,914 Maryland GO 5.000% 8/1/25 6,495 8,031 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/38 10,000 11,336 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 10,285 12,547 Massachusetts (3.6%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,832 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 5,440 5,808 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 6,070 7,499 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 4,231 3 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.120% 2/6/15 10,300 10,300 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,346 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,891 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 9,192 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 9,192 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,760 Massachusetts Development Finance Agency Revenue (Baystate Medical Obligated Group) 5.000% 7/1/44 5,000 5,749 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,751 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,542 Massachusetts Development Finance Agency Revenue (Wellesley College) 5.000% 7/1/42 5,000 5,938 Massachusetts GO 5.000% 10/1/16 3,000 3,232 Massachusetts GO 5.000% 10/1/17 3,000 3,351 Massachusetts GO 5.000% 8/1/36 9,855 11,662 Massachusetts GO 4.000% 6/1/43 1,000 1,062 1 Massachusetts GO PUT 0.320% 8/1/17 5,000 4,999 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 9,211 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 21,500 25,138 3 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.020% 2/2/15 2,015 2,015 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,591 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.030% 2/2/15 2,600 2,600 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.030% 2/2/15 1,400 1,400 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 7,960 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 10,264 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,400 2,463 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,485 15,894 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 745 765 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 10,100 12,102 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,396 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,598 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 9,281 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/35 4,000 4,738 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/22 5,000 6,263 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 14,540 16,281 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,601 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 22,376 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,152 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,821 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,183 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 4,500 5,340 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 10,795 12,546 Michigan (1.9%) Detroit MI GO 5.000% 4/1/15 (12) 446 448 Detroit MI GO 5.000% 4/1/15 (12) 2,429 2,443 Detroit MI GO 5.000% 4/1/16 (12) 467 483 Detroit MI GO 5.000% 4/1/16 (12) 2,548 2,635 Detroit MI GO 5.000% 4/1/17 (12) 491 520 Detroit MI GO 5.000% 4/1/17 (12) 2,679 2,837 Detroit MI Sewage Disposal System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,052 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.250% 7/1/39 1,000 1,101 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) 2,500 2,800 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/40 17,330 20,066 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,981 Michigan Building Authority Revenue 5.000% 10/15/29 1,375 1,634 Michigan Building Authority Revenue 5.250% 10/15/47 2,000 2,360 Michigan Finance Authority Revenue 5.000% 10/1/39 13,195 15,275 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/32 5,000 5,610 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/34 7,500 8,364 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/44 3,670 3,970 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/39 6,000 6,907 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/23 6,785 8,460 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,844 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,790 Michigan GO 5.250% 9/15/26 (4) 14,000 15,560 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,746 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/19 (Prere.) 9,000 10,978 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/48 2,300 2,552 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,153 Michigan State University Revenue 5.000% 8/15/26 1,165 1,429 Michigan State University Revenue 5.000% 8/15/27 1,000 1,218 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 6.000% 8/1/19 (Prere.) 8,000 9,771 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/39 (15) 3,000 3,522 Minnesota (0.8%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 5,079 Minneapolis MN Special School District No. 1 COP 4.000% 2/1/29 11,120 12,179 Minneapolis MN Special School District No. 1 COP 4.000% 2/1/30 11,505 12,523 Minnesota COP 5.000% 6/1/31 3,730 4,537 Minnesota GO 5.000% 10/1/16 (ETM) 25 27 Minnesota GO 5.000% 10/1/16 2,825 3,044 Minnesota GO 5.000% 8/1/23 3,180 4,042 Minnesota GO 5.000% 8/1/32 10,000 12,370 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 1,940 2,143 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 2,100 2,424 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,439 University of Minnesota Revenue 5.000% 8/1/35 10,300 11,910 Mississippi (0.4%) Mississippi State University Educational Building Corp. Revenue 5.250% 8/1/38 2,500 2,971 S.M. Educational Building Corp. Mississippi Revenue (Residence Hall Construction & Refunding Project) 5.000% 3/1/43 14,490 16,680 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,610 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 5,398 Missouri (1.2%) Bi-State Development Agency of the Missouri- Illinois Metropolitan District Mass Transit Sales Tax Revenue 5.000% 10/1/44 4,670 5,375 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,832 Curators of the University of Missouri System Facilities Revenue 4.000% 11/1/33 5,000 5,558 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/30 5,190 6,235 Jackson County MO Special Obligation Revenue (Truman Sports Complex Project) 5.000% 12/1/31 10,000 11,965 Kansas City MO Special Obligation Revenue (Kansas City Downtown Redevelopment District) 5.000% 9/1/39 3,150 3,660 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 7,685 7,790 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,903 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 1,415 1,431 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 14,950 17,454 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 8,976 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.030% 2/2/15 2,990 2,990 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/25 16,900 21,496 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/16 (Prere.) 5,000 5,250 Montana (0.0%) Forsyth MT Pollution Control Revenue (Puget Sound Energy Project) 3.900% 3/1/31 3,575 3,760 Nebraska (0.7%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,822 Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 30,000 34,864 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,318 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,460 Omaha NE Public Power District Electric Revenue 5.500% 2/1/18 (Prere.) 5,000 5,716 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,752 Nevada (0.8%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 5,677 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.020% 2/6/15 LOC 15,000 15,000 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,521 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,253 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,857 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 9,285 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,359 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,661 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,574 New Hampshire (0.3%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,813 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,486 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 7,955 8,566 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 8,000 9,589 New Jersey (4.1%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,894 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 11,154 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 6,515 6,542 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 10,000 11,738 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 3,000 3,431 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 12,335 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 11,169 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 20,000 22,592 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 22,000 22,625 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,433 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 7,250 9,270 3 New Jersey GO TOB VRDO 0.040% 2/2/15 LOC 4,900 4,900 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/29 7,335 8,515 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.020% 2/6/15 LOC 4,300 4,300 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 9,498 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.020% 2/2/15 LOC 2,200 2,200 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,050 2,166 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 545 567 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 43,581 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 5,875 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,260 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,155 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 10,221 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,289 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,841 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 12,000 13,711 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 16,000 8,964 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 1,925 2,160 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 7,400 8,412 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 (4) 17,000 8,044 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,457 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,251 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 6,181 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 286 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 190 201 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14)(ETM) 270 286 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 8,000 9,352 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 10,795 12,604 New Jersey Turnpike Authority Revenue 5.150% 1/1/35 (2) 34,500 36,948 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/27 2,000 2,268 New Mexico (0.3%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 7,327 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 14,820 16,681 New York (15.1%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 7,268 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,446 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,889 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 8,111 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 28,730 33,778 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,552 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 2,000 2,306 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 4,000 4,594 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 3,000 3,344 New York City NY GO 5.000% 8/1/17 (Prere.) 780 865 New York City NY GO 5.000% 8/1/22 10,000 12,242 New York City NY GO 5.000% 4/1/23 10,855 13,312 New York City NY GO 5.000% 8/1/23 9,550 11,786 New York City NY GO 5.000% 8/1/23 5,000 6,204 New York City NY GO 5.125% 12/1/23 12,875 14,511 New York City NY GO 5.000% 8/1/24 4,220 4,686 New York City NY GO 5.000% 8/1/24 10,195 12,544 New York City NY GO 5.000% 8/1/24 4,665 5,703 New York City NY GO 5.000% 8/1/25 9,160 11,161 New York City NY GO 5.000% 8/1/25 5,000 6,092 New York City NY GO 5.000% 8/1/25 5,000 5,814 New York City NY GO 5.000% 8/1/27 7,000 8,135 New York City NY GO 5.000% 8/1/31 5,000 5,930 New York City NY GO 5.000% 3/1/32 5,000 5,894 New York City NY GO 5.000% 8/1/32 8,030 9,532 New York City NY GO 5.000% 8/1/32 5,000 5,903 New York City NY GO 5.000% 10/1/32 5,260 6,184 New York City NY GO 5.000% 8/1/35 1,500 1,748 New York City NY GO VRDO 0.030% 2/2/15 LOC 4,100 4,100 New York City NY GO VRDO 0.030% 2/2/15 4,100 4,100 New York City NY GO VRDO 0.030% 2/2/15 4,100 4,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,841 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 7,613 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,922 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 7,599 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,379 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,594 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 16,753 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,706 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,762 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 4,101 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 9,000 10,646 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,676 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 4,150 4,955 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 12,000 14,316 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 5,000 5,965 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 10,000 11,427 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 25,047 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,930 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 13,775 15,731 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 9,065 10,445 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 6,320 7,227 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,151 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/2/15 4,500 4,500 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,393 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 5,000 5,935 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 946 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 18,694 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,816 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 10,000 11,706 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,222 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 5 6 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 865 1,015 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,451 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/29 15,000 18,145 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,775 12,780 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 2,500 2,947 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,836 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 6,135 7,036 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 12,717 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/35 10,000 11,902 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/37 9,000 10,629 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/37 7,135 8,489 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 15,875 18,568 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/42 4,500 5,194 3 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.030% 2/2/15 15,400 15,400 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,448 New York Liberty Development Corp. Revenue 5.000% 12/15/41 12,100 14,000 New York Liberty Development Corp. Revenue 5.125% 1/15/44 5,000 5,658 New York Liberty Development Corp. Revenue 5.000% 11/15/44 7,550 8,556 New York Liberty Development Corp. Revenue 5.750% 11/15/51 13,000 15,516 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,579 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,814 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 5,943 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,000 7,232 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,500 7,699 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 4,750 5,626 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 6,000 7,203 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 11,935 14,068 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,357 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 4,500 5,285 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 5,400 6,304 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/37 11,105 13,317 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 5,000 5,793 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,550 9,906 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,666 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,299 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 6,089 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,653 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/28 10,250 12,370 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,400 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,771 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,507 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,941 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,472 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/38 10,000 11,670 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 9,285 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 10,022 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.020% 2/6/15 17,495 17,495 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 12,795 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,300 2,677 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,000 5,031 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/16 (Prere.) 5,000 5,432 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 11,451 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 11,760 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,443 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/30 26,300 31,745 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/31 9,730 11,512 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,406 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 11,700 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 22,000 25,836 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/37 2,250 2,608 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 7,500 8,847 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/42 26,565 30,538 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,887 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,828 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,412 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,911 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 5,860 7,149 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 4,105 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/43 5,000 5,910 New York State GO 5.000% 2/1/30 3,385 3,939 New York State GO 5.000% 2/15/30 4,000 4,740 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 30,000 32,083 New York State Thruway Authority Revenue 5.000% 1/1/26 10,000 12,320 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 8,053 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,678 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,869 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 7,318 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,455 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,755 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,676 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 11,881 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,884 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 5,835 6,966 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 11,170 13,220 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 10,000 11,812 Port Authority of New York & New Jersey Revenue 5.000% 9/1/33 3,905 4,740 Port Authority of New York & New Jersey Revenue 5.000% 9/1/34 6,100 7,375 Port Authority of New York & New Jersey Revenue 5.000% 9/1/36 2,250 2,701 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 11,889 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) 5.000% 7/1/37 10,000 11,659 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 7,906 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 14,060 North Carolina (0.4%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,564 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,272 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 5,852 Forsyth County NC GO VRDO 0.010% 2/6/15 2,145 2,145 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,010 5,615 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,715 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,486 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 565 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,458 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,465 Ohio (1.6%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,814 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,462 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,729 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 4,500 3,791 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 5,000 4,249 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,541 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,680 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/33 3,510 4,006 Cleveland-Cuyahoga County OH Port Authority Revenue (Euclid Avenue Development Corp. Project) 5.000% 8/1/34 3,690 4,201 Columbus OH GO 5.000% 2/15/22 7,380 9,158 Franklin County OH GO 5.000% 12/1/15 2,000 2,082 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 2/6/15 2,200 2,200 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,881 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 6,000 7,165 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 6,170 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,954 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 5,132 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.020% 2/2/15 2,600 2,600 Ohio Capital Facilities Lease-Appropriation Revenue (Administrative Building Fund Projects) 5.000% 10/1/24 1,000 1,218 Ohio GO 5.000% 5/1/15 (Prere.) 4,450 4,504 Ohio GO 5.000% 2/1/29 3,000 3,578 Ohio GO VRDO 0.020% 2/6/15 6,900 6,900 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 0.490% 1/1/18 2,250 2,259 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.010% 2/2/15 4,300 4,300 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,398 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 8,533 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 75 75 Ohio State University General Receipts Revenue 5.000% 6/1/38 7,000 8,172 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,844 Oklahoma (0.0%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 917 Oregon (0.4%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,726 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/22 4,000 4,962 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,771 Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,350 Oregon Health & Science University Revenue 5.000% 7/1/27 2,150 2,547 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,428 Pennsylvania (3.9%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,614 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 3,000 3,365 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/36 8,000 9,148 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 4,920 5,075 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.020% 2/6/15 LOC 2,630 2,630 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,874 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.010% 2/2/15 LOC 2,700 2,700 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/27 3,095 3,917 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,589 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,832 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 2,500 2,766 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 3,500 3,851 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 2,990 3,176 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/30 13,955 16,655 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 2/1/34 5,000 5,871 Pennsylvania Economic Development Financing Authority Revenue (UPMC Obligated Group) 5.000% 7/1/38 12,000 13,851 Pennsylvania GO 5.000% 3/1/15 2,065 2,074 Pennsylvania GO 5.000% 4/1/24 3,000 3,690 Pennsylvania GO 5.000% 6/1/27 4,890 5,853 Pennsylvania Higher Educational Facilities Authority Revenue (Bryn Mawr College) 5.000% 12/1/38 4,500 5,397 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,175 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph's University) 5.000% 11/1/40 5,160 5,850 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,307 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,100 3,601 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 3,000 3,466 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 1,500 1,728 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1,500 1,722 Pennsylvania Higher Educational Facilities Authority Student Housing Revenue (University Properties Inc.) 5.000% 7/1/42 4,790 5,083 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,972 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 3,410 4,154 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 3,820 4,612 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/28 9,015 11,134 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.500% 12/1/31 7,255 8,926 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 1,000 1,148 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/43 5,000 5,735 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,791 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,606 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 9,200 10,921 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/34 3,500 2,867 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,403 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 6,000 7,362 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/37 6,000 4,870 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 3,135 3,614 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 23,074 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,301 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/39 5,000 5,855 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/44 12,000 14,117 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/26 3,000 3,162 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 5,000 5,148 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 3,000 3,240 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 100 118 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 5 6 Philadelphia PA School District GO 6.000% 9/1/38 6,895 7,872 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.120% 2/6/15 (4) 32,385 32,385 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,848 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/31 3,000 3,533 Westmoreland County PA Municipal Authority Revenue 5.000% 8/15/37 4,210 4,899 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,968 Puerto Rico (0.5%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,011 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14) 5,000 5,026 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 6,627 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,141 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 15,875 2,269 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 2,008 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 11,765 8,259 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/40 12,885 9,600 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/40 4,000 3,060 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/42 (14) 5,170 902 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 3,005 1,950 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/44 (14) 10,000 1,537 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 8,862 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 3,026 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,834 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,837 Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 1,380 1,450 South Carolina (1.5%) Charleston County SC Airport District System Revenue 5.000% 7/1/43 5,000 5,691 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 11,800 12,301 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/16 (Prere.) 10,580 11,465 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/16 (Prere.) 7,000 7,586 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/24 3,000 3,757 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,000 12,333 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/29 2,500 3,047 Florence County SC Hospital Revenue (McLeod Regional Medical Center Project) 5.000% 11/1/37 4,200 4,798 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,223 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,946 South Carolina Public Service Authority Revenue 5.000% 12/1/36 6,415 7,560 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,500 South Carolina Public Service Authority Revenue 5.000% 12/1/38 10,000 11,600 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,785 South Carolina Public Service Authority Revenue 5.500% 12/1/54 10,000 11,932 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,271 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,045 11,492 Tennessee (1.0%) Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 14,005 16,158 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 391 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 1,200 1,200 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 600 672 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 360 407 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 740 856 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 990 1,172 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 9,645 11,263 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 3,710 4,443 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 6,175 7,433 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 2,160 2,616 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 19,950 23,681 Tennessee GO 5.000% 10/1/16 2,000 2,155 Tennessee GO 5.000% 9/1/28 5,750 7,227 Tennessee GO 5.000% 9/1/29 2,500 3,134 Tennessee GO 5.000% 9/1/32 650 804 Tennessee GO 5.000% 9/1/33 1,000 1,232 Tennessee GO 5.000% 9/1/34 700 860 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 1,640 1,847 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 4,150 4,614 Texas (7.4%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,787 Austin TX GO 5.000% 9/1/32 1,300 1,585 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 6,125 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,614 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,260 4,979 Central Texas Regional Mobility Authority Revenue 6.750% 1/1/41 2,000 2,474 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,178 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,472 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,364 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,998 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,536 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,411 Dallas TX GO 5.000% 2/15/25 10,000 12,584 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/31 5,800 7,031 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/33 8,000 9,636 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/37 5,000 5,762 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 6,410 7,382 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,218 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/35 21,495 17,159 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/36 8,475 6,748 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 12,000 13,928 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/35 8,000 9,032 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,514 Harris County TX GO 5.000% 10/1/32 5,385 6,613 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/18 (Prere.) 3,250 4,018 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,454 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,663 Harris County TX Sports Authority Revenue 5.000% 11/15/27 (4) 2,150 2,596 Harris County TX Sports Authority Revenue 5.000% 11/15/28 1,465 1,731 Harris County TX Sports Authority Revenue 5.000% 11/15/30 2,790 3,278 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,285 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,481 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,688 Houston TX Community College System GO 5.000% 2/15/36 10,000 11,547 Houston TX GO 5.000% 3/1/25 3,335 4,178 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 5,961 Laredo TX Community College District GO 5.000% 8/1/23 1,250 1,554 Laredo TX Community College District GO 5.000% 8/1/24 1,715 2,155 Laredo TX Community College District GO 5.000% 8/1/30 2,000 2,428 Laredo TX Community College District GO 5.000% 8/1/32 1,250 1,503 Laredo TX Community College District GO 5.000% 8/1/34 1,500 1,793 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,933 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 245 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 24 Lower Colorado River Authority Texas Revenue 5.000% 5/15/26 3,000 3,598 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,583 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,760 5,387 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,661 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,710 Montgomery County TX GO 5.125% 3/1/31 4,000 4,583 Montgomery County TX GO 5.250% 3/1/32 5,000 5,758 New Hope TX Cultural Education Facilities . First Mortgage Revenue (Morningside Ministries Project) 6.500% 1/1/48 10,350 11,444 New Hope TX Cultural Education Facilities . Retirement Facilities Revenue (Wesleyan Homes Inc. Project) 5.500% 1/1/43 1,600 1,661 New Hope TX Cultural Education Facilities . Retirement Facilities Revenue (Wesleyan Homes Inc. Project) 5.500% 1/1/49 1,600 1,645 North Texas Tollway Authority System Revenue 6.125% 1/1/16 (Prere.) 4,000 4,215 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,440 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,650 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,364 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 15,427 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 16,165 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,840 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 7,033 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 3,066 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 4,695 4,714 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,137 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/23 1,000 1,201 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/24 4,325 5,222 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/25 4,520 5,404 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/26 2,250 2,668 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 1,845 2,173 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.055% 10/1/20 2,090 2,090 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,480 6,570 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 7,478 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/38 6,500 7,529 San Antonio TX GO 5.000% 2/1/25 2,250 2,834 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,420 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,415 Texas GO 5.750% 8/1/32 10,380 10,428 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 5,760 6,249 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 600 689 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 550 639 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,390 1,667 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 6,545 7,926 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/25 7,500 8,573 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/25 1,930 2,348 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/26 2,700 3,072 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,155 1,405 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 33,006 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 4,920 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 9,000 10,797 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 6/30/40 29,730 36,417 Texas State University System Financing System Revenue 5.000% 3/15/38 3,300 3,861 Texas State University System Financing System Revenue 5.000% 3/15/42 2,000 2,285 Texas TRAN 1.500% 8/31/15 30,000 30,245 Texas Transportation Commission Revenue 5.000% 8/15/41 3,765 4,245 2 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/34 11,000 12,578 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 6,941 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 18,434 University of Houston Texas Revenue 5.000% 2/15/43 7,485 8,684 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,280 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/29 2,500 2,906 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/30 4,180 4,846 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/31 3,110 3,594 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/32 1,855 2,137 Virgin Islands (0.4%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,665 2,955 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,225 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 27,000 30,203 Virginia (1.5%) Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/32 1,800 2,195 Fairfax County VA Economic Development Authority Facilities Revenue (County Facilities Project) 5.000% 10/1/34 1,145 1,385 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,140 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 11,598 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 4,009 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,894 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,180 University of Virginia Revenue 5.000% 6/1/32 1,000 1,210 University of Virginia Revenue 5.000% 6/1/37 8,000 9,583 Virginia Commonwealth Transportation Board Revenue 4.000% 3/15/26 12,455 13,910 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 28,875 34,016 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 20,536 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 4,000 4,728 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/27 8,335 9,389 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/28 8,675 9,695 Washington (2.8%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 11,376 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 9,567 King County WA Sewer Revenue 5.750% 1/1/18 (Prere.) 7,170 8,219 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 12,396 Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,312 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,517 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,339 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,352 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/29 10,125 11,129 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,065 10,270 University of Washington Revenue 5.000% 7/1/34 2,000 2,341 2 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/21 5,345 6,468 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/35 10,480 12,662 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/21 1,315 1,585 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/22 1,500 1,837 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/23 1,800 2,226 Washington GO 6.750% 2/1/15 785 785 2 Washington GO 5.000% 7/1/20 14,035 16,846 Washington GO 5.000% 7/1/21 6,000 7,316 2 Washington GO 5.000% 7/1/21 10,205 12,443 Washington GO 5.000% 7/1/24 20,000 25,344 Washington GO 5.000% 2/1/35 10,000 11,590 Washington GO 5.000% 8/1/35 2,000 2,349 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,499 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,764 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 6,072 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,549 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 8,699 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) 5.625% 10/1/38 12,000 14,550 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) 5.000% 10/1/40 2,215 2,531 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,510 Whidbey Island WA Public Hospital District GO 5.375% 12/1/39 9,055 10,216 West Virginia (0.5%) West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,812 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 7,441 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 20,000 23,550 West Virginia University Revenue 5.000% 10/1/36 5,985 6,895 West Virginia Water Development Authority (Chesapeake Bay & Greenbrier River Projects) 5.000% 7/1/30 3,000 3,620 Wisconsin (1.3%) Wisconsin GO 5.000% 5/1/25 12,000 15,269 Wisconsin GO 6.000% 5/1/36 10,000 11,957 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,833 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,704 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 7,147 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 13,681 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 20,690 23,445 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,700 1,987 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 3,260 3,806 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,365 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/24 3,000 3,684 Wisconsin Transportation Revenue 4.500% 7/1/15 (Prere.) 11,470 11,680 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,337 Total Tax-Exempt Municipal Bonds (Cost $7,855,281) Shares Temporary Cash Investment (2.6%) Money Market Fund (2.6%) 4 Vanguard Municipal Cash Management Fund (Cost $228,709) 0.021% 228,709,103 228,709 Total Investments (100.4%) (Cost $8,083,990) Other Assets and Liabilities-Net (-0.4%) Net Assets (100%) 1 Adjustable-rate security. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2015. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $55,220,000, representing 0.6% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. Long-Term Tax-Exempt Fund (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 8,662,598 — Temporary Cash Investments 228,709 — — Total 228,709 8,662,598 — Long-Term Tax-Exempt Fund C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at January 31, 2015. D. At January 31, 2015, the cost of investment securities for tax purposes was $8,106,844,000. Net unrealized appreciation of investment securities for tax purposes was $784,463,000, consisting of unrealized gains of $789,578,000 on securities that had risen in value since their purchase and $5,115,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High-Yield Tax-Exempt Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (97.4%) Alabama (0.9%) Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,562 Birmingham AL GO 0.000% 3/1/37 2,500 2,572 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,033 Jefferson County AL Sewer Revenue 0.000% 10/1/38 (4) 7,500 5,332 Jefferson County AL Sewer Revenue 7.000% 10/1/51 29,000 35,117 Jefferson County AL Sewer Revenue 6.500% 10/1/53 15,000 17,511 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,410 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,520 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 7,085 Anchorage AK Electric Utility Revenue 5.000% 12/1/35 5,000 5,874 Anchorage AK Electric Utility Revenue 5.000% 12/1/36 5,000 5,870 Arizona (1.5%) Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 7,000 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/30 3,250 3,666 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/33 1,700 1,916 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/34 8,250 9,197 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children's Hospital) 5.000% 2/1/42 2,500 2,741 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/25 8,000 10,102 Arizona Transportation Board Highway Revenue 5.000% 7/1/33 8,790 10,354 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 14,285 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/30 5,120 6,246 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/32 5,640 6,838 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/33 5,925 7,167 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 5,520 6,651 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 3,000 3,141 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/26 8,545 10,439 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/27 17,105 20,913 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,955 1 University of Arizona Revenue TOB VRDO 0.030% 2/6/15 3,415 3,415 Arkansas (0.3%) Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/24 1,600 1,880 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/27 2,970 3,463 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/28 3,845 4,462 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/30 5,045 5,831 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/33 1,645 1,891 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/33 1,425 1,638 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/35 1,000 1,140 Arkansas Development Finance Authority Hospital Revenue (Washington Regional Medical Center) 5.000% 2/1/35 1,000 1,140 North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 780 801 California (13.7%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.020% 2/6/15 LOC 1,000 1,000 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 5,250 5,692 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 1,000 522 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,500 2,639 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 10,000 10,026 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.120% 4/1/24 10,000 10,206 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 5,175 5,921 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 200 228 California GO 5.500% 4/1/18 15,000 17,260 California GO 5.000% 10/1/20 15,840 19,221 California GO 5.000% 11/1/21 13,845 15,535 California GO 5.000% 11/1/22 15,000 18,772 California GO 5.250% 9/1/24 6,500 7,982 California GO 5.000% 11/1/24 20,000 25,488 California GO 5.000% 10/1/25 4,000 4,540 California GO 5.000% 9/1/29 4,565 5,388 California GO 5.000% 10/1/29 9,300 10,492 California GO 5.000% 10/1/30 12,600 15,375 California GO 6.000% 3/1/33 3,000 3,717 California GO 5.125% 4/1/33 15,000 16,895 California GO 6.500% 4/1/33 34,000 41,931 California GO 5.000% 9/1/36 3,250 3,801 California GO 5.000% 2/1/38 6,375 7,429 California GO 5.250% 3/1/38 5,000 5,626 California GO 5.500% 11/1/39 10,000 11,778 California GO 6.000% 11/1/39 5,000 6,176 California GO 5.000% 2/1/43 2,750 3,194 California GO 5.000% 11/1/43 12,500 14,685 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,272 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,860 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 5,650 6,288 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,225 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,535 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/15 (Prere.) 10,000 10,002 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 13,770 15,961 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 4,243 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 2/2/15 LOC 7,900 7,900 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.400% 5/1/15 18,000 18,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,295 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,051 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 7,798 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,080 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 2,916 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 10,570 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 4,316 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 7,380 8,576 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 10,000 12,452 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 9,035 10,541 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/38 5,415 6,325 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,803 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.250% 11/1/44 2,000 2,064 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.375% 11/1/49 4,700 4,835 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 18,930 21,437 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/44 5,750 6,429 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.500% 12/1/54 17,000 19,248 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,910 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/32 1,125 1,286 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/35 585 661 3 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/35 3,465 4,260 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.020% 2/6/15 LOC 20,000 20,000 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/42 6,000 4,691 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.500% 1/15/43 8,730 10,594 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 18,000 21,273 Golden State Tobacco Securitization Corp. California Revenue 5.300% 6/1/37 7,000 6,023 Golden State Tobacco Securitization Corp. California Revenue 5.125% 6/1/47 6,100 4,931 Golden State Tobacco Securitization Corp. California Revenue 5.750% 6/1/47 14,245 12,582 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,357 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,231 Kern County CA GO 5.750% 8/1/35 (12) 4,500 5,226 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/28 2,805 3,245 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/29 2,825 3,254 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/32 3,500 3,975 Lee Lake CA Public Financing Authority Revenue 5.125% 9/1/35 2,350 2,666 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 3,430 3,946 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,125 4,745 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 6,215 7,150 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,839 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/15 (Prere.) 8,000 8,164 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/32 4,000 4,504 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,303 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/33 2,500 2,899 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,075 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,350 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 10,008 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,636 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,523 Oakland CA Unified School District GO 6.625% 8/1/38 4,000 4,984 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 13,258 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 4,247 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 11,738 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 5,127 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,971 Port of Oakland CA Revenue 5.000% 5/1/28 10,000 11,682 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,565 Port of Oakland CA Revenue 5.000% 5/1/29 10,000 11,605 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,287 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,278 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 1,000 1,053 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 7,000 1,876 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/37 11,000 12,478 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/21 425 485 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,976 San Bernardino CA City Unified School District GO 5.000% 8/1/26 (4) 1,310 1,576 San Bernardino CA City Unified School District GO 5.000% 8/1/28 (4) 1,500 1,766 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 14,993 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 34,251 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,427 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 15,958 San Diego CA Unified School District GO 0.000% 7/1/30 15,000 8,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.030% 2/6/15 (4) 6,310 6,310 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 23,695 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 30,230 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,763 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,403 San Francisco CA City & County International Airport Revenue 5.250% 5/1/33 10,000 11,761 San Francisco CA City & County International Airport Revenue 5.000% 5/1/39 2,500 2,877 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,553 San Francisco CA City & County International Airport Revenue 5.000% 5/1/40 5,000 5,750 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/39 2,240 2,476 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/44 2,500 2,754 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,350 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,846 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/25 1,600 1,865 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/26 1,250 1,450 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/28 1,510 1,725 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/30 1,000 1,136 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/33 1,335 1,503 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,438 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 10,855 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,428 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 780 783 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,700 1,872 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,385 5,428 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 8,235 San Mateo CA Community Facilities District No. 2008-1 Special Tax Revenue (Bay Meadows) 5.000% 9/1/42 2,000 2,211 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,207 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/20 1,700 1,976 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.250% 10/1/40 6,200 7,404 Sweetwater CA Unified School District GO 5.000% 8/1/26 (15) 6,465 7,922 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 7,265 Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 4,717 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,633 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 11,379 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 4,163 Westlands CA Water District Revenue 5.000% 9/1/29 (4) 1,805 2,131 Whittier CA Health Facilities Revenue (Presbyterian Intercommunity Hospital Obligated Group) 5.000% 6/1/44 18,865 21,817 Colorado (1.9%) Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,725 12,116 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 3,250 3,546 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,617 Denver CO City & County Airport Revenue 5.250% 11/15/43 8,000 9,215 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 544 573 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,977 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,680 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 22,352 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 10,883 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 13,247 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,025 5,891 Northwest Parkway Public Highway Authority Colorado Revenue 5.800% 6/15/16 (Prere.) 10,000 10,745 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/17 1,000 1,054 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/18 1,375 1,470 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/20 1,000 1,085 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/21 1,000 1,089 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/22 500 546 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 6,000 6,939 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 14,765 16,916 University of Colorado Hospital Authority Revenue 5.000% 11/15/36 8,000 9,045 University of Colorado Hospital Authority Revenue 5.000% 11/15/42 12,500 13,967 Connecticut (0.7%) Connecticut GO 5.000% 12/1/15 1,200 1,249 2 Connecticut GO 0.610% 8/15/16 2,000 2,011 Connecticut GO 5.000% 11/1/16 6,000 6,486 Connecticut GO 5.000% 11/1/16 8,100 8,756 Connecticut GO 5.000% 12/15/16 8,000 8,688 Connecticut GO 5.000% 6/15/21 10,025 12,164 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 3,250 3,615 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 6,500 7,285 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.030% 2/2/15 7,600 7,600 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.030% 2/2/15 1,600 1,600 Delaware (0.2%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,474 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 405 406 3 New Castle County DE GO 5.000% 10/1/21 1,400 1,732 3 New Castle County DE GO 5.000% 10/1/22 1,400 1,761 3 New Castle County DE GO 5.000% 10/1/23 10,135 12,928 Dist Of Columbia (0.5%) District of Columbia Student Dormitory Revenue (Provident Group - Howard Properties LLC) 5.000% 10/1/45 6,000 6,300 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,391 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,746 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/30 4,000 4,748 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/44 2,500 2,876 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue (Dulles Metrorail & Capital Improvement Projects) 5.000% 10/1/53 7,500 8,261 Florida (5.4%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Project) 5.000% 12/1/44 25,000 28,816 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/39 11,000 12,581 Broward County FL Airport System Revenue 5.000% 10/1/37 6,180 6,940 Broward County FL School Board COP 5.000% 7/1/16 (Prere.) 5,935 6,327 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,518 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 8,450 9,978 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 1,570 1,706 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,008 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,121 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 1,075 1,130 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 2,555 2,764 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 2,690 2,768 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,902 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 397 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,955 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 6,985 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 1,890 2,328 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.030% 2/6/15 12,800 12,800 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 10,109 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/37 750 814 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/42 1,500 1,625 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 13,350 14,311 Martin County FL Health Facilities Authority Revenue (Martin Memorial Medical Center) 5.000% 11/15/28 8,360 9,402 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 3.950% 12/15/21 14,900 15,692 Martin County FL Industrial Development Authority Revenue (Indiantown Cogeneration, LP Project) 4.200% 12/15/25 9,000 9,339 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 2,175 2,478 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 20,690 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 5,000 5,901 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 5,000 5,862 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,215 8,371 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 5,800 6,684 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 17,000 19,527 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/31 4,705 5,376 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/33 29,000 33,677 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,641 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) 6.125% 8/1/42 3,500 4,087 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 1.500% 8/1/17 17,500 17,505 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,958 Miami-Dade County FL Seaport Revenue 6.000% 10/1/24 1,590 2,017 Miami-Dade County FL Seaport Revenue 6.000% 10/1/25 1,680 2,126 Miami-Dade County FL Seaport Revenue 6.250% 10/1/38 5,000 6,276 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 5,000 2,575 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 4,170 4,843 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 2,460 2,848 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/35 6,500 7,476 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,498 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/18 (Prere.) 2,845 3,350 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 1,155 1,289 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 975 987 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,500 1,515 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 8,247 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 20,000 23,809 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 10,000 11,648 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,070 1,175 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/39 6,000 4,337 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/42 7,540 5,414 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 5.375% 10/1/47 2,000 2,207 Palm Beach County FL Health Facilities Authority Retirement Communities Revenue (ACTS Retirement - Life Communities Inc. Obligated Group) 5.500% 11/15/33 2,005 2,265 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/43 3,250 3,532 Palm Beach County FL Health Facilities Authority Revenue (Sinai Residences Boca Raton Project) 7.500% 6/1/49 3,000 3,465 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 1,030 1,063 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,963 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 9,645 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,811 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,586 Georgia (2.0%) Americus & Sumter County GA Hospital Authority Revenue (Magnolia Manor Obligated Group) 6.375% 5/15/43 5,615 6,232 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,352 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 3,011 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 17,920 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,468 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 2,155 2,256 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/28 6,685 7,713 Georgia GO 5.000% 7/1/15 8,200 8,368 Georgia GO 5.000% 7/1/15 2,570 2,623 Georgia GO 5.000% 7/1/15 2,400 2,449 Georgia GO 5.000% 7/1/15 7,820 7,980 Georgia GO 5.500% 7/1/15 19,095 19,527 Georgia GO 5.000% 11/1/16 8,055 8,707 Georgia GO 5.000% 2/1/22 8,545 10,628 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 3,450 3,504 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 1,845 2,021 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,385 5,950 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 16,964 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,270 1,438 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/20 5,240 6,066 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/22 2,330 2,788 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/23 2,340 2,839 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/26 5,630 6,965 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 530 661 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,302 Marietta GA Development Authority Revenue 7.000% 6/15/39 7,500 8,017 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,060 Guam (0.1%) Guam International Airport Authority Revenue 6.250% 10/1/34 5,500 6,554 Guam International Airport Authority Revenue 6.375% 10/1/43 3,000 3,598 Hawaii (0.4%) Hawaii Department of Transportation - Airports Division Lease Revenue COP 5.250% 8/1/25 2,250 2,718 Hawaii Department of Transportation - Airports Division Lease Revenue COP 5.250% 8/1/26 3,500 4,200 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,824 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,861 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,884 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,365 2,763 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,802 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,895 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,660 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,925 Illinois (7.7%) Chicago IL Board of Education GO 5.250% 12/1/25 6,000 6,423 Chicago IL Board of Education GO 5.000% 12/1/29 5,480 5,732 Chicago IL Board of Education GO 5.000% 12/1/31 7,000 7,376 Chicago IL Board of Education GO 5.000% 12/1/33 8,750 9,309 Chicago IL Board of Education GO 5.000% 12/1/42 26,015 27,427 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 8,261 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 7,892 Chicago IL GO 5.620% 1/1/26 (14) 2,755 2,895 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,764 Chicago IL GO (Neighborhoods Alive 21 Program) VRDO 0.020% 2/2/15 LOC 10,225 10,225 Chicago IL Midway Airport Revenue 5.000% 1/1/29 16,180 18,682 Chicago IL Midway Airport Revenue 5.000% 1/1/31 6,945 7,966 Chicago IL Midway Airport Revenue 5.000% 1/1/33 7,200 8,187 Chicago IL Midway Airport Revenue 5.375% 1/1/33 4,000 4,610 Chicago IL Midway Airport Revenue 5.000% 1/1/34 7,105 8,049 Chicago IL Midway Airport Revenue 5.000% 1/1/41 11,700 13,082 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/29 (14) 5,000 5,206 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/30 11,000 12,351 Chicago IL O'Hare International Airport Revenue 5.250% 1/1/30 3,655 4,185 Chicago IL O'Hare International Airport Revenue 5.000% 1/1/31 15,595 17,458 Chicago IL O'Hare International Airport Revenue 5.625% 1/1/35 7,000 8,213 Chicago IL O'Hare International Airport Revenue 5.750% 1/1/38 12,000 13,871 Chicago IL O'Hare International Airport Revenue 5.750% 1/1/39 3,000 3,550 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 12,322 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 8,222 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 2,950 3,455 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,265 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/34 2,525 2,901 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/39 9,000 10,256 Chicago IL Water Revenue 5.250% 11/1/38 15,000 16,581 Chicago IL Waterworks Revenue 5.000% 11/1/39 1,000 1,146 Chicago IL Waterworks Revenue 5.000% 11/1/44 7,000 8,029 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 6/1/42 1,500 1,689 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,363 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,778 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/38 7,500 8,098 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/39 5,000 5,478 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/42 2,000 2,178 Illinois Finance Authority Revenue (Children's Memorial Hospital) 5.375% 8/15/39 22,500 24,567 Illinois Finance Authority Revenue (Columbia College) 5.000% 12/1/27 (14) 8,230 8,711 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 9,235 9,585 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.625% 5/15/42 5,500 5,866 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.750% 5/15/46 5,750 6,168 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,612 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) PUT 5.000% 8/15/37 6,250 7,124 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,092 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,265 7,437 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,619 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 6.000% 7/1/43 10,000 12,011 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,433 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 5/1/19 (Prere.) 10,000 12,350 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 6.875% 8/15/38 500 592 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 16,616 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 10,000 11,983 Illinois GO 4.000% 3/1/15 10,000 10,031 Illinois GO 5.000% 8/1/15 12,685 12,974 Illinois GO 5.000% 1/1/16 4,870 5,064 Illinois GO 5.000% 8/1/20 4,000 4,589 Illinois GO 5.000% 8/1/21 8,000 9,198 Illinois GO 5.000% 3/1/22 5,000 5,740 Illinois GO 5.000% 3/1/23 6,165 7,007 Illinois GO 5.000% 8/1/23 5,000 5,785 Illinois GO 5.000% 3/1/24 5,000 5,633 Illinois GO 5.000% 8/1/24 13,660 15,447 Illinois GO 5.000% 2/1/25 2,270 2,607 Illinois GO 5.000% 8/1/25 3,000 3,370 Illinois GO 5.000% 2/1/27 3,000 3,395 Illinois GO 5.000% 6/1/30 4,725 4,893 Illinois GO 5.250% 2/1/32 9,575 10,710 Illinois GO 5.250% 2/1/33 (4) 6,200 7,027 Illinois GO 5.500% 7/1/33 (4) 3,350 3,915 Illinois GO 5.000% 1/1/34 6,805 7,310 Illinois GO 5.250% 2/1/34 (4) 3,125 3,536 Illinois GO 5.000% 5/1/34 2,500 2,738 Illinois GO 5.000% 5/1/36 3,000 3,271 Illinois GO 5.500% 7/1/38 7,500 8,533 Illinois GO 5.000% 5/1/39 5,000 5,423 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 7,723 Illinois Sports Facility Authority Revenue 5.500% 6/15/15 (Prere.) 2,515 2,590 Illinois Sports Facility Authority Revenue 5.500% 6/15/30 (2) 6,120 6,290 Illinois Toll Highway Authority Revenue 5.000% 12/1/22 2,400 2,969 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,801 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,830 Illinois Toll Highway Authority Revenue 5.000% 1/1/37 5,000 5,852 McHenry County IL Conservation District GO 5.000% 2/1/25 4,000 4,998 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,729 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,566 Indiana (3.0%) Gary/Chicago IL International Airport Authority Industrial Development Zone Revenue 5.000% 2/1/29 2,000 2,150 Gary/Chicago IL International Airport Authority Industrial Development Zone Revenue 5.250% 2/1/34 2,650 2,878 Gary/Chicago IL International Airport Authority Industrial Development Zone Revenue 5.000% 2/1/39 3,300 3,466 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 14,000 15,717 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/32 5,000 5,618 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/35 6,000 6,714 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 5,500 6,083 Indiana Finance Authority Revenue (I-69 Development Partners LLC) 5.250% 9/1/34 4,000 4,503 Indiana Finance Authority Revenue (I-69 Development Partners LLC) 5.250% 9/1/40 7,500 8,379 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/40 2,500 2,746 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/44 25,550 27,972 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/48 28,025 30,639 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 26,685 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 15,348 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 15,675 Indianapolis IN Local Public Improvement Bond Bank Revenue (Indianapolis Airport Authority Project) 5.000% 1/1/31 5,000 5,833 Indianapolis IN Local Public Improvement Bond Bank Revenue (Indianapolis Airport Authority Project) 5.000% 1/1/32 4,500 5,230 Indianapolis IN Local Public Improvement Bond Bank Revenue (Indianapolis Airport Authority Project) 5.000% 1/1/33 3,150 3,624 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,939 2 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 0.770% 12/2/19 60,000 59,732 Iowa (0.9%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 20,500 21,960 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 20,775 22,100 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.250% 12/1/25 15,000 16,571 Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 14,290 13,585 Kansas (0.3%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,434 Wichita KS Health Care Facilities Revenue 6.375% 5/15/43 7,000 7,724 Wichita KS Health Care Facilities Revenue 6.500% 5/15/48 8,000 8,848 Wichita KS Health Care Facilities Revenue (Larksfield Place Obligated Group) 7.375% 12/15/43 5,000 5,844 Wichita KS Health Care Facilities Revenue (Presbyterian Manors Obligated Group) 3.375% 11/15/20 1,000 1,001 Kentucky (1.0%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 3/1/15 (Prere.) 7,500 7,531 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 11,555 12,971 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 1,810 1,829 3 Kentucky Property & Building Commission Revenue 5.000% 8/1/22 1,000 1,221 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/33 3,065 2,312 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/39 3,000 2,241 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 6.000% 7/1/53 12,025 14,276 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/30 3,000 3,591 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary's Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 10,816 Louisville & Jefferson County KY Metropolitan Government Health System Revenue (Norton Healthcare Obligated Group) 5.750% 10/1/42 9,500 11,250 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,620 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,250 7,037 Louisiana (1.1%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,063 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 2,365 2,475 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (East Baton Rouge Sewerage Commission Projects) 5.000% 2/1/39 4,250 4,927 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 5.875% 10/1/40 9,990 11,860 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women's Hospital Foundation Project) 6.000% 10/1/44 8,095 9,688 1 Louisiana Public Facilities Authority Dock & Wharf Revenue (Impala Warehousing LLC Project) 6.500% 7/1/36 10,000 11,349 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 8,000 8,877 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,868 New Orleans LA Sewage Service Revenue 5.000% 6/1/44 3,000 3,433 New Orleans LA Water Revenue 5.000% 12/1/44 7,000 8,030 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/30 1,210 1,363 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/32 2,720 3,040 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 12,515 13,755 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 4,000 4,480 Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 2,735 2,878 Maryland (1.3%) Anne Arundel County MD Special Tax Revenue (Villages at 2 Rivers Project) 5.125% 7/1/36 1,030 1,066 Anne Arundel County MD Special Tax Revenue (Villages at 2 Rivers Project) 5.250% 7/1/44 2,150 2,221 Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,749 Frederick County MD Special Tax Revenue (Jefferson Technology Park) 7.125% 7/1/43 5,000 5,672 Harford County MD GO 5.000% 7/1/15 2,000 2,041 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 1,780 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,012 Maryland GO 5.000% 11/1/15 6,000 6,220 Maryland GO 5.000% 3/1/22 10,000 12,175 Maryland GO 5.000% 8/1/22 15,000 18,826 Maryland GO 5.000% 8/1/25 6,495 8,032 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/26 4,000 4,771 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/27 7,005 8,282 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/33 6,750 7,709 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/15 (Prere.) 220 223 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/15 (Prere.) 2,000 2,029 Prince Georges County MD GO 5.000% 9/15/15 3,740 3,854 Prince Georges County MD GO 5.000% 9/15/16 10,000 10,756 Westminster MD Revenue (Lutheran Village at Miller's Grant) 6.125% 7/1/39 750 801 Westminster MD Revenue (Lutheran Village at Miller's Grant) 6.250% 7/1/44 2,000 2,147 Massachusetts (1.4%) Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 14,167 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 120 149 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/22 (Prere.) 745 927 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 635 700 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 7,165 7,828 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.125% 7/1/44 5,950 6,355 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.750% 7/15/43 3,750 4,304 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,739 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,359 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,815 Massachusetts Development Finance Agency Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 4,000 4,010 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,710 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,757 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 8,226 Massachusetts GO 5.000% 10/1/15 2,000 2,066 2 Massachusetts GO PUT 0.320% 8/1/17 5,000 4,999 Massachusetts GO VRDO 0.020% 2/2/15 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 6,975 8,155 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/18 (Prere.) 5,100 5,924 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,935 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,159 Massachusetts Water Resources Authority Revenue VRDO 0.030% 2/6/15 13,000 13,000 Michigan (2.8%) Detroit MI Sewage Disposal System Revenue 5.125% 7/1/33 (14) 6,030 6,111 Detroit MI Water Supply System Revenue 5.000% 7/1/29 (4) 4,415 4,564 Detroit MI Water Supply System Revenue 5.000% 7/1/31 5,000 5,455 Detroit MI Water Supply System Revenue 5.250% 7/1/41 1,270 1,382 Grand Traverse County MI Hospital Finance Authority Revenue 5.000% 7/1/44 1,730 1,986 Grand Traverse County MI Hospital Finance Authority Revenue 5.000% 7/1/47 3,550 4,067 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 11,013 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 11,290 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.250% 11/1/40 7,500 8,684 Karegnondi Water Authority Michigan Water Supply System Revenue (Karegnondi Water Pipeline) 5.000% 11/1/43 16,110 18,124 Michigan Building Authority Revenue 5.000% 11/15/36 (4) 6,500 7,268 Michigan Finance Authority Revenue 5.000% 10/1/33 3,000 3,492 Michigan Finance Authority Revenue 5.000% 10/1/34 3,670 4,275 Michigan Finance Authority Revenue (Beaumont Health Obligated Group) 5.000% 8/1/33 5,500 6,433 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/44 14,830 16,040 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/44 4,625 4,922 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/33 2,750 3,210 Michigan Finance Authority Revenue (MidMichigan Obligated Group) 5.000% 6/1/34 3,000 3,480 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/36 2,500 2,772 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,329 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 2,930 2,942 Michigan Finance Authority Student Loan Revenue 5.000% 11/1/15 2,400 2,477 Michigan Finance Authority Student Loan Revenue 5.000% 11/1/16 3,670 3,909 Michigan Finance Authority Student Loan Revenue 5.000% 11/1/17 2,625 2,867 Michigan GO 5.250% 9/15/26 (4) 12,000 13,337 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,372 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/19 (Prere.) 4,315 5,263 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 3,870 3,532 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 9,547 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 14,630 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 9,220 7,977 Oakland University of Michigan Revenue VRDO 0.020% 2/6/15 LOC 3,985 3,985 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 6.000% 8/1/19 (Prere.) 7,000 8,549 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/39 2,000 2,302 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 11,276 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 6,125 6,957 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 2,065 2,267 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/37 2,000 2,168 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/39 1,700 1,920 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/44 2,000 2,253 Minnesota (0.6%) Anoka MN Healthcare & Housing Facilities Revenue (Homestead at Anoka Inc.) 5.375% 11/1/34 1,135 1,205 Anoka MN Healthcare & Housing Facilities Revenue (Homestead at Anoka Inc.) 5.125% 11/1/49 4,050 4,147 Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,262 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,859 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 680 718 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,031 Rochester MN Health Care & Housing Facility Revenue (Homestead At Rochester, Inc. Project) 6.875% 12/1/48 10,000 11,433 St. Paul MN Port Authority Solid Waste Disposal Revenue (Gerdau St. Paul Steel Mill Project) 4.500% 10/1/37 8,500 8,679 Mississippi (0.1%) Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 6,250 Missouri (0.8%) Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/33 10,000 11,294 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,820 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,807 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 6,125 6,209 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.500% 5/1/43 8,500 9,644 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 7,248 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/48 2,475 2,817 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) 5.000% 11/15/45 5,000 5,797 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.030% 2/2/15 3,380 3,380 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 1,830 1,893 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 1,405 1,468 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 2,985 3,073 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/16 (Prere.) 2,000 2,088 Montana (0.0%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 460 474 Nebraska (0.7%) Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 50,000 58,107 3 Nebraska Public Power District Revenue 5.000% 1/1/35 3,200 3,675 Nevada (0.5%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 9,500 10,555 Clark County NV School District GO 5.000% 6/15/25 10,000 11,230 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,860 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 1,505 1,660 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 2,640 2,845 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.020% 2/6/15 LOC 9,990 9,990 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,486 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,792 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 8,390 New Jersey (8.0%) Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) 5.750% 2/15/42 5,000 5,894 Gloucester County NJ Pollution Control Financing Authority Revenue (Logan Project) 5.000% 12/1/24 11,500 13,160 New Jersey Building Authority Revenue 5.000% 6/15/19 13,670 15,509 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 1,450 1,483 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/39 8,000 8,917 New Jersey Casino Reinvestment Development Authority Revenue (Luxury Tax) 5.250% 11/1/44 6,500 7,228 New Jersey COP 5.250% 6/15/27 5,000 5,643 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 1,500 1,553 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 2,050 New Jersey Economic Development Authority Revenue (Goethals Bridge Replacement Project) 5.375% 1/1/43 750 843 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 22,396 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,499 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 7,833 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,349 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,437 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,332 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,221 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 11,556 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,285 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 7,658 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 1,650 1,850 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,706 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,438 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,316 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/34 1,760 1,969 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 6/15/40 19,485 21,720 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 2/2/15 4,600 4,600 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.020% 2/2/15 2,800 2,800 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.125% 9/15/23 12,730 13,916 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.250% 9/15/29 9,750 10,563 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 6/1/19 (Prere.) 6,500 8,311 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 (ETM) 75 77 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,390 4,516 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,536 New Jersey Health Care Facilities Financing Authority Department of Human Services Lease Revenue (Marlboro Psychiatric Hospital Project) 5.000% 9/15/29 5,000 5,804 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,536 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,770 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/18 15,000 16,901 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 10,205 11,760 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,777 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 2,835 3,284 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,792 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/22 2,500 2,911 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 1,435 1,477 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,565 New Jersey Higher Education Assistance Authority Student Loan Revenue 3.625% 12/1/30 5,000 5,154 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.220% 2/6/15 (4) 5,970 5,970 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 2/6/15 10,000 10,000 New Jersey Transportation Corp. COP 5.000% 9/15/15 (Prere.) 7,000 7,214 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.000% 6/15/38 10,000 11,105 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 18,461 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,454 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 20,441 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/26 21,615 24,944 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,841 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,922 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 23,336 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 19,939 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 2,044 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 14,900 16,939 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/33 5,000 5,756 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/36 5,000 5,536 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,596 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,251 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/39 5,300 6,181 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/44 19,665 21,625 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 8,295 9,685 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 11,785 13,725 New Jersey Turnpike Authority Revenue 5.150% 1/1/35 (2) 21,495 23,020 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 15,000 17,164 New Jersey Turnpike Authority Revenue 5.000% 1/1/43 5,000 5,671 2 New Jersey Turnpike Authority Revenue PUT 0.550% 1/1/16 12,500 12,520 Salem County NJ Pollution Control Financing Authority Revenue (Chambers Project) 5.000% 12/1/23 17,500 20,069 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 13,645 13,080 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 3,947 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 15,000 12,083 New Mexico (0.3%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Gerald Champion Regional Medical Center) 5.500% 7/1/42 19,750 19,856 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 2,205 2,267 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 1,690 1,781 New York (11.3%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 6,057 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 25,400 29,863 Jefferson County NY Industrial Development Agency Solid Waste Disposal Revenue 4.750% 1/1/20 1,900 1,932 Jefferson County NY Industrial Development Agency Solid Waste Disposal Revenue 5.250% 1/1/24 3,345 3,434 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,010 11,484 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/39 1,000 1,153 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/44 2,000 2,297 Nassau County NY GO 4.000% 10/1/21 9,400 10,542 Nassau County NY Local Economic Assistance Corp. Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.000% 7/1/30 1,500 1,753 New York City NY Build NYC Resource Corp. Solid Waste Disposal Revenue (Pratt Paper Inc. Project) 3.750% 1/1/20 1,500 1,571 New York City NY Build NYC Resource Corp. Solid Waste Disposal Revenue (Pratt Paper Inc. Project) 4.500% 1/1/25 1,500 1,641 New York City NY Build NYC Resource Corp. Solid Waste Disposal Revenue (Pratt Paper Inc. Project) 5.000% 1/1/35 6,000 6,487 New York City NY GO 5.000% 1/1/17 (Prere.) 3,935 4,274 New York City NY GO 5.000% 8/1/20 4,330 5,177 New York City NY GO 5.000% 8/1/20 3,905 4,669 New York City NY GO 5.000% 1/1/25 1,815 1,970 New York City NY GO 5.000% 10/1/30 10,000 11,924 New York City NY GO 5.000% 8/1/32 10,000 11,806 New York City NY GO 5.000% 8/1/36 15,000 17,618 New York City NY GO VRDO 0.010% 2/2/15 1,900 1,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,841 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (8 Spruce Street) 4.500% 2/15/48 10,000 10,242 New York City NY Industrial Development Agency Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/28 4,000 4,457 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 3,588 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 10,000 12,097 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 26,000 28,372 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/17 3,250 3,381 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/18 3,500 3,666 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/19 4,500 4,712 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/20 4,000 4,180 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,820 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,676 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,927 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 5,000 5,761 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 10,000 11,509 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.030% 2/2/15 8,300 8,300 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,651 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,575 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/37 20,000 23,412 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/40 12,000 13,710 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,296 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 130 140 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 7,870 8,546 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/36 15,000 17,741 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/38 7,865 9,327 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,298 New York Liberty Development Corp. Revenue 5.125% 1/15/44 5,000 5,658 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,080 5,757 New York Liberty Development Corp. Revenue 6.375% 7/15/49 10,870 12,419 New York Liberty Development Corp. Revenue 5.750% 11/15/51 11,000 13,129 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,142 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 3,845 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,691 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 3,515 3,914 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 8,000 9,476 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,358 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,000 2,343 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/32 2,250 2,716 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/33 2,500 3,007 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/36 14,000 15,976 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/36 9,225 11,071 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,575 9,934 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,315 9,633 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 15,021 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 10,557 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,726 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,771 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,500 9,865 New York Metropolitan Transportation Authority Revenue VRDO 0.010% 2/2/15 LOC 5,800 5,800 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/17 (Prere.) 8,750 9,820 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.886% 5/1/18 19,440 19,447 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,220 5,252 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 280 282 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,121 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 10,000 10,061 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/25 10,000 12,690 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 12,000 15,039 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/37 6,400 7,429 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.020% 2/6/15 5,200 5,200 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,797 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,244 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.020% 2/6/15 6,800 6,800 New York State Liberty Development Corp. Liberty Revenue (3 World Trade Center Project) 5.000% 11/15/44 46,500 49,728 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.150% 2/6/15 10,670 10,670 New York State Thruway Authority Revenue 5.000% 1/1/30 8,180 9,831 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 23,008 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 5,800 5,800 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 9,500 9,500 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 5.000% 4/1/25 2,000 2,362 Niagara NY Frontier Transportation Authority (Buffalo Niagara International Airport) 5.000% 4/1/26 3,750 4,390 1,2 Nuveen Dividend Advantage Municipal Fund 3 iMTP 0.770% 10/1/17 25,000 25,006 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 7,001 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,693 Port Authority of New York & New Jersey Revenue 5.000% 9/1/27 1,695 2,028 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,726 Port Authority of New York & New Jersey Revenue 5.000% 9/1/32 4,500 5,290 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 11,178 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 4,000 4,691 Port Authority of New York & New Jersey Revenue 5.000% 12/1/33 5,000 5,796 Port Authority of New York & New Jersey Revenue 5.000% 10/15/34 6,650 7,769 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 28,164 Port Authority of New York & New Jersey Revenue 5.000% 10/15/35 3,740 4,356 Port Authority of New York & New Jersey Revenue 5.000% 10/15/36 2,665 3,099 Port Authority of New York & New Jersey Revenue 5.000% 10/15/37 4,665 5,420 Port Authority of New York & New Jersey Revenue 5.000% 10/15/44 10,000 11,537 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.070% 2/6/15 3,400 3,400 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,695 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 15,456 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/30 2,315 2,706 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/31 1,000 1,163 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/27 3,485 3,821 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/32 3,000 3,257 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/38 4,000 4,316 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 4,000 4,768 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 2,000 2,379 Ulster County NY Capital Resource Corp. Revenue (Health Alliance Senior Living Corp. - Woodland Pond at New Paltz Project) 0.000% 9/15/44 2,710 1,874 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 2,500 2,494 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 6,934 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,530 North Carolina (1.1%) Charlotte NC COP VRDO 0.010% 2/6/15 20,000 20,000 3 Durham County NC GO 5.000% 9/1/21 2,020 2,497 3 Durham County NC GO 5.000% 9/1/22 2,070 2,602 3 Durham NC GO 5.000% 9/1/20 2,520 3,057 North Carolina GO 5.500% 3/1/15 2,355 2,366 North Carolina GO 5.000% 6/1/15 3,000 3,049 North Carolina GO 5.000% 5/1/18 3,000 3,418 North Carolina GO 5.000% 6/1/20 5,000 6,032 North Carolina GO 5.000% 6/1/20 10,360 12,499 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 95 95 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 730 734 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,883 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/23 9,785 11,454 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,262 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/34 5,050 5,602 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Aldersgate) 6.250% 7/1/35 4,500 4,967 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,907 Wake County NC GO 5.000% 2/1/16 7,800 8,178 Ohio (1.8%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,814 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,520 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 14,195 11,958 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.250% 6/1/37 5,000 4,448 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,559 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 25,730 21,867 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 15,545 14,312 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,488 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,680 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 3,380 3,960 Columbus OH GO 5.000% 2/15/22 7,375 9,152 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/44 440 496 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 7,280 8,388 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 7,500 8,956 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,683 Ohio GO 4.500% 3/15/16 (Prere.) 2,030 2,128 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.030% 2/2/15 7,700 7,700 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 11,285 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/24 4,000 5,035 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 4,129 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 4,086 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 3,000 3,274 Oklahoma (0.4%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (2)(Prere.) 4,250 4,337 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (2)(Prere.) 4,510 4,602 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.125% 4/1/42 10,260 8,252 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 1,065 1,097 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 1,365 1,432 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 1,560 1,620 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 3,000 3,205 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/18 (Prere.) 4,500 5,188 Oklahoma Municipal Power Authority Power Supply System Revenue 5.000% 1/1/38 3,500 4,166 Oregon (0.2%) Oregon Health & Science University Revenue 5.750% 7/1/39 6,750 7,953 Oregon Housing & Community Service Department Single Family Mortgage Revenue 4.000% 7/1/44 2,985 3,251 Port of Portland OR International Airport Revenue 5.000% 7/1/32 1,000 1,177 Port of Portland OR International Airport Revenue 5.000% 7/1/33 3,485 4,091 Port of Portland OR International Airport Revenue 5.000% 7/1/34 3,160 3,695 Pennsylvania (3.4%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,759 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 555 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,369 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.976% 2/1/37 10,425 9,380 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/30 2,800 3,178 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 4,500 4,993 1 Bristol Township PA School District GO TOB VRDO 0.070% 2/6/15 12,900 12,900 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/22 1,000 1,205 Cumberland County PA Municipal Authority Revenue (Asbury Pennsylvania CCRC Obligated Group) 5.250% 1/1/41 4,000 4,192 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/39 1,625 1,754 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/46 3,175 3,409 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 1,700 1,700 2 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) PUT 1.181% 6/1/24 18,500 18,554 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) VRDO 0.010% 2/2/15 1,900 1,900 Lancaster County PA Hospital Authority Health Center Revenue (Masonic Homes Project) VRDO 0.010% 2/2/15 LOC 5,395 5,395 Lehigh County PA Authority Water & Sewer Revenue 5.000% 12/1/43 4,285 4,986 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.125% 7/1/32 2,710 2,857 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.250% 7/1/42 4,000 4,186 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,674 Montgomery County PA Higher Education & Health Authority Revenue (Arcadia University) 5.750% 4/1/40 3,530 4,017 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 3,194 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,963 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/35 5,000 5,532 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke's Hospital Project) 5.500% 8/15/40 6,500 7,152 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (National Gypsum Co.) 5.500% 11/1/44 5,000 5,173 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 17,500 17,984 Pennsylvania GO 5.000% 4/1/22 12,875 15,814 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,489 1 Pennsylvania State University Revenue TOB VRDO 0.020% 2/6/15 LOC 8,000 8,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,505 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,846 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,516 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 9,200 10,921 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/33 5,000 5,935 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/33 4,000 4,907 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,908 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/39 8,000 5,870 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/39 13,000 15,353 Philadelphia PA Airport Revenue 5.000% 6/15/21 2,820 3,343 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,850 6,338 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/42 7,845 8,473 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 10 12 Philadelphia PA School District GO 6.000% 9/1/18 (Prere.) 190 225 Philadelphia PA School District GO 6.000% 9/1/38 12,800 14,614 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.120% 2/6/15 (4) 5,950 5,950 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.808% 12/1/17 15,230 15,110 Puerto Rico (1.2%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.125% 7/1/37 4,905 3,335 Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 13,965 9,476 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14) 5,000 5,026 Puerto Rico GO 5.000% 7/1/28 1,845 1,310 Puerto Rico GO 5.125% 7/1/28 3,245 2,305 Puerto Rico GO 5.375% 7/1/30 3,665 2,621 Puerto Rico GO 5.125% 7/1/31 3,125 2,180 Puerto Rico GO 8.000% 7/1/35 14,000 11,707 Puerto Rico GO 5.250% 7/1/37 5,055 3,463 Puerto Rico GO 5.750% 7/1/38 4,320 3,057 Puerto Rico GO 5.500% 7/1/39 7,315 5,075 Puerto Rico GO 6.500% 7/1/40 4,000 2,915 Puerto Rico GO 6.500% 7/1/40 1,830 1,334 Puerto Rico GO 5.000% 7/1/41 12,295 8,207 Puerto Rico GO 5.750% 7/1/41 10,290 7,228 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 38,370 5,485 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/38 3,690 2,605 Puerto Rico Sales Tax Financing Corp. Revenue 5.375% 8/1/39 3,000 2,106 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/40 9,900 7,376 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/40 8,225 6,293 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 1,000 687 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/43 7,000 4,542 Puerto Rico Sales Tax Financing Corp. Revenue 5.000% 8/1/46 4,880 3,558 South Carolina (1.4%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 5,000 5,212 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 14,650 15,272 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/16 (Prere.) 10,120 10,966 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,270 1,285 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,180 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,946 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,571 South Carolina Public Service Authority Revenue 5.000% 12/1/34 7,430 8,792 South Carolina Public Service Authority Revenue 5.000% 12/1/35 7,940 9,373 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 17,251 South Carolina Public Service Authority Revenue 5.000% 12/1/38 15,335 17,789 South Carolina Public Service Authority Revenue 5.000% 12/1/39 5,000 5,865 South Dakota (0.3%) South Dakota Building Authority Revenue 5.000% 6/1/38 4,000 4,670 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,000 11,441 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/44 5,000 5,744 Tennessee (2.1%) Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.250% 1/1/45 6,500 7,499 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/39 7,600 8,608 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 0.000% 1/1/42 3,215 836 Metropolitan Government of Nashville & Davidson County TN Industrial Development Board Revenue (Waste Management Inc. Tennessee Project) PUT 1.500% 8/1/17 7,500 7,502 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 10,550 10,550 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.030% 2/2/15 (4) 27,700 27,700 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 20,975 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 22,820 25,545 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 7,280 8,350 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 3,460 3,912 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 2,295 2,681 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 990 1,143 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 6,285 7,440 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 2,055 2,400 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 1,655 1,982 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 5,780 6,781 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 2,940 3,539 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 2,520 3,052 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 16,215 19,247 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 1,540 1,586 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 2,130 2,193 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 1,520 1,637 Tennessee Housing Development Agency Residential Finance Program Revenue 4.000% 7/1/39 4,415 4,808 Texas (8.8%) Austin TX Airport System Revenue 5.000% 11/15/26 1,000 1,219 Austin TX Airport System Revenue 5.000% 11/15/39 4,370 5,054 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 2,038 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 1,414 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 6,590 7,278 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,767 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/26 10,000 11,601 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/32 7,200 8,178 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 3,760 4,252 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 7,000 7,916 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 21,275 23,706 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 7,085 7,977 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/42 10,000 11,117 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/42 16,785 18,660 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/43 4,240 4,734 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/34 19,500 15,574 Grand Parkway Transportation Corp. Texas System Toll Revenue 5.250% 10/1/51 8,000 9,285 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/31 8,000 9,243 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/38 2,500 2,744 Harris County TX Sports Authority Revenue 5.000% 11/15/31 500 585 Harris County TX Sports Authority Revenue 5.000% 11/15/32 500 583 Harris County TX Sports Authority Revenue 5.000% 11/15/34 1,100 1,279 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,675 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,688 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal Improvement Projects) 4.750% 7/1/24 7,500 8,247 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal Improvement Projects) 6.125% 7/15/27 11,000 11,042 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal Improvement Projects) 5.000% 7/1/29 23,150 25,217 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal Improvement Projects) 6.500% 7/15/30 4,000 4,693 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/22 2,250 2,634 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 12 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 18 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 245 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,640 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 11,166 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,393 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,285 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care . Project) 5.625% 2/15/35 3,195 3,242 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care . Project) 5.125% 2/15/42 2,750 2,889 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,139 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.400% 5/1/15 12,000 11,999 New Hope TX Cultural Education Facilities . Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/39 1,250 1,351 New Hope TX Cultural Education Facilities . Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/46 3,100 3,336 North Texas Tollway Authority System Revenue 6.125% 1/1/16 (Prere.) 12,000 12,646 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 22,879 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,670 North Texas Tollway Authority System Revenue 5.000% 1/1/30 6,250 7,291 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,283 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 14,740 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 9,079 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 32,305 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 18,146 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 6,131 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,567 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 1,170 1,367 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/24 7,650 9,356 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/25 1,000 1,233 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,813 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 10,006 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 595 599 Texas GO 5.750% 8/1/31 405 407 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.861% 9/15/17 16,165 16,173 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 11,488 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,400 17,902 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/25 16,500 18,861 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/26 3,050 3,470 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,550 1,886 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 12,710 16,239 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 3,395 3,835 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/32 6,480 7,229 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 278 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 57,088 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,557 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 25,088 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 12,527 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 12/31/38 12,500 15,768 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 8,525 10,227 Texas Private Activity Surface Transportation Corp. Revenue 7.000% 6/30/40 550 674 Texas Private Activity Surface Transportation Corp. Revenue 6.750% 6/30/43 15,000 18,488 Texas TRAN 1.500% 8/31/15 30,000 30,245 3 Texas Transportation Commission Turnpike System Revenue 5.000% 8/15/34 30,000 34,303 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 3,878 3 Westlake TX Special Assessment Revenue 6.250% 9/1/40 2,500 2,500 3 Westlake TX Special Assessment Revenue 6.375% 9/1/45 2,500 2,500 Utah (0.4%) Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/29 4,475 5,220 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/30 3,700 4,305 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/31 4,685 5,434 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 3,500 4,046 Utah GO 5.000% 7/1/15 5,000 5,102 3 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/35 10,460 12,354 Vermont (0.2%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 3,275 3,443 2 Vermont Student Assistance Corp. Education Loan Revenue 1.756% 6/1/22 6,505 6,515 2 Vermont Student Assistance Corp. Education Loan Revenue 3.256% 12/3/35 10,000 10,058 Virgin Islands (0.5%) Virgin Islands Port Authority Marine Revenue 5.000% 9/1/29 3,500 4,026 Virgin Islands Port Authority Marine Revenue 5.000% 9/1/33 2,250 2,546 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 2,400 2,661 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 27,000 30,203 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,157 Virginia (1.4%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 435 590 Charles City County VA Economic Development Authority Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 3,500 3,509 Chesapeake VA Toll Road Revenue 0.000% 7/15/40 7,800 5,470 Chesterfield County VA Economic Development Authority Retirement Facilities Revenue (Brandermill Woods Project) 5.125% 1/1/43 4,750 4,979 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/29 1,425 1,628 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/30 2,000 2,277 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/31 1,155 1,311 Fredericksburg VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/33 1,000 1,129 Gloucester County NJ Industrial Development Authority Solid Waste Disposal Revenue (Waste Management, Inc. Project) PUT 1.600% 5/1/17 4,000 4,032 Hanover County VA Economic Development Authority Residential Care Facility Revenue (Covenant Woods) 5.000% 7/1/42 5,550 5,769 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 10,180 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 7,114 Virginia GO 5.000% 6/1/17 7,480 8,262 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 12,670 14,020 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 18,000 21,053 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 13,350 14,805 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 12,530 Winchester VA Economic Development Authority Hospital Revenue (Valley Health System Obligated Group) 5.000% 1/1/44 4,000 4,588 Washington (1.4%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 3,010 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,793 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,883 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,371 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,468 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 10,405 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/30 9,060 10,265 Tobacco Settlement Authority Washington Revenue 5.250% 6/1/31 5,000 5,661 Washington GO 5.000% 7/1/15 (2) 2,425 2,475 3 Washington GO 5.000% 7/1/20 15,000 18,004 Washington GO 5.000% 7/1/21 5,305 6,468 3 Washington GO 5.000% 7/1/21 15,000 18,289 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 11,061 Washington Health Care Facilities Authority Revenue (Seattle Cancer Care Alliance) 5.000% 3/1/38 10,000 11,560 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,679 West Virginia (0.3%) West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,812 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,869 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.375% 6/1/38 5,000 5,838 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/39 400 454 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.500% 6/1/44 5,000 5,887 West Virginia Hospital Finance Authority Hospital Revenue (Valley Health System Obligated Group) 5.000% 1/1/44 2,250 2,566 Wisconsin (2.4%) Platteville WI Redevelopment Authority Revenue (Platteville Real Estate) 5.000% 7/1/42 3,000 3,197 Public Finance Authority of Wisconsin Airport Facilities Revenue (AFCO Investors II Portfolio) 5.000% 10/1/23 9,200 9,319 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/17 6,100 6,715 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/22 11,695 13,191 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.250% 7/1/28 12,000 13,395 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/42 5,000 5,381 Public Finance Authority of Wisconsin CCRC Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 14,500 17,259 Public Finance Authority of Wisconsin Exempt Facilities Revenue (National Gypsum Co.) 5.250% 4/1/30 10,000 10,350 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/26 2,410 2,886 Wisconsin GO 6.000% 5/1/27 17,000 20,452 Wisconsin GO 6.250% 5/1/37 20,200 24,333 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 6,437 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 12,213 Wisconsin Health & Educational Facilities Authority Revenue (Children's Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,751 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.250% 10/15/39 6,765 7,657 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 5,500 6,273 Wisconsin Health & Educational Facilities Authority Revenue (Prohealth Care Obligated Group) 5.000% 8/15/39 5,000 5,780 Wisconsin Health & Educational Facilities Authority Revenue (Thedacare Inc. Obligated Group) 5.000% 12/15/34 9,300 10,888 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.030% 2/6/15 LOC 20,500 20,500 Total Tax-Exempt Municipal Bonds (Cost $7,704,069) Shares Temporary Cash Investment (3.6%) Money Market Fund (3.6%) 4 Vanguard Municipal Cash Management Fund (Cost $310,925) 0.021% 310,925,270 310,925 Total Investments (101.0%) (Cost $8,014,994) Other Assets and Liabilities-Net (-1.0%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $126,930,000, representing 1.5% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of January 31, 2015. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). High-Yield Tax-Exempt Fund (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds   Temporary Cash Investments   Total  C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. High-Yield Tax-Exempt Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at January 31, 2015. D. At January 31, 2015, the cost of investment securities for tax purposes was $8,022,834,000. Net unrealized appreciation of investment securities for tax purposes was $639,070,000, consisting of unrealized gains of $657,914,000 on securities that had risen in value since their purchase and $18,844,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Tax-Exempt Money Market Fund Schedule of Investments As of January 31, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (95.6%) Alabama (0.1%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.020% 2/6/15 16,055 16,055 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.060% 2/6/15 (4) 1,245 1,245 Alaska (1.0%) Alaska GO BAN 1.000% 3/23/15 100,000 100,119 Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.010% 2/6/15 13,400 13,400 Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.020% 2/6/15 10,000 10,000 Alaska Student Loan Corp. Education Loan Revenue VRDO 0.050% 2/6/15 LOC 35,655 35,655 Anchorage Alaska Electric Authority CP 0.080% 3/17/15 LOC 3,800 3,800 Anchorage Alaska Electric Authority CP 0.080% 3/17/15 LOC 2,400 2,400 North Slope Borough AK 2.000% 6/30/15 10,000 10,077 Valdez AK Marine Terminal Revenue (Exxon Pipeline Co.) VRDO 0.010% 2/2/15 3,055 3,055 Arizona (1.1%) 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.030% 2/6/15 21,000 21,000 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.050% 2/6/15 9,995 9,995 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.020% 2/6/15 LOC 9,580 9,580 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.020% 2/6/15 LOC 65,780 65,780 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.030% 2/6/15 7,260 7,260 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.060% 2/6/15 6,695 6,695 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.040% 2/6/15 (2) 12,045 12,045 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.120% 2/6/15 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB PUT 0.110% 3/26/15 LOC 20,215 20,215 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.030% 2/6/15 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.020% 2/6/15 4,000 4,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.020% 2/6/15 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.030% 2/6/15 3,320 3,320 1 Tempe AZ Union High School District No. 213 GO TOB VRDO 0.020% 2/6/15 6,840 6,840 1 University of Arizona Revenue TOB VRDO 0.030% 2/6/15 3,300 3,300 Arkansas (0.0%) Arkansas GO 5.000% 10/1/15 6,510 6,718 California (3.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.020% 2/6/15 LOC 7,000 7,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.020% 2/6/15 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.030% 2/6/15 5,050 5,050 1 California Health Facilities Financing Authority Revenue (Providence Health Services) TOB VRDO 0.060% 2/6/15 9,480 9,480 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 2/6/15 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 2/6/15 3,660 3,660 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 2/6/15 24,170 24,170 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.020% 2/6/15 78,710 78,710 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 2/6/15 2,500 2,500 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.030% 2/6/15 5,545 5,545 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 8/2/15 15,000 15,000 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.040% 2/27/15 24,575 24,575 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.030% 5/22/15 10,000 10,000 1 Golden State Tobacco Securitization Corp. California TOB VRDO 0.050% 2/6/15 (13)(3) 9,900 9,900 2 Irvine CA Ranch Water District Revenue PUT 0.030% 3/12/15 8,550 8,550 2 Irvine CA Ranch Water District Revenue PUT 0.030% 3/12/15 5,695 5,695 Los Angeles CA Community College District GO 2.000% 8/1/15 16,790 16,948 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.030% 2/6/15 (4)(2) 17,500 17,500 Los Angeles County CA TRAN 1.500% 6/30/15 120,000 120,675 Los Angeles International Airport Revenue CP 0.100% 2/10/15 LOC 6,000 6,000 2 Metropolitan Water District of Southern California Revenue PUT 0.040% 6/5/15 22,910 22,910 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 2/6/15 LOC 26,000 26,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.110% 2/6/15 LOC 20,000 20,000 2 Riverside CA Water Revenue PUT 0.040% 4/1/15 14,085 14,085 Riverside County CA TRAN 1.500% 6/30/15 65,000 65,367 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 2.000% 6/15/15 3,630 3,655 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 2.000% 6/15/15 6,655 6,701 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 2.000% 8/1/15 2,685 2,709 1 Sweetwater CA Unified School District GO TOB VRDO 0.040% 2/6/15 (13) 13,600 13,600 1 University of California Revenue TOB VRDO 0.030% 2/6/15 7,600 7,600 University of California Revenue VRDO 0.020% 2/6/15 26,800 26,800 Ventura County CA TRAN 1.500% 7/1/15 36,610 36,817 Colorado (2.6%) 1 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.020% 2/6/15 LOC 21,995 21,995 Castle Rock CO COP VRDO 0.040% 2/6/15 LOC 9,765 9,765 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/15 (14)(Prere.) 2,600 2,698 Colorado General Fund TRAN 2.000% 6/26/15 45,000 45,335 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.020% 2/6/15 LOC 400 400 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.020% 2/6/15 7,000 7,000 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.030% 2/6/15 13,635 13,635 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.030% 2/6/15 6,000 6,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.030% 2/6/15 7,175 7,175 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.030% 2/6/15 12,700 12,700 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.030% 2/6/15 13,300 13,300 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.020% 2/6/15 16,200 16,200 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.020% 2/6/15 25,320 25,320 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.030% 2/6/15 45,545 45,545 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.030% 2/6/15 5,570 5,570 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 2/6/15 22,990 22,990 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.020% 2/6/15 5,400 5,400 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.030% 2/6/15 6,085 6,085 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.030% 2/6/15 11,000 11,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.030% 2/6/15 44,225 44,225 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.040% 2/6/15 (7) 26,710 26,710 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.050% 2/6/15 15,700 15,700 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.030% 2/6/15 11,210 11,210 Colorado Springs CO Utility System Revenue VRDO 0.020% 2/6/15 32,240 32,240 Colorado Springs CO Utility System Revenue VRDO 0.020% 2/6/15 9,285 9,285 Colorado Springs CO Utility System Revenue VRDO 0.020% 2/6/15 12,500 12,500 1 Denver CO City & County Airport Revenue TOB VRDO 0.040% 2/6/15 LOC 25,000 25,000 Connecticut (0.7%) Connecticut GO 1.500% 11/15/15 15,000 15,158 2 Connecticut GO 0.060% 1/1/16 4,500 4,500 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.060% 2/6/15 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.010% 2/6/15 10,445 10,445 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.010% 2/6/15 20,665 20,665 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.020% 2/6/15 40,205 40,205 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.040% 2/6/15 29,050 29,050 Hartford CT GO 5.000% 8/1/15 (4)(Prere.) 1,970 2,017 Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.280% 2/6/15 (14) 1,225 1,225 District of Columbia (1.1%) 1 District of Columbia GO TOB PUT 0.110% 2/19/15 LOC 22,710 22,710 District of Columbia Housing Finance Agency (Edgewood Terrace) PUT 0.280% 12/1/15 7,190 7,190 1 District of Columbia Income Tax Revenue TOB VRDO 0.020% 2/6/15 7,855 7,855 1 District of Columbia Income Tax Revenue TOB VRDO 0.030% 2/6/15 9,995 9,995 1 District of Columbia Income Tax Revenue TOB VRDO 0.040% 2/6/15 4,200 4,200 District of Columbia Revenue (American University) VRDO 0.020% 2/6/15 LOC 10,000 10,000 District of Columbia Revenue (Georgetown University) VRDO 0.010% 2/6/15 LOC 32,000 32,000 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.050% 2/6/15 26,000 26,000 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.030% 2/2/15 LOC 3,700 3,700 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.020% 2/6/15 LOC 12,790 12,790 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.030% 2/6/15 (4) 6,190 6,190 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.040% 2/6/15 (4)(3) 9,500 9,500 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.040% 2/6/15 (4) 11,870 11,870 District of Columbia Water & Sewer Authority Public Utility Revenue VRDO 0.010% 2/6/15 12,125 12,125 District of Columbia Water & Sewer Authority Public Utility Revenue VRDO 0.020% 2/6/15 10,000 10,000 1 Metropolitan Washington DC/VA Airports Authority Airport System Revenue TOB VRDO 0.050% 2/6/15 9,750 9,750 Florida (3.6%) 1 Broward County FL GO TOB VRDO 0.020% 2/6/15 10,750 10,750 1 Broward County FL School Board COP TOB PUT 0.110% 3/5/15 LOC 34,245 34,245 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.030% 2/6/15 5,660 5,660 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.020% 2/6/15 12,700 12,700 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.020% 2/6/15 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.020% 2/6/15 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.030% 2/6/15 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.030% 2/6/15 10,080 10,080 1 Florida Department of Management Services COP TOB VRDO 0.030% 2/6/15 6,960 6,960 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.080% 2/6/15 850 850 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 (ETM) 13,155 13,418 Florida Keys Aqueduct Authority Water Revenue VRDO 0.020% 2/6/15 LOC 28,350 28,350 1 Florida Ports Financing Commission Revenue TOB PUT 0.600% 7/8/15 3,930 3,930 Gainesville FL Utility System Revenue VRDO 0.010% 2/2/15 1,600 1,600 1 Greater Orlando Aviation Authority Florida Airport Facilities Revenue TOB VRDO 0.030% 2/6/15 12,000 12,000 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.010% 2/2/15 6,300 6,300 1 Jacksonville FL Special Revenue TOB VRDO 0.030% 2/6/15 3,900 3,900 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.050% 2/6/15 (13)(12) 11,500 11,500 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.020% 2/6/15 LOC 48,720 48,720 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.020% 2/6/15 LOC 53,625 53,625 1 Miami-Dade County FL School Board COP TOB VRDO 0.020% 2/6/15 LOC 15,880 15,880 Miami-Dade County FL Seaport Revenue VRDO 0.020% 2/6/15 LOC 57,800 57,800 Miami-Dade County FL Seaport Revenue VRDO 0.030% 2/6/15 LOC 6,000 6,000 North Broward FL Hospital District Revenue VRDO 0.020% 2/6/15 LOC 78,690 78,690 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.030% 2/6/15 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.020% 2/6/15 LOC 19,400 19,400 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.080% 2/6/15 1,300 1,300 1 Orange County FL School Board COP TOB VRDO 0.020% 2/6/15 LOC 34,460 34,460 1 Orange County FL School Board COP TOB VRDO 0.030% 2/6/15 8,000 8,000 1 Orange County FL School Board COP TOB VRDO 0.030% 2/6/15 (12) 19,070 19,070 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.020% 2/6/15 LOC 19,900 19,900 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.020% 2/6/15 8,295 8,295 Palm Beach County FL Revenue (Children's Home Society Project) VRDO 0.070% 2/6/15 LOC 11,065 11,065 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.040% 2/6/15 LOC 5,700 5,700 1 Palm Beach County FL School Board COP TOB VRDO 0.060% 2/6/15 (4) 2,935 2,935 1 South Florida Water Management District COP TOB VRDO 0.020% 2/2/15 (4)(2) 11,965 11,965 1 South Florida Water Management District COP TOB VRDO 0.040% 2/6/15 (4)(2) 7,225 7,225 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.050% 2/6/15 9,360 9,360 St. Petersburg FL Public Utility Revenue 5.000% 10/1/15 (14)(Prere.) 2,000 2,063 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) VRDO 0.020% 2/6/15 LOC 15,180 15,180 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.040% 2/6/15 6,730 6,730 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/15 (14)(Prere.) 1,805 1,863 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/15 (14)(Prere.) 3,275 3,380 Georgia (2.5%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.020% 2/6/15 LOC 22,280 22,280 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.020% 2/6/15 LOC 6,600 6,600 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.020% 2/6/15 LOC 25,000 25,000 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.020% 2/6/15 (4)LOC 26,260 26,260 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.030% 2/6/15 (4) 11,990 11,990 Forsyth County GA School District 5.000% 2/1/15 (14)(Prere.) 5,000 5,000 Forsyth County GA School District 5.000% 2/1/15 (14)(Prere.) 3,000 3,000 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.030% 2/6/15 22,835 22,835 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.020% 2/6/15 LOC 48,075 48,075 Georgia GO 5.000% 3/1/15 24,340 24,433 Georgia GO 5.000% 7/1/15 1,000 1,020 1 Georgia GO TOB VRDO 0.050% 2/6/15 10,795 10,795 1 Gwinnett County GA School District GO TOB VRDO 0.020% 2/6/15 12,080 12,080 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.020% 2/6/15 LOC 39,650 39,650 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.020% 2/6/15 LOC 11,860 11,860 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.020% 2/6/15 89,100 89,100 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.020% 2/6/15 15,145 15,145 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.030% 2/6/15 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.040% 2/6/15 4,000 4,000 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.020% 2/6/15 22,100 22,100 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.020% 2/6/15 28,400 28,400 Hawaii (0.8%) 2 Hawaii Department of Budget & Finance Revenue (Queens Health System) PUT 0.160% 8/28/15 11,270 11,270 2 Hawaii Department of Budget & Finance Revenue (Queens Health System) PUT 0.160% 8/28/15 10,500 10,500 Honolulu HI City & County GO 5.000% 7/1/15 (14)(Prere.) 1,310 1,336 Honolulu HI City & County GO CP 0.080% 2/4/15 7,500 7,500 Honolulu HI City & County GO CP 0.080% 4/6/15 70,000 70,000 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.020% 2/6/15 LOC 16,125 16,125 1 University of Hawaii Revenue TOB VRDO 0.030% 2/6/15 (13)(1) 19,800 19,800 Idaho (1.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.020% 2/6/15 33,175 33,175 2 Idaho Health Facilities Authority Hospital Revenue (Trinity Health Group) PUT 0.090% 8/28/15 10,915 10,915 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 7,070 7,070 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 6,695 6,695 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 7,825 7,825 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 4,050 4,050 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 5,735 5,735 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 5,245 5,245 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 5,830 5,830 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 6,755 6,755 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 9,715 9,715 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 9,920 9,920 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 9,605 9,605 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.030% 2/6/15 8,430 8,430 Idaho Housing & Finance Association Unemployment Compensation Revenue 4.000% 8/15/15 4,500 4,592 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 5,000 5,130 Idaho TAN 2.000% 6/30/15 60,000 60,462 Illinois (4.8%) Channahon IL Revenue (Morris Hospital) VRDO 0.020% 2/6/15 LOC 3,625 3,625 Channahon IL Revenue (Morris Hospital) VRDO 0.020% 2/6/15 LOC 4,675 4,675 Chicago IL Board of Education GO VRDO 0.020% 2/6/15 LOC 14,220 14,220 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.020% 2/6/15 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.070% 2/6/15 12,000 12,000 Chicago IL Midway Airport Revenue VRDO 0.040% 2/6/15 LOC 41,570 41,570 Illinois Development Finance Authority Revenue (Presbyterian Homes Two Arbor Lane Project) VRDO 0.030% 2/6/15 LOC 4,500 4,500 Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.070% 2/4/15 LOC 35,000 35,000 Illinois Educational Facilities Authority (Pooled Financing Program) CP 0.060% 4/6/15 LOC 25,223 25,223 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.020% 2/6/15 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.160% 3/12/15 10,000 10,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.020% 2/6/15 5,200 5,200 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.040% 2/6/15 9,185 9,185 2 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 0.140% 8/28/15 11,500 11,500 1 Illinois Finance Authority Revenue (Advocate Health Care Network) TOB VRDO 0.030% 2/6/15 30,290 30,290 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.020% 2/6/15 61,640 61,640 Illinois Finance Authority Revenue (Bradley University) VRDO 0.020% 2/6/15 LOC 28,385 28,385 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.030% 2/6/15 13,125 13,125 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.030% 2/6/15 LOC 21,000 21,000 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.050% 2/6/15 9,990 9,990 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.020% 2/6/15 LOC 4,670 4,670 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.060% 5/5/15 25,000 25,000 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.020% 2/6/15 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.030% 2/6/15 4,375 4,375 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.030% 2/6/15 6,000 6,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.020% 2/6/15 8,165 8,165 Illinois Finance Authority Revenue (Northwestern University) VRDO 0.010% 2/6/15 42,000 42,000 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.020% 2/6/15 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.030% 2/6/15 LOC 11,490 11,490 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.050% 2/6/15 10,200 10,200 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.020% 2/6/15 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.020% 2/6/15 14,999 14,999 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.020% 2/6/15 16,000 16,000 Illinois GO VRDO 0.010% 2/6/15 LOC 18,000 18,000 Illinois GO VRDO 0.010% 2/6/15 LOC 17,000 17,000 Illinois GO VRDO 0.010% 2/6/15 LOC 18,550 18,550 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.020% 2/6/15 LOC 16,100 16,100 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.020% 2/2/15 2,500 2,500 Illinois Housing Development Authority Revenue (Lakeshore Plaza) VRDO 0.030% 2/6/15 9,875 9,875 Illinois Housing Development Authority Revenue (Larkin Village) VRDO 0.040% 2/6/15 12,010 12,010 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (4)(Prere.) 9,715 9,910 Illinois Toll Highway Authority Revenue 5.000% 7/1/15 (4)(Prere.) 5,000 5,101 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 14,900 14,900 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.030% 2/6/15 8,995 8,995 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.020% 2/6/15 LOC 30,900 30,900 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.020% 2/6/15 28,685 28,685 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.020% 2/6/15 11,750 11,750 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.020% 2/6/15 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.030% 2/6/15 12,640 12,640 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.040% 2/6/15 13,400 13,400 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.050% 2/6/15 28,500 28,500 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.060% 2/6/15 (14) 19,300 19,300 Indiana (4.4%) Indiana Bond Bank Revenue Interim Advance Funding Program TAN 2.000% 1/5/16 18,475 18,777 Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.030% 2/6/15 LOC 26,000 26,000 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.020% 2/6/15 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.020% 2/6/15 LOC 16,215 16,215 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.030% 2/6/15 LOC 42,600 42,600 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.020% 2/6/15 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.020% 2/6/15 26,825 26,825 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.020% 2/6/15 17,000 17,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.010% 2/6/15 35,325 35,325 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.020% 2/6/15 40 40 Indiana Finance Authority State Revolving Fund Program Revenue 4.000% 2/1/16 5,580 5,792 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/6/15 12,750 12,750 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.020% 2/6/15 51,075 51,075 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.080% 2/6/15 335 335 1 Indianapolis IN Local Public Improvement Bond Bank Revenue TOB VRDO 0.200% 2/6/15 13,360 13,360 Lawrenceburg IN Pollution Control Revenue VRDO 0.020% 2/6/15 LOC 5,500 5,500 Posey County IN Economic Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.230% 4/2/15 445,000 445,000 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB PUT 0.110% 2/19/15 LOC 30,495 30,495 Iowa (0.3%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.050% 2/6/15 6,555 6,555 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.050% 2/6/15 8,130 8,130 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.050% 2/6/15 11,785 11,785 1 Iowa Special Obligation Revenue (Ijobs Program) TOB VRDO 0.070% 2/6/15 8,500 8,500 1 Iowa Special Obligation Revenue TOB VRDO 0.070% 2/6/15 11,200 11,200 Kansas (0.6%) 2 Kansas Department of Transportation Highway Revenue 0.320% 9/1/15 1,000 1,001 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.020% 2/6/15 5,990 5,990 Kansas Department of Transportation Highway Revenue VRDO 0.010% 2/6/15 4,000 4,000 2 Kansas Department of Transportation Revenue 0.104% 9/1/15 7,400 7,400 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.030% 2/6/15 9,225 9,225 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.040% 2/6/15 8,000 8,000 Leawood KS GO 1.000% 9/1/15 22,060 22,165 Wichita KS BAN 0.250% 10/15/15 24,550 24,553 Wichita KS BAN 0.300% 10/15/15 24,435 24,438 Kentucky (1.2%) Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.020% 2/6/15 32,500 32,500 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.020% 2/6/15 LOC 12,000 12,000 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.030% 2/6/15 LOC 31,000 31,000 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.030% 2/6/15 LOC 16,500 16,500 Kentucky Housing Corp. Housing Revenue VRDO 0.040% 2/6/15 10,950 10,950 Kentucky Infrastructure Authority Wastewater & Drinking Water State Revolving Fund Revenue 5.000% 2/1/16 2,850 2,985 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.020% 2/6/15 10,195 10,195 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.030% 2/6/15 6,125 6,125 Louisville and Jefferson County Metropolitan Sewer District Rev BAN 2.000% 11/24/15 76,340 77,402 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.030% 2/6/15 LOC 5,900 5,900 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.030% 2/6/15 LOC 2,700 2,700 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.030% 2/6/15 LOC 2,500 2,500 Louisiana (1.5%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.020% 2/6/15 LOC 85,000 85,000 East Baton Rouge Parish LA Sales Tax Revenue 5.000% 2/1/15 (2)(Prere.) 1,300 1,300 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.020% 2/6/15 LOC 13,905 13,905 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.020% 2/6/15 LOC 55,000 55,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.020% 2/6/15 LOC 50,000 50,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.020% 2/6/15 LOC 18,675 18,675 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.020% 2/6/15 LOC 45,740 45,740 Maine (0.1%) 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.080% 2/6/15 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.030% 2/6/15 20,000 20,000 Maryland (3.0%) Baltimore County MD BAN 1.000% 2/25/15 84,000 84,048 Baltimore County MD BAN 1.000% 2/25/15 114,000 114,065 Baltimore County MD GO 5.000% 2/1/15 9,000 9,000 Baltimore County MD GO 5.000% 2/1/16 3,000 3,144 1 Baltimore MD GO TOB VRDO 0.030% 2/6/15 7,500 7,500 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.050% 2/6/15 7,440 7,440 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.060% 2/6/15 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.060% 2/6/15 3,035 3,035 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.060% 2/6/15 4,430 4,430 Maryland GO 5.250% 2/15/15 1,325 1,328 Maryland GO 5.000% 3/1/15 21,065 21,146 Maryland GO 5.250% 3/1/15 16,205 16,270 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System) TOB VRDO 0.030% 2/6/15 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.070% 2/4/15 20,000 20,000 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.020% 2/6/15 8,265 8,265 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.020% 2/6/15 7,560 7,560 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.030% 2/6/15 LOC 46,140 46,140 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.020% 2/6/15 (4) 15,235 15,235 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.030% 2/6/15 (4) 13,860 13,860 Montgomery County MD GO CP 0.020% 2/11/15 45,000 45,000 Montgomery County MD GO CP 0.020% 2/11/15 25,000 25,000 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.030% 2/6/15 LOC 8,030 8,030 Prince Georges County MD 2.000% 9/1/15 5,435 5,493 Washington Suburban Sanitation District Maryland GO 2.000% 6/1/15 4,600 4,628 Washington Suburban Sanitation District Maryland GO VRDO 0.020% 2/6/15 16,700 16,700 Washington Suburban Sanitation District Maryland GO VRDO 0.020% 2/6/15 15,400 15,400 Washington Suburban Sanitation District Maryland GO VRDO 0.020% 2/6/15 12,500 12,500 Massachusetts (2.6%) Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.080% 3/9/15 27,575 27,575 2 Massachusetts Bay Transportation Authority Sales Tax Revenue PUT 0.110% 8/28/15 3,210 3,210 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.020% 2/6/15 43,625 43,625 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.020% 2/6/15 50,400 50,400 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.020% 2/6/15 LOC 8,365 8,365 Massachusetts GO 5.000% 3/1/15 (4)(Prere.) 6,500 6,525 1 Massachusetts GO TOB VRDO 0.020% 2/6/15 15,195 15,195 1 Massachusetts GO TOB VRDO 0.030% 2/6/15 3,750 3,750 1 Massachusetts GO TOB VRDO 0.030% 2/6/15 (4) 1,850 1,850 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.020% 2/2/15 14,000 14,000 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.010% 2/6/15 42,630 42,630 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.010% 2/2/15 1,400 1,400 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.010% 2/6/15 22,950 22,950 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.020% 2/6/15 LOC 17,700 17,700 Massachusetts Housing Finance Agency MultiFamily Housing Revenue PUT 0.330% 1/15/16 16,500 16,500 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.070% 2/6/15 5,515 5,515 Massachusetts RAN 1.500% 5/28/15 54,000 54,238 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 845 867 Massachusetts School Building Authority Dedicated Sales Tax Revenue BAN 1.500% 7/16/15 15,000 15,093 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.030% 2/6/15 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.030% 2/6/15 4,125 4,125 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/15 5,000 5,121 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 2/6/15 (4) 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.020% 2/6/15 (4) 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.030% 2/6/15 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.020% 2/6/15 24,800 24,800 Methuen MA GO BAN 2.000% 8/7/15 15,415 15,545 1 Nuveen AMT-Free Municipal Income Fund VRDP VRDO 0.100% 2/6/15 LOC 24,000 24,000 2 University of Massachusetts Building Authority Revenue PUT 0.110% 8/28/15 16,155 16,155 Michigan (2.5%) 2 Kent Hospital Finance Authority (Spectrum Health System) PUT 0.100% 8/28/15 15,680 15,680 1 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) TOB VRDO 0.020% 2/6/15 LOC 15,000 15,000 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/15 5,000 5,101 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.020% 2/6/15 LOC 32,000 32,000 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.020% 2/6/15 22,825 22,825 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.020% 2/6/15 31,220 31,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.020% 2/6/15 57,850 57,850 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.030% 2/6/15 107,040 107,040 Michigan State University Board of Trustees General Revenue VRDO 0.020% 2/6/15 42,140 42,140 Michigan State University Board of Trustees General Revenue VRDO 0.020% 2/6/15 33,400 33,400 Michigan State University Revenue CP 0.070% 2/4/15 13,690 13,690 Michigan State University Revenue CP 0.060% 5/1/15 8,220 8,220 University of Michigan Revenue VRDO 0.010% 2/2/15 5,900 5,900 University of Michigan Revenue VRDO 0.010% 2/6/15 25,145 25,145 University of Michigan University Revenue VRDO 0.010% 2/6/15 16,300 16,300 1 Wayne State University Michigan Revenue TOB VRDO 0.070% 2/6/15 (4) 5,000 5,000 Minnesota (1.8%) 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.020% 2/6/15 LOC 20,000 20,000 1 Minnesota GO TOB VRDO 0.030% 2/6/15 3,510 3,510 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.040% 2/6/15 22,700 22,700 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.040% 2/6/15 5,105 5,105 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) VRDO 0.020% 2/6/15 LOC 115,300 115,300 Minnesota School District TRAN 2.000% 9/15/15 9,420 9,528 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.100% 4/14/15 105,000 105,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.100% 4/14/15 8,400 8,400 University of Minnesota Revenue CP 0.060% 2/5/15 17,260 17,260 University of Minnesota Revenue CP 0.060% 3/4/15 8,700 8,700 Mississippi (0.8%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 2/2/15 5,000 5,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/2/15 1,900 1,900 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.010% 2/6/15 23,925 23,925 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.020% 2/6/15 58,400 58,400 Mississippi GO 5.500% 9/1/15 4,035 4,159 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.020% 2/6/15 40,000 40,000 Missouri (2.7%) Curators of the University of Missouri System Facilities Revenue VRDO 0.010% 2/6/15 51,235 51,235 Kansas City MO GO 2.000% 2/1/15 5,000 5,000 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.020% 2/2/15 1,700 1,700 2 Missouri Health & Education Facilities Authority Revenue (BJC Health System) PUT 0.090% 8/28/15 20,000 20,000 1 Missouri Health & Education Facilities Authority Revenue (St. Luke's Health System)TOB VRDO 0.020% 2/6/15 LOC 41,995 41,995 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.020% 2/6/15 67,175 67,175 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.020% 2/6/15 61,200 61,200 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.020% 2/6/15 34,700 34,700 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.020% 2/6/15 28,000 28,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.030% 2/6/15 40,645 40,645 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Louis University) VRDO 0.010% 2/2/15 LOC 7,100 7,100 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.020% 2/6/15 23,810 23,810 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.020% 2/6/15 22,000 22,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.030% 2/6/15 5,570 5,570 Missouri Health & Educational Facilities Authority Revenue (Washington University) VRDO 0.020% 2/2/15 1,900 1,900 Missouri Highways & Transportation Commission Road Revenue VRDO 0.020% 2/6/15 LOC 9,750 9,750 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.020% 2/6/15 LOC 17,500 17,500 St. Louis MO General Fund TRAN 2.000% 5/29/15 32,500 32,693 Multiple States (7.9%) 1 BlackRock Municipal Bond Investment Trust VRDP VRDO 0.110% 2/6/15 LOC 8,500 8,500 1 BlackRock MuniYield Quality Fund, Inc. VRDP VRDO 0.110% 2/6/15 LOC 27,000 27,000 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.030% 2/6/15 LOC 11,495 11,495 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.030% 2/6/15 LOC 25,735 25,735 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.040% 2/6/15 LOC 14,815 14,815 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.050% 2/6/15 LOC 339,555 339,555 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.050% 2/6/15 LOC 34,592 34,592 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.050% 2/6/15 LOC 15,275 15,275 1 Nuveen AMT-Free Municipal Income Fund VRDP VRDO 0.110% 2/6/15 LOC 2,200 2,200 1 Nuveen Dividend Advantage Municipal Fund 2, Inc. VRDP VRDO 0.120% 2/6/15 LOC 39,300 39,300 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.110% 2/6/15 LOC 203,500 203,500 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.100% 2/6/15 LOC 166,700 166,700 1 Nuveen Municipal Market Opportunity Fund VRDP VRDO 0.140% 2/6/15 LOC 29,900 29,900 1 Nuveen Premium Income Municipal Fund 2, Inc. VRDP VRDO 0.110% 2/6/15 LOC 42,000 42,000 1 Nuveen Premium Income Municipal Fund 4, Inc. VRDP VRDO 0.100% 2/6/15 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund, Inc. VRDP VRDO 0.100% 2/6/15 LOC 212,800 212,800 1 Nuveen Select Quality Municipal Fund, Inc. VRDP VRDO 0.110% 2/6/15 LOC 25,000 25,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.050% 2/6/15 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.090% 2/6/15 5,190 5,190 1 Port Authority of New York and New Jersey Revenue TOB VRDO 0.050% 2/6/15 5,560 5,560 Nebraska (0.8%) Lincoln NE Electric System Revenue CP 0.080% 3/4/15 15,500 15,500 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.050% 2/6/15 LOC 5,740 5,740 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.030% 2/6/15 61,425 61,425 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.020% 2/6/15 10,045 10,045 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.030% 2/6/15 (13) 34,610 34,610 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.060% 2/6/15 9,510 9,510 Nevada (1.7%) Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.020% 2/6/15 LOC 17,000 17,000 1 Clark County NV GO TOB VRDO 0.020% 2/6/15 LOC 50,685 50,685 1 Clark County NV GO TOB VRDO 0.030% 2/6/15 (2) 2,000 2,000 1 Clark County NV GO TOB VRDO 0.050% 2/6/15 (14)(3) 7,615 7,615 1 Las Vegas NV GO TOB VRDO 0.020% 2/6/15 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.030% 2/6/15 8,330 8,330 Las Vegas Valley Water District Nevada GO CP 0.080% 2/4/15 16,000 16,000 Las Vegas Valley Water District Nevada GO CP 0.100% 4/1/15 76,940 76,940 Las Vegas Valley Water District Nevada GO CP 0.100% 4/6/15 11,600 11,600 Las Vegas Valley Water District Nevada GO CP 0.080% 5/7/15 53,000 53,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.050% 2/6/15 4,685 4,685 Nevada GO 5.000% 2/1/15 (Prere.) 2,000 2,000 Nevada GO 5.000% 2/1/15 (Prere.) 5,000 5,000 1 Nevada GO TOB VRDO 0.070% 2/6/15 (4) 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.020% 2/6/15 LOC 12,920 12,920 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.170% 2/6/15 LOC 7,440 7,440 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.020% 2/6/15 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.020% 2/6/15 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.030% 2/6/15 10,000 10,000 New Jersey (3.4%) Bergen County NJ BAN 1.250% 12/23/15 23,300 23,524 Brick Township NJ BAN 1.000% 12/17/15 4,800 4,827 Brick Township NJ BAN 1.500% 12/17/15 5,030 5,078 Burlington County NJ BAN 0.750% 5/19/15 24,834 24,879 Burlington County NJ Bridge Commission Revenue BAN 1.250% 11/18/15 20,000 20,168 Cherry Hill Township NJ BAN 1.000% 10/22/15 5,600 5,633 Clifton NJ BAN 1.000% 10/14/15 5,100 5,126 Essex County NJ Improvement Authority Revenue 1.500% 10/1/15 3,600 3,630 Fair Lawn NJ BAN 1.000% 9/18/15 5,500 5,527 Freehold Township NJ BAN 1.000% 12/14/15 13,400 13,493 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (4)(Prere.) 6,000 6,251 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (4)(Prere.) 2,500 2,604 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (4)(Prere.) 5,000 5,207 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (4)(Prere.) 5,000 5,207 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.800% 11/1/15 (4)(Prere.) 5,000 5,207 Hudson County NJ Improvement Authority BAN 1.000% 11/25/15 6,500 6,537 Mahwah Township NJ BAN 1.000% 8/7/15 5,000 5,022 Mahwah Township NJ BAN 1.000% 10/9/15 2,750 2,766 Mercer County NJ BAN 5.000% 2/13/15 24,800 24,840 Middlesex County NJ BAN 0.750% 6/5/15 10,000 10,021 New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.080% 2/6/15 LOC 8,000 8,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 2,500 2,509 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 2,700 2,710 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 21,455 21,538 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/15 (Prere.) 2,175 2,183 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 3,300 3,313 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/15 (Prere.) 6,000 6,024 1 New Jersey GO TOB VRDO 0.040% 2/2/15 LOC 94,000 94,000 1 New Jersey GO TOB VRDO 0.040% 2/2/15 LOC 59,995 59,995 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/15 3,750 3,807 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.030% 2/6/15 LOC 34,900 34,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.010% 2/6/15 2,200 2,200 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.030% 2/6/15 3,500 3,500 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (4)(Prere.) 6,120 6,229 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (2)(Prere.) 1,400 1,425 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (14)(Prere.) 2,650 2,766 North Bergen Township NJ BAN 1.000% 4/1/15 10,645 10,659 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.100% 2/6/15 LOC 15,000 15,000 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.100% 2/6/15 LOC 28,000 28,000 1 Nuveen New Jersey Dividend Advantage Municipal Fund VRDP VRDO 0.120% 2/6/15 LOC 24,000 24,000 Ocean City NJ BAN 1.000% 12/3/15 4,160 4,184 Paramus Borough NJ BAN 1.000% 2/20/15 10,100 10,104 Secaucus NJ BAN 1.000% 6/12/15 4,800 4,812 Secaucus NJ BAN 1.250% 1/8/16 2,400 2,420 Wayne Township NJ BAN 0.750% 7/20/15 4,300 4,311 West Orange Township NJ BAN 1.000% 7/30/15 2,600 2,609 West Orange Township NJ BAN 1.000% 10/20/15 3,680 3,699 West Orange Township NJ BAN 1.250% 12/15/15 3,098 3,122 West Windsor Township NJ BAN 1.000% 11/20/15 4,800 4,830 Woodbridge Township NJ BAN 1.000% 8/21/15 35,000 35,154 New Mexico (0.4%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.060% 2/6/15 39,395 39,395 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.020% 2/6/15 25,665 25,665 New York (8.0%) Albany NY GO BAN 1.000% 7/2/15 14,500 14,550 Connetquot NY Central School District BAN 1.000% 9/4/15 6,150 6,180 Erie County NY Fiscal Stability Authority BAN 1.250% 7/31/15 20,500 20,611 Huntington NY Union Free School District TAN 1.000% 6/26/15 10,000 10,034 New York City NY GO 4.000% 8/1/15 1,000 1,019 New York City NY GO 5.000% 8/1/15 24,690 25,288 New York City NY GO 5.000% 8/1/15 8,000 8,194 1 New York City NY GO TOB VRDO 0.020% 2/6/15 15,000 15,000 1 New York City NY GO TOB VRDO 0.030% 2/6/15 8,250 8,250 1 New York City NY GO TOB VRDO 0.040% 2/6/15 17,320 17,320 New York City NY GO VRDO 0.010% 2/2/15 13,500 13,500 New York City NY GO VRDO 0.020% 2/2/15 (4) 2,000 2,000 New York City NY GO VRDO 0.020% 2/2/15 (4) 5,100 5,100 New York City NY GO VRDO 0.010% 2/6/15 LOC 53,580 53,580 New York City NY GO VRDO 0.020% 2/6/15 70,000 70,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.020% 2/6/15 LOC 18,000 18,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.050% 2/6/15 21,650 21,650 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Bruckner by the Bridge) VRDO 0.010% 2/6/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Elliot Chelsea Development) VRDO 0.010% 2/6/15 LOC 12,925 12,925 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.020% 2/6/15 LOC 3,600 3,600 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (West 26th Street Development) VRDO 0.030% 2/6/15 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.020% 2/6/15 100,200 100,200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.020% 2/6/15 LOC 11,300 11,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.020% 2/6/15 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.010% 2/6/15 LOC 12,000 12,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (The Balton) VRDO 0.020% 2/6/15 LOC 7,500 7,500 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.010% 2/6/15 LOC 18,055 18,055 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.030% 2/6/15 21,055 21,055 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.030% 2/6/15 5,000 5,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.030% 2/6/15 7,300 7,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.050% 2/6/15 23,405 23,405 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.010% 2/6/15 19,800 19,800 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.030% 2/6/15 (4) 18,200 18,200 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.040% 2/6/15 (4) 10,000 10,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.010% 2/6/15 90,700 90,700 New York City NY Transitional Finance Authority Revenue VRDO 0.010% 2/2/15 8,300 8,300 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.040% 2/6/15 24,700 24,700 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.020% 2/6/15 (13) 39,505 39,505 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.040% 2/6/15 (13) 15,935 15,935 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.010% 2/6/15 LOC 14,800 14,800 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.020% 2/6/15 LOC 3,980 3,980 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.130% 2/6/15 (4) 3,835 3,835 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.010% 2/6/15 LOC 5,660 5,660 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.010% 2/6/15 LOC 4,660 4,660 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.020% 2/6/15 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 2/6/15 13,000 13,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.030% 2/6/15 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.050% 2/6/15 23,485 23,485 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.010% 2/6/15 LOC 14,070 14,070 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.020% 2/6/15 1,000 1,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.030% 2/6/15 3,640 3,640 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.010% 2/6/15 LOC 16,100 16,100 New York State Housing Finance Agency Housing Revenue (100 Maiden Lane) VRDO 0.020% 2/6/15 LOC 16,500 16,500 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.020% 2/6/15 LOC 67,500 67,500 New York State Housing Finance Agency Housing Revenue (8 East 102nd Street) VRDO 0.010% 2/6/15 LOC 12,000 12,000 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.030% 2/6/15 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.020% 2/6/15 LOC 16,800 16,800 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.030% 2/6/15 LOC 10,400 10,400 New York State Housing Finance Agency Revenue (250 West 50th Street Project) VRDO 0.020% 2/6/15 LOC 50,000 50,000 New York State Housing Finance Agency Revenue (Maestro West Chelsea Housing) VRDO 0.020% 2/6/15 LOC 13,000 13,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.050% 2/2/15 14,000 14,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.050% 2/2/15 1,350 1,350 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.030% 2/6/15 25,605 25,605 New York State Power Authority Revenue CP 0.060% 4/2/15 37,884 37,884 New York State Power Authority Revenue CP 0.090% 5/19/15 10,000 10,000 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.050% 2/6/15 10,115 10,115 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 LOC 36,945 36,945 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.020% 2/6/15 29,800 29,800 North Hempstead NY BAN 0.500% 4/8/15 14,263 14,269 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 2/6/15 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 2/6/15 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.080% 2/6/15 LOC 25,500 25,500 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.110% 2/6/15 LOC 11,200 11,200 Port Washington NY Union Free School District BAN 1.000% 8/7/15 3,475 3,490 Tompkins County NY BAN 1.000% 7/14/15 4,790 4,808 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.020% 2/6/15 LOC 18,000 18,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.020% 2/6/15 LOC 2,000 2,000 North Carolina (2.0%) Board of Governors of the University of North Carolina Revenue (University of North Carolina Hospitals at Chapel Hill) VRDO 0.020% 2/6/15 42,810 42,810 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.020% 2/6/15 7,505 7,505 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.030% 2/6/15 10,900 10,900 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.080% 2/4/15 14,133 14,133 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.080% 2/5/15 14,051 14,051 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.080% 3/3/15 8,237 8,237 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.090% 3/10/15 14,051 14,051 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.100% 5/5/15 17,928 17,928 North Carolina Capital Facilities Finance Agency (Duke University Project) CP 0.100% 5/12/15 14,289 14,289 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.030% 2/6/15 2,495 2,495 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.030% 2/6/15 LOC 10,135 10,135 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.030% 2/6/15 LOC 11,510 11,510 1 North Carolina Capital Improvement Revenue TOB VRDO 0.020% 2/6/15 10,610 10,610 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.020% 2/6/15 19,685 19,685 North Carolina GO 5.000% 3/1/15 8,000 8,030 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.020% 2/6/15 LOC 12,575 12,575 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.030% 2/6/15 LOC 6,095 6,095 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.140% 8/28/15 11,905 11,905 1 North Carolina Revenue TOB VRDO 0.030% 2/6/15 2,900 2,900 Raleigh Durham NC Airport Authority Revenue VRDO 0.020% 2/6/15 LOC 13,700 13,700 Raleigh NC Downtown Improvement Project COP VRDO 0.010% 2/6/15 33,900 33,900 Raleigh NC Downtown Improvement Project COP VRDO 0.010% 2/6/15 14,200 14,200 1 University of North Carolina University Revenue TOB VRDO 0.020% 2/6/15 25,300 25,300 1 University of North Carolina University Revenue TOB VRDO 0.030% 2/6/15 6,710 6,710 Wake County NC GO 5.000% 2/1/15 1,100 1,100 Winston-Salem NC Water & Sewer System Revenue VRDO 0.020% 2/6/15 13,660 13,660 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.020% 2/6/15 19,950 19,950 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.030% 2/6/15 9,600 9,600 Ohio (2.0%) Butler County OH BAN 0.300% 7/30/15 2,400 2,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.020% 2/6/15 15,250 15,250 Columbus OH BAN 1.000% 8/28/15 4,500 4,522 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 2/6/15 LOC 15,755 15,755 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.020% 2/6/15 LOC 14,550 14,550 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.020% 2/6/15 LOC 5,055 5,055 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.050% 6/3/15 10,000 10,000 1 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) TOB VRDO 0.060% 2/6/15 4,330 4,330 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 2/6/15 13,150 13,150 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.020% 2/6/15 24,400 24,400 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.020% 2/6/15 LOC 6,015 6,015 Franklin County OH Hospital Revenue (Nationwide Hospital) VRDO 0.020% 2/6/15 10,165 10,165 2 Franklin County OH Revenue (Trinity Health Credit Group) PUT 0.090% 8/28/15 9,685 9,685 Huber Heights OH BAN 1.000% 6/3/15 13,583 13,615 Kent OH BAN 1.000% 9/2/15 2,355 2,365 1 Nuveen Ohio Quality Income Municipal Fund VRDP VRDO 0.110% 2/6/15 LOC 11,000 11,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.020% 2/6/15 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.010% 2/6/15 15,475 15,475 Ohio GO VRDO 0.020% 2/6/15 8,375 8,375 Ohio GO VRDO 0.020% 2/6/15 3,600 3,600 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.100% 2/2/15 6,000 6,000 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.080% 2/18/15 5,000 5,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.030% 2/6/15 27,295 27,295 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 2/6/15 17,380 17,380 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 2/6/15 19,150 19,150 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 2/6/15 2,550 2,550 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.040% 2/6/15 32,360 32,360 Ohio State University General Receipts Revenue VRDO 0.010% 2/6/15 13,495 13,495 Ohio State University General Receipts Revenue VRDO 0.020% 2/6/15 39,160 39,160 Oklahoma (0.1%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.030% 2/6/15 (13) 23,300 23,300 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.080% 2/6/15 1,395 1,395 Oregon (1.2%) Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.040% 2/6/15 34,775 34,775 Oregon Health & Science University Revenue VRDO 0.030% 2/6/15 LOC 15,925 15,925 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.060% 2/6/15 8,195 8,195 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.030% 2/6/15 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.050% 2/6/15 15,000 15,000 Oregon TAN 2.000% 6/15/15 117,000 117,806 Portland OR TAN 1.750% 6/24/15 12,735 12,817 Pennsylvania (0.8%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.020% 2/6/15 LOC 11,300 11,300 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.020% 2/6/15 LOC 4,870 4,870 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.030% 2/6/15 11,300 11,300 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 2,500 2,500 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 3,600 3,600 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 4,900 4,900 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 6,200 6,200 Emmaus PA General Authority Revenue VRDO 0.020% 2/6/15 LOC 10,600 10,600 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.030% 2/6/15 14,290 14,290 Nuveen PA Investment Quality Municipal Fund VRDP VRDO 0.120% 2/6/15 LOC 22,000 22,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.020% 2/6/15 LOC 1,500 1,500 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.120% 2/6/15 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 2/6/15 14,580 14,580 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 2/6/15 10,535 10,535 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 2/6/15 20,000 20,000 Rhode Island (0.2%) Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.020% 2/6/15 LOC 7,065 7,065 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.020% 2/6/15 LOC 4,420 4,420 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Brown University) VRDO 0.010% 2/6/15 15,350 15,350 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (Brown University) VRDO 0.020% 2/6/15 11,000 11,000 South Carolina (1.1%) 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.020% 2/6/15 1,550 1,550 Greenville County SC School District BAN 1.000% 6/1/15 58,370 58,539 Richland County SC BAN 1.500% 10/30/15 50,000 50,505 South Carolina GO 5.000% 3/1/15 1,045 1,049 South Carolina GO 4.000% 4/1/15 590 594 South Carolina GO 4.000% 4/1/15 1,285 1,293 South Carolina GO 4.000% 6/1/15 3,500 3,544 1 South Carolina Housing Finance & Development Authority Revenue TOB VRDO 0.030% 2/6/15 5,200 5,200 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.010% 2/6/15 LOC 27,485 27,485 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.030% 2/6/15 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue TOB VRDO 0.020% 2/6/15 LOC 20,155 20,155 University of South Carolina School of Medicine Educational Trust Healthcare Facilities Revenue VRDO 0.010% 2/6/15 LOC 3,945 3,945 Western Carolina Regional Sewer Authority Revenue 5.000% 3/1/15 (4)(Prere.) 5,000 5,019 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.020% 2/6/15 19,880 19,880 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.020% 2/6/15 17,000 17,000 Tennessee (1.5%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.020% 2/6/15 LOC 4,600 4,600 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.020% 2/6/15 18,300 18,300 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.020% 2/6/15 LOC 10,685 10,685 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.020% 2/6/15 LOC 14,170 14,170 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.030% 2/6/15 (4) 15,945 15,945 Metropolitan Government of Nashville & Davidson County TN GO CP 0.100% 10/2/15 12,500 12,500 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.030% 2/6/15 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/6/15 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.020% 2/6/15 LOC 4,500 4,500 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.020% 2/6/15 23,600 23,600 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.090% 2/6/15 LOC 11,100 11,100 Shelby County TN GO VRDO 0.020% 2/6/15 70,000 70,000 Tennessee GO CP 0.090% 2/3/15 25,000 25,000 Tennessee GO CP 0.100% 2/11/15 28,000 28,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.070% 2/6/15 7,495 7,495 Texas (11.4%) Arlington TX Independent School District GO 5.000% 2/15/15 (Prere.) 7,225 7,238 Austin TX Combined Utility System Revenue CP 0.070% 2/5/15 LOC 68,305 68,305 1 Austin TX Water & Wastewater System Revenue TOB PUT 0.110% 3/5/15 (4)LOC 16,795 16,795 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.080% 2/6/15 10,010 10,010 Board of Regents of the Texas A&M University System Revenue Financing System Revenue CP 0.070% 2/18/15 20,000 20,000 City of Austin TX Water Wastewater System Revenue BOND 5.000% 5/15/15 (2)(Prere.) 3,485 3,533 City of Austin TX Water Wastewater System Revenue BOND 5.000% 5/15/15 (2)(Prere.) 3,120 3,163 1 Comal TX Independent School District GO TOB PUT 0.110% 2/19/15 LOC 10,060 10,060 1 Conroe TX Independent School District GO TOB VRDO 0.030% 2/6/15 6,010 6,010 Dallas Area Rapid Transit Sales Tax Revenue CP 0.100% 2/19/15 10,000 10,000 Dallas Area Rapid Transit Sales Tax Revenue CP 0.070% 3/4/15 20,000 20,000 Dallas Area Rapid Transit Sales Tax Revenue CP 0.050% 3/16/15 12,500 12,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB PUT 0.110% 3/26/15 LOC 19,260 19,260 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.020% 2/6/15 (2) 5,500 5,500 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.020% 2/6/15 (2) 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.040% 2/6/15 12,465 12,465 Dallas TX Waterworks & Sewer System Revenue CP 0.070% 2/2/15 20,000 20,000 Dallas TX Waterworks & Sewer System Revenue CP 0.070% 2/2/15 41,875 41,875 Dallas TX Waterworks & Sewer System Revenue CP 0.050% 3/2/15 11,470 11,470 Frisco TX GO 4.000% 2/15/15 1,250 1,252 Garland TX Electric Utility System Revenue CP 0.090% 3/3/15 LOC 5,000 5,000 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.020% 2/6/15 LOC 58,395 58,395 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 1,435 1,435 Harris County TX GO 5.000% 10/1/15 1,500 1,548 Harris County TX GO CP 0.090% 3/5/15 30,388 30,388 1 Harris County TX GO TOB VRDO 0.030% 2/6/15 (4) 8,070 8,070 1 Harris County TX GO TOB VRDO 0.030% 2/6/15 (4) 8,155 8,155 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.020% 2/6/15 (4)LOC 34,795 34,795 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 12,500 12,500 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.030% 2/2/15 3,375 3,375 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/15 3,060 3,170 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.060% 2/6/15 7,745 7,745 Harris County TX TAN 1.000% 2/27/15 43,500 43,528 Harris County TX TAN 2.000% 2/27/15 12,500 12,517 2 Harris County TX Toll Road Revenue 0.450% 8/15/15 1,000 1,002 1 Harris County TX Toll Road Revenue TOB VRDO 0.030% 2/6/15 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.020% 2/6/15 12,000 12,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.090% 2/5/15 8,535 8,535 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.030% 2/6/15 6,665 6,665 Houston TX TRAN 1.000% 6/30/15 37,500 37,636 1 Houston TX Utility System Revenue TOB VRDO 0.020% 2/6/15 (4)LOC 15,170 15,170 1 Houston TX Utility System Revenue TOB VRDO 0.020% 2/6/15 12,240 12,240 Houston TX Utility System Revenue VRDO 0.010% 2/6/15 LOC 20,000 20,000 1 Hutto TX Independent School District GO TOB VRDO 0.030% 2/6/15 21,130 21,130 1 McKinney TX Independent School District GO TOB VRDO 0.020% 2/6/15 LOC 10,095 10,095 Mesquite TX Independent School District GO PUT 0.120% 2/19/15 18,255 18,255 1 North East TX Independent School District GO TOB VRDO 0.020% 2/6/15 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.020% 2/6/15 31,305 31,305 1 North East TX Independent School District GO TOB VRDO 0.030% 2/6/15 3,355 3,355 1 North Texas Tollway Authority System Revenue TOB VRDO 0.030% 2/6/15 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.030% 2/6/15 (13) 6,000 6,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.080% 2/6/15 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.020% 2/6/15 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.030% 2/6/15 17,315 17,315 Northwest Texas Independent School District GO VRDO 0.030% 2/6/15 8,170 8,170 1 Pearland TX GO TOB VRDO 0.020% 2/6/15 (4)LOC 10,075 10,075 1 Pearland TX Independent School District GO TOB VRDO 0.070% 2/6/15 9,000 9,000 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 10,830 10,830 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 1,480 1,480 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 10,000 10,480 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.020% 2/6/15 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.030% 2/6/15 4,700 4,700 1 San Antonio TX Water Revenue TOB VRDO 0.020% 2/6/15 (4)(1) 21,550 21,550 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.010% 2/6/15 16,600 16,600 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.030% 2/6/15 LOC 21,100 21,100 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.020% 2/6/15 LOC 55,000 55,000 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.020% 2/6/15 LOC 43,900 43,900 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.020% 2/6/15 LOC 38,305 38,305 Texas (Veterans Housing Assistance Program) GO VRDO 0.040% 2/6/15 36,870 36,870 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.080% 2/6/15 (7) 150 150 1 Texas GO TOB VRDO 0.020% 2/6/15 29,510 29,510 1 Texas GO TOB VRDO 0.050% 2/6/15 5,360 5,360 1 Texas GO TOB VRDO 0.100% 2/6/15 8,750 8,750 Texas GO Veterans Housing Assistance Program VRDO 0.020% 2/6/15 28,340 28,340 Texas Public Finance Authority GO CP 0.040% 3/5/15 15,000 15,000 Texas State Veterans Housing VRDO 0.020% 2/6/15 31,060 31,060 Texas State Veterans Housing VRDO 0.020% 2/6/15 26,055 26,055 Texas Tech University CP 0.070% 3/4/15 7,825 7,825 Texas Tech University CP 0.070% 3/5/15 18,500 18,500 Texas TRAN 1.500% 8/31/15 483,000 486,812 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.030% 2/6/15 20,410 20,410 1 Texas Transportation Commission Revenue TOB VRDO 0.020% 2/6/15 20,300 20,300 1 Texas Transportation Commission Revenue TOB VRDO 0.030% 2/6/15 13,740 13,740 1 Texas Water Development Board Revenue TOB VRDO 0.020% 2/6/15 10,940 10,940 1 Texas Water Development Board Revenue TOB VRDO 0.070% 2/6/15 7,500 7,500 Travis County TX GO 1.500% 3/1/15 4,725 4,730 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.020% 2/6/15 12,560 12,560 University of Texas System Revenue Financing System Revenue CP 0.060% 3/2/15 20,384 20,384 University of Texas System Revenue Financing System Revenue CP 0.040% 3/5/15 20,000 20,000 University of Texas System Revenue Financing System Revenue CP 0.060% 5/1/15 25,000 25,000 University of Texas System Revenue Financing System Revenue VRDO 0.010% 2/6/15 72,135 72,135 Utah (0.6%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.020% 2/6/15 34,600 34,600 1 Utah Board of Regents Hospital Revenue (University of Utah) TOB VRDO 0.020% 2/6/15 LOC 7,505 7,505 2 Utah County UT Hospital Revenue (IHC Health Services) PUT 0.080% 8/28/15 8,100 8,100 2 Utah County UT Hospital Revenue (IHC Health Services) PUT 0.080% 8/28/15 8,000 8,000 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.530% 2/6/15 760 760 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 2/6/15 4,855 4,855 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.030% 2/6/15 2,500 2,500 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.020% 2/6/15 16,810 16,810 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.020% 2/6/15 (4) 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.070% 2/6/15 (4) 9,720 9,720 Utah Water Finance Agency Revenue VRDO 0.030% 2/6/15 9,830 9,830 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.020% 2/6/15 LOC 14,370 14,370 Vermont GO 5.000% 8/15/15 2,795 2,867 Vermont Municipal Bond Bank Rev 5.000% 12/1/15 (4)(Prere.) 1,000 1,040 Vermont Municipal Bond Bank Rev 5.000% 12/1/15 (Prere.) 2,070 2,153 Vermont Municipal Bond Bank Rev 5.000% 12/1/15 (4)(Prere.) 2,065 2,147 Vermont Municipal Bond Bank Rev 5.000% 12/1/15 (4)(Prere.) 1,935 2,012 Virginia (1.6%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.020% 2/6/15 (2)LOC 6,955 6,955 Capital Beltway Funding Corp. Virginia Toll Revenue (I-anes Project) VRDO 0.010% 2/6/15 LOC 10,000 10,000 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.030% 2/6/15 LOC 13,395 13,395 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Route28 Project) 4.000% 4/1/15 2,180 2,194 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.020% 2/6/15 24,150 24,150 Hampton VA GO 5.000% 1/15/16 (14) 3,275 3,426 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.020% 2/6/15 18,900 18,900 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.020% 2/6/15 LOC 14,700 14,700 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.020% 2/6/15 LOC 4,500 4,500 1 Newport News VA GO TOB VRDO 0.030% 2/6/15 10,635 10,635 Norfolk VA GO VRDO 0.020% 2/6/15 22,910 22,910 Richmond VA GO 5.000% 7/15/15 4,880 4,987 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.030% 2/6/15 LOC 2,300 2,300 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 9,400 9,568 1 University of Virginia Revenue TOB VRDO 0.020% 2/6/15 22,285 22,285 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/15 9,445 9,445 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/15 3,060 3,060 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 5,000 5,241 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.020% 2/6/15 12,070 12,070 Virginia GO 5.000% 6/1/15 2,000 2,032 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.040% 2/6/15 5,000 5,000 Virginia Public Building Authority Public Facilities Revenue VRDO 0.020% 2/6/15 49,800 49,800 Virginia Public School Authority Revenue 5.000% 8/1/15 2,405 2,463 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.020% 2/6/15 9,490 9,490 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.020% 2/6/15 8,900 8,900 Washington (2.3%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.020% 2/6/15 12,215 12,215 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.020% 2/6/15 30,350 30,350 1 King County WA GO TOB VRDO 0.080% 2/6/15 13,715 13,715 1 King County WA Sewer Revenue TOB VRDO 0.020% 2/6/15 2,100 2,100 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.020% 2/6/15 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.020% 2/6/15 (4) 19,300 19,300 Tacoma WA Electric System Revenue 4.125% 7/1/15 (Prere.) 7,500 7,623 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.040% 2/6/15 LOC 13,100 13,100 Tacoma WA School District No. 10 (Pierce County) GO 1.000% 12/1/15 16,025 16,135 1 University of Washington Revenue TOB VRDO 0.020% 2/6/15 LOC 38,200 38,200 Washington GO 5.000% 7/1/15 12,000 12,241 1 Washington GO TOB VRDO 0.020% 2/6/15 10,395 10,395 1 Washington GO TOB VRDO 0.020% 2/6/15 14,985 14,985 1 Washington GO TOB VRDO 0.030% 2/6/15 5,100 5,100 1 Washington GO TOB VRDO 0.030% 2/6/15 4,700 4,700 1 Washington GO TOB VRDO 0.030% 2/6/15 2,000 2,000 1 Washington GO TOB VRDO 0.050% 2/6/15 21,120 21,120 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.020% 2/6/15 (4) 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.020% 2/6/15 (4) 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.030% 2/6/15 73,250 73,250 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.030% 2/6/15 10,000 10,000 1 Washington Health Care Facilities Authority Revenue (Seattle Children's Hospital) TOB VRDO 0.030% 2/6/15 10,800 10,800 Washington Higher Education Facilities Authority Revenue (Seattle University) VRDO 0.020% 2/6/15 LOC 15,630 15,630 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.020% 2/6/15 13,700 13,700 Washington Housing Finance Commission Multi- Family Housing Revenue (New Haven Apartments Project) VRDO 0.020% 2/6/15 LOC 4,000 4,000 Washington Housing Finance Commission Multi- Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.050% 2/6/15 LOC 14,880 14,880 Washington State Housing Finance Commission Multifamily Housing Revenue (Copper Landing Apartments Project) 0.200% 8/1/15 5,750 5,750 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.020% 2/6/15 LOC 8,800 8,800 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.020% 2/6/15 LOC 78,515 78,515 Wisconsin (2.9%) Milwaukee WI (Extendible) CP 0.070% 9/18/15 29,700 29,700 Milwaukee WI RAN 1.500% 6/30/15 100,000 100,565 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.020% 2/6/15 LOC 5,490 5,490 Oak Creek WI GO 2.000% 4/1/15 4,050 4,062 Racine WI Unified School District BAN 1.700% 7/15/15 9,200 9,204 Univ. of Wisconsin Hosp. & Clinics Auth. Rev. VRDO 0.020% 2/6/15 LOC 27,730 27,730 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.030% 2/6/15 11,085 11,085 Wisconsin Department of Transportation Revenue 4.250% 7/1/15 (14)(Prere.) 16,875 17,161 Wisconsin Department of Transportation Revenue CP 0.120% 5/5/15 17,500 17,500 Wisconsin GO 3.000% 5/1/15 1,215 1,223 Wisconsin GO 5.000% 5/1/15 2,000 2,024 Wisconsin GO 5.000% 5/1/15 (4)(Prere.) 1,250 1,265 Wisconsin GO CP 0.100% 8/29/15 18,790 18,790 Wisconsin GO CP 0.110% 8/31/15 27,200 27,200 Wisconsin GO CP 0.110% 10/3/15 76,682 76,682 Wisconsin GO CP 0.110% 10/4/15 17,456 17,456 1 Wisconsin GO TOB VRDO 0.020% 2/6/15 18,890 18,890 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.030% 2/6/15 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.030% 2/6/15 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 11/15/15 1,400 1,452 Wisconsin Health & Educational Facilities Authority Revenue (Medical College Wisconsin) VRDO 0.020% 2/6/15 LOC 16,000 16,000 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.080% 2/6/15 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.040% 2/6/15 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.040% 2/6/15 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.020% 2/6/15 Wyoming (0.1%) Converse County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.030% 2/6/15 LOC Sweetwater County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.040% 2/2/15 LOC Total Tax-Exempt Municipal Bonds (Cost $16,836,124) Shares Temporary Cash Investment (4.3%) Money Market Fund (4.3%) 3 Vanguard Municipal Cash Management Fund (Cost $749,364) 0.021% Total Investments (99.9%) (Cost $17,585,488) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, the aggregate value of these securities was $5,036,877,000, representing 28.6% of net assets. 2 Adjustable-rate security. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT  Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. Tax-Exempt Money Market Fund VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that funds net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The fund's investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund's other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a Tax-Exempt Money Market Fund security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 19, 2015 VANGUARD MUNICIPAL BOND FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 19, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
